Exhibit 10.3

ASSIGNMENT AND ASSUMPTION OF LEASE

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (the “Assignment”) is entered into as of
the 30th day of September, 2016, by and between BLUEBIRD BIO, INC., a Delaware
corporation (“Assignor”), and FOUNDATION MEDICINE, INC., a Delaware corporation
(“Assignee”).

A. Assignor, as Tenant, and ARE-MA Region No. 50, LLC, a Delaware limited
liability company, as successor to 150 Second Street, LLC, as Landlord
(“Landlord”), are parties to that certain Lease Agreement dated as of June 3,
2013, as amended by a First Amendment to Lease dated November 15, 2013 and a
Second Amendment to Lease dated June 9, 2014 (as so amended, the “Lease”), with
respect to certain premises consisting of approximately 53,455 rentable square
feet and the Shared Space (as such term is defined in the Lease) allocated to
Assignor for Assignor’s mechanical, PH and lab-related storage located in the
penthouse, first floor and lower level of the Building (collectively, the
“Demised Premises”) in the building located at 150 Second Street, Cambridge,
Massachusetts; and

B. Assignor desires to assign to Assignee its interest under the Lease, and
Assignee desires to assume all of the rights and obligations of Assignee under
the Lease as of the Effective Date (as such term is defined below).

NOW, THEREFORE, in consideration of $1.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as set forth herein.

1. Assignor does hereby assign all of its rights, interests, obligations and
responsibilities in and under the Lease to Assignee, effective as of the later
of (a) 12:01 AM on May 1, 2017, or (b) 12:01 AM on the first day following the
date on which Assignor yields up and surrenders the Demised Premises and
possession thereof as required under Article 20 of the Lease (the “Effective
Date”), which assignment shall be upon the conditions set forth in this
Assignment, and conditioned upon the Landlord under the Lease entering into a
Consent to Assignment with Assignor and Assignee in the form attached hereto as
Exhibit A (the “Consent”). Notwithstanding anything to the contrary contained in
this Assignment, if Assignor has not yielded up and surrendered the Demised
Premises and possession thereof as required under Article 20 of the Lease (the
“Yield Up”) before January 31, 2018, then, unless such failure is due to a Force
Majeure Stay (as defined below) and Assignor is then meeting the Force Majeure
Stay Conditions (as defined below), Assignee shall have the right to terminate
and cancel this Assignment by written notice to Assignor given prior to the
Yield Up, and upon the sending of such notice prior to the Yield Up, this
Assignment shall be terminated and cancelled. Assignee shall deliver a copy of
such notice to Landlord at the same time that Assignee sends such notice to
Assignor. Notwithstanding the foregoing, Assignee shall not have the right to
terminate this Assignment for 3 months after the date of any Force Majeure Stay
Notice (as defined below), if the following conditions (the “Force Majeure Stay
Conditions”) are met: (i) the delay of the Yield Up directly results from events
beyond the reasonable control of Assignor (a “Force Majeure Stay”), (ii)
Assignor has given Assignee written notice of such Force Majeure Stay (a “Force
Majeure Stay Notice”), and (iii) Assignor demonstrates to Assignee’s reasonable
satisfaction that, within such 3-month period, Assignor or its landlord at the
premises to which Assignor plans to relocate, as applicable, is making good
faith efforts to remediate the effects of the events giving rise to the Force
Majeure Stay.



--------------------------------------------------------------------------------

2. Assignee hereby accepts this Assignment as of the Effective Date upon the
conditions set forth in this Assignment and conditioned upon the Landlord under
the Lease entering into the Consent. Assignee shall observe and perform and be
bound by all of the terms, covenants and conditions of the Lease as tenant
thereunder first arising and accruing from and after the Effective Date.

3. Assignee shall indemnify and hold harmless Assignor for, from and against any
actions, suits, proceedings or claims, and all costs and expenses, including,
without limitation, reasonable attorneys’ fees, incurred in connection
therewith, based upon or arising out of any breach or alleged breach of the
Lease occurring or alleged to have occurred from and after the Effective Date or
resulting from facts, circumstances or events first arising or occurring from
and after the Effective Date, and not due to the acts or omissions of Assignor.

4. Assignor shall indemnify and hold harmless Assignee for, from and against any
actions, suits, proceedings or claims, and all costs and expenses, including,
without limitation, reasonable attorneys’ fees, incurred in connection
therewith, based upon or arising out of any breach or alleged breach of the
Lease occurring or alleged to have occurred before the Effective Date or
resulting from facts, circumstances or events occurring or alleged to have
occurred before the Effective Date.

5. Assignor hereby represents, warrants and covenants to Assignee, as of the
date hereof, as follows:

 

  (a) There have been no amendments to the Lease other than those recited in
paragraph A above, and a true, correct and complete copy of the Lease is
attached hereto as Exhibit B;

 

  (b) Assignor has not assigned all or any of its interests under the Lease;

 

  (c) Assignor has not entered into any sublease of any space demised by the
Lease;

 

  (d) There is no Default (as such term is defined in the Lease) or, to
Assignor’s knowledge, set of circumstances or conditions that with notice or the
passage of time or both would become a Default under the Lease; and

 

  (e) Assignor covenants that it will not take, or fail to take, any action to
cause or permit any of the above representations and warranties to become untrue
prior to the Effective Date, and such representations and warranties shall be
deemed to have been re-made as of the Effective Date.

6. All notices or other communications between the parties shall be in writing
and shall be deemed duly given upon delivery or refusal to accept delivery by
the addressee thereof if delivered in person, or upon actual receipt if
delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth below. Assignor and Assignee may from time
to time by written notice to the other designate another address for receipt of
future notices.

 

2



--------------------------------------------------------------------------------

Assignor’s Address:

Prior to the Effective Date:

bluebird bio, Inc.

150 Second Street – First Floor

Cambridge, MA 02141

Attention: General Counsel

After the Effective Date:

bluebird bio, Inc.

60 Binney Street

Cambridge, MA 02142

Attention: General Counsel

Assignee’s Address:

Foundation Medicine, Inc.

150 Second Street

Cambridge, MA 02141

Attention: General Counsel

7. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.

8. If a suit, action, arbitration or other proceeding of any nature whatsoever
(an “Action”) is instituted in connection with any controversy arising out of
this Assignment or to interpret or enforce any rights under this Assignment, the
prevailing party shall be entitled to recover reasonable costs and expenses
incurred in connection with such Action, including without limitation,
reasonable attorneys’ fees and court costs incurred by the prevailing party.

9. This Assignment is binding upon and shall inure to the benefit of the parties
hereto and their respective permitted successors and assigns.

10. Construction and interpretation of this Assignment shall be governed by the
internal laws of the Commonwealth of Massachusetts, excluding any principles of
conflicts of laws.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

Executed as an instrument under seal as of the date first written above.

 

ASSIGNOR

bluebird bio, Inc.,

a Delaware corporation

By:  

 

/s/ Jason F. Cole

 

Name:

 

Jason F. Cole

 

Title:

 

Chief Legal Officer

ASSIGNEE

Foundation Medicine, Inc.,

a Delaware corporation

By:

 

/s/ Steven Kafka

 

Name:

 

Steven Kafka

 

Title:

 

President and Chief Operating Officer

 

4



--------------------------------------------------------------------------------

Exhibit A

Form of Consent

(incorporated by reference to Exhibit 10.2 of the Company’s Current Report on
Form 8-K, filed with the SEC on October 5, 2016)



--------------------------------------------------------------------------------

Exhibit B

Copy of Lease

(attached)



--------------------------------------------------------------------------------

LEASE

Between

150 SECOND STREET, LLC

as Landlord,

and

BLUEBIRD BIO, INC.

as Tenant,

For Premises located at:

150 Second Street

Cambridge, Massachusetts



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 BASIC LEASE PROVISIONS; DEFINITIONS

     1   

1.1 Basic Lease Provisions

     1   

1.2 Definitions

     5   

ARTICLE 2 PREMISES; APPURTENANT RIGHTS; RESERVATIONS

     8   

2.1 Lease of Premises

     8   

2.2 Appurtenant Rights

     9   

2.3 Landlord Reservations

     10   

ARTICLE 3 DELIVERY OF PREMISES; ACCEPTANCE

     10   

3.1 Delivery of Premises; Acceptance of Premises

     10   

3.2 Acknowledgment of Lease Commencement Date

     10   

ARTICLE 4 RENT

     11   

4.1 Base Rent

     11   

4.2 Base Rent Abatement Period

     11   

4.3 Additional Rent

     13   

4.4 Intentionally Omitted

     14   

4.5 Operating Expense Payments

     14   

4.6 Taxes

     17   

ARTICLE 5 CONDITION OF PREMISES; CONSTRUCTION

     18   

5.1 Base Building Work

     18   

5.2 Tenant’s Work

     18   

5.3 Intentionally Deleted

     20   

5.4 Landlord’s Contribution

     20   

ARTICLE 6 USE

     22   

6.1 Use

     22   

ARTICLE 7 PARKING

     22   

7.1 Parking

     22   

ARTICLE 8 UTILITIES; SERVICES

     24   

8.1 Utilities; Services

     24   

8.2 Shafts and Risers

     24   

8.3 Rooftop Premises

     25   

8.4 Access

     26   

ARTICLE 9 ALTERATIONS

     26   

9.1 Alterations and Tenant’s Property

     26   

ARTICLE 10 REPAIRS AND MAINTENANCE

     28   

10.1 Landlord’s Repairs

     28   

10.2 Tenant’s Repairs

     29   

 

i



--------------------------------------------------------------------------------

ARTICLE 11 MECHANIC’S LIENS

     29   

11.1 Mechanic’s Liens

     29   

ARTICLE 12 INDEMNIFICATION

     30   

12.1 Indemnification

     30   

ARTICLE 13 INSURANCE

     30   

13.1 Insurance

     30   

ARTICLE 14 RESTORATION

     32   

14.1 Restoration

     32   

ARTICLE 15 CONDEMNATION

     33   

15.1 Condemnation

     33   

ARTICLE 16 EVENTS OF DEFAULT

     34   

16.1 Events of Default

     34   

16.2 Landlord’s Remedies

     35   

ARTICLE 17 ASSIGNMENT AND SUBLETTING

     37   

17.1 General Prohibition

     37   

17.2 Permitted Transfers

     37   

17.3 Additional Conditions

     39   

17.4 No Release of Tenant, Sharing of Excess Rents

     40   

17.5 No Waiver

     40   

17.6 Prior Conduct of Proposed Transferee

     40   

ARTICLE 18 ESTOPPEL CERTIFICATE

     40   

18.1 Estoppel Certificate

     40   

ARTICLE 19 SUBORDINATION

     41   

19.1 Subordination

     41   

ARTICLE 20 SURRENDER

     41   

20.1 Surrender

     41   

ARTICLE 21 ENVIRONMENTAL REQUIREMENTS

     43   

21.1 Prohibition/Compliance/Indemnity

     43   

21.2 Business

     44   

21.3 Tenant Representation and Warranty

     44   

21.4 Testing

     44   

21.5 Control Areas

     45   

21.6 Intentionally Deleted

     45   

21.7 Tenant’s Obligations

     45   

21.8 Definitions

     45   

ARTICLE 22 TENANT’S REMEDIES/LIMITATION OF LIABILITY

     46   

22.1 Tenant’s Remedies/Limitation of Liability

     46   

22.2 Limitation on Landlord’s Liability

     46   

 

ii



--------------------------------------------------------------------------------

ARTICLE 23 INSPECTION AND ACCESS

     47   

23.1 Inspection and Access

     47   

ARTICLE 24 SIGNAGE

     48   

24.1 Signs; Exterior Appearance

     48   

ARTICLE 25 HOLDING OVER

     48   

25.1 Holding Over

     48   

ARTICLE 26 WAIVER OF JURY TRIAL

     49   

26.1 Waiver of Jury Trial

     49   

ARTICLE 27 SECURITY DEPOSIT

     49   

27.1 Security Deposit

     49   

ARTICLE 28 RIGHT TO EXTEND TERM

     50   

28.1 Extension Rights

     50   

28.2 Arbitration

     51   

28.3 Rights Personal

     51   

28.4 Exceptions

     52   

28.5 No Extensions

     52   

28.6 Termination

     52   

ARTICLE 29 RIGHT OF FIRST OFFER

     52   

29.1 Tenant’s Right of First Offer

     52   

ARTICLE 30 MISCELLANEOUS

     53   

30.1 Notices

     53   

30.2 Joint and Several Liability

     53   

30.3 Financial Information

     53   

30.4 Recordation

     54   

30.5 Interpretation

     54   

30.6 Not Binding Until Executed

     54   

30.7 Limitations on Interest

     54   

30.8 Choice of Law

     54   

30.9 Time

     54   

30.10 OFAC

     55   

30.11 Incorporation by Reference

     55   

30.12 Entire Agreement

     55   

30.13 No Accord and Satisfaction

     55   

30.14 Hazardous Activities

     55   

30.15 REIT/UBTI

     55   

30.16 Quiet Enjoyment

     56   

30.17 Prorations

     56   

30.18 Rules and Regulations

     56   

30.19 Security

     56   

30.20 Force Majeure

     57   

30.21 Brokers

     57   

30.22 Severability

     57   

 

iii



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made as of the 3 rd day of June, 2013
(“Effective Date”), between 150 SECOND STREET, LLC, a Delaware limited liability
company (“Landlord”), and BLUEBIRD BIO, INC., a Delaware corporation (“Tenant”).

ARTICLE 1

BASIC LEASE PROVISIONS; DEFINITIONS

1.1 Basic Lease Provisions.

 

Landlord:    150 Second Street, LLC, a Delaware limited liability company
Landlord’s Address:   

c/o Skanska USA Commercial Development Inc.

253 Summer Street

Boston, MA 02210

Attn: Charles Leatherbee

Tenant:    Bluebird Bio, Inc., a Delaware corporation Tenant’s Original Address:
   840 Memorial Drive Cambridge, MA 02139 Address:    150 Second Street,
Cambridge, Massachusetts Premises:    That portion of the Project known as Suite
300, containing 43,586 rentable square feet, comprising the entire third floor
of the Building, including the Shared Space allocated to Tenant for Tenant’s
mechanical, PH and lab related storage located in the penthouse, first floor and
lower level of the Building as shown on Exhibit A. Project:    The real property
on which the building (the “Building”) in which the Premises are located at 150
Second Street, Cambridge, Massachusetts, together with all improvements thereon
and appurtenances thereto as described on Exhibit B.



--------------------------------------------------------------------------------

Base Rent:    $57.50 per rentable square foot of the Premises per annum with
annual escalations as set forth in the following table:

 

Period

  Rate per RSF     Annual Base Rent     Monthly Base
Rent  

Months 1(from Lease Commencement Date) through 12*

  $ 57.50      $ 2,506,195.00      $ 208,849.58   

Months 13 through 24*

  $ 59.23      $ 2,581,598.78      $ 215,133.23   

Months 25 through 36

  $ 61.00      $ 2,658,746.00      $ 221,562.17   

Months 37 through 48

  $ 62.83      $ 2,738,508.38      $ 228,209.03   

Months 49 through 60

  $ 64.72      $ 2,820,885.92      $ 235,073.83   

Months 61 through 72

  $ 66.66      $ 2,905,442.76      $ 242,120.23   

Months 73 through 84

  $ 68.66      $ 2,992,614.76      $ 249,384.56   

Months 85 through 96

  $ 70.72      $ 3,082,401.92      $ 256,866.83   

Months 97 through 108

  $ 72.84      $ 3,174,804.24      $ 264,567.02   

 

* Notwithstanding anything in this Section of the Lease to the contrary, Tenant
shall be entitled to an abatement of Base Rent in the amount of $208,849.58 per
month for six (6) consecutive full calendar months of the Base Term beginning on
the Lease Commencement Date, subject to the terms and conditions set forth in
Section 4.2.

 

Rent Commencement Date:    The date following the Lease Commencement Date on
which the full amount of the Rent Abatement has been fully applied to the Base
Rent under this Lease subject to the terms and conditions set forth in Section
4.2. Rentable Area of Premises:    43,586 rentable square feet Rentable Area of
Project:    123,210 square feet Tenant’s Share of Operating Expenses:    35.38%
Lease Commencement Date:    The earlier of: (i) the Substantial Completion of
Tenant’s Work (as set forth in Section 5.4) and Tenant’s occupancy of the
Premises for purposes of conducting Tenant’s business operations; or (ii)
January 1, 2014.

 

2



--------------------------------------------------------------------------------

Base Term:    Beginning on the Lease Commencement Date and ending on the last
day of the one hundred eighth (108th) month thereafter. Extension Term:    One
option for five (5) years as set forth in Section 28. Landlord’s Contribution:
   Subject to Section 5.4 below, $150 per RSF of the Premises calculated to
equal $6,537,900 based on Premises containing 43,586 RSF plus up to an
additional $4,358.60 ($.10 per RSF) for out of pocket costs incurred in
preparing the initial test fit of the Premises. Permitted Use:    General
office, research and development, laboratory and other related uses, including
the use of a vivarium, consistent with the character of the Project and
otherwise in compliance with the provisions of Section 6 hereof. Wiring and ACH
Instructions for Rent Payment:   

Bank:                     Bank of America

Account Name:     150 Second Street LLC

Account Number:  4427702408

ACH Routing /ABA Number: 111000012

Wire Routing /ABA Number: 026009593

Bank Address:

Mail Code:              GA1-006-09-10

                                 Atlanta Plaza Building

                                 600 Peachtree St NE

                                 Atlanta, GA 30308-2265

Parking:    As set forth in Section 7. Security Deposit:    $1,253,097.48
subject to the terms and conditions set forth in Section 27. General Liability
Insurance:    $2,000,000.00 per occurrence/$3,000,000.00 aggregate (combined
single limit) for property damage, bodily injury and death. Right of First
Offer:    As set forth in Section 29. Landlord’s Notice Address:   

c/o Skanska USA Commercial Development Inc.

253 Summer Street

Boston, MA 02210

Attn: Charles Leatherbee

 

3



--------------------------------------------------------------------------------

Tenant’s Notice Address:   

Prior to the Lease Commencement Date:

 

840 Memorial Drive

Cambridge, MA 02139

Attention: Linda Bain

 

After the Lease Commencement Date:

 

150 Second Street

Cambridge, MA 02139

Attention: Linda Bain

Brokers:    Jones Lang LaSalle and Colliers International New England LLC

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

EXHIBIT A - PLAN OF PREMISES, STORAGE SPACES AND SHARED SPACES

EXHIBIT B - DESCRIPTION OF PROJECT

EXHIBIT C - ACKNOWLEDGMENT OF LEASE COMMENCEMENT DATE

EXHIBIT D - RENT CERTIFICATE

EXHIBIT E - BASE BUILDING SPECIFICATIONS

EXHIBIT F - LANDLORD TENANT MATRIX

EXHIBIT G - TENANT’S CONCEPT PLAN

EXHIBIT H - TENANT DESIGN AND CONSTRUCTION GUIDELINES

EXHIBIT I - PARKING PLAN

EXHIBIT J - RULES AND REGULATIONS

 

4



--------------------------------------------------------------------------------

1.2 Definitions.

“Abated Base Rent” shall have the meaning set forth in Section 4.2 hereof.

“ADA” shall mean the Americans With Disabilities Act, 42 U.S.C. § 12101, et
seq., together with the regulations promulgated pursuant thereto.

“Additional Rent” shall have the meaning set forth in Section 4.3 hereof.

“AIA” shall mean the American Institute of Architects.

“Alterations” shall have the meaning set forth in Section 9.1 hereof.

“Annual Estimate” shall have the meaning set forth in Section 4.4 hereof.

“Annual Statement” shall have the meaning set forth in Section 4.4 hereof.

“Arbitrator” shall mean any person appointed by or on behalf of either party or
appointed pursuant to the provisions hereof and: (i) shall be (A) a member of
the American Institute of Real Estate Appraisers with not less than 10 years of
experience in the appraisal of improved office and high tech and life sciences
laboratory real estate in the greater Boston, Massachusetts metropolitan area,
or (B) a licensed commercial real estate broker with not less than 15 years
experience representing landlords and/or tenants in the leasing of high tech or
life sciences laboratory space in the greater Boston, Massachusetts metropolitan
area, (ii) devoting substantially all of their time to professional appraisal or
brokerage work, as applicable, at the time of appointment and (iii) be in all
respects impartial and disinterested.

“Assignment Date” shall have the meaning set forth in Section 17.2 hereof.

“Assignment Notice” shall have the meaning set forth in Section 17.2 hereof.

“Assignment Termination” shall have the meaning set forth in Section 17.2
hereof.

“Base Rent” shall have the meaning set forth in Section 1.1 hereof.

“Base Rent Abatement Period” shall have the meaning set forth in Section 4.2
hereof.

“Base Term” shall have the meaning set forth in Section 1.1 hereof.

“Business Day” shall mean any day other than (a) a Saturday or Sunday and
(b) any Federal holiday or (c) a day on which banks are not open for business
generally in the Commonwealth of Massachusetts.

“Broker” shall have the meaning set forth in Section 1.1 hereof.

“Building Systems” shall mean the structural, exterior, parking and other Common
Areas of the Project, including HVAC, plumbing, fire sprinklers, electrical,
elevators and all other building systems serving the Premises and other portions
of the Project.

 

5



--------------------------------------------------------------------------------

“Claims” shall have the meaning set forth in Section 6.1 hereof.

“Common Areas” shall mean the portions of the Project which are for the
non-exclusive use of tenants of the Project.

“Default Rate” shall mean an annual rate equal to the lesser of 12% per annum or
the highest rate permitted by law.

“Default” shall have the meaning set forth in Section 16.1 hereof.

“Environmental Claims” shall have the meaning set forth in Section 21.1.

“Environmental Requirements” shall have the meaning set forth in Section 21.8
hereof.

“Excess Rent” shall have the meaning set forth in Section 17.4 hereof.

“Expense Information” shall have the meaning set forth in Section 4.4 hereof.

“Extension Proposal” shall have the meaning set forth in Section 28.2 hereof.

“Extension Right” shall have the meaning set forth in Section 28.1 hereof.

“Extension Term” shall have the meaning set forth in Section 28.1 hereof.

“Force Majeure” shall have the meaning set forth in Section 30.20 hereof.

“Governmental Authority” shall have the meaning set forth in Section 4.6 hereof.

“Haz Mat Documents” shall have the meaning set forth in Section 21.2 hereof.

“Hazardous Materials Clearances” shall have the meaning set forth in
Section 14.1 hereof.

“Hazardous Materials List” shall have the meaning set forth in Section 21.2
hereof.

“Hazardous Materials” shall have the meaning set forth in Section 21.8 hereof.

“Holder” shall have the meaning set forth in Section 19.1 hereof.

“Independent Review” shall have the meaning set forth in Section 4.4 hereof.

“Installations” shall have the meaning set forth in Section 9.1 hereof.

“Landlord’s Work” shall have the meaning set forth in Section 5.1 hereof.

“Legal Requirement(s)” shall mean all laws, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to the Project, and to the use and occupancy
thereof, including, without limitation, the ADA.

 

6



--------------------------------------------------------------------------------

“Letter of Credit” shall have the meaning set forth in Section 27.1 hereof.

“Market Rate” shall have the meaning set forth in Section 28.1 hereof.

“Maximum Restoration Period” shall have the meaning set forth in Section 14.1
hereof.

“Memorial Drive Lease” shall have the meaning set forth in Section 4.2 hereof.

“Memorial Drive Rent Savings Event” shall have the meaning set forth in
Section 4.2 hereof.

“Mortgage” shall have the meaning set forth in Section 19.1 hereof.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“OFAC Rules” shall mean the rules of OFAC and any statute, executive order, or
regulation relating thereto.

“Operating Expenses” shall have the meaning set forth in Section 4.4 hereof.

“Permitted Assignment” shall have the meaning set forth in Section 17.2 hereof.

“Permitted Use” shall have the meaning set forth in Section 1.1 hereof.

“Premises” shall have the meaning set forth in Section 1.1 hereof.

“Proceeding for Relief” shall have the meaning set forth in Section 16.1(f)
hereof.

“Project” shall have the meaning set forth in Section 1.1 hereof.

“Related Parties” shall have the meaning set forth in Section 13.1 hereof.

“Removable Installations” shall have the meaning set forth in Section 9.1
hereof.

“Rent” shall mean Base Rent, Tenant’s Share of Operating Expenses and all other
amounts payable by Tenant to Landlord hereunder.

“Rent Abatement” shall have the meaning set forth in Section 4.2 hereof.

“Rent Abatement Conditions” shall have the meaning set forth in Section 4.2
hereof.

“Rentable Area of the Premises” shall have the meaning set forth in Section 1.1
hereof.

“Rentable Area of the Project” shall have the meaning set forth in Section 1.1
hereof.

“Rent Adjustment Percentage” shall mean three percent (3%).

“Rent Certificate” shall have the meaning set forth in Section 4.2 hereof.

 

7



--------------------------------------------------------------------------------

“Security Deposit” shall have the meaning set forth in Section 27.1 hereof.

“Substantial Completion” or “Substantially Complete” shall have the meaning set
forth in Section 5.4.

“Surrender Plan” shall have the meaning set forth in Section 20.1 hereof.

“Taking” and “Taken” shall have the meaning set forth in Section 15.1 hereof.

“Taxes” shall have the meaning set forth in Section 4.5 hereof.

“Tenant HazMat Operations” shall have the meaning set forth in Section 20.1
hereof.

“Tenant Parties” shall have the meaning set forth in Section 10.1 hereof.

“Tenant’s Property” shall have the meaning set forth in Section 9.1 hereof.

“Tenant’s Share of Operating Expenses” shall have the meaning set forth in
Section 1.1 hereof.

“Tenant’s Share” shall mean the percentage set forth in the Basic Lease
Provisions as Tenant’s Share as reasonably adjusted by Landlord for changes in
the physical size of the Premises or the Project occurring thereafter.

“Tenant’s Work” shall have the meaning set forth in Section 5.2.

“Utilities” shall have the meaning set forth in Section 8.1 hereof.

“Restoration Period” shall have the meaning set forth in Section 14.1 hereof.

ARTICLE 2

PREMISES; APPURTENANT RIGHTS; RESERVATIONS

2.1 Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.

Excepted and excluded from the Premises and the Common Areas (as defined below)
are the ceiling, floor, perimeter walls and exterior windows (except the inner
surface of each thereof), and any space in the Premises used for shafts, stacks,
pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or other
Building facilities, but the entry doors to the Premises are a part thereof,
together with related glass and finish work. Landlord shall have the right to
place in the Premises interior sun control devices, utility lines, cables and
wiring, equipment, stacks, pipes, conduits, ducts and the like, provided that
any such installations shall be located above the ceiling or within the walls
(except for the interior sun control devices which shall be located in or near
the windows) and shall not otherwise materially interfere with Tenant’s use, or
materially reduce the rentable square footage of the Premises.

 

8



--------------------------------------------------------------------------------

2.2 Appurtenant Rights. Subject to the matters set forth in the following
paragraph, Tenant shall have, as appurtenant to the Premises, the non-exclusive
right to use, and permit its invitees to use in common with Landlord and others,
the following areas of the Property (collectively, the “Common Areas”)
(i) public or common lobbies, hallways, stairways, elevators (including but not
limited to freight elevators) and common walkways necessary for access to the
Building and the Premises, and if the portion of the Premises on any floor
includes less than the entire floor, any common toilets, any corridors required
for access to the Premises and any elevator lobby of such floor; and (ii) the
access roads, driveways, parking areas (as the same may be designated or
modified by Landlord from time to time), loading areas, pedestrian sidewalks,
landscaped areas, trash enclosures (including but not limited to dumpsters
maintained on the premises by Landlord), if any, and other areas or facilities,
if any, which are located in or on the Property and designated by Landlord from
time to time for the non-exclusive use of tenants and other occupants of the
Building.

Landlord has designated certain areas located on the penthouse, ground level and
garage level of the Building for Storage Space and Shared Space, as shown on the
plan attached hereto as Exhibit A, for use by the tenants of the Building.
Tenant shall be allocated Tenant’s Share of the Storage Space and Shared Space,
the location and use of which shall be reasonably determined by Landlord and
Tenant subject to applicable Legal Requirements, circulation requirements and
Landlord’s reasonable requirements and conditions (including, without
limitation, consideration for the utility of the unused portions of the Storage
Space and Shared Space by other tenants of the Building). The Storage Space and
Shared Space shall be leased to Tenant on all of the terms and conditions of
this Lease which are applicable to the Premises except as follows: (i) the rent
for Tenant’s Share of the Storage Space shall be the then applicable market rate
(currently $18.00 per RSF); (ii) Landlord shall not have any obligation to make
any improvements or alterations to the Storage Space and Shared Space to prepare
such space for Tenant’s use; (iii) Tenant shall use Tenant’s Share of the
Storage Space and Shared Space solely for the storage or use of Tenant’s
property or equipment and for no other purpose and in accordance with all
applicable Legal Requirements; (iv) Tenant, at its sole expense, shall keep
Tenant’s Share of the Storage Space and Shared Space clean and in good
condition; and (vi) Landlord shall not be required to provide any services for
the Storage Space and Shared Space. Notwithstanding the foregoing, as of the
Effective Date, Tenant shall be deemed to have elected to lease the entire
amount of Storage Space allocated to Tenant at the rate of $18.00 per RSF
(gross) for the Term. If Tenant subsequently elects to surrender any or all of
such Storage Space to Landlord, Landlord may offer the surrendered Storage Space
to other tenants in the Building and Tenant’s right to lease such surrendered
Storage Space thereafter will be subject to availability at such future time and
Tenant’s payment at the then applicable market rental rate.

Notwithstanding any provision herein to the contrary, Tenant’s rights under this
Lease shall always be subject to (a) reservations, restrictions, easements and
encumbrances of record, as amended from time to time, (b) such reasonable rules
and regulations from time to time established by Landlord with respect to the
Property pursuant to Section 30.18 (the “Rules and Regulations”), and
(c) Landlord’s reservations set forth in Section 2.3 below or elsewhere in this
Lease.

 

9



--------------------------------------------------------------------------------

2.3 Landlord Reservations. Notwithstanding any provision herein to the contrary,
Landlord reserves the right to: (i) grant, modify and terminate easements and
other encumbrances so long as the same do not materially and adversely interfere
with the Permitted Use by Tenant, (ii) designate and change from time to time
areas and facilities so to be used; provided however, that Landlord shall be
responsible for any costs incurred in moving any of Tenant’s personnel,
furniture, fixtures or equipment, (iii) make additions to the Building,
(iv) construct other buildings and improvements at the Property, (v) post “For
Sale” and “For Lease” signs on the Property at any time during the Term, and
(vi) change the name and street address of the Building (provided, in such
event, Landlord shall reimburse Tenant for its costs to implement such changes).
Landlord reserves the right, at any time and from time to time, to make such
changes, alterations, additions, improvements, repairs or replacements in or to
the Project (including the Premises but, with respect to the Premises, only for
purposes of repairs, maintenance, replacements and other rights expressly
reserved to Landlord herein) and the fixtures and equipment therein, as well as
in or to the street entrances and/or the Common Areas, as it may reasonably deem
necessary or desirable, provided, however, that there be no material obstruction
or modification of access to, or material interference with the use or enjoyment
of, the Premises or parking spaces by Tenant. Subject to the foregoing, provided
reasonable prior written notice is given to Tenant and Tenant’s access to the
Premises is not prohibited, Landlord shall have the right to temporarily close
all, or any portion, of the Common Areas for the purpose of making repairs or
changes thereto.

ARTICLE 3

DELIVERY OF PREMISES; ACCEPTANCE

3.1 Delivery of Premises; Acceptance of Premises. Landlord shall deliver the
Premises to Tenant upon the Effective Date provided that Tenant has delivered
the Security Deposit to Landlord and complied with the requirements of Article
13. Except as set forth in this Section 3.1 and Section 5.1(a), if applicable:
(i) Tenant shall accept the Premises in their condition as of the time of
delivery, subject to all applicable Legal Requirements (as defined in Article 6
hereof); (ii) Landlord shall have no obligation for any defects in the Premises;
and (iii) Tenant’s taking possession of the Premises shall be conclusive
evidence that Tenant accepts the Premises with Landlord’s Work completed
pursuant to Section 5.1(a).

Tenant agrees and acknowledges that, except as otherwise set forth in this
Lease, neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Premises or
the Project, and/or the suitability of the Premises or the Project for the
conduct of Tenant’s business, and Tenant waives any implied warranty that the
Premises or the Project are suitable for the Permitted Use. Notwithstanding the
foregoing, Landlord represents to its knowledge that general office, research
and development and laboratory uses are permitted uses pertaining to the
Building under the Zoning Ordinance of the City of Cambridge. This Lease
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes any and all prior representations,
inducements, promises, agreements, understandings and negotiations which are not
contained herein. Landlord in executing this Lease does so in reliance upon
Tenant’s representations, warranties, acknowledgments and agreements contained
herein.

3.2 Acknowledgment of Lease Commencement Date. Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Lease Commencement
Date, Rent Commencement Date and the expiration date of the Term when such dates
are established in accordance with the requirements of this Lease substantially
in the form of the “Acknowledgement

 

10



--------------------------------------------------------------------------------

of Lease Commencement Date” attached to this Lease as Exhibit C ; provided,
however, Tenant’s failure to execute and deliver such acknowledgment shall not
affect Landlord’s rights hereunder. The “Term” of this Lease shall be the Base
Term, as defined above on the first page of this Lease and, if applicable, the
Extension Term which Tenant may elect pursuant to Article 28 hereof.

ARTICLE 4

RENT

4.1 Base Rent. The first month’s Base Rent shall be due and payable on the Lease
Commencement Date and the Security Deposit shall be due and payable on delivery
of an executed copy of this Lease to Landlord. Tenant shall pay to Landlord in
advance, without demand, abatement, deduction or set-off, equal monthly
installments of Base Rent on or before the first day of each calendar month
during the Term hereof, in lawful money of the United States of America, at the
office of Landlord for payment of Rent set forth above, or to such other person
or at such other place as Landlord may from time to time designate in writing.
Payments of Base Rent for any fractional calendar month shall be prorated. The
obligation of Tenant to pay Base Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Tenant
shall have no right at any time to abate, reduce, or set-off any Rent (as
defined in Section 1.2) due hereunder except for any abatement, reduction or
set-off as may be expressly provided in this Lease.

4.2 Base Rent Abatement Period. Notwithstanding anything in this Section of the
Lease to the contrary, so long as Tenant is not in Default (as defined in
Section 16.1) under this Lease, Tenant shall be entitled to an abatement of Base
Rent in the amount of $208,849.58 per month for six (6) consecutive full
calendar months of the Base Term beginning on the Lease Commencement Date (“Rent
Abatement”). The period during which the foregoing Base Rent abatement rights
are in effect shall be referred to as the “Base Rent Abatement Period” and the
amount of Base Rent permitted to be abated shall be referred to as the “Abated
Base Rent”. During the Base Rent Abatement Period, only Base Rent shall be
abated as provided in this Section, and all Additional Rent and other costs and
charges specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease.

As an inducement to Tenant’s entering into this Lease, Landlord offers the Rent
Abatement in order to offset Tenant’s rent obligation under its current lease
pertaining to the premises located at 840 Memorial Drive, Cambridge,
Massachusetts (“Memorial Drive Lease”), a true, accurate and complete copy of
which Tenant shall provide to Landlord prior to the Effective Date of this
Lease. Accordingly, Landlord and Tenant agree that if Tenant’s out of pocket
rent obligation under the Memorial Drive Lease is reduced or eliminated by
virtue of entering into an assignment or sublease, termination agreement or
suffering a recapture of such premises or other such means (each, a “Memorial
Drive Rent Savings Event”), Landlord and Tenant shall split Tenant’s rent
savings under the Memorial Drive Lease on a 60% to Landlord and 40% to Tenant
basis after the deduction of reasonable documented transaction costs, including,
but not limited to legal and brokerage fees and tenant improvement allowances.

 

11



--------------------------------------------------------------------------------

In order to receive the Rent Abatement and to account for the occurrence of a
Memorial Drive Rent Savings Event, Tenant shall comply with the following
requirements (collectively, the “Rent Abatement Conditions”):

 

  i. Upon the Lease Commencement Date and the first day of each successive month
thereafter until the expiration or earlier termination of the term of the
Memorial Drive Lease, Tenant shall deliver to Landlord a Rent Certificate
substantially in the form attached hereto as Exhibit D (“Rent Certificate”)
whereby Tenant certifies to Landlord, among other things, the amount of Tenant’s
actual out of pocket rent payment under the Memorial Drive Lease for the
applicable monthly period.

 

  ii. Upon Landlord’s receipt of the Rent Certificate, Tenant’s obligation to
pay the Base Rent for the applicable month shall abate.

If the Rent Certificate indicates that a Memorial Drive Rent Savings Event has
occurred, the amount of the Rent Abatement that may be applied to Base Rent
hereunder shall be reduced by the portion of the rent savings allocated to
Landlord as Tenant realizes the actual rent savings under the Memorial Drive
Lease. If a Memorial Drive Rent Savings Event has occurred and the amount of the
rent savings under the Memorial Drive Lease is greater than the remaining amount
of the Rent Abatement at such time, then Tenant shall pay Landlord, as
additional rent, the rent savings allocated to Landlord amortized over the
remainder of the stated term of the Memorial Drive Lease. The following examples
illustrate three (but not all) possible scenarios that may arise in any given
month during the Base Rent Abatement Period under this Section:

(a) No Memorial Drive Rent Savings Event Occurs Before the Expiration of the
Base Rent Abatement Period:

 

  1. Tenant submits a Rent Certificate to Landlord evidencing that no Memorial
Drive Rent Savings Event has occurred.

 

  2. Tenant pays the monthly base rent of approximately $35.290.60 to landlord
under the Memorial Drive Lease.

 

  3. The Monthly Base Rent of $208,849.58 due to Landlord pursuant to
Section 1.1 hereof is abated.

(b) Memorial Drive Rent Savings Event Occurs Before the Expiration of the Base
Rent Abatement Period:

 

  1. Tenant submits a Rent Certificate to Landlord evidencing that Tenant and
the landlord under the Memorial Drive Lease have entered into a lease
termination agreement (i.e. a Memorial Drive Rent Savings Event) yielding a rent
savings of $500,000 (after deduction of Tenant’s reasonable documented
transaction costs).

 

  2. Landlord’s share of the rent savings is $300,000 and Tenant’s share of the
rent savings is $200,000.

 

  3. Tenant pays the net monthly rent (or no monthly rent, as the case may be)
due to landlord under the Memorial Drive Lease after accounting for the rent
savings under the Memorial Drive Lease.

 

12



--------------------------------------------------------------------------------

  4. The amount of Rent Abatement that may be applied to Base Rent is reduced by
$300,000 (the amount of Landlord’s share of the rent savings). Therefore, Tenant
pays Base Rent of $208,849.58 to Landlord plus additional rent of $91,150.42
($208,849.58 + $91,150.42 = $300,000 rent savings due Landlord).

(c) Memorial Drive Rent Savings Event Occurs After the Expiration of the Base
Rent Abatement Period:

 

  1. Tenant submits a Rent Certificate to Landlord evidencing that Tenant and
the landlord under the Memorial Drive Lease have entered into a lease
termination agreement (i.e. a Memorial Drive Rent Savings Event) yielding a rent
savings of $500,000 (after deduction of Tenant’s reasonable documented
transaction costs).

 

  2. Landlord’s share of the rent savings is $300,000 and Tenant’s share of the
rent savings is $200,000.

 

  3. Tenant pays the net monthly rent (or no monthly rent, as the case may be)
due to landlord under the Memorial Drive Lease after accounting for the rent
savings under the Memorial Drive Lease.

 

  4. Assuming five months remaining in the term under the Memorial Drive Lease,
the monthly amount of the Landlord’s share of the rent savings amortized on a
straight line basis over the unexpired portion of the term under the Memorial
Drive Lease is $60,000 ($300,000 ÷ 5 months).

 

  5. Tenant pays the applicable monthly Rent to Landlord due under this Lease
plus additional rent of $60,000 for five consecutive months.

In the event of any inconsistency or conflict between the numeric examples
provided above and the written provisions set forth in this Section, the written
text shall govern.

If Tenant fails to comply with the requirements set forth in this Section 4.2,
Tenant shall be obligated to pay the applicable Base Rent. If a Rent Certificate
is inaccurate or if Tenant and Landlord have failed to properly account for a
previously-occurring Memorial Drive Rent Savings Event, then Tenant shall be
obligated to prepare and deliver a Rent Certificate addressing such inaccuracy
or failure and shall pay to Landlord the Landlord’s share of any previously
Abated Base Rent.

4.3 Additional Rent. In addition to Base Rent, commencing on the Lease
Commencement Date, Tenant agrees to pay to Landlord as additional rent
(“Additional Rent”): (i) Tenant’s Share of “Operating Expenses” (as defined in
Section 4.5), and (ii) any and all other amounts Tenant assumes or agrees to pay
to Landlord under the provisions of this Lease, including, without limitation,
any and all other sums that may become due by reason of any default of Tenant or
failure to comply with the agreements, terms, covenants and conditions of this
Lease to be performed by Tenant, after any applicable notice and cure period.

 

13



--------------------------------------------------------------------------------

4.4 Intentionally Omitted.

4.5 Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”) which may be revised by Landlord from time to time during
such calendar year. During each month of the Term commencing on the Lease
Commencement Date, on the same date that Base Rent is due, Tenant shall pay
Landlord an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.
Payments for any fractional calendar month shall be prorated. If Landlord fails
to give Tenant the Annual Estimate prior to the beginning of any calendar year,
Tenant shall continue to pay Operating Expenses in accordance with the previous
Annual Estimate, until Tenant receives a new statement from Landlord.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord in
operating, maintaining, repairing, and managing the Building and the Project
including, without duplication, Taxes (as defined in Section 4.5 ), capital
repairs and improvements (1) reasonably projected to reduce the amount of
Operating Expenses payable by Tenant, or (2) required to comply with any Legal
Requirements that first become effective and applicable to the Project after the
date of this Lease, amortized over-the useful life of such capital items as
determined in accordance with generally accepted accounting principles, costs
for transportation services for the benefit of the tenants of the Building and a
property management fee at fair market rates not to exceed 3.0% of Base Rent,
excluding only:

(a) the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation (including Landlord’s Work);

(b) capital expenses for the Project except as expressly permitted above;

(c) interest, principal and other payments pursuant to a Mortgage (as defined in
Section 19.1 ) debts of Landlord, ground rent, financing costs and amortization
of funds borrowed by Landlord, whether secured or unsecured;

(d) depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses);

(e) advertising, promotional, legal and space planning expenses and leasing
commissions and other costs and expenses incurred in procuring and leasing space
to tenants for the Project, including any leasing office maintained in the
Project, free rent and construction allowances for tenants;

(f) legal and other expenses incurred in the negotiation or enforcement of
leases;

(g) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

 

14



--------------------------------------------------------------------------------

(h) costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i) The cost of any work or services performed for any other property other than
the Project, including, without limitation, salaries, wages, benefits and other
compensation paid to employees of Landlord who are not assigned in whole or in
part to the operation, management, maintenance or repair of the Project;

(j) salaries, wages, benefits and other compensation paid to officers and
executives of Landlord and administrative employees above the grade of property
manager or building supervisor and Landlord’s general overhead;

(k) general organizational, administrative and overhead costs relating to
maintaining Landlord‘s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(l) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(m) costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 1.2 );

(n) penalties, fines or interest incurred as a result of Landlord‘s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

(o) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(p) costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(q) costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(r) costs incurred in the sale or refinancing of the Project;

(s) costs for remediation, abatement, removal or encapsulation of Hazardous
Materials at the Project other than routine cleaning and maintenance which may
involve the same;

 

15



--------------------------------------------------------------------------------

(t) net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein; and

(u) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year, the excess shall be
credited against the next due amounts of Rent, provided that any overpayment
shall be paid to Tenant within thirty (30) days if the Term has ended, provided
that if Tenant is delinquent in its obligation to pay Base Rent or Additional
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, provided that Tenant pays any amount due on the Annual
Statement if applicable, Landlord will provide Tenant with access to Landlord’s
books and records relating to the operation of the Project and such information
as Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If Landlord and Tenant cannot agree upon the amount of
Tenant’s Share of Operating Expenses within thirty (30) days after Tenant’s
review of such Expense Information, then Tenant shall have the right to have an
independent public accounting firm selected by Tenant, working pursuant to a fee
arrangement other than a contingent fee (at Tenant’s sole cost and expense) and
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed), audit and/or review the Expense Information for the
year in question (the “Independent Review”). The results of any such Independent
Review shall be binding on Landlord and Tenant. If the Independent Review shows
that the payments actually made by Tenant with respect to Operating Expenses for
the calendar year in question exceeded Tenant’s Share of Operating Expenses for
such calendar year, Landlord shall at Landlord’s option either (i) credit the
excess amount to the next succeeding installments of estimated Operating
Expenses or (ii) pay the excess to Tenant within 30 days after delivery of such
statement, except that after the expiration or earlier termination of this Lease
or if Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord. If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement. If the Independent Review shows
that Tenant has overpaid with respect to Operating Expenses stated in the Annual
Statement or any adjustments made

 

16



--------------------------------------------------------------------------------

thereafter by more than 5% then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated. Notwithstanding anything set forth herein to the contrary, if
the Project is not at least 95% occupied on average during any year of the Term,
Tenant’s Share of Operating Expenses that vary according to occupancy of the
Project for such year shall be computed as though the Project had been 95%
occupied on average during such year.

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter. Landlord may
equitably adjust Tenant’s Share for any item of expense or cost reimbursable by
Tenant that relates to a repair, replacement, or service that benefits only the
Premises or only a portion of the Project that includes the Premises, which
adjustment may be reviewed by Tenant as part of the Independent Review. Base
Rent, Tenant’s Share of Operating Expenses and all other amounts payable by
Tenant to Landlord hereunder are collectively referred to herein as “Rent.”

4.6 Taxes. Tenant shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the Lease
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes: (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project. The prorated portion of any Taxes that are due and payable
pertaining to periods prior to the Lease Commencement Date or after the
expiration of the Term shall not be Tenant’s obligation to pay hereunder.
Landlord may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens securing Taxes. If a change in Taxes is
obtained for any year of the Term during which Tenant paid Tenant’s Share of
Taxes, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Taxes shall
not include any net income taxes imposed on Landlord except to the extent such
net income taxes are in substitution for any Taxes payable hereunder. If any
such Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require. Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant. If any Taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed valuation of the
Project is expressly increased by the taxing authority by a value attributable
to improvements in or alterations to the Premises, whether owned by Landlord or
Tenant and whether or not affixed to the real property so as to become a part
thereof, higher than the base valuation on which Landlord

 

17



--------------------------------------------------------------------------------

from time-to-time allocates Taxes to all tenants in the Project, Landlord shall
have the right, but not the obligation, to pay such Taxes. Landlord’s
determination of any excess assessed valuation shall be binding and conclusive,
absent manifest error. The amount of any such payment by Landlord shall
constitute Additional Rent due from Tenant to Landlord within thirty (30) days.

ARTICLE 5

CONDITION OF PREMISES; CONSTRUCTION

5.1 Base Building Work.

(a) Landlord shall deliver the Premises to Tenant upon the Effective Date with
the work (“Landlord’s Work”) more particularly described in the base building
specifications attached hereto as Exhibit E (“Base Building Specifications”)
completed. Landlord’s Work shall comply with the Legal Requirements and shall be
consistent with Class A standards for laboratory and office space, and
substantially in conformance with, and not materially inconsistent with, the
Base Building Specifications. Landlord shall deliver the Premises to Tenant with
all base building systems, including, but not limited to, HVAC, electrical, life
safety and plumbing systems in good working order, in compliance with applicable
Legal Requirements and suitable for laboratory purposes. The allocation of the
responsibilities between the Landlord’s Work and Tenant’s Work is set forth on
the Landlord/Tenant Matrix attached hereto as Exhibit F (“Landlord/Tenant
Matrix”).

(b) Tenant agrees, except as otherwise provided herein to the contrary, (i) to
accept possession of the Premises in the condition described in the Base
Building Specifications and otherwise in “as is” condition, (ii) that neither
Landlord nor Landlord’s agents have made any representations or warranties with
respect to the Premises or the Building except as provided herein, and
(iii) Landlord has no obligation to perform any work, supply any materials,
incur any expense or make any alterations, additions or improvements to the
Premises to prepare the Premises for Tenant’s use and occupancy except as
provided herein.

5.2 Tenant’s Work.

(a) Tenant shall prepare, at its sole cost and expense (against which the
Landlord’s Contribution may be applied), a set of design/development plans in
substantial conformity with the concept plan approved by Landlord (subject to
Landlord’s review of further details regarding access and maintenance of the
tel/data room and access, maintenance and ventilation issues in connection with
components located on the third floor along the window line) and attached hereto
as Exhibit G, Tenant Design and Construction Guidelines attached hereto as
Exhibit H (“Tenant Design and Construction Guidelines”) and the allocation of
responsibilities set forth in the Landlord/Tenant Matrix sufficient for Landlord
to approve Tenant’s proposed design of the Premises (“Design/Development
Plans”), and a full set of final permit-ready construction drawings (“Final
Construction Drawings”) for the interior finish and layout of the initial
improvements ( “Tenant’s Work” ) which Tenant desires to have performed in the
Premises. The Design/ Development Plans and the Final Construction Drawings are
collectively referred to herein as the “Plans.” Provided that no Default has
occurred and remains outstanding, Landlord shall reimburse Tenant up to
$4,358.60 ($.10 per RSF) for out of pocket costs incurred in preparing the
initial test fit of the Premises.

 

18



--------------------------------------------------------------------------------

(b) The Plans shall be submitted to Landlord, together with a construction
budget setting forth the anticipated costs for the Tenant’s Work, and Landlord
shall approve or disapprove of the Plans, which approval shall not be
unreasonably withheld, conditioned or delayed, and Landlord shall respond in any
event within fifteen (15) days of receiving them. No work shall be conducted by
or on behalf of Tenant until the Final Construction Drawings have been approved
for such work in writing by Landlord. At Tenant’s sole cost and expense (against
which the Landlord’s Contribution may be applied), Tenant shall cause the Plans
to be revised in a manner sufficient to remedy the Landlord’s objections and/or
respond to the Landlord’s concerns and for such revised Plans to be redelivered
to Landlord, and Landlord shall approve or disapprove such portions of the Plans
to which Landlord previously commented within seven (7) Business Days following
the date of resubmission. Landlord’s failure to timely respond to Tenant’s
submitted Plans or revised Plans shall be deemed to be approval thereof provided
that upon submitting such plans, Tenant provides written notice to Landlord
stating “IF LANDLORD FAILS TO RESPOND TO THE ENCLOSED PLANS WITHIN 15 DAYS (OR 7
BUSINESS DAYS AS APPLICABLE), LANDLORD’S APPROVAL SHALL BE DEEMED GIVEN PURSUANT
TO SECTION 5.2(b) OF THE LEASE” in upper case boldface type in the top margin of
such notice. Landlord’s approval is solely given for the benefit of Landlord and
Tenant under this Section and neither Tenant nor any third party shall have the
right to rely upon Landlord’s approval of the Plans for any other purpose
whatsoever.

(c) Landlord shall not charge Tenant any coordination, overhead or contractor
supervision fees in connection with Tenant’s Work; provided, however that
Landlord shall be reimbursed from the Landlord’s Contribution for any
third-party, out of pocket expenses incurred by Landlord in connection with the
review and approval of Tenant’s Work.

(d) The Plans shall be stamped by a Massachusetts registered architect and
engineer, such architect and engineer and Tenant’s general contractor and
subcontractors, being subject to Landlord’s prior approval, which shall not be
unreasonably withheld, conditioned or delayed, and shall comply with the Legal
Requirements and the requirements of the Tenant Design and Construction
Guidelines. The final approved Plans shall be in a form satisfactory to
appropriate governmental authorities responsible for issuing permits, approvals
and licenses required for Tenant’s Work.

(e) Tenant’s Work shall be completed in accordance with the Plans and no
material changes to Tenant’s Work shall occur without Landlord’s approval as set
forth herein. All of the Tenant’s Work shall be performed in accordance with the
requirements set forth in the Tenant Design and Construction Guidelines and
completed in a first class workmanlike manner. Tenant shall be solely
responsible for the effect of the Tenant’s Work on the Building’s structure and
systems, whether or not Landlord has consented to the Alterations, and shall
reimburse Landlord on demand for any costs incurred by Landlord by reason of any
faulty work done by Tenant or its contractors. All of Tenant’s Work shall be
performed in such manner as to maintain harmonious labor relations and to
minimize any material interference with Building operations or other
construction work being performed within the Building.

(f) Tenant shall use diligent efforts to keep the Project and Tenant’s leasehold
interest therein free of any liens or claims of liens arising from acts or
omissions of Tenant, or its subtenants, contractors or others claiming by,
through or under Tenant, and shall discharge or bond

 

19



--------------------------------------------------------------------------------

any such liens within ten (10) Business Days following notice to Tenant of their
filing. Before commencement of any work, upon Landlord’s request, Tenant’s
contractor shall provide a payment, performance and lien indemnity bond required
by Landlord. Tenant shall provide evidence of such insurance as Landlord may
reasonably require, naming Landlord as an additional insured. Tenant shall
indemnify Landlord and hold it harmless from and against any cost, claim, or
liability arising from any work done by or at the direction of Tenant.

(g) All alterations affixed to the Premises shall become part thereof and remain
therein at the end of the Term unless otherwise agreed to by Landlord and
Tenant. However, if Landlord gives Tenant a notice, at the time Landlord
approves the Plans, to remove any alterations, Tenant shall do so and shall pay
the cost of removal and any repair required by such removal.

(h) All of Tenant’s personal property, trade fixtures, equipment, furniture,
movable partitions, and any alterations not affixed to the Premises shall remain
Tenant’s property, removable at any time. If Tenant fails to remove any such
materials at the end of the Term, Landlord may do so and store them at Tenant’s
expense, without liability to Tenant, and may sell them at public or private
sale and apply the proceeds to any amounts due hereunder, including costs of
removal, storage and sale.

5.3 Intentionally Deleted.

5.4 Landlord’s Contribution. (a) As an inducement to Tenant’s entering into this
Lease, Landlord shall, subject to the terms set forth in this Section, provide
to Tenant a special tenant improvement allowance for the actual costs incurred
with respect to the design and hard construction costs pertaining to Tenant’s
Work up to a maximum aggregate amount of Six Million Five Hundred Thirty Seven
Thousand Nine Hundred and 00/100 Dollars ($6,537,900.00) [$150.00 per RSF] less
any past due expenses owed to Landlord by Tenant under this Lease (“Initial
Allowance”).

(b) Landlord shall pay to Tenant an amount not to exceed Landlord’s Contribution
to the extent permitted pursuant to this Section, provided that as of the date
on which Landlord is required to make payment thereof pursuant to this Section:
(i) this Lease is in full force and effect, and (ii) no Event of Default then
exists. Tenant shall pay all costs of the Tenant’s Work in excess of Landlord’s
Contribution. Before Tenant submits a requisition request for any hard
construction costs, Landlord agrees to fund up to fifty percent (50%) of
Tenant’s early design fees from Landlord’s Contribution, with the balance of
such design fees to be funded on a dollar for dollar basis as the hard
construction costs are funded. Thereafter, each funded requisition for
Landlord’s Contribution shall be applied first on account of any hard
construction costs and labor directly related to the Tenant’s Work and materials
delivered to the Building in connection with the Tenant’s Work, and then, second
on account of any design fees. If, following the expiration of the six (6) month
period following the completion of the Tenant’s Work and satisfaction of the
conditions set forth in this Section, any amount of Landlord’s Contribution has
not been requisitioned by Tenant, such remainder shall be retained by Landlord
and Tenant shall have no further right to claim thereto.

 

20



--------------------------------------------------------------------------------

(c) Landlord shall make progress payments on account of Landlord’s Contribution
to Tenant on a monthly basis, for the work performed during the previous month,
less such retainage (“Retainage”) as is provided for in Tenant’s construction
contract(s) and contracts for the purchase and delivery of furniture, fixtures
and equipment, provided that such contracts shall require Retainage of not less
than five percent (5%) of the total contract price (in the aggregate) (which 5%
Retainage shall not be in addition to the amounts retained under such
contracts).

(d) Landlord shall pay Landlord’s Proportion (hereinafter defined) of the cost
shown on each requisition submitted by Tenant to Landlord until the entirety of
Landlord’s Contribution has been exhausted. “Landlord’s Proportion” shall be a
fraction, the numerator of which is Landlord’s Contribution and the denominator
of which is the total contract price for Tenant’s Work (as evidenced by
reasonably detailed documentation delivered to Landlord with the requisition
first submitted by Tenant).

Landlord’s progress payments shall be made payable directly to Tenant or, upon
Tenant’s written request, to Tenant’s general contractor, within thirty
(30) days following the delivery to Landlord of requisitions therefor. Landlord
shall have the right, upon reasonable advance notice to Tenant, to inspect
Tenant’s books and records relating to each requisition in order to verify the
amount thereof. Tenant shall submit requisition(s) no more often than monthly.
Each such requisition shall be executed by a duly authorized officer of Tenant,
and shall be accompanied by (i) with the exception of the first requisition,
copies of partial waivers of lien from all contractors, subcontractors, and
material suppliers covering all work and materials which were the subject of
previous progress payments by Landlord and Tenant, (ii) a certification from
Tenant’s architect on a completed AIA Form G702, and (iii) a requisition
certificate on a completed AIA Form G703. Landlord shall hold such Retainage and
disburse the Retainage, or portions thereof as requisitioned by Tenant from time
to time on account of subcontractors who have completed their respective
portions of the job, upon submission by Tenant to Landlord of Tenant’s
requisition therefor accompanied by all documentation required under the
foregoing provisions of this Section, together with (A) proof of the
satisfactory completion of all required inspections and issuance of any required
approvals, permits and sign offs for the work of such subcontractor, or with
respect to the work of the Tenant’s general contractor, the Tenant’s Work, by
Governmental Authorities having jurisdiction thereover (including issuance of
the Certificate of Occupancy) (“Substantial Completion of Tenant’s Work”), and
(B) issuance of final lien waivers by all contractors, subcontractors and
material suppliers covering all of the Tenant’s Work or the portion thereof as
applicable (which final lien waivers may be conditioned upon, or delivered
concurrent with, payment of such Retainage). If Tenant fails to pay to Tenant’s
contractors the amounts paid by Landlord to Tenant in connection with any
previous requisition(s), Landlord shall thereafter have the right to have
Landlord’s Contribution paid directly to Tenant’s contractors. In addition,
concurrent with the final requisition for the Retainage, Tenant shall submit
“as-built” plans and specifications for the Tenant’s Work. The right to receive
Landlord’s Contribution is for the exclusive benefit of Tenant, and in no event
shall such right be assigned to or be enforceable by or for the benefit of any
third party, including any contractor, subcontractor, materialman, laborer,
architect, engineer, attorney or other person or entity (excepting only to a
permitted assignee of this Lease pursuant to Article 17).

 

21



--------------------------------------------------------------------------------

ARTICLE 6

USE

6.1 Use. The Premises shall be used solely for the Permitted Use set forth in
the basic lease provisions in Section 1.1 of this Lease, and in compliance with
all Legal Requirements now or hereafter applicable to the Premises, and to the
use and occupancy thereof, including, without limitation, the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with the regulations
promulgated pursuant thereto, “ADA”). Tenant shall, upon 5 days’ written notice
from Landlord, discontinue any use of the Premises which is declared by any
Governmental Authority (as defined in Section 4.6) having jurisdiction to be a
violation of a Legal Requirement. Tenant will not use or permit the Premises to
be used for any purpose or in any manner that would void Tenant’s or Landlord’s
insurance, increase the insurance cost, or cause the disallowance of any
sprinkler or other credits. Tenant shall reimburse Landlord promptly upon demand
for any additional premium charged for any such insurance policy by reason of
Tenant’s failure to comply with the provisions of this Section or otherwise
caused by Tenant’s use and/or occupancy of the Premises. Tenant will use the
Premises in a careful, safe and proper manner and will not commit or permit
waste, overload the floor or structure of the Premises, subject the Premises to
use that would damage the Premises or obstruct or interfere with the rights of
Landlord or other tenants or occupants of the Project, including conducting or
giving notice of any auction, liquidation, or going out of business sale on the
Premises, or using or allowing the Premises to be used for any unlawful purpose.
Tenant shall cause any equipment or machinery to be installed in the Premises so
as to reasonably prevent sounds or vibrations from the Premises from extending
into Common Areas, or other space in the Project. Tenant shall not, without the
prior written consent of Landlord use the Premises in any manner which will
require ventilation, air exchange, heating, gas, steam, electricity or water
beyond the capacity of the Project as set forth in this Lease.

Tenant, at its sole expense, shall make any alterations or modifications to the
interior or the exterior of the Premises or the Project that are required by
Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s use or occupancy of the Premises.
Notwithstanding any other provision herein to the contrary, Tenant shall be
responsible for any and all demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages or judgments, and all reasonable
expenses incurred in investigating or resisting the same (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and costs of
suit) (collectively, “Claims”) arising out of or in connection with Legal
Requirements related to Tenant’s use or occupancy of the Premises, and Tenant
shall indemnify, defend, hold and save Landlord harmless from and against any
and all Claims arising out of or in connection with any failure of the Premises
to comply with any Legal Requirement (to the extent that such Claims do not
arise from the failure of Landlord’s Work to comply with any Legal
Requirements).

ARTICLE 7

PARKING

7.1 Parking. Subject to all matters of record, Force Majeure, a Taking and the
exercise by Landlord of its rights hereunder, Tenant shall have the right, in
common with other tenants of the Project to use Tenant’s pro rata share of the
non-reserved parking spaces at the Project at the then-current prevailing rate
equal to (a) .65 parking spaces per 1,000 rentable square feet of the Premises
(or 28 spaces based on 43,586 RSF) for the parking spaces located in the
Building garage

 

22



--------------------------------------------------------------------------------

at the current monthly fee of $225 per space, and (b) .35 parking spaces per
1,000 rentable square feet of the Premises (or 15 spaces based on 43,586 RSF)
for surface parking spaces located on the adjacent lot at the current monthly
fee of $175 per space, as such rates may vary from time to time to reflect
current fair market parking rates in East Cambridge and Kendall Square, as shown
on the parking plan attached hereto as EXHIBIT I (“Parking Plan”). Subject to
Landlord’s reasonable requirements or conditions and any applicable Legal
Requirements and the rights of Foundation Medicine, Inc. and its successors and
assigns (“Foundation Medicine”), Tenant may designate and mark (by virtue of
signage reasonably approved by Landlord) at Tenant’s cost a portion of Tenant’s
allocated parking spaces for visitor parking on a reserved basis in locations to
be reasonably agreed upon by Landlord and Tenant.

The parking spaces shall be subject to such reasonable rules and regulations as
may be in effect for the use of the parking garage/areas from time to time
(including, without limitation, Landlord’s right, without additional charge to
Tenant above the prevailing fair market rate for parking spaces, to institute a
valet or attendant-managed parking system) provided that access to the parking
spaces by Tenant’s employees shall be on a 24/7 basis. Landlord shall not be
liable to Tenant, and this Lease shall not be affected, if any parking rights of
Tenant hereunder are impaired by Applicable Law. Notwithstanding anything to the
contrary contained herein, Landlord shall have the right to relocate the surface
parking spaces to the following garages in order of priority: (1) the
CambridgeSide Galleria Parking Garage located at 100 CambridgeSide Place in
Cambridge; (2) the First Street Garage located on Spring Street in Cambridge;
and (3) the common parking facility that serves the buildings located at 350
Kendall Street, 650 East Kendall Street, 675 West Kendall Street, 500 Kendall
Street and 350 3 rd Street (Watermark Cambridge), each located in Cambridge. If
parking spaces are not available in such garages, then Landlord shall have the
right to relocate the surface parking spaces to an alternate public parking
facility of comparable quality located no further than one third mile from the
Project and located within the City of Cambridge. Tenant shall be responsible
for the actual fee for such offsite parking spaces which fee shall not to exceed
the published parking rates for monthly parking for the respective parking
garage from time to time and shall not include any mark-up of such fee by
Landlord or the owner or operator of the parking garage.

Within thirty (30) days after the Effective Date and each anniversary of the
Lease Commencement Date, Tenant shall provide Landlord written notice of the
number of parking spaces allocated to Tenant that Tenant is committed to using
each year. If the number of parking spaces requested by Tenant is less than the
28 garage spaces and 15 surface spaces allocated to Tenant, then Landlord
reserves the right to allocate the excess parking spaces to other occupants in
the Building on monthly basis. Upon sixty (60) days notice from Tenant, Landlord
shall arrange for such reallocated parking spaces to be restored for Tenant’s
non-exclusive use.

Tenant shall have no right to hypothecate or encumber the parking spaces, and
shall not sublet, assign, or otherwise transfer the parking spaces other than to
employees of Tenant occupying the Premises or to a permitted transferee pursuant
to Section 17 of this Lease.

Tenant shall, at Tenant’s sole expense, for so long as the Parking and Traffic
Demand Management Plan dated April 2008 as approved by the City of Cambridge on
April 28, 2008, including the conditions set forth in such approval (as amended
from time to time, the “PTDM”), remains applicable to the Project, (i) offer to
subsidize mass transit monthly passes for all of its

 

23



--------------------------------------------------------------------------------

employees; (ii) implement a Commuter Choice Program; (iii) discourage
single-occupant vehicle use by its employees; (iv) promote alternative modes of
transportation and use of alternative work hours; (v) meet with Landlord and/or
its representatives no more than quarterly to discuss transportation programs
and initiatives; (vi) participate in annual surveys monitoring transportation
programs and initiatives; (vii) cooperate with Landlord in connection with
transportation programs and initiatives promulgated pursuant to the PTDM;
(viii) provide alternative work programs (such as telecommuting, flex-time and
compressed work weeks) to its employees in order to reduce traffic impacts in
Cambridge during peak commuter hours; and (ix) otherwise cooperate with Landlord
in encouraging employees to seek alternate modes of transportation.

ARTICLE 8

UTILITIES; SERVICES

8.1 Utilities; Services. Landlord shall provide, subject to the terms of this
Section, hot and cold water for restrooms, drinking and office kitchen purposes,
sewer connection, heated and chilled water for the HVAC system serving the
Premises, electricity in an amount at least equal to 12 watts per usable square
foot, gas service for the HVAC system and water for sprinklers (collectively,
“Utilities”) as more particularly set forth in the Base Building Specifications.
Landlord shall pay, as Operating Expenses or subject to Tenant’s reimbursement
obligation, for all Utilities used on the Premises, all maintenance charges for
Utilities, and any storm sewer charges or other similar charges for Utilities
imposed by any Governmental Authority or Utility provider, and any taxes,
penalties, surcharges or similar charges thereon. Utilities will be separately
metered or charged directly to Tenant by the provider as provided in the
Landlord/Tenant Matrix attached hereto as Exhibit F. Tenant shall pay directly
to the Utility provider, prior to delinquency, any separately metered Utilities
and services which may be furnished to Tenant or the Premises during the Term.
Tenant shall pay, as part of Operating Expenses, its share of all charges for
jointly metered Utilities based upon consumption, as reasonably determined by
Landlord. No interruption or failure of Utilities, from any cause whatsoever
other than Landlord’s negligence or willful misconduct, shall result in eviction
or constructive eviction of Tenant, termination of this Lease or the abatement
of Rent. Tenant agrees to limit use of water and sewer with respect to Common
Areas to normal restroom use. Tenant shall supply its own cleaning and rubbish
removal service. Landlord at Landlord’s cost shall supply a dumpster or
compactor at the loading dock for Tenant’s use for the disposal of
non-hazardous, non-controlled substances.

8.2 Shafts and Risers. During the Term, Landlord grants to Tenant a
non-exclusive license to use a portion (reasonably specified by Landlord based
on Tenant’s Plans and generally based on Tenant’s Share) of the Building risers
and other Building communications pathways reasonably designated by Landlord
(“Communications Pathways”) for the installation, maintenance, operation,
replacement and/or removal at Tenant’s sole expense of certain cables, conduits,
innerducts and connecting hardware approved by Landlord (any such cables,
conduits, innerducts and connecting hardware installed within the Communications
Pathways, as the same may be modified, altered or replaced during the Term, are
collectively referred to herein as the “Connecting Cables”). Any such approvals
shall be granted, and installation performed, in accordance with the terms of
Section 11 below. With respect to each cable placed in the Communications
Pathways from and after the Execution Date, Tenant shall label such cable (at
the floor of the Building where the cable originates and the floor where such
cable terminates and at

 

24



--------------------------------------------------------------------------------

each access point in between at which such cable is pulled) with identification
information as reasonably required by Landlord which shall be consistent with
commercial practice in the Cambridge/Kendall Square submarket. Landlord makes no
warranties or representations to Tenant as to the suitability of the
Communications Pathways for the installation and operation of the Connecting
Cables and Tenant hereby accepts the same in their as is, where is condition
with all faults on the date hereof, provided, however, Landlord shall ensure
that such Communications Pathways are dry and free of interference from
electrical cables and other base building devices likely to interfere with the
operation of such Connecting Cables. In the event that at any time during the
Term, Landlord reasonably determines, that the operation and/or periodic testing
of the Connecting Cables interferes with the operation of the Building or the
business operations of any of the occupants of the Building, then Tenant shall,
upon reasonable notice from Landlord attempt to correct such interference in
accordance with commercially reasonable approaches. Tenant is expressly
forbidden to serve other tenants or occupants of the Building, to serve any
locations outside the Building, or to resell any communications services without
the prior written consent of Landlord, which consent may be granted in
Landlord’s sole discretion. Upon the expiration or earlier termination of this
license, Tenant shall remove the Connecting Cables from the Communications
Pathways and restore any damage to the Building related to the removal of the
Connecting Cables caused by Tenant, which obligations shall survive the
expiration or earlier termination of this Lease. In addition, Landlord may, upon
reasonable prior written notice (which notice shall not be required in the event
of an emergency), suspend this license and/or relocate the Connecting Cables in
the event of any repair or construction affecting the Communications Pathways,
provided, however, prior to making any such repair or construction, Landlord
shall ensure that Tenant has an alternative means of communicating in a manner
consistent with the operation and standards of the Connecting Cables at the time
of such license suspension and at Landlord’s sole cost and expense. After the
completion of such repair and/or construction, this license shall be reinstated
with such reasonable modifications as Landlord may require and for which
Landlord shall reimburse Tenant to ensure consistency with the new use of the
Communications Pathways. Subject to earlier termination pursuant to the
provisions of this Section, this license shall be coterminous with the Lease.

8.3 Rooftop Premises. During the Term, Tenant shall have the right to use a
portion of the rooftop of the Building reasonably designated by Landlord (the
“Rooftop Premises”) at no additional rental cost for the installation of HVAC
equipment, antennas, satellite dishes or other communications device and certain
mechanical devices necessary for the operation of Tenant’s business in the
Premises, all of which shall have been approved by Landlord (any devices and/or
equipment installed within the Rooftop Premises, as the same may be modified,
altered or replaced during the Term, is collectively referred to herein as
“Tenant’s Rooftop Equipment”). Landlord’s approval of such devices and/or
equipment shall not be unreasonably withheld, conditioned or delayed provided
Tenant demonstrates to Landlord’s reasonable satisfaction that the proposed
devices and/or equipment (i) do not interfere with any base building equipment
operated by Landlord on the roof; (ii) will not affect the structural integrity
of the Building or void the warranty for the roof or the roof membrane;
(iii) shall be adequately screened so as to minimize the visibility of such
devices and/or equipment; and (iv) shall be adequately sound-proofed to meet all
requirements of Legal Requirements. Tenant shall not install or operate Tenant’s
Rooftop Equipment until Tenant has obtained and submitted to Landlord copies of
all required governmental permits, licenses, and authorizations necessary for
the installation and operation thereof. In addition, Tenant shall comply with
all reasonable construction rules and regulations

 

25



--------------------------------------------------------------------------------

promulgated by Landlord in connection with the installation, maintenance and
operation of Tenant’s Rooftop Equipment. Landlord shall provide reasonable
utility service (at Tenant’s reasonable cost) to the Rooftop Premises or to
Tenant’s Rooftop Equipment. Tenant shall be responsible for the cost of
repairing and maintaining Tenant’s Rooftop Equipment in good order, condition
and repair and for the cost of repairing any damage to the Building, or the cost
of any necessary improvements to the Building, caused by or as a result of the
installation, replacement and/or removal of Tenant’s Rooftop Equipment. Landlord
makes no warranties or representations to Tenant as to the suitability of the
Rooftop Premises for the installation and operation of Tenant’s Rooftop
Equipment. Tenant shall use Landlord’s roof contractor (if such roof is under
warranty by such contractor) or another contractor reasonably acceptable to
Landlord for any work impacting the roof or roof membrane. If Tenant’s Rooftop
Equipment damages the roof (other than ordinary wear and tear damage or damage
arising from extraordinary events of a nature not controllable by Tenant such as
high winds, fire, electrical storms and the like) or invalidates or adversely
affects any warranty, Tenant shall be fully responsible for the cost of repairs
directly related and limited to the damage caused by Tenant’s Rooftop Equipment
(and any subsequent repairs to the roof to the extent that any warranty is
invalidated or adversely affected). Except as set forth in the next sentence,
Landlord shall elect, at the time of Landlord’s approval thereof, either to
require Tenant to convey to Landlord, in consideration of Ten Dollars ($10.00),
all of Tenant’s right, title and interest in and to all or any portion of
Tenant’s Rooftop Equipment or to remove such Tenant’s Rooftop Equipment or a
portion thereof at the expiration or sooner termination of the Term.
Notwithstanding the foregoing, unless this Lease has been terminated due to a
Default by Tenant, Tenant may remove Tenant’s satellite dishes and generators
and equipment appurtenant thereto at the expiration of the Term at Tenant’s cost
provided that Tenant complies with any reasonable requirements or conditions
imposed by Landlord and that Tenant remains responsible for the cost of repairs
directly related and limited to the damage caused by the removal of such
equipment.

8.4 Access. Subject to reasonable security procedures that Landlord may
institute from time to time to prevent unauthorized access to the Building,
Tenant shall have access to the Premises, the Rooftop Premises, the Building
garage and surface lot, the freight elevator and freight loading dock, and any
other appurtenant areas, twenty-four (24) hours per day, seven (7) days per
week. A security card will be issued to all permitted Building occupants. An
access card will be required for access to the Building between the hours of
6:00 p.m. and 7:00 a.m. on weekdays and 24 hours a day on weekends. Landlord
shall install a card key access system on the elevators providing Tenant with
the ability to lock off any full floors that it occupies.

ARTICLE 9

ALTERATIONS

9.1 Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 10.1 )
(“Alterations”), shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld, conditioned or delayed. If Landlord approves any
Alterations, Landlord

 

26



--------------------------------------------------------------------------------

may impose such reasonable conditions on Tenant in connection with the
commencement, performance and completion of such Alterations as Landlord may
deem appropriate in Landlord’s sole and absolute discretion. However, Landlord’s
consent shall not be required for any Alterations that (a) are not visible from
the exterior of the Building; (b) will not adversely affect the Building Systems
or structural elements; and (c) either are of a cosmetic nature such as
painting, wallpapering, hanging pictures and installing carpeting, or cost less
than $50,000 in any one instance. Any request for approval shall be in writing,
delivered not less than 15 Business Days in advance of any proposed
construction, and accompanied by plans, specifications, bid proposals, work
contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying materials.
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to ensure
that such plans and specifications or construction comply with applicable Legal
Requirements. Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations. Landlord shall not charge
Tenant any coordination, overhead or contractor supervision fees in connection
with the Alterations; provided, however that Landlord shall be reimbursed for
any reasonable third-party, out of pocket expenses incurred by Landlord in
connection with the review and approval of the Alterations. Before Tenant begins
any Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup. The construction of Tenant’s Work
shall be governed by the provisions contained in Section 5.2, and not the
provisions of this Article 9.

Upon Landlord’s request, Tenant shall furnish security or make other
arrangements satisfactory to Landlord to assure payment for the completion of
all Alterations work free and clear of liens, and shall provide (and cause each
contractor or subcontractor to provide) certificates of insurance for workers’
compensation and other coverage in amounts and from an insurance company
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any
Alterations, Tenant shall deliver to Landlord: (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord may, at the time its approval of any such Installation is
requested, notify Tenant that Landlord requires that Tenant remove such
Installation upon the expiration or earlier termination of the Term, in which
event Tenant shall remove such Installation in accordance with the immediately
succeeding sentence. Upon the expiration or earlier termination of the Term,
Tenant shall remove (i) Connecting Cable as required in Section 8.2, (ii) any
Installations for which Landlord has given Tenant notice of removal in
accordance with the immediately preceding sentence, and (iii) all of Tenant’s
Property (as hereinafter defined), and

 

27



--------------------------------------------------------------------------------

Tenant shall restore and repair any damage caused by or occasioned as a result
of such removal, including, without limitation, capping off all such connections
behind the walls of the Premises and repairing any holes. During any restoration
period beyond the expiration or earlier termination of the Term, Tenant shall
pay Rent to Landlord as provided herein as if said space were otherwise occupied
by Tenant. Landlord hereby waives any lien or other interest in any of Tenant’s
Property and Removable Installations and shall confirm such waiver in a form
reasonably acceptable to Landlord and Tenant provided that Landlord shall be
paid for Landlord’s reasonable out of pocket expenses in connection with the
waiver process.

For purposes of this Lease, (x) “Removable Installations” means any
Installations that Tenant desires to have removed from the Premises at the
expiration or earlier termination of the Term which Landlord agrees in writing
may be removed by Tenant, (y) “Tenant’s Property” means Removable Installations
and, other than Installations, any personal property or equipment of Tenant that
may be removed without material damage to the Premises, and (z) “Installations”
means all property of any kind paid for by Landlord, all Alterations, all
fixtures, and all partitions, hardware, built-in machinery, built-in casework
and cabinets and other similar additions, equipment, property and improvements
built into the Premises so as to become an integral part of the Premises,
including, without limitation, fume hoods which penetrate the roof or plenum
area, built-in cold rooms, built-in warm rooms, walk-in cold rooms, walk-in warm
rooms, deionized water systems, glass washing equipment, autoclaves, chillers,
built-in plumbing, electrical and mechanical equipment and systems, and any
power generator and transfer switch.

ARTICLE 10

REPAIRS AND MAINTENANCE

10.1 Landlord’s Repairs. Landlord, as an Operating Expense subject to the
provisions of Section 4.5 hereof, shall maintain all of the structural,
exterior, parking and other Common Areas of the Project, including roof, HVAC,
plumbing, fire sprinklers, elevators and all other building systems serving the
Premises and other portions of the Project (“Building Systems”), in good repair,
comparable to other first class lab research buildings in the Kendall Square
area and in compliance with all applicable Legal Requirements, reasonable wear
and tear and uninsured losses and damages and damage caused by Tenant, or by any
of Tenant’s agents, servants, employees, invitees and contractors (collectively,
“Tenant Parties”) excluded. Losses and damages caused by Tenant or any Tenant
Party shall be repaired by Landlord, to the extent not covered by insurance, at
Tenant’s sole cost and expense. Landlord reserves the right to stop Building
Systems services when necessary (i) by reason of accident or emergency, or
(ii) for planned repairs, alterations or improvements, which are, in the
judgment of Landlord, desirable or necessary to be made, until said repairs,
alterations or improvements shall have been completed. Landlord shall have no
responsibility or liability for failure to supply Building Systems services
during any such period of interruption; provided, however, that Landlord shall,
except in case of emergency, give Tenant 24 hours advance notice of any planned
stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements. Tenant shall promptly give Landlord written notice
of any repair required by Landlord pursuant to this Section, after which
Landlord shall make a commercially reasonable effort to effect such repair.
Landlord shall not be liable for any failure to make any repairs or to perform
any maintenance unless such failure shall persist for an unreasonable time after
Tenant’s written notice of the need for such repairs or maintenance but in no
event not later than thirty (30) days after receipt of such notice, or such
longer time as is

 

28



--------------------------------------------------------------------------------

reasonably necessary if more than 30 days are reasonably required to complete
such repairs so long as Landlord commences such repairs within such 30 day
period and thereafter diligently attempts to complete the same. Tenant waives
its rights under any state or local law to terminate this Lease or to make such
repairs at Landlord’s expense and agrees that the parties’ respective rights
with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 14.1.

10.2 Tenant’s Repairs. Subject to Section 10.1 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls, reasonable
wear and tear and damage by fire or other casualty excepted. Such repair and
replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 30 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 30 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Articles 13 and 14, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

ARTICLE 11

MECHANIC’S LIENS

11.1 Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 Business Days after written notice of the filing thereof, at
Tenant’s sole cost and shall otherwise keep the Premises and the Project free
from any liens arising out of work performed, materials furnished or obligations
incurred by Tenant. Should Tenant fail to discharge any lien described herein,
Landlord shall have the right, but not the obligation, to pay such claim or post
a bond or otherwise provide security to eliminate the lien as a claim against
title to the Project and the cost thereof shall be immediately due from Tenant
as Additional Rent. If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.

 

29



--------------------------------------------------------------------------------

ARTICLE 12

INDEMNIFICATION

12.1 Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) for injury or death to
persons or damage to property (a) occurring within the Premises, or
(b) occurring outside of the Premises and caused by the negligence or willful
misconduct of Tenant, or (c) arising from a breach or default by Tenant in the
performance of any of its obligations hereunder, in all cases unless caused
solely by the willful misconduct or negligence of Landlord or Landlord’s agents,
servants, employees, and contractors. Landlord shall not be liable to Tenant
for, and Tenant assumes all risk of damage to, personal property (including,
without limitation, loss of records kept within the Premises), unless caused
solely by the willful misconduct or negligence of Landlord or Landlord’s agents,
servants, employees, and contractors, but subject to waiver of claims and
subrogation provisions of Article 13. Tenant further hereby irrevocably waives
any and all Claims for injury to Tenant’s business or loss of income relating to
any such damage or destruction of personal property (including, without
limitation, any loss of records). Landlord shall not be liable for any damages
arising from any act, omission or neglect of any tenant in the Project or of any
other third party.

The provisions of this Section 12.1 shall survive the expiration or earlier
termination of this Lease.

ARTICLE 13

INSURANCE

13.1 Insurance. (a) Tenant shall not conduct or permit to be conducted any
activity, or place any equipment in or about the Premises or the Building which
will in any way increase the rate of fire insurance or other insurance on the
Building pertaining to the Permitted Use in compliance with the terms of the
Lease provided that the Hazardous Materials List (defined in Section 21.2) does
not change. If any increase in the rate of fire insurance or other insurance is
stated by any insurance company to be due to any activity or equipment of Tenant
in or about the Premises or the Building, such statement shall be conclusive
evidence that the increase in such rate is due to such activity or equipment
and, as a result thereof, Tenant shall be liable for the amount of such
increase. Tenant shall reimburse Landlord for such amount upon written demand
from Landlord and such sum shall be considered additional rent payable
hereunder.

(b) Landlord shall insure the Building, other than Tenant’s Work and Alterations
(including improvements and betterments which shall be Tenant’s obligation to
insure), against loss due to fire and other casualties included in standard
extended coverage insurance policies in an amount equal to ninety percent
(90%) of the replacement cost thereof (with a waiver of co-insurance), exclusive
of architectural and engineering fees, excavations, footings and
foundations. Throughout the Lease Term, Landlord shall maintain commercial
general liability insurance (written on an occurrence basis) covering the
Project. Such insurance shall need not cover (a) Tenant’s furniture, fixtures,
equipment or other personal property of Tenant on the Premises, or (b) any
portion of the Tenant’s Work.

 

30



--------------------------------------------------------------------------------

(c) Commencing on the Lease Commencement Date and throughout the Lease Term,
Tenant shall obtain and maintain (1) commercial general liability insurance
(written on an occurrence basis) including coverage provided in the current
Insurance Services Office commercial general liability policy form insuring the
indemnification obligations assumed by Tenant under this lease to the extent
they are insurable, premises and operations coverage, containing an endorsement
for personal injury, (2) all-risk property insurance, or its equivalent (with
flood and earthquake coverage at Tenant’s option), (3) business interruption
insurance (in an amount not less than the Base Rent and Additional Rent then in
effect during any year), (4) comprehensive automobile liability insurance
(covering any automobiles owned or operated by Tenant, if any), (5) worker’s
compensation insurance, (6) during all periods alcoholic beverages are dispensed
or sold by Tenant at the Building or the Premises, liquor liability insurance or
host liquor liability insurance as the case may be, (7) employer’s liability
insurance, and (8) such additional insurance relating to Tenant’s use and
storage of Hazardous Materials as may be necessary to comply with any
requirement of any Governmental Authority. Such commercial general liability
insurance shall be in an amount (which may include umbrella liability insurance)
of no less than Two Million Dollars ($2,000,000) combined single limit per
occurrence with a Three Million Dollar ($3,000,000) annual aggregate. Such
property insurance shall be in an amount not less than that required to replace
all of Tenant’s Work and Alterations (including improvements and betterments)
and all other contents of the Tenant on the Premises (including, without
limitation, Tenant’s trade fixtures, decorations, furnishings, equipment and
personal property). Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Building is located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than Five Hundred Thousand Dollars ($500,000) for each accident, Five
Hundred Thousand Dollars ($500,000) disease-policy limit, and Five Hundred
Thousand Dollars ($500,000) disease-each employee.

(d) All such insurance required of Tenant under this Section shall: (1) be
issued by a company that is licensed to do business in the jurisdiction in which
the Building is located and that has a rating equal to or exceeding A:VII from
Best’s Insurance Guide; (2) in the case of the commercial general liability
insurance, name as additional insureds, the Landlord and the Landlord’s managing
agent of the Building and if required by Landlord’s lender, the holder of any
mortgage will be added as additional insured upon request by Landlord; (3) in
the case of the all-risk property insurance and business interruption insurance,
provide that the insurer thereunder waives all right of recovery by way of
subrogation against Landlord, its partners, employees and mortgage holder where
required in writing prior to a loss, in connection with any loss or damage
covered by Tenant’s property policy; (4) be reasonably acceptable in form and
content to Landlord if not on customary industry form and content; (5) be
primary and noncontributory; (6) to the extent obtainable, tenant’s insurer will
endeavor to provide to Landlord, 30 days prior written notice of cancellation
(with an exception of 10 days for non-payment of premium); however Tenant agrees
to provide notice to Landlord as soon as they are aware of such cancellation
from their carriers; and (7) not contain any deductible provision that is not
commercially reasonable unless such provision is first approved in writing by
Landlord (provided that Tenant’s deductible of $25,000 as of the Effective Date
is deemed approved). Landlord may, from time to time, require Tenant to obtain
additional insurance if such request is reasonable and customary with insurance
requirements of other similar tenants in the same geographic region, or if
Landlord’s Lender requires a change to comply with loan requirements. Tenant
shall provide certificates of insurance evidencing all required coverage prior
to commencement of Tenant’s Work and annually during the term of the lease prior
to each policy expiration. Tenant shall also agree to provide full copies of
actual policies upon written request from Landlord. Landlord may defer
commencement of the Tenant’s Work pending delivery of evidence of insurance.

 

31



--------------------------------------------------------------------------------

(e) Tenant hereby waives and releases Landlord and the holder of any mortgage
from any and all liabilities, claims and losses for damage to property for which
Landlord is or may otherwise be held liable to the extent Tenant either is
required to maintain property insurance pursuant to this Article with respect to
the property so damaged, or receives insurance proceeds on account thereof.
Landlord hereby waives and releases Tenant from any and all liabilities, claims
and losses for damage to property for which Tenant is or may be otherwise held
liable to the extent Landlord either is required to maintain property insurance
pursuant to this Article with respect to the property so damaged, or receives
insurance proceeds on account thereof. In the case of the all-risk property
insurance, both parties shall secure waiver of subrogation endorsements from
their respective insurance carriers as to the other party.

ARTICLE 14

RESTORATION

14.1 Restoration. If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 30 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
reasonably estimated to exceed 9 months (the “Maximum Restoration Period”),
Landlord may, in such notice, elect to terminate this Lease as of the date that
is 45 days after the date of discovery of such damage or destruction. If
Landlord, in such notice, does not elect to terminate this Lease, and the
restoration will exceed the Maximum Restoration period, Tenant may terminate
this Lease by providing Landlord with notice of such election to terminate this
Lease within five (5) Business Days of Tenant’s receipt of such notice. Unless
Landlord or Tenant, as the case may be, so elects to terminate this Lease,
Landlord shall, subject to receipt of sufficient insurance proceeds (with any
deductible to be treated as a current Operating Expense), promptly restore the
Premises (including Landlord’s Work and Tenant’s Work, but excluding the
improvements installed by Tenant or by Landlord and paid for by Tenant), subject
to delays arising from the collection of insurance proceeds, from Force Majeure
events or as needed to obtain any license, clearance or other authorization of
any kind required to enter into and restore the Premises issued by any
Governmental Authority having jurisdiction over the use, storage, handling,
treatment, generation, release, disposal, removal or remediation of Hazardous
Materials in, on or about the Premises (collectively referred to herein as
“Hazardous Materials Clearances”); provided, however, that if repair or
restoration of the Premises is not substantially complete as of the end of the
Maximum Restoration Period or, if longer, the Restoration Period, Landlord may,
in its sole and absolute discretion, elect not to proceed with such repair and
restoration, in which event Landlord shall be relieved of its obligation to make
such repairs or restoration and this Lease shall terminate as of the date that
is 75 days after the later of: (i) discovery of such damage or destruction, or
(ii) the date all required Hazardous Materials Clearances are obtained, but
Landlord shall retain any Rent paid and the right to any Rent payable by Tenant
prior to such election by Landlord.

 

32



--------------------------------------------------------------------------------

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 30.20) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.

Notwithstanding the foregoing, either party may terminate this Lease if the
Premises are damaged during the last year of the Term and Landlord reasonably
estimates that it will take more than two months to repair such damage, or if
insurance proceeds are not available for such restoration. Rent shall be abated
from the date all required Hazardous Material Clearances are obtained until the
Premises are repaired and restored, in the proportion which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises, unless Landlord provides Tenant with other space during the period of
repair that is suitable for the temporary conduct of Tenant’s business. Such
abatement shall be the sole remedy of Tenant, and except as provided in this
Section, Tenant waives any right to terminate the Lease by reason of damage or
casualty loss.

The provisions of this Lease, including this Section, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section sets forth their entire
understanding and agreement with respect to such matters.

ARTICLE 15

CONDEMNATION

15.1 Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, either prevent or materially interfere with Tenant’s use of
the Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. In addition, if a
Taking of the whole or any material part of the Premises or the Project would in
the reasonable judgment of Tenant either prevent or materially interfere with
Tenant’s use of the Premises, Tenant shall have the right to terminate this
Lease by written notice to Landlord within thirty (30) days of the date that
Landlord’s title has been divested of such property. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, Landlord
shall promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such

 

33



--------------------------------------------------------------------------------

compensation as may be separately awarded or recoverable by Tenant for moving
expenses and damage to Tenant’s trade fixtures, if a separate award for such
items is made to Tenant. Tenant hereby waives any and all rights it might
otherwise have pursuant to any provision of state law to terminate this Lease
upon a partial Taking of the Premises or the Project.

ARTICLE 16

EVENTS OF DEFAULT

16.1 Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due and such default shall continue for more than
five (5) Business Days after written notice from Landlord.

(b) Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to replace such insurance at least 20 days
before the expiration of the current coverage.

(c) Abandonment. Tenant shall no longer conduct any of its business operations
in the Premises.

(d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer all
or any portion of Tenant’s interest in this Lease or the Premises except as
expressly permitted herein, or Tenant’s interest in this Lease shall be
attached, executed upon, or otherwise judicially seized and such action is not
released within 90 days of the action.

(e) Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 15 days after
written notice from Landlord.

(f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “ Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g) Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Article 18 or 19 within 5 Business Days
after a second notice requesting such document.

 

34



--------------------------------------------------------------------------------

(h) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

Any notice given pursuant to this Section hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to this Section is such
that it cannot be cured by the payment of money and reasonably requires more
than 30 days to cure, then Tenant shall not be deemed to be in default if Tenant
commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

16.2 Landlord’s Remedies.

(a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
Default Rate, shall be payable to Landlord on demand as Additional Rent.

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after the date such payment is due, Tenant shall pay
to Landlord an additional sum equal to 5% of the overdue Rent as a late charge.
The parties agree that this late charge represents a fair and reasonable
estimate of the costs Landlord will incur by reason of late payment by Tenant.
In addition to the late charge, Rent not paid when due shall bear interest at
the Default Rate from the 5th day after the date due until paid.

(c) Remedies. Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

(i) Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises in compliance with applicable Legal
Requirements and expel or remove Tenant and any other person who may be
occupying the Premises or any part thereof, without being liable for prosecution
or any claim for damages therefor unless such process is accomplished by
Landlord in violation of applicable Legal Requirements;

 

35



--------------------------------------------------------------------------------

(ii) Upon any termination of this Lease, whether pursuant to the foregoing
subsection (i) or otherwise, Landlord may recover from Tenant the following:

(A) The worth at the time of award of any unpaid Rent which has been earned at
the time of such termination; plus

(B) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(C) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(E) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

As used in the foregoing subsection (c)(ii) (A) and (B), the “ worth at the time
of award” shall be computed by allowing interest at the Default Rate. As used in
subsection (c)(ii)(C) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
Boston at the time of award plus 1%.

(iii) Landlord may continue this Lease in effect after Tenant’s Default and
recover Rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

 

36



--------------------------------------------------------------------------------

(iv) Intentionally Deleted.

(v) Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, upon the occurrence of a monetary Default or Default
pertaining to Tenant’s failure to comply with the requirements of Article 21,
Landlord may conduct an environmental test of the Premises as generally
described in Section 21.4 hereof, at Tenant’s expense.

Notwithstanding anything to the contrary contained herein, in no event shall
Tenant ever be liable to Landlord for any special, indirect, consequential or
punitive damages under this Lease except as may arise in connection with
Tenant’s holding over of the Premises as set forth in Article 25.

(d) Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives all right of redemption in
case Tenant shall be dispossessed by a judgment or by warrant of any court or
judge. Any reletting of the Premises or any portion thereof shall be on such
terms and conditions as Landlord in its sole discretion may determine. Landlord
shall not be liable for, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet the Premises or collect rent due in
respect of such reletting or otherwise to mitigate any damages arising by reason
of Tenant’s Default.

ARTICLE 17

ASSIGNMENT AND SUBLETTING

17.1 General Prohibition. Without Landlord’s prior written consent which shall
not be unreasonably withheld, conditioned or delayed subject to and on the
conditions described in this Section, Tenant shall not, directly or indirectly,
voluntarily or by operation of law, assign this Lease or sublease the Premises
or any part thereof or mortgage, pledge, or hypothecate its leasehold interest
or grant any concession or license within the Premises, and any attempt to do
any of the foregoing shall be void and of no effect.

17.2 Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 Business Days, but not
more than 45 Business Days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the

 

37



--------------------------------------------------------------------------------

proposed assignee or sublessee, including the proposed use of the Premises and
any Hazardous Materials proposed to be used, stored handled, treated, generated
in or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 10 Business Days after receipt of the Assignment Notice:
(i) grant such consent, or (ii) refuse such consent, in its reasonable
discretion; or (iii) terminate this Lease with respect to the space described in
the Assignment Notice as of the Assignment Date (an “Assignment Termination”).
Among other reasons, it shall be reasonable for Landlord to withhold its consent
in any of these instances: (1) the proposed assignee or subtenant is a
governmental agency; (2) in Landlord’s reasonable judgment, the use of the
Premises by the proposed assignee or subtenant would entail any Alterations that
would substantially lessen the value of the leasehold improvements in the
Premises, or would require substantially increased services by Landlord; (3) in
Landlord’s reasonable judgment, the proposed assignee or subtenant lacks the
creditworthiness to support the financial obligations it will incur under the
proposed assignment (4) in Landlord’s reasonable judgment, the business of the
proposed assignee or subtenant is inconsistent with the type and quality of the
nature of the Building; (5) the use of the Premises by the proposed assignee or
subtenant will violate any applicable Legal Requirement; (6) Landlord has
experienced previous defaults by or is in litigation with the proposed assignee
or subtenant; or (7) the proposed assignee or subtenant is an existing tenant in
the Building and Landlord has, or within a reasonable time frame will have,
vacant space of comparable size, or a prospective tenant with whom Landlord has
been in negotiations within the previous six (6) months; or (8) if the
assignment or subletting concerns more than 50% of the Premises, the net worth
(as determined in accordance with generally accepted accounting principles) of
the proposed assignee or subtenant is less than $10,000,000. If Landlord
delivers notice of its election to exercise an Assignment Termination, Tenant
shall have the right to withdraw such Assignment Notice by written notice to
Landlord of such election within 5 Business Days after Landlord’s notice
electing to exercise the Assignment Termination. If Tenant withdraws such
Assignment Notice, this Lease shall continue in full force and effect. If Tenant
does not withdraw such Assignment Notice, this Lease, and the term and estate
herein granted, shall terminate as of the Assignment Date with respect to the
space described in such Assignment Notice. No failure of Landlord to exercise
any such option to terminate this Lease, or to deliver a timely notice in
response to the Assignment Notice, shall be deemed to be Landlord’s consent to
the proposed assignment, sublease or other transfer. Tenant shall reimburse
Landlord for its reasonable, out of pocket costs in connection with its
consideration of any Assignment Notice and/or its preparation or review of any
consent documents (provided that such expenses shall not exceed $5,000 in any
one instance with respect to the approval of any assignments or sublets unless
such assignment or sublease does not occur in the ordinary course of business
(e.g. is in connection with a bankruptcy or reorganization of tenant), involves
additional documentation beyond Landlord’s customary form of consent or
significant negotiation of the same, or Landlord provides unusual or
extraordinary services in connection therewith).

Notwithstanding the foregoing, Landlord’s consent to an assignment of this Lease
or a subletting of any portion of the Premises to any entity controlling,
controlled by or under common control with Tenant (a “Control Permitted
Assignment”) shall not be required, provided that Landlord shall have the right
to approve the form of any such sublease or assignment. In addition,

 

38



--------------------------------------------------------------------------------

Tenant shall have the right to assign this Lease, upon prior written notice to
Landlord but without obtaining Landlord’s prior written consent, to a
corporation or other entity which is a successor-in-interest to Tenant, by way
of merger, consolidation or corporate reorganization, or by the purchase of all
or substantially all of the assets or the ownership interests of Tenant provided
that (i) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring the Lease, and (ii) the net worth (as determined in accordance
with generally accepted accounting principles (“GAAP”)) of the assignee is not
less than the greater of the net worth (as determined in accordance with GAAP)
of Tenant as of the date of this Lease or the date of Tenant’s most current
quarterly or annual financial statements, and (iii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease
arising after the effective date of the assignment (a “Corporate Permitted
Assignment”). Control Permitted Assignments and Corporate Permitted Assignments
are hereinafter referred to as “Permitted Assignments.”

Notwithstanding anything to the contrary in this Article, Tenant shall have the
right to obtain financing from investors (including venture capital funding and
corporate partners) which invest in private companies or undergo a public
offering which results in a change in control of Tenant without such change of
control constituting an assignment under this Section requiring Landlord
consent, provided that (i) Tenant notifies Landlord in writing of the financing
prior to the closing of the financing (or, if prohibited from so notifying
Landlord by Legal Requirements or other contractual confidentiality obligations,
then promptly thereafter), and (ii) provided that in no event shall such
financing result in a change in use of the Premises from the use contemplated by
Tenant at the commencement of the Term.

17.3 Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in Default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks

 

39



--------------------------------------------------------------------------------

installed in, on or under the Project for the closure of any such tanks. Neither
Tenant nor any such proposed assignee or subtenant is required, however, to
provide Landlord with any portion(s) of the such documents containing
information of a proprietary nature which, in and of themselves, do not contain
a reference to any Hazardous Materials or hazardous activities.

17.4 No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease and
any unamortized tenant improvement expenses paid by Tenant in excess of
Landlord’s Contribution) (“Excess Rent”), then Tenant shall be bound and
obligated to pay Landlord as Additional Rent hereunder 50% of such Excess Rent
within 10 days following receipt thereof by Tenant. If Tenant shall sublet the
Premises or any part thereof, Tenant hereby immediately and irrevocably assigns
to Landlord, as security for Tenant’s obligations under this Lease, all rent
from any such subletting, and Landlord as assignee and as attorney-in-fact for
Tenant, or a receiver for Tenant appointed on Landlord’s application, may
collect such rent and apply it toward Tenant’s obligations under this Lease;
except that, until the occurrence of a Default, Tenant shall have the right to
collect and retain such rent.

17.5 No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

17.6 Prior Conduct of Proposed Transferee. Notwithstanding any other provision
of this Section, if the proposed assignee or sublessee has operations in the
Commonwealth of Massachusetts that are or have been subject to an enforcement
order issued by any Governmental Authority and such operations are substantially
comparable to the operations proposed by the assignee or sublessee for the
Premises in connection with the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials (including, without limitation, any
order related to the failure to make a required reporting to any Governmental
Authority) pertaining to a use similar to the Permitted Use, Landlord shall have
the absolute right to refuse to consent to any assignment or subletting to any
such party.

ARTICLE 18

ESTOPPEL CERTIFICATE

18.1 Estoppel Certificate. Tenant shall, within 10 Business Days of written
notice from Landlord, execute, acknowledge and deliver a statement to Landlord,
or any prospective purchaser or lender, in writing (i) certifying that this
Lease is unmodified and in full force and effect (or, if

 

40



--------------------------------------------------------------------------------

modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which the rental
and other charges are paid in advance, if any, (ii) acknowledging whether or not
any uncured defaults exist on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, constitute a Default under this Lease, and, in any
event, shall be conclusive upon Tenant that the Lease is in full force and
effect and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution. Landlord
shall, within 10 Business Days of written notice from Tenant, execute,
acknowledge and deliver a comparable statement to Tenant.

ARTICLE 19

SUBORDINATION

19.1 Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, provided that
the Holder of such Mortgage delivers to Tenant a subordination, non-disturbance
and attornment agreement on such holder’s standard and customary form provided
that such holder is an institutional lender or investor. Tenant agrees, at the
election of the Holder of any such Mortgage, to attorn to any such Holder.
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such Mortgage and had been assigned to such Holder. The term
“Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a deed
of trust.

ARTICLE 20

SURRENDER

20.1 Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the condition the Premises are required to be maintained during the Term, along
with any Alterations or Installations permitted by Landlord to remain in the
Premises pursuant to the provisions of this Lease, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by Tenant or any Tenant Party or subtenant
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 14 and 15 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to

 

41



--------------------------------------------------------------------------------

remain in the Premises) at the expiration or earlier termination of the Term,
free from any residual impact from the Tenant HazMat Operations and otherwise
released for unrestricted use and occupancy (the “Surrender Plan”). Such
Surrender Plan shall be accompanied by a current listing of (i) all Hazardous
Materials licenses and permits held by or on behalf of any Tenant Party with
respect to the Premises, and (ii) all Hazardous Materials used, stored, handled,
treated, generated, released or disposed of from the Premises, and shall be
subject to the review and approval of Landlord’s environmental consultant. In
connection with the review and approval of the Surrender Plan, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall request. On or before such surrender, Tenant shall deliver to Landlord
evidence that the approved Surrender Plan shall have been satisfactorily
completed and Landlord shall have the right, subject to reimbursement at
Tenant’s expense as set forth below, to cause Landlord’s environmental
consultant to inspect the Premises and perform such additional procedures as may
be deemed reasonably necessary to confirm that the Premises are, as of the
effective date of such surrender or early termination of the Lease, free from
any residual impact from Tenant HazMat Operations. Tenant shall reimburse
Landlord, as Additional Rent, for the actual out-of pocket expense incurred by
Landlord for Landlord’s environmental consultant to review and approve the
Surrender Plan and to visit the Premises and verify satisfactory completion of
the same, which cost shall not exceed $5,000. Landlord shall have the
unrestricted right to deliver such Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Article 21 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

 

42



--------------------------------------------------------------------------------

ARTICLE 21

ENVIRONMENTAL REQUIREMENTS

21.1 Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party or
subtenant. If Tenant breaches the obligation stated in the preceding sentence,
or if the presence of Hazardous Materials in the Premises is caused or permitted
by Tenant or any Tenant Party during the Term or any holding over results in
contamination of the Premises, the Project or any adjacent property, or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by Tenant or any Tenant
Party or subtenant otherwise occurs during the Term or any holding over, Tenant
hereby indemnifies and shall defend and hold Landlord, its officers, directors,
employees, agents and contractors harmless from any and all actions (including,
without limitation, remedial or enforcement actions of any kind, administrative
or judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination. This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises. Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Project or any adjacent
property caused or permitted by Tenant or any Tenant Party results in any
contamination of the Premises, the Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
the Project or any adjacent property to the condition existing prior to the time
of such contamination, provided that Landlord’s approval of such action shall
first be obtained, which approval shall not unreasonably be withheld so long as
such actions would not potentially have any material adverse long-term or
short-term effect on the Premises or the Project.

Notwithstanding anything to the contrary contained in this Section 20, Tenant
shall not be responsible for, and the indemnification and hold harmless
obligation set forth in this paragraph shall not apply to (i) contamination in
the Premises which existed in the Premises prior to the Commencement Date, or
(ii) the presence of any Hazardous Materials in the Premises which migrated from
outside of the Premises into the Premises, or (iii) contamination caused by
Landlord or any Landlord Party.

 

43



--------------------------------------------------------------------------------

21.2 Business. Landlord acknowledges that it is not the intent of this Section
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Lease Commencement
Date a list identifying each type of Hazardous Materials to be brought upon,
kept, used, stored, handled, treated, generated on, or released or disposed of
from, the Premises and setting forth any and all governmental approvals or
permits required in connection with the presence, use, storage, handling,
treatment, generation, release or disposal of such Hazardous Materials on or
from the Premises (“Hazardous Materials List”). Tenant shall deliver to Landlord
an updated Hazardous Materials List at least once a year and shall also deliver
an updated list before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises. Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Lease Commencement Date, or if unavailable at that time, concurrent
with the receipt from or submission to a Governmental Authority: permits;
approvals; reports and correspondence; storage and management plans, notice of
violations of any Legal Requirements; plans relating to the installation of any
storage tanks to be installed in the Project (provided, said installation of
tanks shall only be permitted in compliance with the applicable Legal
Requirements and subject to any reasonable conditions or requirements imposed by
Landlord); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Article 20 cannot be
accomplished in 3 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

21.3 Tenant Representation and Warranty. Tenant hereby represents and warrants
to Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority). If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

21.4 Testing. If any Governmental Authority requires testing to determine
whether any contamination of the Premises or the Project has occurred as a
result of Tenant’s use, then Landlord shall have the right to conduct such
testing at Tenant’s expense. If Tenant conducts its own tests of the Premises
using third party contractors and test procedures acceptable to Landlord (and
such Governmental Authority), which tests are certified to Landlord (and such
Governmental Authority), Landlord shall accept such tests in lieu of the tests
to be paid for by Tenant. In

 

44



--------------------------------------------------------------------------------

addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant’s use of the Premises. In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section, Tenant shall pay all costs to
conduct such tests. If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense). Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement.
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing for which
Tenant is responsible hereunder in accordance with all Environmental
Requirements. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

21.5 Control Areas. Tenant shall be allowed to utilize up to its pro rata share
of the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage. As used in the preceding sentence, Tenant’s pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone. For purposes of example only, if a control area
or zone contains 10,000 rentable square feet and 2,000 rentable square feet of a
tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%.

21.6 Intentionally Deleted.

21.7 Tenant’s Obligations. Tenant’s obligations under this Section shall survive
the expiration or earlier termination of the Lease. any period of time after the
expiration or earlier termination of this Lease required by Tenant or Landlord
to complete the removal from the Premises of any Hazardous Materials (including,
without limitation, the release and termination of any licenses or permits
restricting the use of the Premises and the completion of the approved Surrender
Plan), Tenant shall continue to pay the full Rent in accordance with this Lease
for any portion of the Premises not relet by Landlord in Landlord’s sole
discretion, which Rent shall be prorated daily.

21.8 Definitions. As used herein, the term “Environmental Requirements” means
all applicable present and future statutes, regulations, ordinances, rules,
codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the Project, or the environment, including
without limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic (other than reasonable amounts of
routine cleaning products), or regulated by reason of its impact or potential
impact on humans,

 

45



--------------------------------------------------------------------------------

animals and/or the environment under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous Materials brought on the Premises by Tenant or any Tenant
Party, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.

ARTICLE 22

TENANT’S REMEDIES/LIMITATION OF LIABILITY

22.1 Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary, provided that Landlord shall diligently and continuously pursue such
cure). Upon any default by Landlord, Tenant shall give notice by registered or
certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located and
Tenant shall offer such Holder and/or landlord a reasonable opportunity to cure
the default, including time to obtain possession of the Project by power of sale
or a judicial action if such should prove necessary to effect a cure; provided
Landlord shall have furnished in advance to Tenant in writing the names and
addresses of all such persons who are to receive such notices. All obligations
of Landlord hereunder shall be construed as covenants, not conditions; and,
except as may be otherwise expressly provided in this Lease, Tenant may not
terminate this Lease for breach of Landlord’s obligations hereunder.

All obligations of Landlord under this Lease arising or accruing during the
period of such Landlord’s ownership of the Premises, and not thereafter, will be
binding upon Landlord. The term “Landlord” in this Lease shall mean only the
owner for the time being of the Premises. Upon the transfer by such owner of its
interest in the Premises, such owner shall thereupon be released and discharged
from all obligations of Landlord thereafter accruing, but such obligations shall
be binding during the Term upon each new owner for the duration of such owner’s
ownership.

22.2 Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) EXCEPT TO THE EXTENT ARISING AS A RESULT OF THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD OR ANY LANDLORD PARTY, LANDLORD SHALL NOT BE LIABLE TO
TENANT OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL
RISK OF) LOSS, DAMAGE OR INJURY, TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND
AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER

 

46



--------------------------------------------------------------------------------

AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO
LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR CONDEMNATION
THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN
THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY
PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH THIS LEASE
NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL LANDLORD EVER BE LIABLE TO TENANT
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES UNDER THIS LEASE

ARTICLE 23

INSPECTION AND ACCESS

23.1 Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of making such repairs as may be required or permitted pursuant to the Lease,
inspecting the Premises, showing the Premises to prospective purchasers or
lenders and, during the last year of the Term, to prospective tenants, and at
any time during the Term for any other business purpose. Notwithstanding the
foregoing, Landlord acknowledges that the Premises may contain confidential
proprietary information and research and laboratory experiments. Accordingly,
Tenant may elect to have a Tenant representative accompany any such tours with
prospective purchasers, tenants or lenders. If Tenant does not so elect to have
a representative accompany the tour within 24 hours after receiving Landlord’s
notice, Tenant shall be deemed to have waiver such right.

Landlord may grant easements, make public dedications, designate Common Areas
and create restrictions pertaining to the Project, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use or occupancy of the Premises for the Permitted Use. At Landlord’s
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions. Tenant shall at all times, except in the
case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided such escort does not materially and adversely affect Landlord’s access
rights hereunder

 

47



--------------------------------------------------------------------------------

ARTICLE 24

SIGNAGE

24.1 Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole but
reasonable discretion: (i) attach any awnings, exterior lights, decorations,
balloons, flags, pennants, banners, painting or other projection to any outside
wall of the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Building. Landlord shall provide at Landlord’s
expense building standard signage in the lobby and at Tenant’s entrance.
Notwithstanding the foregoing, if Tenant occupies the entire floor, Tenant may
install at Tenant’s expense Tenant’s signage in the elevator lobby in a size and
location to be determined and subject to Landlord’s approval which will not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
provided that Tenant occupies at least the entire third floor, and subject to
the rights of Foundation Medicine, Tenant shall have a non-exclusive right to
install at Tenant’s expense exterior signage on the Building façade in a
location and with a design, size and operation subject to Landlord’s approval
which shall not be unreasonably conditioned, withheld or delayed, and subject to
the applicable Legal Requirements of the City of Cambridge. Tenant shall be
responsible for all costs relating to the permitting, installation and
maintenance of the signage. Tenant shall remove any such signage, and repair any
damage caused by such removal, prior to the expiration or earlier termination of
this Lease.

ARTICLE 25

HOLDING OVER

25.1 Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease shall remain in full force and effect (excluding any
expansion or renewal option or other similar right or option) during such
holdover period, (iii) Tenant shall continue to pay Base Rent in the amount
payable upon the date of the expiration or earlier termination of this Lease,
and (iv) all other payments shall continue under the terms of this Lease. If
Tenant remains in possession of the Premises after the expiration or earlier
termination of the Term without the express written consent of Landlord, Tenant
shall become a tenant at sufferance upon the terms of this Lease except that the
monthly rental shall be equal to 150% of Base Rent in effect during the last 30
days of the Term, plus all other Additional Rent hereunder, and Tenant shall be
responsible for all damages suffered by Landlord resulting from or occasioned by
Tenant’s holding over, including consequential damages. No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Section shall not be
construed as consent for Tenant to retain possession of the Premises. Acceptance
by Landlord of Rent after the expiration of the Term or earlier termination of
this Lease shall not result in a renewal or reinstatement of this Lease.

 

48



--------------------------------------------------------------------------------

ARTICLE 26

WAIVER OF JURY TRIAL

26.1 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

ARTICLE 27

SECURITY DEPOSIT

27.1 Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth in Section 1.1 of this Lease, which Security Deposit shall be
in the form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, (v) redeemable by presentation of a sight
draft in the state of Landlord’s choice, and (vi) transferable without fee or
cost to Landlord. If Tenant does not provide Landlord with a substitute Letter
of Credit complying with all of the requirements hereof at least 10 days before
the stated expiration date of any then current Letter of Credit, Landlord shall
have the right to draw the full amount of the current Letter of Credit and hold
the funds drawn in cash without obligation for interest thereon as the Security
Deposit. The Letter of Credit shall be held by Landlord as security for the
performance of Tenant’s obligations under this Lease. The Letter of Credit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default. Upon each occurrence of a Default (as defined in Section 16.1
), Landlord may draw all or any part of the Letter of Credit to pay delinquent
payments due under this Lease, future rent damages, and the cost of any damage,
injury, expense or liability caused by such Default, without prejudice to any
other remedy provided herein or provided by law. Landlord’s right to use the
Letter of Credit under this Section includes the right to use the Letter of
Credit to pay future rent damages following the termination of this Lease
pursuant to Section 16.2 below. Upon any use of all or any portion of the Letter
of Credit, Tenant shall on demand deliver a new Letter of Credit or amend the
existing Letter of Credit to restore the Letter of Credit to the amount set
forth on Page 1 of this Lease. Tenant hereby waives the provisions of any law,
now or hereafter in force which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the Default of Tenant. Upon bankruptcy or other debtor-creditor
proceedings against Tenant, the Letter of Credit shall be deemed to be applied
first to the payment of Rent and other charges due Landlord for periods prior to
the filing of such proceedings. The Letter of Credit, or any balance thereof
(i.e., after deducting therefrom all amounts to which Landlord is entitled under
the provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 90 days
after the expiration or earlier termination of this Lease.

 

49



--------------------------------------------------------------------------------

Provided that no Default (as defined in Section 16.1) has occurred or event that
with the passage of time, or the giving of notice, or both, would constitute a
Default has occurred that remains uncured, the amount of the Security Deposit
shall be reduced to the following amounts: (i) $1,044,247.90 effective as of the
Rent Commencement Date; (ii) $835,398.32 effective as of the first anniversary
of the Rent Commencement Date; and (iii) $626,548.74 effective as of the second
anniversary of the Rent Commencement Date. Within thirty (30) days following
receipt of Tenant’s written request for the applicable reduction, any portion of
the Security Deposit in excess of the respective reduced amounts shall, if held
by Landlord in cash, be refunded to Tenant, without interest, or Landlord shall
agree to an appropriate replacement or amendment of the Letter of Credit in
order to effect the applicable reduction.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

ARTICLE 28

RIGHT TO EXTEND TERM

28.1 Extension Rights. Tenant shall have one right (an “Extension Right”) to
extend the term of this Lease for five (5) years (an “Extension Term”) on the
same terms and conditions as this Lease (other than with respect to Base Rent
and the Landlord’s Work) by giving Landlord written notice of its election to
exercise the Extension Right no sooner than fifteen (15) months earlier than and
at least 12 months prior to the expiration of the Base Term of the Lease.

Upon the commencement of the Extension Term, Base Rent shall be equal to the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of the Extension Term by multiplying the
Base Rent payable immediately before such adjustment by the Rent Adjustment
Percentage and adding the resulting amount to the Base Rent payable immediately
before such adjustment. As used herein, “Market Rate” shall mean the then market
rental rate for space that includes laboratory and office space in the
Cambridge, Massachusetts area of comparable age, quality, level of finish and
proximity to amenities and public transportation as the Premises, as determined
by Landlord and agreed to by Tenant. In addition, Landlord may impose a market
rent for the parking rights provided hereunder.

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate during the Extension Term after negotiating in good faith, Tenant
shall be deemed to have elected arbitration as described in this Article. Tenant
acknowledges and agrees that, if Tenant has elected to exercise the Extension
Right by delivering notice to Landlord as required in this Article, Tenant shall
have no right thereafter to rescind or elect not to extend the term of the Lease
for the Extension Term.

 

50



--------------------------------------------------------------------------------

28.2 Arbitration. Within ten (10) days after Tenant’s notice to Landlord of its
election (or deemed election) to arbitrate Market Rate, each party shall deliver
to the other a proposal containing the Market Rate that the submitting party
believes to be correct (“Extension Proposal”). If either party fails to timely
submit an Extension Proposal, the other party’s submitted proposal shall
determine the Base Rent for the Extension Term. If both parties submit Extension
Proposals, then Landlord and Tenant shall meet within seven (7) days after
delivery of the last Extension Proposal and make a good faith attempt to
mutually appoint a single Arbitrator (and defined below) to determine the Market
Rate. If Landlord and Tenant are unable to agree upon a single Arbitrator, then
each shall, by written notice delivered to the other within ten (10) days after
the meeting, select an Arbitrator. If either party fails to timely give notice
of its selection for an Arbitrator, the other party’s submitted proposal shall
determine the Base Rent for the Extension Term. The two Arbitrators so appointed
shall, within five (5) Business Days after their appointment, appoint a third
Arbitrator. If the two Arbitrators so selected cannot agree on the selection of
the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located, upon ten (10) days prior written notice to the
other party of such intent.

(a) The decision of the Arbitrator(s) shall be made within thirty (30) days
after the appointment of a single Arbitrator or the third Arbitrator, as
applicable. The decision of the single Arbitrator shall be final and binding
upon the parties. The average of the two closest Arbitrators in a three
Arbitrator panel shall be final and binding upon the parties. Each party shall
pay the fees and expenses of the Arbitrator appointed by or on behalf of such
party and the fees and expenses of the third Arbitrator shall be borne equally
by both parties. If the Market Rate is not determined by the first day of the
Extension Term, then Tenant shall pay Landlord Base Rent in an amount equal to
the Base Rent in effect immediately prior to the Extension Term until such
determination is made. After the determination of the Market Rate, the parties
shall make any necessary adjustments to such payments made by Tenant. Landlord
and Tenant shall then execute an amendment recognizing the Market Rate for the
Extension Term.

(b) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than
ten (10) years of experience in the appraisal of improved office and high tech
and life sciences laboratory real estate in the greater Boston, Massachusetts
metropolitan area, or (B) a licensed commercial real estate broker with not less
than ten (10) years experience representing landlords and/or tenants in the
leasing of high tech or life sciences space in Cambridge, Massachusetts,
(ii) devoting substantially all of their time to professional appraisal or
brokerage work, as applicable, at the time of appointment and (iii) be in all
respects impartial and disinterested.

28.3 Rights Personal. The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease.

 

51



--------------------------------------------------------------------------------

28.4 Exceptions. Notwithstanding anything set forth above to the contrary, at
Landlord’s option, the Extension Right shall not be in effect and Tenant may not
exercise the Extension Right:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease three or
more times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

28.5 No Extensions. The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

28.6 Termination. The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to timely cure any Default by Tenant
under this Lease; or (ii) Tenant has Defaulted three or more times during the
period from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.

ARTICLE 29

RIGHT OF FIRST OFFER

29.1 Tenant’s Right of First Offer. After the initial lease-up of the entire
Building, Tenant shall have a one-time Right of First Offer to lease any space
(“Offer Space”) in the Building subject to the right of Foundation Medicine
after initial lease-up of the Building (and to the extent any space remains
vacant after September 1, 2015) and subject to the right of Landlord to extend
or renew any then current lease (or enter into a new lease with the same tenant
even if no extension or renewal rights are contained in the current lease) and
subject to the following terms and conditions:

(a) Landlord shall give notice (“Offer Notice”) to Tenant of the availability
(or anticipated availability) of such space, setting forth the terms and
conditions on which Landlord would lease such space to Tenant which terms shall
include rent at the Market Rate. The term of the lease for the Offer Space shall
be co-terminus with the Term for the Premises provided that there is at least
five (5) years of unexpired Term remaining in the Base Term or Extension Term.
Otherwise the term pertaining to the Offer Space shall be five (5) years unless
a longer term is requested by Tenant. Tenant shall have the right, exercisable
by notice to Landlord given on or before the tenth (10th ) Business Day after
receipt of the Offer Notice to lease such space on the terms and conditions set
forth in the Offer Notice. If Tenant shall not elect to lease such space within
the ten (10) Business Day period, Landlord shall be free to lease such space at
any time and on any terms and conditions; provided however , that if Landlord
intends to lease the Offer Space at an amount equal to or less than 95% of the
rent offered to Tenant in the Offer Notice or

 

52



--------------------------------------------------------------------------------

Landlord fails to lease the Offer Space within the twelve (12) month period
following Tenant’s failure to elect or election not to lease such Offer Space,
Landlord shall again offer the Offer Space to Tenant pursuant to this Article 29
at such lower rent amount. The twelve (12) month deadline shall be extended as
necessary if Landlord has commenced negotiations with a prospective tenant but
not yet in good faith executed a lease during the twelve (12) month period.

(b) The terms and provisions of Sections 28.3-28.6 shall be incorporated into
this Section and pertain to Tenant’s option to exercise its Right of First Offer
as if originally stated herein.

ARTICLE 30

MISCELLANEOUS

30.1 Notices. All notices or other communications between the parties shall be
in writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

30.2 Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

30.3 Financial Information. Upon request from Landlord given not more than once
in any twelve month period unless a Default shall have occurred and remain
outstanding, Tenant shall furnish Landlord with true and complete copies of
Tenant’s most recent annual financial statements and Tenant’s most recent
unaudited quarterly financial statements, in form customarily prepared by
Tenant. If Tenant becomes a “public company” and its financial information is
publicly available, then the foregoing delivery requirements of this Section
shall not apply. Such financial information shall be provided subject to the
requirement that Landlord agree to: (a) hold in confidence all such financial
information and not disclose the financial information to third parties other
than Landlord’s affiliates, attorneys, lenders and consultants without the prior
written consent of Tenant; (b) use the financial information solely in
connection with this Lease; (c) treat the financial information with the same
degree of care it uses to protect its own but in no event with less than a
reasonable degree of care; (d) reproduce the financial information solely to the
extent necessary in connection with this Lease, with all such reproductions
being considered confidential; and (e) disclose solely to its employees or
consultants on a need-to-know basis; provided, however , that (i) any such
employees and consultants are bound by written obligations of confidentiality at
least as restrictive as those set forth in this Lease, and (ii) Landlord remains
liable for the compliance of such employees and consultants with such
obligations.

Landlord will not have obligations of non-disclosure and non-use with respect to
any portion of the financial information that Landlord can demonstrate, by clear
and convincing evidence: (a) is generally known to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of
Landlord; (b) is in Landlord’s possession at the time of disclosure other than
as a result of Landlord’s breach of any legal obligation; (c) becomes known to
Landlord through disclosure by sources other than Tenant having the legal right
to disclose such financial information; or (d) is independently developed by
Landlord without reference to or reliance upon the financial information as
evidenced by written records.

 

53



--------------------------------------------------------------------------------

If Landlord is required by a governmental authority or by order of a court of
competent jurisdiction to disclose any of the financial information, Landlord
will give Tenant prompt written notice thereof and Landlord shall take all
reasonable and lawful actions to avoid or minimize the degree of such
disclosure. Landlord will reasonably cooperate with Tenant in any efforts to
seek a protective order.

30.4 Recordation. Tenant agrees not to record this Lease, but upon request of
either party, both parties shall execute and deliver a notice of this Lease in
form appropriate for recording or registration, and if this Lease is terminated
before the Term expires, an instrument in such form acknowledging the date of
termination.

30.5 Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

30.6 Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

30.7 Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

30.8 Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

30.9 Time. Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

 

54



--------------------------------------------------------------------------------

30.10 OFAC. Tenant, and all beneficial owners of Tenant, are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.

30.11 Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

30.12 Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

30.13 No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of
a lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

30.14 Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

30.15 REIT/UBTI. The Landlord and the Tenant hereby agree that it is their
intent that all minimum rent and all other additional rent and any other rent
and charges payable to the Landlord under this lease (hereinafter individually
and collectively referred to in this Section as “Rent”) shall qualify as “rents
from real property” within the meaning of Sections 512(b)(3) and 856(d) of the
Internal Revenue Code of 1986, as amended, (the “Code”) and the U.S. Department
of the Treasury Regulations promulgated thereunder (the “Regulations”). In the
event that (i) the Code or the Regulations, or interpretations thereof by the
Internal Revenue Service contained in revenue rulings or other similar public
pronouncements, shall be changed so that any Rent no longer so

 

55



--------------------------------------------------------------------------------

qualifies as “rent from real property” for purposes of either said
Section 512(b)(3) or Section 856(d) or (ii) the Landlord, in its sole
discretion, determines that there is any risk that all or part of any Rent shall
not qualify as “rents from real property” for the purposes of either said
Sections 512(b)(3) or 856(d), such Rent shall be adjusted in such manner as the
Landlord may require so that it will so qualify; provided, however, that any
adjustments required pursuant to this Section shall be made so as to produce the
equivalent (in economic terms) Rent as payable prior to such adjustment and
shall not materially adversely affect the operations of Tenant in the Premises.
The parties agree to execute such further commercially reasonable instrument as
may reasonably be required by the Landlord in order to give effect to the
foregoing provisions of this Section.

30.16 Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

30.17 Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of a 360 day year and 30 day months.

30.18 Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project. The current rules and regulations are attached hereto as Exhibit J.
If there is any conflict between said rules and regulations and other provisions
of this Lease, the terms and provisions of this Lease shall control.
Furthermore, during the performance of Tenant’s Work, if there is any conflict
between said rules and regulations and the Tenant Design and Construction
Guidelines attached hereto as Exhibit H, the terms and provisions of the Tenant
Design and Construction Guidelines shall control. Landlord shall not have any
liability or obligation for the breach of any rules or regulations by other
tenants in the Project and shall not enforce such rules and regulations in a
discriminatory manner.

30.19 Security. Landlord and Tenant acknowledge and agree that security devices
and services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises and that Tenant is not providing
any security services with respect to areas outside of the Premises. Tenant
agrees that, except to the extent caused by the negligence or willful misconduct
of Landlord or any Landlord Party, Landlord shall not be liable to Tenant for,
and Tenant waives any claim against Landlord with respect to, any loss by theft
or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises. Tenant shall be entitled to install and maintain
security devices and services as it deems appropriate within the Premises, and
Landlord acknowledges that the scope of such security devices and services may
include surveillance and monitoring of areas outside of the Premises provide
that such devices do not affect the rights and use and enjoyment of other
tenants in the Building. Tenant shall be solely responsible for the personal
safety of Tenant’s officers, employees, agents, contractors, guests and invitees
while any such person is in, on or about the Premises and/or the Project. Tenant
shall at Tenant’s cost obtain insurance coverage to the extent Tenant desires
protection against such criminal acts.

 

56



--------------------------------------------------------------------------------

30.20 Force Majeure. Neither party shall be responsible or liable for delays in
the performance of its obligations hereunder (other than monetary obligations)
when caused by, related to, or arising out of acts of God, sinkholes or
subsidence, strikes, lockouts, or other labor disputes, embargoes, quarantines,
weather, national, regional, or local disasters, calamities, or catastrophes,
inability to obtain labor or materials (or reasonable substitutes therefor) at
reasonable costs or failure of, or inability to obtain, utilities necessary for
performance, governmental restrictions, orders, limitations, regulations, or
controls, national emergencies, delay in issuance or revocation of permits,
enemy or hostile governmental action, terrorism, insurrection, riots, civil
disturbance or commotion, fire or other casualty, and other causes or events
beyond the reasonable control of such party (“Force Majeure”).

30.21 Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person in connection with this transaction
and that no broker brought about this transaction, other than the Brokers listed
in Section 1.1 hereof. Landlord and Tenant each hereby agree to indemnify and
hold the other harmless from and against any claims by any broker, other than
the Brokers named in Section 1.1, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction. Landlord will be responsible to pay the
commissions due to the named Brokers pursuant to a separate agreement.

30.22 Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

[Signatures on next page]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

 

BLUEBIRD BIO, INC.,

a Delaware corporation

By:  

/s/ Nick Leschly

Name:  

Nick Leschly

Title:  

Chief Executive Officer

LANDLORD:

 

150 SECOND STREET, LLC,

a Delaware limited liability company

By:  

/s/ Shawn Hurley

  Shawn Hurley, Manager By:  

/s/ Mats Johansson

  Mats Johansson, Manager

 

58



--------------------------------------------------------------------------------

EXHIBIT A TO LEASE

PLAN OF PREMISES, STORAGE SPACES AND SHARED SPACES

(Attached)

 

 

A-1



--------------------------------------------------------------------------------

LOGO [g268030g0927072357295.jpg]



--------------------------------------------------------------------------------

LOGO [g268030g0927072357732.jpg]



--------------------------------------------------------------------------------

LOGO [g268030g0927072358014.jpg]



--------------------------------------------------------------------------------

LOGO [g268030g0927072358404.jpg]



--------------------------------------------------------------------------------

LOGO [g268030page69.jpg]



--------------------------------------------------------------------------------

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

That certain parcel of land with the buildings thereon situated in Cambridge,
Middlesex County, Massachusetts being bounded and described as follows:

65 Bent Street, Cambridge, Massachusetts

 

WESTERLY    on Second Street, two hundred (200) feet; NORTHERLY    on Charles
Street, three hundred (300) feet; EASTERLY    on land of owners unknown, two
hundred (200) feet; SOUTHERLY    on Bent Street, three hundred (300) feet.

Containing 60,000 square feet of land, any or all of said measurements being
more or less.

Subject to that certain Ground Lease dated November 12, 2010 by and between Bent
Associates Limited Partnership, a Massachusetts limited partnership, as ground
lessor, and 150 Second Street, LLC, a Delaware limited liability company, as
ground lessee, notice of which Ground Lease is recorded with the Middlesex
County South District Registry of Deeds in Book 55812, Page 1.

Being the same premises conveyed by Quitclaim Deed dated December 26, 1985 and
recorded with said Deeds in Book 16676, Page 105.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO LEASE

ACKNOWLEDGMENT OF LEASE COMMENCEMENT DATE

This ACKNOWLEDGMENT OF LEASE COMMENCEMENT DATE is made this      day of
        ,         , between 150 SECOND STREET, LLC, a Delaware limited liability
company (“Landlord”), and                     , a                     
corporation (“Tenant”), and is attached to and made a part of the Lease dated
            ,          (the “ Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Lease Commencement Date of the Base Term of the Lease is
                    ,                      and the termination date of the Base
Term of the Lease shall be midnight on                     ,
                    . The Rent Commencement Date is             ,         . In
case of a conflict between the terms of the Lease and the terms of this
Acknowledgment of Commencement Date, this Acknowledgment of Lease Commencement
Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Acknowledgment of
Lease Commencement Date to be effective on the date first above written.

 

TENANT:

                                                                    
                   ,

a                      corporation

By:  

 

Its:  

 

LANDLORD:

150 SECOND STREET, LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D TO LEASE

RENT CERTIFICATE

150 Second Street, LLC

c/o Skanska USA Commercial Development Inc.

253 Summer Street

Boston, MA 02210

 

  Re: Lease dated as of                      by and between Rivertech Associates
II, LLC (“ Landlord”), and Bluebird Bio, Inc. (“Tenant”), pertaining to the
                     floor consisting of                      rentable square
feet of the building (collectively, the “ Premises”) located at 840 Memorial
Drive, Cambridge, Massachusetts (“Lease”).

The undersigned hereby certifies, represents and warrants to 150 Second Street,
LLC and its successors, assigns, affiliates and lenders (together, the “New
Landlord”), as follows and acknowledges that this certification, representation
and warranty are being relied upon by the New Landlord in connection with
provisions of Section 4.2 of the Lease Agreement dated as of             , 2013
by and between New Landlord and Tenant pertaining to certain premises located at
150 Second Street, Cambridge, Massachusetts:

1. Tenant has previously delivered a true, accurate and complete copy of the
Lease to the New Landlord and there have been no amendments, modifications, side
letters or other agreements relating to the Lease since such delivery. The Lease
is in full force and effect.

2. The term of the Lease expires on                     .

3. Tenant has paid to Landlord the monthly fixed rent of $         and monthly
additional rent for operating costs and taxes of $         due under the Lease
through the period ended             , 20    .

6. Tenant is not entitled to, and has made no agreement(s) with Landlord
concerning, free rent, partial rent, rebate of rent payments, credit or offset
or deduction in rent, or any other type of rental concession, including, without
limitation, lease support payments, lease buy-outs, or rental concessions
pertaining to any unfunded tenant improvement allowance.

7. Tenant has neither assigned its interest under the Lease, by operation of law
or otherwise, nor entered into any sublease, concession agreement or license
pertaining to the Premises or any portion thereof.

8. Tenant has no option to reduce the Premises or no right to terminate the
Lease prior to the stated expiration date other than as specifically set forth
in the Lease with respect to casualty and condemnation. The Landlord has no
right to recapture any portion of the Premises prior to the stated expiration
date other than as specifically set forth in the Lease with respect to casualty
and condemnation.

 

D-1



--------------------------------------------------------------------------------

9. [If a Memorial Drive Rent Savings Event has occurred, in lieu of Sections 4,
5 or 6 above, as the case may be, insert in substantially the following form:
Tenant has entered into a sublease pertaining to the Premises. The monthly base
rent and escalations due to Landlord is $         for the period ended
                    . The documented out of pocket transaction costs to Tenant
in connection with the sublease is $        . The rent payable under the
sublease is $         for the period ended                     .

Or in the alternative, as the case may be: Tenant’s rent obligations under the
Lease have terminated or been reduced by virtue of                      (for
example, lease termination agreement). The aggregate amount of rent savings
under the Lease through the original expiration date of the term of the Lease is
$        . The documented out of pocket transaction costs to Tenant in
connection with the (lease termination agreement) is $        .]

Executed under seal as of the      day of         , 20    .

 

BLUEBIRD BIO, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E TO LEASE

BASE BUILDING SPECIFICATIONS

 

E-1



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

Base-Building Core & Shell Definition

150 Second Street – Cambridge, MA

1. GENERAL

Landlord is to deliver building for Use Group B and S-2, using Type I-B
Construction in accordance with 780 CMR Massachusetts State Building Code – 8th
Edition.

 

  A. Basement Level – 12’-2” Floor-to-floor height.

 

  B. Ground Floor – 14’-8” Floor-to-floor height.

 

  C. Second Floor – 14’-8” Floor-to-floor height.

 

  D. Third Floor – 14’-8” Floor-to-floor height.

 

  E. Total area is approximately 123,210 RSF subject to final measurement.

 

  F. Structure designed to accommodate finish ceiling height of 9’-4” AFF.

 

  G. Slab to underside of beam dimension is 11’ typical with ability for
utilities to be run though open webbed joists.

 

  H. General column spacing is 32’ x 45’.

 

  I. Building / Core and Shell Project designed to achieve LEED Gold
Certification (NC).

2. FOUNDATIONS AND SLAB-ON-GRADE

 

  A. Foundations consist of spread footings with a perimeter foundation wall.
Basement slab consists of 5” reinforced concrete slab-on-grade.

 

  B. All foundation, slab-on-grade, and slabs-on-deck concrete will be
controlled and tested in accordance with applicable building codes and
standards. Concrete compressive strengths will be as required to meet structural
requirements, but no less than 4,000 psi.

 

  C. Concrete reinforcing steel conforms to ASTM 615.

 

  D. Welded wire mesh conforms to ASTM 185.

 

  E. Slab-on-grade designed for a 100 psf live load.

3. STRUCTURE

 

  A. The structure has been designed with the following live loads:

 

  1. Wind and seismic loads in accordance with State Building Code.

 

  2. Tenant area floors – 100 psf.

 

  3. Mechanical equipment rooms – 150 psf

 

  4. Penthouse Roof –20 psf Minimum Live Load and in accordance with governing
building codes, plus allowances for specific snow drifting and equipment loads.

 

  B. The structure consists of an internally-braced steel frame supporting
composite 3” metal deck with 4 1/2 “NW concrete fill at tenant floors,
reinforced with 6 x 6 W.W.F.

 

LOGO [g268030g0927072359029.jpg]

E-2



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

  C. All steel is ASTM A36, A572 grade 50, A992 grade 50, A500 grade B, or as
required. All shop and field-welded connections are welded in accordance with
AWS standards. Bolted field connections have been made with 3/4” diameter A325
high-strength bolts, minimum.

 

  D. Floor deck at tenant floors consists of minimum 18 gauge steel or as
engineered. All metal deck will conform to the Steel Deck Institute’s Code of
Recommended Standard Practice.

 

  E. Composite steel floor deck concrete cover at floors have a minimum
compressive strength of 4,000 psi and reinforced with welded wire mesh.

 

  F. Structure is fireproofed where required by the Commonwealth of
Massachusetts Building Code.

 

  G. Fire exit stairs are standard steel pan stair assemblies with painted steel
handrails and concrete treads.

 

  H. Miscellaneous iron items (elevator sill angles, ladders, railings, access
platforms, stairs for accessing all equipment in compliance with OSHA and
applicable codes, loose lintels, expansion plates, toilet partition support
frames, etc.) are provided as needed.

4. ROOFING AND WATERPROOFING

 

  A. Roofing system is a loose-laid, mechanically-fastened or fully adhered,
single-ply membrane, TPO type similar to Carlisle.

 

  B. Roof insulation is extruded polystyrene board similar to Styrofoam by Dow,
conforming to requirements of the Massachusetts State Energy Code and is
acceptable for use with the roofing membrane specified.

 

  C. Roof accessories such as bonding adhesive, splicing cement, lap sealant,
tape, water cut-off mastic, etc., are compatible with the roofing membrane
specified. Typical roof penetrations are flashed with material matching the roof
system.

 

  D. Metal flashing has been provided and a perimeter coping/gravel stop is
anodized extruded or painted brake-formed aluminum.

 

  E. Elevator pits are waterproofed as required.

 

  F. Compatible roof walkway pads by the roofing manufacturer have been provided
for base building equipment access and servicing.

 

  G. Base building includes a prescribed method for exterior window. Equipment
to be provided by property management personnel.

5. EXTERIOR WALLS

 

  A. The Building is clad with a combination of cementitious fiberboard, strip
windows, curtain wall and composite metal panels. All glass is new energy
efficient “low E” glass.

 

LOGO [g268030g0927072359029.jpg]

E-3



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

  B. Entrance doors are aluminum storefront doors. BOH doors are painted hollow
metal.

 

  C. Loading dock exterior doors are electronically operated, high-cycle
aluminum doors by Rytec or similar.

6. INTERIOR FINISHES

 

  A. Main entrance floor finish is terrazzo flooring. Lobby walls are finished
with a combination of wood paneling/glass/resin synthetic panel feature wall and
painted drywall and ceilings.

 

  B. Core Toilet floors are ceramic tile or similar. Marble thresholds are
provided at door openings where ceramic tile abuts other floor finishes. All
toilet room wet walls are covered with ceramic tile or similar up to ceiling.
Paint is provided for the remaining walls. Toilet ceilings are acoustical
tegular tile suspended ceilings with an exposed suspension grid, or drywall.
Lavatory counters are polished granite or similar with under mounted sinks. All
toilet spaces throughout the building are of the same color and level of finish.
Automatic flushometers and touchless faucets have been installed on all
lavoratories, water closets, and urinals.

 

  C. Door frames are hollow metal (cold-formed steel). Solid core, wood veneer
doors are provided for common area amenities such as toilet rooms. Painted
hollow metal doors are provided for Base Building service areas. All doors and
hardware comply with regulations of the Massachusetts Architectural Access Board
and The Americans with Disabilities Act.

 

  D. Landlord has provided the Base Building mechanical rooms, electrical rooms,
telephone/data riser closets and janitorial closets in core area on typical
floors and ground floor.

 

  E. Inside face of typical exterior walls consists of the back of the façade
cladding system with insulation, fireproofed as required by code.

 

  F. Lobby and Base Building interior lighting consists of architecturally
specified efficient lighting.

 

  G. Typical stair finishes include concrete floors and treads, painted steel
risers and rails, primed and painted drywall surfaces.

7. SPECIALTIES & EQUIPMENT

 

  A. Building Directory’s will be provided by Base Building. Base Building will
specify and install signage required by code, including City of Cambridge
Inspectional Services and Fire Dept. for Base Building portion of construction.

 

  B. Metal toilet partitions are steel panels with brushed stainless steel
finish, and floor-mounted.

 

LOGO [g268030g0927072359029.jpg]

E-4



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

  C. Toilet room accessories, brushed stainless steel, Bobrick Co., or equal:
recessed paper towel dispenser; toilet paper holders; soap dispensers; grab
bars.

8. VERTICAL TRANSPORTATION

 

  A. Two (2) gearless, standard elevators based on the following quantities,
speeds and capacity: One (1) 3,500 #, 200fpm passenger elevator serving Basement
through 3 rd floors and One (1) 4,000, 200fpm, double-sided combination service
/ passenger elevator serving Basement through penthouse floors. Interior cab
finishes are similar in quality and context to ground floor lobby.

9. PLUMBING

 

  A. Domestic water system supplied by dual metered service from public water
mains. Piping is type “L” copper. Two (2) 125 gallon, gas-fired domestic water
heaters are provide re-circulating hot water to accommodate core toilet rooms
and tempered water risers.

 

  B. Stormwater is reclaimed from a portion of the roof; collected in an
underground storage tank and reused for toilet and urinal flushing to supplement
potable water requirement. Overflow from tank and the remainder of the roof
discharges to a storm infiltration system.

 

  C. Low pressure gas service provided to all base building equipment. Gas riser
is sized with additional capacity to supply tenant provided generators.

 

  D. Typical toilet rooms on floors 1-3 have fixture count as required by code.
All water closets and urinals are wall hung to facilitate floor cleaning. All
fixtures are “low-flow” type, hands-free. Lavatory sinks are under mounted and
have metered and motion sensor operated faucet controls with hot water flow
restrictors.

 

  E. Showers are provided on the first floor.

 

  F. Non-potable cold water risers are provided to supply non-potable connection
at each floor.

 

  G. Clear water waste receivers aree provided at each floor to accept RO reject
water, condensate and similar clean water. This water can also be collected in
the above-mentioned tank for reuse.

10. FIRE PROTECTION SYSTEM

 

  A. Fire protection is fed from a 6” service from the public water main. An
in-line, vertical fire pump feeds two (2) 6” combined standpipes, to provide
pressure for the sprinkler system.

 

  B. Hose connections for Fire Department use will be provided as required by
code for base building only. Piping will be black steel pipe schedule 10 for
pipe 2 1/2” and larger and schedule 40 for pipe 2” and smaller. All piping,
valves and equipment is UL-Listed and labeled. Tamper switches are provided on
all control valves.

 

LOGO [g268030g0927072359029.jpg]

E-5



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

  C. Automatic sprinkler system is supplied from the combination
sprinkler/standpipe risers in each stair. The sprinkler systems on each floor is
connected to the riser in each stair. All occupied space in the building is
fully sprinklered using upright sprinkler heads, at a density in accordance with
code. Sprinkler coverage is designed for light hazard protection in core and
common areas, ordinary hazard group 1 protection in mechanical and storage
areas, and up to ordinary hazard group 2 in tenant lab areas.

11. HEATING, VENTILATING AND AIR CONDITIONING

 

  A. The cooling system includes a chilled water plan consisting of three
(3) 300-ton water-cooled centrifugal chillers, associated pumps, and
distribution to two (2) custom manufactured variable volume air handling units
with a nominal capacity of 82,000CFM. Heat is rejected to the atmosphere by two
(2) 625-ton cooling towers equipped with whisper quiet fans.

 

  B. Heating is provided by hot water risers fed from four (4) 2,700-MBH
gas-fired, condensing boilers. Valved branch lines on the hot water risers is
provided to each floor for tenant use.

 

  C. Laboratory exhaust is provided by two (2) 82,000 CFM variable volume
exhaust air handlers with energy recovery systems to transfer heat from the
exhaust to the outside air entering the building.

 

  D. Space is provided for additional tenant dedicated air handlers, exhaust air
handlers, cooling towers, boilers and chillers.

 

  E. Tenant supplemental cooling capacity is provided by secondary condenser
water risers connected to the building’s cooling towers by 140 ton plate and
frame heat exchanger providing approximately 45 tons of cooling to each floor.

 

  F. Garage exhaust is equipped with a total capacity of 20,600CFM exhaust
control with carbon monoxide sensors and VFD control.

 

  G. The Building Automation System is equipped with Direct Digital Control
(DDC). The DDC system incorporates a complete graphics interface package to
monitor and control all HVAC systems. The system is expandable to include all
tenant systems and equipment.

 

  H. One 660 gallon double wall fuel storage tank is provided to feed the
life-safety emergency generator in the mechanical penthouse.

 

  G. Toilet areas have exhaust air systems maintaining an exhaust rate of
75CFM/fixture.

 

  H. Base building provides infrastructure for approximately 75 degrees
Fahrenheit, dry bulb at 55% relative humidity during the cooling season and
approximately 70 degrees Fahrenheit during the heating season; both based on
ASHRAE design conditions of the City of Boston.

OUTDOOR DESIGN CONDITIONS ( ASHRAE 1%)

 

A.   Summer:      91 F dry bulb        88 degrees Farhrenheit dry bulb, 73
degree Farhrenheit wet bulb B.   Winter:      6 degrees Fahrenheit Dry Bulb

 

LOGO [g268030g0927072359029.jpg]

E-6



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

INDOOR DESIGN CONDITIONS

 

A.    Summer:      74 F dry bulb 50 % RH B.    Winter:      72 F dry bulb 20% RH

VENTILATION

Minimum Outside Air: In accordance with the Massachusetts State Building Code,
8th Edition

 

Anticipated occupancy:    7 people per 1000sf for office    50 people per 1000sf
for conference room Ventilation Rate:    1.7 CFM/sq ft

INTERNAL HEAT GAIN

 

Occupants:    108sf/person (useable sf) Lighting    1.0 watts/useable sf Power
   7 watts/useable sf

 

  G. Outside air for ventilation is provided by four ventilation riser ducts
stubbed into 1 location on each floor in accordance with current codes and
ASHRAE standards. Ventilation and exhaust airflows for Tenant needs shall be
designed by Tenant designers. Available floor exterior static pressure allowance
shall be 0.75”wc.

 

  I. Base Building mechanical equipment is provided with necessary acoustical
vibration isolation as recommended by an independent acoustical consultant to
achieve a Sound Transmission Class in accordance with code.

12. ELECTRICAL

 

  A. Base building service is a metered 3,000-amp 277/480V 3-phase, 4 wire
electric service

 

  B. Each tenant floor is served by a separately unmetered 800-amp 277/480V
3-phase, 4 wire electric service capable of providing 12w/sf of tenant floor
power

 

  C. Spare capacity is provided at the building switchgear for additional
electric service as required.

 

  D. A 250 KW, diesel engine generator to accommodate base building life safety
requirements is provided.

 

  E. One telephone/data closet per floor is provided in base building for tenant
installed risers and distribution cabling, consisting of three (3) riser sleeves
at 5” each

 

  F. A fully addressable code compliant fire alarm system is installed with
sufficient power supplies and infrastructure capacity at the head end for the
future tenant tie-in. The tenant is responsible for electronic release devices
and locking mechanisms at stair tower egress doors if the tenant intends to use
stairwells for inter-floor travel. The tenant is to supply, install and
coordinate all fire alarm notification and initiating devices within the tenant
space connected to base building systems. Base Building egress stairwell doors
will be passage type, unlocked.

 

  G. Fire alarm system includes a City of Cambridge Master Box, all front end
equipment, common area ADA notification and alarm initiating devices, elevator
recall, and terminal boxes on each floor for connection of tenant fire alarm and
notification devices to the base building system. The fire alarm terminal
cabinets shall be located in the electrical closets.

 

LOGO [g268030g0927072359029.jpg]

E-7



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

  H. Base building security system provides building perimeter security with
card readers and CATV. Tenant security system is to be designed by the tenant
for its specific needs. Tenant will be responsible for system design,
distribution wiring and installing all the cameras, access control, and related
appurtenances as part of TI.

—END—

 

LOGO [g268030g0927072359029.jpg]

E-8



--------------------------------------------------------------------------------

EXHIBIT F TO LEASE

LANDLORD TENANT MATRIX

 

F-1



--------------------------------------------------------------------------------

Skanska Commercial Development Inc

150 Second Street

5.15.13

Allocation of Responsibility Between Landlord and Tenant Work

 

ELEMENT

  

DESCRIPTION

  

BASE

BUILDING

WORK

  

TENANT

WORK

SITE IMPROVEMENTS:

   Entrance Plaza, perimeter sidewalks, street trees, street lights and
furniture in accordance with the Approved Project.    X       Telephone conduit
from outside building into basement floor telephone room.    X       Cable/Data
conduit from outside building into basement telephone room    X       Electrical
Service to building    X       Gas Service to building for base building and
tenant systems    X       Domestic sanitary sewer connection to street    X   
   Lab waste sanitary sewer connection from tenant pH room in basement floor to
building drain.    X       Domestic and fire protection water service to
building.    X   

 

F-2



--------------------------------------------------------------------------------

CODE COMPLIANCE:

   Building construction in accordance with requirements of Massachusetts State
Building Code, 8th edition (as amended, restated, or superseded as applicable)
   X    X

STRUCTURE:

   Floor systems capable of supporting a live / partition load of 100 lbs. psf
on all floors    X       14’8” Floor to floor heights, 12’ floor to floor height
in B1    X       Floor construction to accommodate 100lbs/sf on floors 1 through
3. Penthouse floor construction to accommodate 150lbs/sf    X       Structural
modifications to increase floor live load capacity       X    Structural
modifications to accommodate tenant specific openings including but not limited
to shafts, risers, and interconnecting stairs       X    Framed openings for
base building supply air and tenant exhaust shafts    X       All catwalks and
dunnage required to support and enable access to Base Building mechanical
equipment.    X
      All structural modifications, dunnage, catwalks and other requirements
necessary to support and enable access to Tenant equipment in Penthouse       X

 

F-3



--------------------------------------------------------------------------------

   Miscellaneous metal items such as brackets or supports and concrete
housekeeping pads required for tenant supplied equipment       X    Structural
assemblies requiring fire-proofing to be sprayed with cementitious fireproofing
system    X    X

BUILDING ENVELOPE:

   Environmentally responsible sustainable building design that achieves LEED
Gold Certification.    X       Facade of aluminum and glass window wall,
cementitious rain screen and metal panels, with thermally insulated glass
including light-gauge metal stud back-up with insulation where required    X   
   Overhead coiling doors at loading dock and at parking garage entry    X      
Acoustic roof screen to conceal tenant exhaust fans and standby generators    X
      Architecturally integrated, enclosed mechanical penthouse with space for
tenant mechanical equipment.    X       Any modifications to façade, penthouse
or screen wall system necessary to accommodate tenant requirements, provided
that any such modifications must be approved by Landlord.       X

ROOFING:

   TPO system with walking pads to all base building mechanical equipment.    X
  

 

F-4



--------------------------------------------------------------------------------

   Roofing penetrations for tenant equipment or systems, to be made in
accordance with roofing manufacturer’s details and warranty requirements       X
   Walking pads to tenant special mechanical equipment.       X

COMMON AREAS:

   Entrance lobby with finishes that include stone, tile & carpet flooring, wood
or stone wall accents, drywall and suspended ceilings and appropriate accent
lighting.    X       Finished egress stairways and corridors as required for
occupant circulation and emergency egress    X       Men’s and Women’s shower
rooms located near first floor bathrooms    X       Exterior loading area with
two truck bays with access and space for one rubbish dumpster    X       Loading
Dock Lift (if required)       X    Ground floor recycling room    X      
Basement level parking area    X       Bike racks located in basement    X      
Finished basement floor main electrical service rooms, water and fire pump room
   X       Finished toilet rooms, janitor closets, telephone and electric
closets, and egress stairways serving each floor.    X   

 

F-5



--------------------------------------------------------------------------------

   Construction of code-required corridor system on each floor, including door
packages, ready for Tenant finish if tenant occupies entire floor.       X   
Construction of and finish for common corridors and elevator lobbies on
multi-tenant floors.    X       Rooftop mechanical penthouse and screened roof
area for base building mechanical equipment. Rooftop expansion space allocated
for tenant mechanical equipment in designated locations within the screen wall.
   X       Doors and frames at common areas: hollow metal frames; hollow metal
doors at service areas, solid core wood doors at other areas, and lever hardware
   X       Doors, frames, and hardware to tenant areas       X

ELEVATORS

   One gearless passenger elevator with 3,500 lb. capacity    X       One
gearless combination freight/passenger elevator with 4,000lb capacity    X      
Dedicated shaft way for third elevator    X       Third Elevator if required   
   X

WINDOW TREATMENT:

   Supply and installation of building standard blinds for all windows       X
   Modifications to window wall system approved by Landlord       X

 

F-6



--------------------------------------------------------------------------------

   Signage, lighting and other brand identity treatments approved by Landlord   
   X

TENANT AREAS:

   Construction of and finishes for corridors and elevator lobbies for single
tenanted floors       X    Light gauge framing, insulation & vapor barrier on
inside face of exterior walls.    X       Interior wall furring and sills (if
applicable) and drywall finish at perimeter walls.       X    Interior drywall
soffit at perimeter of building with blocking for building standard window
treatments.       X    Partitions, ceilings, flooring, painting, doors, millwork
and all related finishes for office and laboratory build out within Tenant
premises       X

HVAC:

   Processed condenser water system capable of providing 45 Tons per floor at
2.4 GMP per Ton per Floor    X       (2) Condenser Water Supply and Return
Distribution Risers connected to a plate/frame heat exchanger with 2- 1/2”
valves capped on floors 1 through 3 for tenant distribution and 1 1/2” valves
capped in the basement on the east side of the building.    X       Condenser
Water on-floor distribution       X

 

F-7



--------------------------------------------------------------------------------

   Central Chilled Water Plant sized to provide cooling with 100% outside air at
1.7CFM per usable sf    X       Allotted space for future 150ton chiller to
accommodate expansion of system to 2CFM per usable sf       X    Processed
Chilled Water system capable of providing 45 Tons per floor with energy recovery
taken into account    X       Plate and Frame heat exchanger, associated piping
and pumps to connect chilled water riser to existing chillers and/or future
150ton chiller       X    (2) Processed Chilled Water Supply and Return
Distribution Risers    X       Processed Chilled Water Supply and Return riser
connection in penthouse to tenant provided chiller (if required)       X   
Excess Capacity in base building chiller plant to provide chilled water to each
floor (capacity subject to chilled water on floor use)    X       Tenant Chiller
for Tenant Process Chilled Water       X    Penthouse air handling units capable
of providing 1.7 CFM per usable sf. Vertical supply ducts sized to accommodate
2.0CFM stubbed out in (2) locations per floor    X       Additional AHU to
exceed 1.7CFM/sf of supply       X

 

F-8



--------------------------------------------------------------------------------

   General laboratory exhaust fans capable of exhausting 1.7 CFM per usable sf.
Vertical exhaust ducts sized to accommodate 2.0CFM stubbed out in (2) locations
per floor    X       Additional laboratory exhaust fans to exceed 1.7CFM/sf of
exhaust       X    All on-floor supply and exhaust distribution in tenant spaces
      X    Central Heating Plant consisting of condensing boilers supplying hot
water to AHU’s and other shell and core heating elements.    X       Allotted
space for future condensing boiler    X       Future boiler and associated
piping and pumps to accommodate expansion of system to 2CFM per usable sf      
X    (2) Hot water supply and return distribution risers with 2- 1 / 2” valves
capped on floors 1 through 3 for tenant distribution. 1 1 / 2” riser drops to
basement level on the East side of the building.    X       All hot water supply
and return on-floor distribution for tenant use       X    Any additional
mechanical equipment and/or any modifications to Base Building equipment to
increase the mechanical capacity of the building.       X

 

F-9



--------------------------------------------------------------------------------

   Ductwork, VAV boxes, registers and controls for HVAC in lobby spaces and core
areas, including toilet exhaust system.    X       Supply and exhaust air
distribution within the tenant space including all medium pressure and low
pressure ducts, diffusers, registers, grilles, terminal volume control boxes,
VAV boxes, fan powered units, reheat coils, baseboard radiation and hot water
piping.       X    Toilet and/or shower ventilation requirements for additional
tenant locker rooms and restrooms as required.       X    Central DDC
computerized energy management system for applicable core and shell system with
expansion capacity for tenant fit out systems.    X       Temperature controls
within tenant space, and links to base building system.       X    Dedicated
kitchen exhaust system       X    All components of tenant exhaust systems,
including fume hoods, floor distribution ductwork, specialty high corrosive
system ducts and dedicated exhaust fans, controls, equipment dunnage and sound
attenuation.       X    Dedicated air handler, additional cooling, additional
heating and associated ductwork, equipment and controls if required for a Tenant
Animal Care Facility.       X

 

F-10



--------------------------------------------------------------------------------

   Specialized tenant systems and equipment including supplemental or spot
cooling, steam boilers, dedicated rated exhaust for H2 or H3 storage rooms, air
and vacuum systems and all related HVAC equipment.       X    Additional sound
attenuation necessary to ensure tenant’s equipment complies with local noise
regulations.       X    Carbon Monoxide Monitored garage exhaust system    X   
   Fuel oil storage tank, transfer pumps and distribution piping for Base
Building life safety emergency generator    X       Fuel oil system tenant
provided stand-by generator.       X    BTU Meters connected to BAS for hot,
condenser, and processed chilled water at floor connections       X    Air
monitoring flow stations connected to BAS for exhaust       X    Air monitoring
flow stations connected to BAS for supply (at Floor take-offs or at terminal
units if required by tenant)       X

GAS:

   Gas service capable of providing low-pressure (10” w.g. ) service.    X      
Gas piping for Base Building equipment.    X   

 

F-11



--------------------------------------------------------------------------------

   6” Gas service brought to tenant non-roofed penthouse for tenant provided
generator capable of providing 8000 cfh (tenant premises to dictate allocation)
   X       Gas Sub-meter for tenant use       X    Gas connection to tenant
generator       X    Any and all tenant required gas service and distribution
for on-floor use       X

PLUMBING:

   Domestic water service, with back-flow prevention and duplex booster.    X   
   (2) Gas Fed Boilers providing hot water to restrooms and tempered water
risers    X       Hot water supply and return risers and distribution to
restrooms    X       Core and Restroom plumbing and fixtures to meet code
requirements    X       (1) 4” Domestic Cold water riser with 1” connections
valved and capped on floors 1 through 3    X       Water Sub-meter and on-floor
distribution of domestic cold water       X    Hot water plumbing including
heaters, boilers, distribution and associated equipment for tenant use       X
   (2) 2” Tempered Water Risers valved and capped on floors 1 through 3
providing 70-90 degree water    X       Tempered Water Sub-meter and on-floor
distribution for tenant use       X

 

F-12



--------------------------------------------------------------------------------

   (2) 3” Nonpotable Water risers fed from 2 booster pumps stubbed out on floors
1 through 3    X       Nonpotable Water submeter and on-floor distribution      
X    Installation of Tenant’s non-potable/potable water heaters.       X   
Tenant metering, sub metering, distribution and backflow prevention at
laboratory connections.       X    Waste and vent risers for tenant non-lab
waste    X       Connection to non-lab waste and vent       X    Shaft Space for
lab waste and vent risers    X       Lab waste and vent risers for tenant use   
   X    Domestic sanitary sewer, storm, and water to/from city    X       Roof
and canopy storm drains    X       Production and distribution of clean steam
including fuel source.       X    Steam generator, fuel source, floor by floor
humidification associated steam piping and reducing stations.       X    All
non-base building plumbing including kitchen, cafeteria and specialized
equipment.       X

 

F-13



--------------------------------------------------------------------------------

   Reserved, allocated space in basement for tenant’s acid neutralization system
   X       Acid waste neutralization equipment, lifting stations and laboratory
waste lines including distribution, pumps, and risers.       X    Manifolds,
piping, floor drains, equipment and other requirements for laboratory gases,
compressed air, vacuum systems and RO/DI water systems. Distributed vertical
utility chases are provided.       X    Waste stacks to receive base building
and tenant clear water wastes (e.g., a.c. condensate, RO reject).    X   

ELECTRICAL:

   Base building electric metered by Nstar at main switchboard    X       Tenant
electric metered by Nstar on tenant floor       X    Tenant submeter for any
specialized and/or processed loads (data center, etc.)       X    Life safety
lighting and other “Legally Required” emergency power systems.    X      
Automatic transfer switch for emergency and egress lighting    X    X   
Building electrical service to provide two 3,000 Ampere 480/277 Volt, 3 phase, 4
wire via main switchboards in main electrical room.    X   

 

F-14



--------------------------------------------------------------------------------

   Allocation of approximately 12 watts/sf for tenant distribution with 15
watts/sf for lab area and 5 watts/sf for office area based on 70%/30% lab to
office ratio% office    X       (2) 4” Conduits from unmetered switchboard in
basement to 800AMP unmetered wireway    X       Conductor from basement
switchboard to 800 AMP wireway in each floor’s electric room       X    CT
cabinet, utility meter, high voltage, low voltage and distribution for tenant
power       X    All power for any and all systems within tenant space       X
   Lighting & receptacles serving core areas.    X       Building Exterior
lighting package.    X       Exterior and Interior Tenant Signage lighting
package       X    Diesel fuel life safety generator to provide emergency power
for MA code-required egress lighting, fire alarm systems, common area emergency
egress lighting and exit signs, capacity to serve emergency egress and exit
lighting in tenant areas and lab exhaust fans.    X       Emergency Transfer
switch(s) capable of providing power to code required emergency equipment.    X
  

 

F-15



--------------------------------------------------------------------------------

   Back-up generator and systems, including transfer switch, distribution,
controls and associated appurtenances       X    Emergency egress and exit
lighting in core areas.    X       Emergency egress and exit lighting fixtures
in tenant area, connected to Base Building life safety emergency generator.   
   X

FIRE PROTECTION:

   Sprinkler service entrance including fire department connection, alarm valve,
backflow protection and standpipe in each stair.    X       Fire Pump and all
related controls    X       Core and stair area sprinkler heads and piping.    X
      Flow control valve station in stair at each floor.    X       Primary
sprinkler distribution on each floor.    X       All run outs, drops, heads and
related equipment within tenant premises.       X    All run outs, drops, heads
and related equipment within unleased and unoccupied space within the building
as required to obtain a building occupancy permit.    X       Special
extinguishing systems.       X    Fire Extinguisher Cabinets in core area with
appropriate Fire Extinguisher    X   

 

F-16



--------------------------------------------------------------------------------

   Fire Extinguisher Cabinets in tenant area (building standard) with
appropriate Fire Extinguisher       X    Additional hose connection in fit-up
spaces to meet 150 foot distance requirements of Cambridge Fire Department.   
   X

FIRE ALARM:

   Base building expandable addressable fire alarm system that meets all code
requirements.    X       Detection and annunciation devices (i.e. horns and
strobes) in core areas and stair entries.    X       Detection, annunciation and
all wiring in tenant areas and as required to tie into base building system.   
   X

TELECOMMUNICATIONS

   Main Distribution Frame (MDF) telephone room, core riser closets on each
floor with sleeves through slab.    X       (4) 4” Conduits from City Service
Ductbank into main tel/data closet in basement    X       Primary POS and
distribution into tenant space       X    Telephone and data wiring, conduits
and outlets for Tenant areas from core closets.       X    Audio-visual
connections and systems for Tenant areas.       X    Any special equipment
needed to provide specific requirements for tenants telephone equipment.       X

 

F-17



--------------------------------------------------------------------------------

SECURITY:

   (Base) Building security network system for monitoring and access control.   
X       Card access at Building main entries, service doors, and traveling cable
for security in elevators.    X       Card access in elevator cabs if required
      X    Electric door hardware and wiring on interior emergency egress doors
in Stair #1 only.    X       Electric door hardware and wiring on interior
emergency egress does in Stair #2       X    Card access and/or alarm systems
into or within Tenant’s premises. Emergency egress doors must be tied into Base
Building Fire Alarm system.       X    CCTV DVR surveillance in basement and at
ground floor entries    X   

SIGNAGE:

   Building and site exterior address, directional, and any common identity
signage to owner standards.    X       Building common area interior signage.   
X       Signage within tenant’s space.       X    Exterior Signage subject to
Landlord Approval       X

 

F-18



--------------------------------------------------------------------------------

EXHIBIT G TO LEASE

TENANT’S CONCEPT PLAN

 

G-1



--------------------------------------------------------------------------------

LOGO [g268030g0927072400810.jpg]



--------------------------------------------------------------------------------

EXHIBIT H TO LEASE

TENANT DESIGN AND CONSTRUCTION GUIDELINES

 

H-1



--------------------------------------------------------------------------------

LOGO [g268030g0927072401217.jpg]

 

H-2



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

Table of Contents

 

Section I: Rules & Procedures for Tenant Contractors      H-4    Section II:
Insurance Requirements for Tenant Contractors      H-12    Section III:
Close-Out Requirements for Tenant Contractors      H-16    Section IV: Tenant
Improvement Standards      H-18    Section V: LEED Guidelines      H-22   

Part A: Introduction and General Information

     H-23   

Part B: LEED-CS and LEED-CI Certification

     H-25   

1. Sustainable Sites (SS)

     H-25   

2. Water Efficiency (WE)

     H-33   

3. Energy and Atmosphere (EA)

     H-35   

4. Materials and Resources (MR)

     H-38   

5. Indoor Environmental Quality (IEQ)

     H-42   

6. Innovation in Design (ID)

     H-49   

Appendix A: Reference Material

     H-50   

 

LOGO [g268030second_footer.jpg]

 

H-3



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

LOGO [g268030exz_pg098.jpg]

 

H-4



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

Section I: Rules & Procedures for Tenant Contractors

Introduction

The following requirements apply only to Tenant’s contractors and have been
developed to ensure that modifications or improvements to the building and/or
building systems and equipment are completed to building standards while
maintaining a level of safety consistent with industry standards. The review of
tenant plans and/or specifications by Landlord and its insurers, consultants or
other representatives, does not imply that any plans so reviewed comply with
applicable laws, ordinances, codes, standards or regulations. Nor does
Landlord’s review or approvals imply that any work is to be performed at
Landlord’s expense.

Landlord has the explicit right to remove from the project any person who does
not comply with these rules after one day’s notice.

Part A: General

 

1. No work will be performed until the Landlord has received two (2) sets of
signed and sealed drawings and specifications and has given written approval.

 

2. All modifications to the building or to the building systems and equipment
must comply with state, federal and local codes and ordinances.

 

3. Prior to the work commencing, a building permit must be obtained and
displayed and a certificate of insurance from the contractor must be furnished
to the Landlord naming the as additional insureds all parties specified in the
Lease.

 

4. At the completion of the work, the Leasehold Contractor shall furnish to the
Landlord two (2) hard copies of redlined “as builts” as installed by the
Leasehold Contractor and one (1) complete CADD.DWG disk file showing the final
architectural and engineering drawings.

 

5. The contractor must notify the Landlord of all work scheduled and must
provide the Landlord with a list of all personnel working in the building.

 

6. The contractor must furnish the Landlord with a list of all subcontractors
including emergency phone and/or pager numbers prior to commencing the work.

 

7. The contractor must provide an on-site project superintendent at all times
that construction work is underway. This supervisor must be knowledgeable of the
project’s scope of work and have adequate on-site reference materials including
plans, specifications and MSDS information on all materials used in the
performance of the work.

 

LOGO [g268030second_footer.jpg]

H-5



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

8. All workers must be dressed appropriately (appropriate dress will include
hard hat, appropriate foot ware, etc.) to meet building safety standards that
have been provided to Tenant in writing. Shirts must be worn at all times. No
shorts are permitted.

 

9. All carts must be furnished with pneumatic tires and rubber bumpers.

 

10. Smoking is not allowed in the building.

 

11. The use of radios is prohibited.

 

12. Prior to the start of work, all blinds must be raised and bagged, all
windowsills and other base building components must be adequately protected and
the protection must be maintained. Workers must not stand on windowsills or
other building components.

 

13. Any work that requires access to another tenant’s space must first be
coordinated through the Landlord.

 

14. Dumping of construction debris into building drains, mop sinks, trash
dumpsters, etc. is strictly prohibited. If this does occur, the contractor shall
be charged 200% of the cost of clearing any drain, including administrative
time, where evidence of this is found.

 

15. Base building restrooms within the construction area will be available for
use by the contractor unless landlord dedicates an alternate location.
Contractor shall be responsible for any damage to the restrooms and for cleaning
and stocking during construction. All other base building restrooms shall be
locked and are not to be used by construction personnel.

 

16. Use of the building stairwells for moving construction materials and
construction personnel shall be limited to the stairwell designated by Landlord.
No material may be brought through the Building lobby. Any damage done to the
stairwell (rails, doors and frames, sheetrock, ceilings etc.) shall be repaired
by the Tenant contractor at its sole expense to the satisfaction to the
Landlord.

 

17. The contractor shall repair all construction disturbed by the new tenant
work or damaged by the contractor’s or subcontractor’s personnel.

 

18. After initial occupancy of the building, no work will be performed from 8:00
am to 8:00 pm Monday through Friday and 9:00 am to 4:00 pm Saturday that will
disturb or inconvenience any existing tenants in the building (e.g. core
drilling, shooting track, noxious odors, etc.). The Landlord must preapprove any
work that entails noise, vibration or noxious odors.

 

19. All structural revisions, including but not limited to penetrations of
slabs, are to be reviewed by Landlord’s engineer.

 

20. Any roof related work must be performed by the roofing contractor designated
by the Landlord.

 

LOGO [g268030second_footer.jpg]

H-6



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

21. The contractor shall immediately report all accidents to the Landlord in
writing after first notifying the Landlord by telephone.

 

22. Landlord shall provide the name of the manufacturer of lockset and key cores
for compatibility with building master keying system.

Part B: Life Safety

 

1. Contractor shall furnish Landlord one set of sprinkler shop drawings and
hydraulic calculations for approval by the Landlord’s insurance company once
they are completed by subcontractor and ready for submittal to the Fire
Marshall. Once approved by the Fire Marshall, the contractor shall furnish
Landlord one set of the approved sprinkler shop drawings.

 

2. Contractor will not disconnect, tamper with, delete, obstruct, relocate, or
expand any life safety equipment, except as indicated on drawings approved by
the Landlord. Contractor shall not interfere with or delay any other inspections
scheduled prior to Contractors inspections or testing.

 

3. The contractor must take necessary precautions to prevent accidental fire
alarms. Any fees or costs charged to the Landlord by the local fire department
that arise from accidental fire alarms caused by the contractor will be paid by
the contractor. The Landlord strongly suggests that, during any work that
increases the likelihood of an accidental fire alarm such as demolition or
sprinkler work, a person approved by the Landlord be designated to “watch” the
fire alarm panel.

 

4. Any unit or device temporarily incapacitated will be red-tagged “Out of
Service” and the Landlord will be alerted prior to the temporary outage.

 

5. The base building fire alarm system shall monitor all tenant installed
special fire extinguisher/alarm detection systems. The connections to the base
building fire alarm system will be at the tenant’s expense. To the extent the
Premises are occupied, or same is otherwise required under Legal Requirements,
fire “watch” shall also be provided by tenant contractor during any period fire
alarm system is placed out of service for work or connection to base building.

 

6. All Tenant installed fire alarm initiation and notification devices that
connect with the base building fire alarm system shall match the base building
system and be approved by the Landlord.

 

7. All connections to the building’s existing fire alarm system are to be made
only by the subcontractor specified by the Landlord.

 

8. All fire alarm testing will be scheduled at least 72 hours in advance with
the Landlord and other contractors and must occur after normal business hours if
the building is occupied.

 

LOGO [g268030second_footer.jpg]

H-7



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

9. Combustible and hazardous materials are not allowed to be stored in the
building without prior written approval of the Landlord. Material safety data
sheets on all materials to be stored in the building must be kept on site and a
copy submitted to the Landlord.

 

10. Dust protection of smoke detectors must be installed and removed each day
(if operational). Dust protection is required during construction to avoid false
fire alarms and damaging of detector system. Filter media must be installed over
all return air paths to any equipment rooms prior to demolition. The media must
be maintained during construction and removed at substantial completion.

 

11. The building is to be fully protected by automatic sprinkler systems in
accordance with Landlord’s standards and specifications.

 

12. All sprinkler systems and equipment are to be designed and installed in
accordance with the current standards of the National Fire Protection
Association.

 

13. All equipment, devices and materials used in the installation must be listed
by UL and FM Approved.

 

14. Connections to the base building sprinkler system/standpipe riser shall be
provided with a control valve and water flow alarm device. Sprinkler system
control valves shall be UL Listed and FM Approved, clockwise closing, indicating
valves with supervisory switches.

 

15. All corrective work to the fire alarm system due to the contractor’s work
shall be charged to the contractor.

 

16. All fire alarm wiring in public areas (outside of Tenant demising walls)
shall be in rigid conduit.

Part C: Parking – Loading Dock

 

1. Contractors, subcontractors and their personnel will not use the loading dock
area for parking without first obtaining permission from the Landlord 24 hours
in advance to assure dock availability. Unauthorized vehicles will be ticketed
and towed.

 

2. Use of the loading dock for deliveries/trash removal must be scheduled
through the Landlord.

 

3. Material that does not fit into the service elevator must be delivered
through a window opening. The contractor will be required to properly remove and
replace the glass and to adequately protect the window framing with prior
approval from the Landlord.

 

4. Any instance that requires the removal and replacement of exterior glass,
must be approved by Landlord and performed by Landlord approved contractor.

 

LOGO [g268030second_footer.jpg]

H-8



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

Part D: Utilities

 

1. Utilities (i.e. electric, gas, water, telephone/cable) must not be cut off or
interrupted without 48 hour notice and written permission of the Landlord.

Part E: Security

 

1. The contractor will be responsible for controlling any keys or access cards
furnished by the Landlord and will return them to the Landlord.

 

2. The contractor will be responsible for locking any secure area made available
to the contractor whenever that area is unattended.

 

3. Contractors may be required to wear identification badges, in which case the
badges will be issued by the Landlord to the contractor.

Part F: Elevators

 

1. No passenger elevators will be used to move construction material or
construction personnel.

 

2. The passenger/service elevator can be used to move construction personnel at
any time during the day, provided the elevator doors are not held open. The
service elevator can not be used to move construction materials into the
building during building operating hours between the hours of 8:00 am and 8:00
p.m. unless approved in writing by Landlord. All other usage must be scheduled
with the Landlord with at least 48 hours notice.

 

3. Any costs to repair damage to the elevators including dust or dirt in machine
rooms or shaft or costs for service calls resulting from the contractor’s
operations will be charged to the contractor.

 

4. Any work on the elevators, call buttons and signal lanterns must be approved
by Landlord and coordinated with building management.

Part G: Cleaning

 

1. The contractor will remove all trash and debris daily or as often as
necessary to maintain cleanliness in the building. The building trash compactors
or containers are not to be used for construction debris.

 

2. Walk-off mats or other protection must be provided at door entrances where
work is being performed.

 

LOGO [g268030second_footer.jpg]

H-9



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

3. Carpeting shall be protected by plastic runners or hardboard as necessary to
maintain cleanliness and to protect carpets from damage.

 

4. Tile, terrazzo and wood floors shall be protected from damage as necessary.

 

5. Contractor will furnish a vacuum(s) with a supply of clean bags and an
operator to facilitate ongoing clean-up.

 

6. Trash removal will be scheduled and coordinated with the Landlord and
undertaken only through the service elevator.

 

7. Contractors must remove all food cartons and related debris from the work
area on a daily basis.

 

8. Driveway and street cleaning by Contractor will be required when Contractor’s
work has created mud or debris.

Part H: Mechanical and Electrical Work

 

1. Before any new electrical or mechanical equipment is installed in the
building, the contractor must submit a copy of the manufacturer’s data sheets
along with complete shop drawings and submittals to the Landlord for approval.

 

2. Any installation or modification to building HVAC or electrical systems must
be first submitted to the Landlord for review. This includes base building
systems as well as supplemental units and/or exhaust systems.

 

3. The mechanical and electrical plans must be prepared by a licensed engineer
and engineer and must show size and location of all supply and return grilles.
We may require that the Landlord’s MEP engineer review the MEP drawings. In that
event the tenant will pay for the cost of this review. We will notify the tenant
prior to engaging the Landlord’s engineer.

 

4. Contractors modifying ductwork, air grilles, VAV boxes, etc., must balance
the air and water systems as necessary. All air balancing is to be done in the
presence of the Landlord. Two copies of all balance reports shall be submitted
to Landlord for review and approval.

 

5. Any domestic or condenser water connections made to the building’s piping
system, must include a high quality isolation valve, (brass bodied gate or
ball-type) and adequate system drain valves. If the system piping is of a
different material a dielectric union must be installed. All valves and
equipment must be easily accessible; access doors are required in drywall or
other fixed construction.

 

6. Exhaust fans from cooking areas may not discharge into a return ceiling
plenum. Such fans will be ducted to the outside via exhaust shafts or other
routes as approved by the Landlord.

 

LOGO [g268030second_footer.jpg]

H-10



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

7. Where independent tenant-owned air conditioning units are installed, an
electric submeter with a output that is compatible with the base building
management system must be used or a flat rate electricity charge will be paid by
the Tenant based on anticipated consumption.

 

8. The installation of tenant equipment (except emergency lighting per code) on
the base building emergency power supply systems is not permitted. Tenant may
seek Landlord review and approval for special circumstances.

 

9. Any existing mechanical or electrical systems and their controls that are to
remain shall be properly commissioned. That is, at the beginning of the job the
systems will be turned over to the contractor in working condition by the
Landlord. Before beginning any work, the contractor should inspect the
mechanical or electrical systems and their controls to ensure their working
condition. The contractor should advise the Landlord of any noted deficiencies.
At the end of the job, the contractor will be responsible for the proper
operation of the mechanical and electrical systems. If the contractor fails to
note any deficiencies at the outset of the job, the contractor will,
nevertheless, be required to correct the problems before the Landlord accepts
the system.

 

10. All circuit breaker panels must be clearly and accurately identified with
typed labels.

 

11. Tenant shall properly protect any of its mechanical equipment with
prefilters, dust covers etc. prior to start of work, and shall not disturb any
similar prefilters and covers covering base building mechanical equipment.
Protection shall be removed and equipment wiped down at completion.

 

12. Energy management and building control work is to be performed by Landlord’s
designated subcontractor.

 

13. Tenant installed equipment that supplements existing base building equipment
such as VAV boxes, fire alarm devices, control work etc., shall be identical to
the existing base building equipment to facilitate warranty and maintenance
operations.

 

14. All concealed equipment shall be located with necessary accessibility for
maintenance and repair.

 

15. Contractor shall contract Landlord 48 hours in advance for Landlord wall and
ceiling close-in inspectors.

 

16. No flexible conduit installed in the electrical closets. All runs inside the
closet must be electrical metallic tubing (EMT).

 

LOGO [g268030second_footer.jpg]

H-11



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

LOGO [g268030exz_pg106.jpg]

 

H-12



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

Section II: Insurance Requirements for Tenant Contractors

Introduction

Tenant’s Contractors shall procure and maintain for the duration of the contract
insurance against claims for injuries to persons or damages to property which
may arise from or in connection with the performance of the work hereunder by
the contractor, his agents, representatives, employees, or subcontractors. The
cost of such insurance shall be included in the contractor’s bid, unless
otherwise specified.

Part A: Minimum Scope of Insurance

Coverage shall be at least as broad as:

 

1. Insurance Services Office “occurrence” form CG 00 01 (ed. 10/93) covering
commercial general liability or its equivalent.

 

2. Insurance Services Office form CA 00 01 (ed. 6/92) covering automobile
liability, coverage must apply to all owned, non-owned and hired vehicles.

 

3. Workers compensation insurance as required by labor code of the jurisdiction
in which the Building is located, and employers liability insurance.

Part B: Minimum Limits of Insurance

Contractor shall maintain limits no less than:

 

1. Commercial general liability: $1,000,000 combined single limit per occurrence
for death, bodily injury and property damage. Minimum $2,000,000 aggregate. (The
general aggregate limit shall apply separately to this project/location or the
general aggregate shall be twice the required limit.).

 

2. Automobile liability: $1,000,000 per person/$2,000,000 per accident for
death, bodily injury and property damage.

 

3. Workers compensation and employers liability: Workers compensation limits as
required by the labor code of the jurisdiction in which the Building is located
and employers liability limits of $1,000,000 per accident.

 

4. Umbrella Liability: $5,000,000 per occurrence and $5,000,000 aggregate (The
aggregate limit shall apply separately to this project/location).

Part C: Coverages

 

1. General Liability and Automobile Liability Coverage

(a) The managing agent of the Building, the holder of any mortgage, and their
respective officers and employees are to be covered as additional insureds as
respects: liability arising out of activities performed by or on behalf of the
contractor; products and completed operations of the contractor; premises owned,
leased, or used by the contractor; or automobiles owned, leased, hired, or
borrowed by the contractor.

 

LOGO [g268030second_footer.jpg]

H-13



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

The coverage shall contain no special limitations on the scope of protection
afforded.

(b) The contractor’s insurance coverage shall be primary insurance as respects
the Landlord, its officers, officials, and employees. Any other insurance or
self-insurance maintained by the Landlord, its officers, officials, and
employees shall be excess of and not contribute with the contractor’s insurance.

(c) Any failure to comply with reporting provisions of the policies shall not
affect coverage provided to the agency, its officers, officials, and employees.

(d) The contractor’s insurance shall apply separately to each insured against
whom claim is made or suit is brought except with respect to the limits of the
insurer’s liability.

The insurer shall agree to waive all rights of subrogation against the Landlord,
its officers, officials, and employees for losses arising from work performed by
the contractor for the Landlord.

Part D: All Coverages

Each insurance policy required by this clause shall be endorsed to state that
coverage shall not be suspended, voided, canceled by either party, reduced in
coverage or in limits except after 30 days’ prior written notice by certified
mail, return receipt requested, has been given to the city.

Part E: Acceptability of Insurers

Insurance is to be placed with insurers licensed to do business in the
jurisdiction in which the Building is located, that have been approved in
advance by the Landlord, with a Best’s rating of no less than A:XI unless
specific approval has been granted by the Landlord.

Part F: Verification of Coverage

Contractor shall furnish the Landlord with certificates of insurance evidencing
the coverages required by this Article. The certificates for each insurance
policy are to be signed by a person authorized by that insurer to bind coverage
on its behalf. The certificates are to be on ACORD Form 27 and/or ACORD Form
25-S, or other forms

 

LOGO [g268030second_footer.jpg]

H-14



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

that are similarly binding on insurers, which forms are to be received and
approved by the Landlord before work commences. In addition, the Landlord shall
require an endorsement naming the Landlord, the managing agent of the Building,
the holder of any mortgage and their respective officers and employees as
additional insureds or loss-payees (whichever is applicable). The Landlord
reserves the right to require Tenant to deliver complete, certified copies of
all required insurance policies, at any time.

Part G: Subcontractors

Contractors shall include all subcontractors as insureds under their policies or
shall furnish separate certificates for each subcontractor in the form described
in clause E above. All coverage for subcontractors shall be subject to all of
the requirements stated herein. Commercial general liability coverage shall
include independent contractors coverage, and the contractor shall be
responsible for assuring that all subcontractors are properly insured.

 

LOGO [g268030second_footer.jpg]

H-15



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

LOGO [g268030exz_pg110.jpg]

 

H-16



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

Section III: Close-Out Requirements for Tenant Contractors

The following are required from the general contractor prior to final payment
being made:

 

1. Two complete sets of all Operations and Maintenance Manuals bound in
notebooks with an index, as specified in the project manuals.

 

2. Two sets of blackline prints and one(1) CADD.DWG disk file including
architectural, structural, plumbing, fire protection, elevator, mechanical, and
electrical drawings. The as-built drawings must include modifications made to
the specifications, schedules and details and all changes initiated by requests
for information and field orders.

 

3. Copies of all building permits and certificates of occupancy, or occupancy
permits.

 

4. Final Releases of Liens from the general contractor and all subcontractors.

 

5. One copy of all warranties bound in notebooks with a corresponding warranty
log.

 

6. One complete set of all approved submittals and shop drawings and a copy of
the final submittal log.

 

7. A complete list of all persons, including names, addresses, phone numbers and
contact persons that will be providing warranty service during the warranty
periods.

 

8. One copy of NEBB certified air and water balancing reports.

 

9. When the general contractor considers the work to be ready for final
acceptance, written certification from the general contractor shall be submitted
stating the following:

 

(a) Work has been completed in accordance with the contract documents and Tenant
Plans;

 

(b) All punch list items and other deficiencies identified by the Certificate of
Substantial Completion have been corrected;

 

(c) Work has been inspected for compliance with the contract documents and
Tenant Plans;

 

(d) All mechanical and electrical equipment and systems have been tested in the
presence of the Landlord’s representative and are operational.

 

LOGO [g268030second_footer.jpg]

H-17



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

LOGO [g268030exz_pg112.jpg]

 

H-18



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

1.0 Ceiling

1.1 All tile and grid shall be standard white, Class A fire rated, and contain
recycled content.

1.2 Perimeter Soffit detail shall be constructed as follows:

 

LOGO [g268030g0927072405060.jpg]

2.0 Wall Finishes

Suggested Guidelines

2.1 All partitions shall be finished with paint and standard base unless
alternate is proposed.

 

(a) Standard resilient wall base shall be 2 1 / 2” high. Cove base shall be used
at all resilient or exposed flooring. Straight base shall be used at all
carpeted flooring.

 

LOGO [g268030second_footer.jpg]

H-19



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

3.0 Doors/Hardware

Suggested Guidelines

3.1 Suite Entry – Glass Double Doors. Doors shall be 3’x8’, 1 / 2 “ frameless
glass with polished edges and top and bottom rails. Hardware shall include
vertical pull bar with back to back mounting through door, a recessed and
concealed header, and door closer. Standard hardware to be brushed stainless
steel.

3.2 Corridor Wood Doors. Doors shall be 3’x8’. Doors shall be flush, solid-core,
paint-grade wood door with aluminum frame assembly. Doors shall have mortised
locksets and be equipped with a recessed, concealed header and door closer.
Standard hardware to be brushed stainless steel.

3.3 Interior Wood Doors. Doors shall be 3’x8’. Doors shall be flush, solid-core,
paint-grade wood door with aluminum frame assembly. Doors shall have butt
hinges, cylindrical locksets and be equipped with a surface mounted door closer.
Standard hardware to be brushed stainless steel.

4.0 Lighting

Suggested Guidelines

Use of indirect pendant mounted ambient lighting system to reflect off high
ceiling is preferred, with a design work surface illumination level of 25 – 30
foot-candles.

Use of LED lighting is recommended for task lighting;

Use light colored ceiling materials to reflect indirect lighting

5.0 Partitions

Suggested Guideline

Use low partitions (below 42”) to promote better lighting/day lighting and allow
views to perimeter whenever possible

 

LOGO [g268030second_footer.jpg]

H-20



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

In an attempt to maximize natural day lighting the use of light shelves and
reflective ceiling materials is encouraged to bounce light deep within the
building.

6.0 Suite Entry Signage

Subject to Article 24 of the Lease.

7.0 Window Blinds

In accordance with landlord specified treatments.

8.0 Flooring

Carpet and vinyl flooring adhesive to be low VOC.

9.0 HVAC

9.1 See Building Shell Definition

9.2 Subject to Landlord approval, Tenant may elect to install supplemental HVAC
systems. All supplemental HVAC systems shall be sub metered. Supplemental HVAC
is not included in the turnkey cost – and would be paid for by Tenant.

10.0 Telephone/Data

10.1 Pull string and trim ring at locations determined by Tenant. Entire cable
plant will be contracted for directly between the Tenant and their vendor.

10.2 All necessary communications equipment is the responsibility of the Tenant
and shall be located completely with Tenant space.

 

LOGO [g268030second_footer.jpg]

H-21



--------------------------------------------------------------------------------

11.0 General Plumbing Requirements

 

LOGO [g268030g0927072358951.jpg]

 

LOGO [g268030exz_pg116.jpg]

 

H-22



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

Part A: Introduction and General Information

Why Green?

Buildings in the United States consume over 80% of the total electricity and
more than 30% of total energy used annually. Buildings also utilize significant
amounts of fresh water during both construction and occupancy. Material waste
during construction accounts for up to 53% of landfill waste, depending on
location. A well designed, sustainable building works to reduce impact on the
environment while garnering financial and health-related benefits for the Owner
and Tenants.

Currently, people spend over 90% of their time in buildings – much of that time
at work. One benefit of a green building for occupants is the more comfortable
and controllable environment designed into sustainable buildings. The impact of
such an attribute can be manifested in increased employee retention and
productivity.

United States Green Building Council and LEED

The United States Green Building Council (USGBC) is a nonprofit organization
committed to expanding sustainability in the built environment. Its mission is
to transform the way buildings and communities are designed, built and operated,
enabling an environmentally and socially responsible, healthy, and prosperous
environment that improves the quality of life. LEED (Leadership in Energy and
Environmental Design) is a voluntary, consensus-based national rating system for
developing high-performance, sustainable buildings.

Developed by the USGBC, LEED addresses all building types and emphasizes state-
of-the-art strategies for sustainable site development, water savings, energy
efficiency, materials and resource selection, and indoor environmental quality.
LEED is a voluntary rating system for green building design and construction
that provides immediate and measurable results for building owners and
occupants.

Opportunities for Tenants

Tenants at 150 Second have a remarkable opportunity to help lead the shift to
sustainability in buildings, and in the process define a new kind of workplace.
By locating in a LEED Gold building, tenants will benefit from a high
performance building with excellent indoor air quality and ample daylight and
views. These and other elements combine to create a healthier workplace and
improve the indoor environment for all

 

LOGO [g268030second_footer.jpg]

H-23



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

employees. In addition, 150 Second has set a higher standard with
high-performance technologies that use less energy, consume less water, and
leave a smaller footprint on the city’s resources. Some of the building’s
innovative features will be noticed at once: low flow plumbing fixtures and the
zero irrigation rain garden. Others, such as energy-saving base building
mechanical systems will exist behind the scenes, quietly but significantly
setting the building apart from its neighbors.

The LEED Guidelines that follow summarize the measures that Skanska has taken to
achieve LEED Gold certification for 150 Second. These guidelines are intended to
help tenants understand and take full advantage of the high-performance features
of the building, and to provide guidance in ways that tenants can reinforce
these features in their own workplaces.

Skanska set a goal of achieving LEED Gold for the base building at 150 Second
using LEED for Core and Shell (LEED-CS) version 2009. We can only design and
build the building, however. It is up to our tenants to fit it out and operate
it in an environmentally friendly way. To do this, we recommend you use the LEED
for Commercial Interiors (LEED-CI) rating system. The intent of LEED-CI is to
assist in the creation of high-performance, healthy, durable, affordable and
environmentally sound commercial interiors. Together LEED-CS and LEED-CI address
the commercial office real estate market for both developers and tenants
enabling significant benefits through improved indoor air quality, maximized day
lighting and lower energy costs. A copy of the LEED

-CI 2009 Scorecard and link to the Rating System are included in Appendix A for
reference by tenants who wish to explore more information on timing and detailed
strategies.

 

LOGO [g268030second_footer.jpg]

H-24



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

Project Data

 

Floor Area:    123,210 rentable square feet (total) Occupancy Group:    Group
S-2, Low Hazard Storage (Parking Garage)    Group B, (30%) and Lab areas (70%)
Construction Type:    IB Building Address:   

150 Second Street

Cambridge, MA 02141

Part B: LEED-CD and LEED-CI Certification

Base Building Certification at 150 Second

The LEED Guidelines that follow summarize the measures Skanska has undertaken to
achieve LEED certification under the LEED for Core and Shell (LEED-CS) rating
system. It is intended to help tenants understand and take full advantage of the
high-performance features of the building, and to provide guidance to assist
tenants in reinforcing these features in their own workplaces. It will also
provide tenants with guidance and information on achievement of LEED for
Commercial Interiors (LEED-CI).

Sustainable Sites (SS)

The LEED requirements for the Sustainable Sites category are predominantly
base-building responsibilities. A tenant applying for LEED for Commercial
Interiors (LEED-CI) certification automatically gains five credits simply by
choosing to be a tenant in the LEED-CS building at 150 Second.

SSp1: Erosion and Sedimentation Control

Intent Reduce pollution from construction activities by controlling soil
erosion, water-way sedimentation and airborne dust generation.

LEED-CS This prerequisite is normally required as a routine part of the site
design and city entitlement process. 150 Second complied with the requirements
of this prerequisite

 

LOGO [g268030second_footer.jpg]

H-25



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

by developing and adhering to a Stormwater Pollution Prevention Plan as required
by the United States Environmental Protection Agency. Tenants benefit by knowing
that the construction process of the LEED-CS building had minimal negative
impact on the local environment in terms of loss of soil, sedimentation of local
storm-sewer systems, and localized air pollution.

LEED-CI No related LEED-CI credit.

SSc1: Site Selection

Intent Avoid development of inappropriate sites and reduce the environmental
impact from the location of a building on the site.

LEED-CS 150 Second meets all of the stated criteria for this credit. By
developing in a dense, urban neighborhood, urban sprawl is reduced, as is the
pressure to develop in environmentally sensitive areas. The LEED-CS building did
not develop on prime farmland, within a flood plain, near wetland areas, on land
protected for endangered species, or on former public parkland. Location by the
tenant in 150 Second helps to preserve these valuable environmental resources.

LEED-CI No related LEED-CI credit. Tenants attempting LEED-CI at 150 Second will
earn five points for locating in a LEED-CS building. This is associated with
LEED-CI SSc1: Site Selection.

SSc2: Development Density and Community Connectivity

Intent Channel development to urban areas with existing infrastructure to
protect greenfields, and persevere habitat and natural resources.

LEED-CS 150 Second is located on a previously developed site, within one-half
mile of a dense residential zone and within close pedestrian access to more than
ten basic community services. Pedestrians also have easy access to all community
services. Tenants benefit from the close proximity of numerous services such as
restaurants, shopping, and groceries. The close proximity of neighborhood and
community services help to reduce pollution caused by the use of motor vehicles.
150 Second also meets the development density path of this credit.

 

LOGO [g268030second_footer.jpg]

H-26



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LEED-CI Tenants attempting LEED-CI at 150 Second will earn six LEED-CI points
through SSc2: Development Density and Community Connectivity.

 

LOGO [g268030g0927072406982.jpg]

SSc3: Brownfield Redevelopment

Intent Remediate and redevelop sites deemed as contaminated in order to restore
the health of the site and avoid development of greenfield sites.

LEED-CS 150 Second is located on a site that was previously contaminated. The
site has been remediated. Remediation and redevelopment of brownfield sites is a
huge undertaking by a developer, and Skanska is proud to have redeveloped this
site and make it suitable for living and working conditions.

LEED-CI Brownfield redevelopment is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc4.1: Alternative Transportation-Public Transportation Access (LEED-CI SSc3.1)

Intent Locate project near public transportation to reduce the number of
vehicles on the road and to reduce land redevelopment for parking.

 

LOGO [g268030second_footer.jpg]

H-27



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LEED-CS 150 Second is located within one-quarter mile walking distance of the
Lechmere T stop and multiple bus lines. Locating in close proximity to rail and
multiple bus lines is beneficial to tenants and their visitors because of the
convenience of public transit access. This also reduces the need to drive cars
to the site, thereby reducing environmental impacts associated with pollution
and development.

LEED-CI Tenants attempting LEED-CI at 150 Second will earn six points meeting
the credit requirements of SSc3.1: Alternative Transportation-Public
Transportation Access in the LEED-CI rating system.

SSc4.2: Alternative Transportation – Bicycle Storage and Changing Rooms

(LEED-CI SSc3.2)

Intent Include bike racks and showering facilities to encourage building
occupants to bike to the site, in an effort to reduce the number of vehicles on
the road and to reduce land development for parking.

LEED-CS 150 Second provided 22 long-term and 8 exterior bike storage spaces for
an estimated >8% of the assumed building users and provided 2 shower and
changing rooms. This exceeds the requirement of racks for 3% of all building
users and provided showering for an estimated 0.5% of full-time equivalent (FTE)
occupants

LEED-CI Tenants attempting LEED-CI at 150 Second may be able to earn two points
for LEED-CI SSc3.2: Alternative Transportation-Bicycle Storage and Changing
Rooms. However, LEED-CI projects must provide bike racks for 5% of tenant
occupants and showers for 0.5% of FTE. Tenants should verify that the bike racks
and showers provided in the base building meet the required numbers for the
tenant space. The base building provides sufficient bike storage to satisfy the
requirements for 600 total peak users and changing facilities for 400 total
FTE’s.

 

LOGO [g268030second_footer.jpg]

H-28



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LOGO [g268030exz_pg123.jpg]

 

H-29



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

SSc4.3 Alternative Transportation – Low-Emitting and Fuel-Efficient Vehicles

Intent Encourage the use of low-emitting and fuel-efficient (LE/FE) vehicles by
providing preferred parking spaces for LE/FE vehicles.

LEED-CS 150 Second will offer 5 preferred spaces for vehicles that meet the LEED
definition of Low-Emitting and Fuel Efficient Vehicles.

LEED-CI There is no related LEED-CI credit.

SSc4.4: Alternative Transportation – Parking Capacity (LEED-CI SSc3.3)

Intent Minimize parking spaces and provide preference to carpool and vanpool
vehicles, in an effort to reduce the number of vehicles on the road and to
reduce land development for parking.

LEED-CS 150 Second minimized the total parking capacity to not exceed local
zoning requirements but was not required to provide preferred parking for
carpools or vanpools to meet the credit requirements. Parking capacity was
minimized in an effort to reduce land development.

LEED-CI Tenants attempting LEED-CI at 150 Second may be able to earn two points
for LEED-CI SSc3.3: Alternative Transportation – Parking Availability, which
requires minimized parking for tenants and preferred parking for carpools and
vanpools. Tenants in a LEED-CS building do not automatically meet this credit
and will have to determine the maximum number of parking spaces available to
them and provide the preferred parking spaces. See the LEED-CI Rating System for
exact requirements.

SSc5.1: Site Development – Protect or Restore Habitat

Intent Conserve native habitat in an effort to promote biodiversity.

LEED-CS 150 Second did not pursue this credit.

LEED-CI There is no related LEED-CI credit.

SSc5.2: Site Development – Maximize Open Space

Intent Provide a high ratio of open space to development footprint to promote
biodiversity.

 

LOGO [g268030second_footer.jpg]

H-30



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LEED-CS Although 150 Second did not pursue this LEED credit, the Project
increased the amount of vegetated open space which provides tenants with added
amenities and park space.

LEED-CI There is no related LEED-CI credit.

SSc6.1: Stormwater Design – Quality Control

Intent Limit disruption of natural hydrology by reducing impervious cover,
increasing onsite infiltration, and managing stormwater runoff quantities.

LEED-CS 150 Second implemented a stormwater management plan that reduced the
stormwater runoff by 25% compared to pre-development volumes. Tenants and the
local community benefit from the stormwater management plan due to less
stormwater runoff and less contamination entering local waterways. Post
development conditions show 44.92% reduction in 2 year, 24-hour design storm.

LEED-CI Stormwater management is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc6.2: Stormwater Design – Quality Control

Intent Limit disruption of natural hydrology by reducing impervious cover,
increasing on-site infiltration, and managing the quality of stormwater runoff.

LEED-CS 150 Second has provided a new stormwater technology that captures and
treats stormwater runoff from 90% of the annual rainfall and removes at least
95.58% of total suspended solids. Tenants and the local community benefit from
the stormwater management plan due to less stormwater runoff and less
contamination entering local waterways.

LEED-CI Stormwater management is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc7.1 Heat Island Effect – Nonroof

Intent Reduce heat island effect (thermal gradient differences between developed
and undeveloped areas) to minimize impact on microclimate, and human and
wildlife habitat.

 

LOGO [g268030second_footer.jpg]

H-31



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LEED-CS 150 Second has placed 84% of the total parking capacity under a white
roof in an effort to reduce the heat island effect. By placing the majority of
parking spaces under one cover in a stacked parking garage, 150 Second is able
to reduce the amount of asphalt required for the same number of parking spaces
and therefore minimize local heat island effects.

LEED-CI The heat island effect is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc7.2: Heat Island Effect – Roof

Intent Reduce heat island effect (thermal gradient differences between developed
and undeveloped areas) to minimize impact on microclimate, and human and
wildlife habitat.

LEED-CS 150 Second installed a light colored roof which reduces the heat island
effect. Tenants will benefit from more efficient operations of the HVAC system
in the building, which is passed on to the tenants in reduced energy costs.

LEED-CI The heat island effect is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc8: Light Pollution Reduction

Intent Reduce the impacts of lighting on nocturnal environments, reduce glare,
and minimize light trespass from interior windows.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Light pollution reduction is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc9: Tenant Design and Construction Guidelines

Intent Provide tenants with a descriptive tool that both educates and helps
implement sustainable design and construction features in their tenant
improvement build-out.

 

LOGO [g268030second_footer.jpg]

H-32



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LEED-CS Tenant Design and Construction Guidelines benefit the LEED-CS certified
project for two important reasons. First, the Guidelines help tenants design and
build sustainable interiors and adopt green building practices; second, the
Guidelines help in coordinating LEED-CI and LEED-CS certifications. These
Guidelines are a tool to enable tenants of 150 Second to design and implement
sustainable, green building interiors that will benefit the overall health and
quality of life for building occupants.

LEED-CI No related LEED-CI credit.

Water Efficiency (WE)

WEp1: Water Use Reduction – 20% Reduction and WEc3: Water Use Reduction

Intent Maximize water efficiency within buildings to reduce the burden on
municipal water supply and wastewater systems.

LEED-CS 150 Second installed base building fixtures to achieve the prerequisite
of 20% water reduction but also earned additional points and achieved an overall
water use reduction of 39% for showers, low-flush toilets and low-flush urinals.
In total, these measures will reduce water consumption of the building by
approximately 250,000 gallons per year.

LEED-CI Tenants attempting LEED-CI at 150 Second will also need to meet the 20%
water use reduction prerequisite. This prerequisite addresses only toilets,
urinals, lavatory faucets, prerinse spray valves and showerheads. 150 Second has
ultra low-flow metering lavatories, low-flow showers, low-flow toilets and
low-flush urinals that tenants will be using and can take advantage of in
compliance with LEED-CI. The tenant’s participation in this credit guideline
could further support reduction of water use.

150 Second encourages tenants to employ water efficient fixtures in other areas
of their space such as installing ultra flow faucets (0.5 gpm) in
pantry/kitchenette laboratory and/or prerinse spray valves below the baseline.
By employing similar strategies for the tenant space, the tenant has the
opportunity to achieve up to 11 points for WEc1: Water Use Reduction within the
LEED-CI rating system.

 

LOGO [g268030second_footer.jpg]

H-33



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

Goals for Tenant Water Fixtures:

 

•   Low Flow Water Closets (1.28 gpf) – Already in core toilet rooms.

 

•   Pint Flush Urinals (0.125 gpf) – Already in core toilet rooms.

 

•   Ultra Low Flow Metering Lavatories (0.83 g/cycle) – Already in core toilet
rooms.

 

•   Ultra Low Flow Kitchen and Janitorial Sinks (1.0 gpm)

 

•   Ultra Low Flow Shower Fixtures (1.5 gpm) – Already in core shower rooms.

 

•   Residential Dishwashers (Energy Star)

 

•   Commercial Dishwashers (1.0 gallons/rack)

 

•   Residential Clothes Washers [4.5 WF (gallons/ft 3 /cycle)]

 

•   Commercial Clothes Washer [7.5 WF (gallons/ft 3 /cycle)]

WEc1: Water Efficient Landscaping

Intent Reduce potable water consumption for irrigation through the use of
high-efficient technologies and low-water consuming plantings.

LEED-CS 150 Second installed limited turf grass and drought-resistant plants
that require no permanent irrigation. These measures have resulted in a 100%
potable water use reduction for irrigation.

LEED-CI Water-efficient landscaping is covered under LEED-CI SSc1: Site
Selection, where tenants earn five points for locating in a LEED-CS building.

WEc2: Innovative Wastewater Technologies

Intent Reduce wastewater generation and minimize the impact on municipal
wastewater treatment plants.

LEED-CS 150 Second installed an onsite rainwater storage system that treats
water to tertiary standards. The treated rainwater is then reused for the
toilets and urinals. This rainwater storage system reduces water use for toilets
and urinals by 85%.

LEED-CI Innovative wastewater technologies are covered under LEED-CI SSc1: Site
Selection, where tenants earn five points for locating in a LEED-CS building.

 

LOGO [g268030second_footer.jpg]

H-34



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

Energy and Atmosphere (EA)

EAp1: Fundamental Commissioning and EAc3: Enhanced Commissioning

(LEED-CI, EAc2: Enhanced Commissioning)

Intent

Fundamental: To verify that the project’s energy-related systems are installed,
calibrated and perform according to the owner’s project requirements, basis of
design and construction documents. Benefits of commissioning include reduced
energy use, lower operating costs, reduced contractor callbacks, better building
documentation, improved occupant productivity and verification that the systems
perform in accordance with the owner’s project requirements.

Enhanced: To begin the commissioning process early in the design process and
execute additional activities after systems performance verification is
completed.

LEED-CS 150 Second performed enhanced commissioning of all base building energy
systems, including base building HVAC system and controls, domestic hot water,
core and lobby lighting systems and controls and building management system.
This process helped to assure all energy-related systems are operating as
intended.

LEED-CI Tenants attempting LEED-CI at 150 Second are required to perform
fundamental commissioning of their energy-related systems. Additionally, tenants
can achieve five points if they elect to perform enhanced commissioning (EAc2).

EAp2: Minimum Energy Performance

Intent To establish the minimum level of energy efficiency for the proposed
building and systems to reduce environmental and economic impacts associated
with excessive energy use.

LEED-CS 150 Second performed whole building energy simulation using ASHAE
90.1-2007 Appendix G and has met the requirements for energy performance. 150
Second energy simulation demonstrated an improvement of 43% over ASHRAE
90.1-2007. The building envelope was designed to improve energy efficiency and
reduce the cost of energy for the entire building, these savings are passed on
to the tenant.

LEED-CI Minimum Energy Performance of the tenant space is a prerequisite in the
LEED-CI rating system CAp2. Tenants attempting LEED-CI at 150 Second are
required to comply with the mandatory provisions and prescription requirements
of ASHRAE 90.1-2007, as well as reduce connected lighting power density by 10%
from ASHRAE 90.1-2007 and install Energy Star appliances for at least 50% of
eligible equipment. Tenants occupying space in 150 Second will benefit from the
energy efficiencies of the base building systems but will not be automatically
guaranteed credit compliance.

 

LOGO [g268030second_footer.jpg]

H-35



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

EAp3: Fundamental Refrigerant Management

Intent To reduce stratospheric ozone depletion.

LEED-CS 150 Second installed new HVAC systems which contained no
Chlorofluorocarbon (CFC)-based refrigerants which thereby reduce the buildings
impact on the ozone.

LEED-CI Tenants attempting LEED-CI at 150 Second are required to comply with
this prerequisite through either the purchase of new HVAC equipment which
contains no CFC-based refrigerants or upgrading of existing equipment which
contains CFC-based refrigerants.

EAc1: Optimize Energy Performance

Intent To achieve increasing levels of energy performance beyond the
prerequisite standard and to reduce environmental and economic impacts
associated with excessive energy use.

LEED-CS 150 Second performed whole building energy simulation using ASHAE
90.1-2007 Appendix G and has met the requirements for energy performance. 150
Second energy simulation demonstrated an improvement of 43% over ASHRAE
90.1-2007.

LEED-CI Tenants attempting LEED-CI at 150 Second can earn points for further
enhancing energy efficiency. These combined strategies will contribute toward
further reductions in environmental and economic impacts for the project. Points
are achievable across different areas of energy related systems as follows:

EAc1.1: Optimize Energy Performance – Lighting Power: Projects can achieve up to
five points for further reductions in lighting power density below ASHRAE
90.1-2007.

Recommendations for Tenant Lighting Systems:

 

  •   Display lighting: metal halide, fluorescent, or LED lamps rather than
halogen.

 

LOGO [g268030second_footer.jpg]

H-36



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

EAc1.2: Optimize Energy Performance – Lighting Controls: Projects that install
lightning controls such as daylight and occupancy sensors can achieve up to
three points in and contribute towards increased energy conservation.

Recommendations for Tenant Lighting Controls:

 

  •   Install daylight responsive controls in all regularly occupied spaces
within 15 feet of windows and under skylights.

EAc1.3: Optimize Energy Performance – HVAC: Through increased HVAC equipment
efficiencies and appropriate zoning and controls, which result in HVAC
performance above ASHRAE 90.1-2007, projects are eligible for up to 10 points.

Recommendations for Tenant HVAC Systems:

 

  •   High SEER condensing units – minimum 14 SEER.

 

  •   Air source heat pump heating.

 

  •   Electronically Controlled Motors (ECM) in fan coils.

 

  •   Demand ventilation controls with CO2 sensors.

EAc1.4: Optimize Energy Performance – Equipment and Applications: Selecting
energy-efficient equipment and appliances, as qualified by EPA’s Energy Star
Program, can contribute up to 4 points.

EAc2: On-Site Renewable Energy

Intent To encourage and recognize increasing levels of on-site renewable energy
self-supply to reduce environmental and economic impacts associated with fossil
fuel energy use.

LEED-CD 150 Second did not pursue this credit.

LEED-CI On-site renewable energy is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

EAc5: Measurement and Verification (LEED-CI, EAc3)

Intent To provide for the ongoing accountability of building energy consumption
over time.

LEED-CS 150 Second did not pursue this credit.

 

LOGO [g268030second_footer.jpg]

H-37



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LEED-CI Tenants attempting LEED-CI at 150 Second can earn points by providing
ongoing accountability and optimization of their energy and water consumption
over time. 150 Second has provided tenants a lease agreement in which energy
costs are paid by the tenants and not included in the base rent, making the
tenants eligible for three points in LEED-CI (EAc3-Measurement & Verification).
Furthermore, the base building central monitoring system allows tenants the
ability to easily install submetering devices within their space.

EAc6: Green Power (LEED-CI, EAc4)

Intent To encourage the development and use of grid-source, renewable energy
technologies on a net-zero pollution basis.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Tenants attempting LEED-CI at 150 Second can earn five points by
engaging in a 2 year renewable energy contract through LEED-CI EAc4. The
contract amount must be for at least 50% of the energy consumed in the tenant
space for at least 8 kilowatt hours per square foot of tenant space.

Materials and Resources (MR)

MRp1: Storage and Collection of Recyclables

Intent Facilitate the reduction of waste generated by building occupants that is
hauled to and disposed of in landfills.

LEED-CS 150 Second provides a centrally located, easily accessible area for
recycling of paper, cardboard, glass, plastics and metals, for the base building
and tenant occupants. The recycling storage area is located at Room 119 near the
loading dock.

LEED-CI Tenants attempting LEED-CI at 150 Second are provided with an easily
accessible dedicated area for tenants recycling (paper, corrugated cardboard,
glass, plastics and metals). This is a prerequisite in the LEED-CI rating system
(MRp1) and LEED-CI projects will automatically earn this prerequisite. Tenants
are strongly encouraged to create a dedicated recycling area on each floor to
facilitate efficient sorting and recycling of waste materials.

 

LOGO [g268030second_footer.jpg]

H-38



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

MRc1.1: Tenant Space – Long-term Commitment (LEED-CI Only)

Intent To encourage choices that conserve resources, reduce waste and the
environmental impacts of tenants related to materials, manufacturing and
transportation.

LEED-CS There is no related LEED-CS credit.

LEED-CI Tenants attempting LEED-CI at 150 Second are encouraged to pursue a
ten-year lease. Doing so will help earn LEED-CI MRc1.1.

MRc1.2: Building Reuse – Maintain Interior Nonstructural Elements

Intent To reduce the environmental impact of new construction by salvaging old
building stock.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Tenants LEED-CI at 150 Second may earn a point for the interior salvage
of the floors, walls and doors, as long as tenants preserve these elements
during fit-out. Projects can up to two points for MRc1.2: Building
Reuse-Maintain Interior Nonstructural Components for maintain 40% or 60% of
interior components.

MRc2: Construction Waste Management

Intent Divert Construction and demolition debris from disposal in landfills and
incinerators. Redirect recyclable recovered resources back to the manufacturing
process. Redirect reusable materials to appropriate sites.

LEED-CS 150 Second implemented a Construction Waste Management Plan that
resulted in diverting over 95% of the project’s construction and demolition
waste from being disposed in landfills.

LEED-CI Tenants attempting LEED-CI at 150 Second can develop and implement their
own construction waste management plan during the construction of the tenant
space, and by recycling 50% or 75% of construction, demolition and packaging
debris, tenants can qualify for up to two points for MRc2.1: Construction Waste
Management.

 

LOGO [g268030second_footer.jpg]

H-39



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

MRc3: Materials Reuse (LEED-CI, MR3.1)

Intent To reduce the environmental impact of new construction by salvaging
materials.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Tenants attempting LEED-CI at 150 Second can earn up to two LEED-CI
points under MRc3.1: Materials Reuse by using salvaged old doors and windows to
make interior partitions, and an additional credit for MRc3.2: Materials Reuse –
Furniture and Furnishing for reusing furniture.

MRc3.2: Materials Reuse – Furniture and Furnishing (LEED-CI Only)

Intent To reduce the environmental impact of new construction by salvaging
materials.

LEED-CS There is no related LEED-CS credit.

LEED-CI Tenants attempting LEED-CI at 150 Second can refurnish, reuse or salvage
30% of their total furniture cost to earn an additional LEED-CI point.

MRc4: Recycled Content

Intent Increased demand for building products that incorporate recycled content
materials, thereby reducing impacts resulting from extraction and processing of
virgin materials.

LEED-CS 150 Second specified the use of a minimum of 20% of building materials
(by cost) as recycled materials, containing post-consumer or post-industrial
recycled content.

LEED-CI Tenants attempting LEED-CI at 150 Second can specify 10% – 20% of
materials to have recycled content, out of the total amount of construction
materials and furnishings, the tenant can achieve two LEED points through MRc4:
Recycled Content. Consider specifying products such as structural steel, gypsum
board and concrete to have high-recycled content.

MRc5: Regional Materials

Intent Increase demand for building materials and products that are extracted
and manufactured within the region, thereby supporting the use of indigenous
resources and reducing the environmental impacts resulting from transportation.

 

LOGO [g268030second_footer.jpg]

H-40



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LEED-CS 150 Second specified the use of a minimum of 10% of building materials
(by cost) to be regionally extracted and manufactured (within 500 miles of the
site).

LEED-CI Tenants attempting LEED-CI at 150 Second can specify 20% of the combined
value of construction materials and furnishings to be manufactured regionally
(within 500 miles of the site) to earn a LEED-CI point for MRc5: Regional
Materials. If 10% of those materials are also extracted, harvested or recovered
from within 500 miles of the project, tents earn an additional point under MRc5,
Option 2.

MRc6: Rapidly Renewable Materials (LEED-CI Only)

Intent To reduce the environmental impact of finite raw materials that have
long-cycles of growth.

LEED-CS There is no related LEED-CS credit.

LEED-CI Tenants attempting LEED-CI at 150 Second are encouraged to specify a
minimum of 5% of the total value of all building materials from rapidly
renewable sources to earn a LEED-CI point through MRc6: Rapidly Renewable
Materials. Rapidly renewable materials are agricultural products, either fiber
or animal, which take ten years or less to grow or raise and then harvested in
an ongoing and sustainable fashion. Bamboo, wool, carpets, cork, rubber,
strawboard and wheatboard are all examples of rapidly renewable resources.

MRc6: Certified Wood (LEED-CI, MRc7)

Intent Encourage environmentally responsible forest management.

LEED-CS 150 Second specified a minimum of 50% of wood-based products to be
harvested in accordance with the Forest Stewardship Council’s (FSC) Principles
and Criteria, for base building wood components. FSC certification means that
the forest managers employed environmentally and socially responsible forest
management practices. FSC wood has been specified for base building finishes
such as the lobby wall paneling and cabinetry.

LEED-CI Tenants attempting LEED-CI at 150 Second are encouraged to specify
certified wood for new wood products and materials for their space. A minimum of
50% of certified wood used in the project is required to achieve a LEED-CI point
through MRc7: Certified Wood.

 

LOGO [g268030second_footer.jpg]

H-41



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

Indoor Environmental Quality (IEQ)

IEQp1: Minimum Indoor Air Quality Performance

Intent To establish minimum indoor air quality (IAQ) performance to enhance
indoor air quality in buildings, thus contributing to the comfort and well-being
of the occupants.

LEED-CS 150 Second has met the requirements of Section 4 through 7 of ASHRAE
Standard 62.1-2007, Ventilation for Acceptable Indoor Air Quality for the base
building, and goes beyond the ventilation rates required by the prerequisite to
provide 30% more ventilation than required by the ASHRAE standard. The base
building HVAC system supports this design by providing at least 20 cubic feet
per minute of outside air per person, based on standard occupancy densities. The
tenants from this by increased productivity.

LEED-CI Tenants attempting LEED-CI at 150 Second are required to supply minimum
levels of ventilation through compliance with ASHRAE 62.1-2007. Depending on the
location of the tenant spaces, tenants may need to provide adequate ventilation
for their spaces to meet LEED-CI IEQp1: Minimum Indoor Air Quality Performance.
Some spaces in the tenant building will automatically comply, others will need
to provide ventilation in their own spaces. Contact building management for
details on your tenant space.

IEQp2: Environmental Tobacco Smoke Control

Intent To minimize exposure of building occupants, indoor surfaces and
ventilation air distribution systems to environmental tobacco smoke (ETS).

LEED-CS 150 Second has prohibited smoking inside the building, and prohibited
smoking on the property from within 25 feet of entries, outdoor air intakes and
operable windows.

LEED-CI Tenants attempting LEED-CI at 150 Second will automatically comply with
this prerequisite, through LEED-CI IEQp2: Environmental Tobacco Smoke Control,

 

LOGO [g268030second_footer.jpg]

H-42



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

due to the building’s no smoking policy. Tenants are prohibited from smoking
within the building and have ben provided designated smoking areas which are at
least 25 feet away from building entries, outdoor air intakes and operable
windows. Signage indicating that smoking is not allowed within 25 feet of the
all entrances will be provided for the entire building.

IEQc1: Outdoor Air Delivery Monitoring

Intent To provide capacity for ventilation system monitoring to help promote
occupant comfort and well-being.

LEED-CS 150 Second has installed a permanent monitoring system to ensure that
ventilation systems in all public spaces maintain design minimum requirements.
This has been accomplished through the incorporation of CO2 monitoring devices
and outdoor airflow measurement devices within the base building. Furthermore,
the installed system in the base building is capable of being expanded to
provide CO2 monitoring within the tenant spaces.

LEED-CI Tenants attempting LEED-CI at 150 Second can achieve one point for
installing permanent ventilation monitoring systems within their tenant space,
through IEQc1: Outdoor Air Delivery Monitoring.

IEQc2: Increased Ventilation

Intent To provide additional outdoor air ventilation to improve indoor air
quality (IAQ) and promote occupant comfort, well-being and productivity.

LEED-CS 150 Second has increased breathing zone outdoor air ventilation rates to
all occupied spaces by at least 30% above the minimum rates required by ASHRAE
62.1-2007 for the base building. Furthermore, the base building systems have
provided tenants with the ability to achieve LEED-CI, IEQc2: Increased
Ventilation within their space by providing increased ventilation for each zone.

LEED-CI Tenants attempting LEED-CI at 150 Second can achieve one point, through
LEED-CI IEQc2: Increased Ventilation, by providing additional air ventilation
through appropriate mechanical or natural ventilation design strategies. The
base building has provided the ability to easily facilitate increased
ventilation within the tenant space.

 

LOGO [g268030second_footer.jpg]

H-43



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

IEQc3: Construction Indoor Air Quality Management Plan – During Construction

(LEED-CI, IEQc3.1)

Intent To reduce indoor air quality (IAQ) problems resulting from construction
or renovation and promote the comfort and well-being of construction workers and
building occupants.

LEED-CS 150 Second has developed and implemented an IAQ management plan for the
construction and pre-occupancy phases for the base building. As a result, the
base building has provided a healthy indoor environment for tenants as they
commence occupancy in their space. Measures taken as part of the IAQ plan
included enclosed space ventilation, protection of absorption materials from
moisture damage, replacement of filters prior to occupancy, among other
requirements from the Sheet Metal and Air Conditioning National Contractors
Association (SMACNA) guidelines.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point, through
LEED-CI IEQc3.1: Construction IAQ Management Plan – During Construction, for
developing and implementing their own IAQ management plan for the construction
and preoccupancy phases of the tenant space.

IEQc3.2: Construction Indoor Air Quality Management Plan – Before Occupancy

Intent To reduce indoor air quality (IAQ) problems resulting from construction
or renovation to promote the comfort and well-being of construction workers and
building occupants.

LEED-CS There is no related LEED-CD credit.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
performing a building flush-out or air testing the tenant space to ensure a
healthy indoor environment.

IEQc4.1: Low-Emitting Materials-Adhesives & Sealants

Intent To reduce the quantity of indoor air contaminants that are odorous,
irritating and/or harmful to the comfort and well-being of installers and
occupants.

LEED-CS 150 Second has complied with the applicable volatile organic compound
(VOC) requirements for all adhesives and sealants installed within the weather
barrier for the base building. As a result, the base building has provided a
healthy indoor environment for tenants as they commence occupancy in their
space.

 

LOGO [g268030second_footer.jpg]

H-44



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
ensuring that all adhesives and sealants installed within the tenant space
comply with the applicable VOC limits.

IEQc4.2: Low-Emitting Materials – Paints and Coatings

Intent To reduce the quantity of indoor air contaminants that are odorous,
irritating and/or harmful to the comfort and well-being of installers and
occupants.

LEED-CS 150 Second has complied with the applicable volatile organic compound
(VOC) requirements for all paints and coatings installed within the weather
barrier for the base building. As a result, the base building has provided a
healthy indoor environment for tenants as they commence occupancy in their
space.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
ensuring that all paints and coatings installed within the tenant space comply
with the applicable VOC limits.

IEQc4.3: Low-Emitting Materials – Flooring Systems

Intent To reduce the quantity of indoor air contaminants that are odorous,
irritating and/or harmful to the comfort and well-being of installers and
occupants.

LEED-CS 150 Second has complied with the applicable standards for all flooring
systems installed within the weather barrier for the base building. As a result,
the base building has provided a healthy indoor environment for tenants as they
commence occupancy for their space.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
ensuring that all flooring systems installed within the tenant space comply with
the applicable standards.

IEQc4.4: Low-Emitting Materials – Composite Wood and Agrifiber Product

Intent To reduce the quantity of indoor air contaminant that are odorous,
irritating and/ or harmful to the comfort and well-being of installers and
occupants.

 

LOGO [g268030second_footer.jpg]

H-45



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LEED-CS All composite wood and agrifiber products used on the interior of 150
Second have contained no added urea-formaldehyde resins for the base building.
As a result, the base building has provided a healthy indoor environment for
tenants as they commence occupancy in their space.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
ensuring that all composite wood and agrifiber products installed within tenant
space contain no added urea-formaldehyde resins.

IEQc4.5: Low-Emitting Materials – Systems Furniture and Seating (LEED-CI Only)

Intent To reduce the quantity of indoor air contaminants that are odorous,
irritating and/or harmful to the comfort and well-being of installers and
occupants.

LEED-CS No related LEED-CS credit.

LEED CI Tenants attempting LEED-CI at 150 Second may achieve one point by
ensuring that all systems furniture and seating installed within the tenant
space comply with the applicable standards.

IEQc5: Indoor Chemical and Pollutant Source Control

Intent To minimize building occupant exposure to potentially hazardous
particulates and chemical pollutants.

LEED-CS 150 Second has complied with the applicable measures for indoor chemical
and pollutant source control for the base building.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
minimizing and controlling the entry of pollutants into the tenant space through
the employment of all applicable requirements of LEED-CI IEQc5: Indoor Chemical
and Pollutant Source Control. The base building has provided a permanent
entryway system at all major entrances, sufficient exhaust and sealing of
housekeeping and janitorial rooms, MERV-13 filtration on air handling units and
closed containment systems for all hazardous liquid wastes. In addition, tenants
are required to provide a 10-foot long entryway system for all main entrances.

 

LOGO [g268030second_footer.jpg]

H-46



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

IEQc6.1: Controllability of Systems – Lighting

Intent To provide a high level of lighting system control by individual
occupants or groups in multi-occupant spaces (e.g., classrooms and conference
areas) and promote their productivity, comfort and well-being.

LEED-CS There is no related LEED-CS credit.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
providing individual lighting control for at least 90% of occupants of the
tenant space and for all multi-occupant spaces.

IEQc6: Controllability of Systems – Thermal Comfort (LEED-CI, IEQc6.2)

Intent To provide a high level of thermal comfort control by individual
occupants or groups in multi-occupant spaces (e.g. classrooms and conference
areas) and promote their productivity, comfort and well-being.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
providing individual thermal comfort controls for at least 50% of occupants of
the tenant space and for all multi-occupant spaces.

IEQc7: Thermal Comfort – Design (LEED-CI, IEQc7.1)

Intent To provide a comfortable thermal environment that promotes occupant
productivity and well-being.

LEED-CS 150 Second has designed and installed the HVAC system and building
envelope to meet the requirements of ASHRAE-55-2004 for the base building.
ASHRAE-55 requires the regulation of temperature and humidity levels within the
building based on climate zone. The base building has provided the ability for
tenants to comply with the requirements of ASHRAE 55-2004 during build-out of
their tenant space.

LEED-CI Tenants attempting LEED CI at 150 Second will achieve one point by
demonstrating that the HVAC system meets the requirements of ASHRAE-55-2004.

 

 

LOGO [g268030second_footer.jpg]

H-47



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

IEQc7.2: Thermal Comfort – Verification (LEED-CI Only)

Intent To provide for the assessment of building occupants’ comfort over time.

LEED-CS There is no related LEED-CS credit.

LEED-CI Tenants attempting LEED-CI at 150 Second can achieve one point by
meeting the following requirements:

 

•   Achieving IEQc7.1

 

•   Providing a permanent monitoring system and process for corrective action to
ensure that building performance meets the desired comfort criteria.

 

•   Conduct a thermal comfort survey of tenant space occupants within 6-18
months after occupancy.

IEQc8.1: Daylight and Views – Daylight

Intent To provide occupants with a connection between indoor spaces and the
outdoors through the introduction of daylight and views into the regularly
occupied areas of the building.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Tenants attempting LEED-CI at 150 Second will achieve one point by
providing sufficient daylight to at least 75% of regularly spaces. To do so
tenants must be sure that their fit-out does not compromise the daylight
provided by the base building, new simulations may need to be run.

IEQc8.2: Daylight and Views – Views

Intent To provide occupants with a connection between indoor spaces and the
outdoors through the introduction of daylight and views into the regularly
occupied areas of the building.

LEED-CS 150 Second has achieved direct views to the outdoor environment through
vision glazing for 91% of regularly occupied areas. The calculation of views for
tenant spaces was done using a feasible tenant layout per the default occupancy
counts.

 

LOGO [g268030second_footer.jpg]

H-48



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LEED-CI Tenants attempting LEED-CI at 150 Second will achieve one point by
providing direct views to the outdoor environment through vision glazing for at
least 90% of regularly occupied areas. To do so tenants must be sure that their
fit-out does not compromise the views provided by the base building. Tenants
should consider using an open plan, desk partitions less than 42” in height in
areas where views to the outside area possible, and glass partitions around
common meeting areas.

Innovation in Design (ID)

IDc1: Innovation in Design

Intent To provide design teams and projects the opportunity to be awarded points
for exceptional performance above the requirements set by LEED and to develop
innovation ideas in green building categories not specifically addressed by
LEED.

LEED-CS 150 Second has four points in the LEED ID category:

 

•   The base building has achieved exemplary performance under SSc4.1.

 

•   The base building has achieved exemplary performance under MRc2.

 

•   The base building has achieved exemplary performance under SSc2.

 

•   The base building participated in Pilot Credit 12 Reduced Automobile
Dependence.

LEED-CI Tenants attempting LEED-CI at 150 Second are encouraged to achieve all
four ID credits through creative design and management of their built-out space.

IDc2: LEED Accredited Professional

Intent To support and encourage the design integration required by LEED green
buildings and to streamline the application and certification process.

LEED-CS 150 Second has accomplished this through the participation of many LEED
Accredited Professionals on the design team and a sustainability consultant. The
use of a LEED-AP as a responsible member of the design team for the base
building and any tenant improvements will help ensure that the design and
material specifications for the project will properly address the established
sustainable design criteria for the project.

LEED-CI Tenants attempting LEED-CI at 150 Second are encouraged to include at
least one principle participant on the project team, who has successfully
completed the LEED Accredited Professional exam. Tenants can achieve one point
for LEED-CI.

 

LOGO [g268030second_footer.jpg]

H-49



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

Appendix A: Reference Material

Tenants should refer to the link below for a reference guide for the LEED 2009
for Commercial Interiors (LEED-CI) Rating System.
http://www.usgbc.org/ShowFile.aspx?DocumentID=5543

For reference, tenants should see to the LEED-CI 2009 Scorecard below.

 

LOGO [g268030g0927072411310.jpg]

 

LOGO [g268030second_footer.jpg]

H-50



--------------------------------------------------------------------------------

LOGO [g268030g0927072358951.jpg]

 

 

 

LOGO [g268030second_footer.jpg]



--------------------------------------------------------------------------------

EXHIBIT I TO LEASE

PARKING PLAN

 

I-1



--------------------------------------------------------------------------------

LOGO [g268030page80.jpg]



--------------------------------------------------------------------------------

EXHIBIT J TO LEASE

RULES AND REGULATIONS

Tenant (and tenant employees and contractors) shall faithfully observe and
comply with the following Rules & Regulations:

 

  1. The sidewalks, entrances, service elevator lobby, corridors, stairwells,
and fire exits of the building shall not be encumbered by any tenant or its
agents, employees, licensees or guests or shall be used for tenant’s premises
provided that the stairwells may be so used.

 

  2. All deliveries to and removals from the building of furniture, equipment
and supplies shall be by way of the loading dock – a platform (delivery
entrance) located at the ground level of the building and accessible from the
street and then only during such hours as may be prescribed by the owner’s
representative (Monday through Friday, 7AM – 5PM). During such hours there shall
be no separate charge to tenant for the normal use of the loading dock or
freight elevator. Tenant shall be responsible for any loss, cost or damage
suffered or incurred as a result of or arising from deliveries and/or removals
after such hours.

 

  3. The loading dock and service elevator are for pick ups and deliveries only.
Due to limited space at the loading dock, there is a vehicle parking limit of
thirty (30) minutes, provided other deliveries are waiting, unless special
arrangements are made with the Property Management Office. Persons using service
elevators will sign in at the security desk in the main lobby and be issued a
floor pass. Each tenant will supply a list of authorized employees that require
access to the freight elevators.

 

  4. All incoming and outgoing shipments must be moved directly, by the delivery
or pick up agent from the delivery entrance: such shipments will not be held at
the delivery entrance. Building operating personnel are not authorized to sign
receipt for shipments to or from the building.

 

  5. Furniture, equipment and supplies and other packaged materials and items
requiring the use of a hand truck, pallet truck or other type of wheeled
transport, shall be moved only upon the service elevator.

 

  6. All large deliveries, pick ups, moves and removal of demolition materials
must be transported on the service elevator after hours, with prior approval of
the owner’s representative and at the expense of the tenant. The removal of
demolition material and the delivery of sheet rock will require the smoke
detectors in the freight elevators to be disabled.

 

J-1



--------------------------------------------------------------------------------

  7. No hand truck, pallet truck or other type of wheeled transport shall be
used in the lobbies, corridors or elevators of the building other than in the
loading dock corridor to and including the freight elevator.

 

  8. The owner’s representative reserves the right to inspect all items to be
brought into the building and to exclude from the building all items which
violate any provision of the rules and regulations or which may, in the
reasonable judgment of the owner’s representative, constitute a hazard or danger
to the building, its equipment or occupants.

 

  9. Any damage to the building or any part thereof caused by the moving in our
out of the building of furniture, equipment, supplies, or other items, shall be
repaired by the owner’s representative at the expense of the tenant responsible.

 

  10. Tenant shall notify the property management office when safes or other
heavy equipment, except in the ordinary course of tenant’s business operations
in accordance with its permitted use, are to be taken in or out of the building,
and such moving shall only be done after written permission is obtained from the
property management office on such conditions, as the property management office
shall require. Additional costs related to the installation of such equipment,
shall, as for elevator use or window removal, will be borne by tenant.

 

  11. All construction and demolition work requires a written request to be
approved by the property management office who will act reasonably in connection
therewith. Tenant and tenant’s contractor will be required to follow the 150
Second Street Tenant Improvement Rules and Regulations that is available upon
request at the property management office. Upon completion of approved work, if
applicable, Tenant must provide “As-Built” drawings in both CAD and black line
form to the owner’s representative.

 

  12. Access to the area above the ceiling must be scheduled and approved by the
property management office. All ceiling tiles must be back in place by the end
of the working day.

 

  13. The property management office reserves the right to control and operate
the public portions of the building and the public facilities, as well as the
facilities furnished for the common use of the tenants, in such manner as they
deem best for the benefit of the tenants.

 

  14. The property management office reserves the right to exclude from the
building, during non-business hours, all persons who do not present a valid
building access photo id card that are not otherwise escorted by a Tenant
representative.

 

J-2



--------------------------------------------------------------------------------

  15. The property management office must be given advance written notification
of any after-hour functions requiring access via loading dock or building
services. Tenant shall reimburse the owner’s representative for any third party
out of pocket costs incurred in connection with these services.

 

  16. No additional locks or bolts of any kind shall be placed upon any of the
doors in any tenant’s premises and no lock on any door therein shall be changed
or altered in any respect without property management approval. In the case
where tenant has equipment in the MEP rooms, card readers are to be installed by
tenant, and a room access list provided to building management.

 

  17. No acids, vapors, or other materials shall be discharged into
non-designated waste lines, vents or flues of the building. The water wash
closets and other plumbing fixtures in or serving any tenant’s premises (not
specifically designed for this purpose) shall not be used for any purpose other
than that for which they were designed or constructed, and no sweeping shall be
deposited therein. The property management office shall repair any damage
resulting to the same from misuse by a tenant, at the expense of the tenant.

 

  18. If a tenant’s premises becomes infested with vermin, such tenant, at its
sole cost and expense, unless it is clearly determined that the same has been
caused entirely by others, shall cause it premises to be exterminated by such
exterminators as shall be approved by the property management office at such
times and to such extent as the property management office deems necessary.

 

  19. No part of the tenant’s premises shall be occupied at any time as sleeping
quarters and no part of the building shall be used for gambling or for any
immoral or unlawful purposes or practices. No intoxicating liquor shall be sold
in any part of the building unless allowed by the lease agreement.

 

  20. No animals or birds, bicycles, skate boards, in-line skater or other
vehicles shall be allowed in the corridors, lobbies, elevators, sidewalks,
walkways, gardens, or elsewhere in or around the building (provided that animals
related to vivarium usage may be housed in the vivarium in tenant’s premises and
transported in the freight elevator). Bicycle storage is available at the
designated areas in the garage and at the front entrance by the canopy.

 

  21. Canvassing, soliciting or peddling in the building is prohibited and each
tenant shall cooperate to prevent the same.

 

  22. A building directory with the names of the tenants will be provided and
maintained by the property management office. The property management office at
the tenant’s expense will make changes in the directory, within a reasonable
time period after written notice from the tenant.

 

J-3



--------------------------------------------------------------------------------

  23. Tenants may be requested to assign from their employees, personnel to
perform specific tasks required by the building’s emergency evacuation plan.
Person so assigned shall be made available from time to time for instructions by
the building life safety director.

 

  24. Access to building tele/com centers and closets will be provided by
building security only. Anyone requesting access must have a valid id from the
telecommunication company that employs them or be listed on the approved access
list that is maintained at the property management office. Tenant may elect to
install a card reader and provide documentation of appropriate personnel
training to allow authorization for room access.

 

  25. Building maintenance will provide access to the building electric closets.
Tenants will be required to notify the property management office by electronic
mail should a vendor require access. All tenant vendors must have a valid id
from the company that employees them or be listed on the approved access list
that is maintained at the property management office. Tenant may elect to
install a card reader and provide documentation of appropriate personnel
training to allow authorization for room access.

 

  26. Portable electric heaters, fans or desktop heating appliances (coffee cup
warmers) are not allowed inside any tenant spaces or common areas within the
building, unless approved by the property management office.

 

  27. Prior written approval, which shall be at the sole discretion of the
property management office, must be obtained for installation of any window
shades, blinds, drapes or any other window treatment of any kind; provided
however, the foregoing restriction shall not apply to any of such items that are
installed as part of Tenant’s Work in conformity with the Plans.

 

  28. Plumbing, fixtures and appliances shall be used only for the purpose for
which constructed, no other unsuitable material shall be placed therein.

 

  29. Owner and property management office shall have the right to prescribe the
weight and position of heavy equipment or objects, which may overstress any
portion of the floors of the premises. All damage done to the building by the
improper placing of such heavy items will be repaired at the sole expense of the
tenant.

 

  30. No nails, hooks or screws shall be driven into or inserted in any part of
the building except as approved by the property management office, permitted by
tenant’s lease, or as reasonably necessary to permit tenant to hang pictures and
other wall decorations or wall hangings (e.g., whiteboards, corkboards, signs,
shelves, etc.) within the premises.

 

J-4



--------------------------------------------------------------------------------

  31. Tenant shall comply with all requirements necessary for the security of
the premises, including the use or property removal passes for the removal of
office equipment/packages, and use of security control cards for access to the
building at all times.

 

  32. Smoking is not permitted in the 150 Second Street common areas including
exterior entrances, vestibules, corridors, restrooms, stairwells and parking
garage. Additionally, smoking is not allowed within 25 feet of the front of the
entrance of the building as well as the loading dock entrance. Tenant must
comply with requests by the owner’s representative concerning informing their
employees of items of importance to the owner.

 

  33. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the premises, unless electrical
holdbacks have been installed.

 

  34. Owner reserves the right to close and keep locked all entrance and exit
doors during hours when the building is closed. Access to the building may be
refused unless person seeking access has proper identification or has previously
arranged a pass for access to the building. The owner and its representative
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the building of any person. In case of invasion,
mob, riot, public excitement or other commotion, owner reserves the right to
prevent access to the building during the continuance of it by any means it
deems appropriate for the safety and protection of life and property.

 

  35. No furniture, freight, equipment or other bulky matter will be brought
into or removed from the building or carried up or down in elevators, except
upon prior notice to the property management office and in such manner, in such
specific elevator, and between such hours as shall be reasonably designated by
the owner; provided however , (i) the foregoing restrictions shall not apply to
items brought into the building in connection with Tenant’s Work, or (ii) for
items delivered to the Premises on a recurring basis, such approval need only be
obtained from Landlord once. Tenant shall provide the property management office
with reasonable prior notice of the need to utilize the elevator for any such
purpose, so as to provide owner with a reasonable period to schedule such use
and to install such padding or take such other actions or prescribe such
procedures as are appropriate to protect against damage to the elevators or
other parts of the building.

 

  36. Tenant shall not disturb, solicit or canvass any occupant of the building
and shall cooperate with the owner or owner’s agent to prevent it.

 

  37. The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein.

 

J-5



--------------------------------------------------------------------------------

  38. Tenant shall not use any method of heating or air conditioning other than
that which is supplied by the owner without the prior written consent of the
owner.

 

  39. Cooking shall not be permitted or done by any tenant on the premises, nor
shall the premises be used for the storage of merchandise for lodging of for any
improper objectionable or immoral purposes. Notwithstanding the foregoing,
laboratory approved equipment and microwave ovens and/or small toaster ovens may
be used on the premises for heating food and brewing coffee, tea, hot chocolate
and similar beverages, provided that such use is in accordance with applicable
federal, state and city laws, codes, ordinances, rules and regulations, and does
not cause odors which are objectionable to owner and other tenants.

 

  40. Owner will approve where and how telephone wires are to be introduced to
the premises. No boring or cutting for wires shall be allowed without the
consent of the owner. The location of telephone, call boxes and other office
equipment affixed to the premises shall be subject to the approval of the owner.

 

  41. Tenant, it’s employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairwells or
elevators and shall use the same only as a means of ingress and egress for the
premises.

 

  42. Tenant shall store all trash and garbage within the interior of the
premises. No material shall be placed in the trash boxes or receptacles if
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the City of
Cambridge without violation of any law or ordinance governing such disposal. All
trash, garbage and refuse disposal shall be made only through entryways and
elevators provided for such purposes at such times, as owner shall designate.
Building has a compactor that is maintained and operated by building management.

 

  43. Tenant shall assume any and all responsibility for protecting the premises
form theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the premises closed, when the premises are not occupied.

 

  44. Owner may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants. This shall not prevent the owner
from thereafter enforcing any such Rules and Regulations against any or all
tenants of the building.

 

J-6



--------------------------------------------------------------------------------

  45. No awnings or other projects shall be attached to the outside walls of the
building without the prior written consent of the owner. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with
any window or door of the premises without prior written consent of the owner.
All electrical ceiling fixtures hung in offices or spaces along the perimeter of
the building must be fluorescent and/or of a quality, type, design and bulb
color approved by the owner.

 

  46. Food vendors shall be allowed in the 150 Second Street building upon
receipt of a written request from the tenant. The food vendor shall service only
the tenants that have a written request on file in the property management
office. Under no circumstances shall the food vendor display their products in a
public or common area including corridors and elevator lobbies. Any failure to
comply with this rule shall result in the immediate permanent withdrawal of the
vendor from 150 Second Street.

 

  47. Tenant shall comply with any non smoking ordinances adopted by any
applicable governmental authority. In addition, owner reserves the right to
designate in owner’s sole discretion, the only outside areas of the premises
where smoking shall be permitted.

 

  48. Owner and its agent have the right to evacuate 150 Second Street in the
event of an emergency or catastrophe.

 

  49. Provided such changes are not in conflict with the terms of this Lease and
that Landlord provides prior written notice of such change, Owner and its agent
reserves the right at any time to change or rescind any one or more of these
Rule and Regulations or to make such other further reasonable Rules and
Regulations as in owner’s judgment may from time to time be necessary for the
management, safety, care and cleanliness of the premises and building, and for
the preservation of good order therein, as well as for the convenience of other
occupants and tenants. Owner shall not be responsible to tenant or to any other
person for the non-observance of the Rules and Regulations and tenant shall
agree to abide by these rules as a condition of its occupancy of the premises.

 

J-7



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (“Amendment”) dated as of November 15, 2013 by and
between 150 Second Street, LLC, a Delaware limited liability company
(“Landlord”), and Bluebird Bio, Inc., a Delaware corporation (“Tenant”).

Preliminary Statement

Landlord and Tenant entered into the Lease, dated as of June 3, 2013, regarding
the premises containing approximately 43,586 rentable square feet comprising the
entire third floor of the building located at 150 Second Street, Cambridge,
Massachusetts (“Lease”).

Landlord and Tenant wish to amend the Lease to acknowledge and memorialize the
following:

 

  (A) Tenant has installed a gas pressure booster to support Tenant’s emergency
generator located on the roof of the Building. Tenant has also installed an
uninterruptible power supply device to support Tenant’s generator in the event
of a power failure. Tenant has requested permission to connect Tenant’s gas
pressure booster to the base building generator as a secondary source of power
supply in the event of a power failure. Landlord is willing to allow such
connection upon the terms and conditions set forth in this Amendment.

 

  (B) Tenant has requested permission to install Tenant’s Dry Cooler units in
the screened-in penthouse area of the Building. Landlord is willing to allow
such installation upon the terms and conditions set forth in this Amendment.

 

  (C) Tenant wishes to cause a vivarium to be installed in Tenant’s Shared Space
located on the first floor of the Building, and not within the Premises as
originally intended. Landlord is willing to approve such request upon the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Lease, Landlord and Tenant hereby agree as follows:

1. Base Building Generator. Tenant acknowledges that Landlord has no obligation
under the Lease to provide an emergency generator or emergency back-up power to
Tenant. Notwithstanding the foregoing, Landlord hereby agrees to allow Tenant to
cause Tenant’s gas pressure booster to be connected to Landlord’s base building
standby emergency generator panel subject to the applicable requirements set
forth in the Lease and the following terms and conditions:

 

  (a) All installation and connection work and use of the base building
generator shall be performed at Tenant’s cost and in compliance with all
applicable Legal Requirements.

 

  (b) Tenant acknowledges that neither Landlord nor any consultant, employee or
agent of Landlord has made any representation or warranty regarding the
specifications of the base building generator or the suitability or sufficiency
thereof for Tenant’s use.



--------------------------------------------------------------------------------

  (c) Tenant hereby waives any Claims against Landlord arising from any
interruption of service or failure of the base building generator to operate
properly from any cause whatsoever. No such interruption or failure shall result
in eviction or constructive eviction of Tenant, termination of this Lease or the
abatement of Rent. Tenant hereby indemnifies Landlord from and against any and
all Claims arising in connection Tenant’s use of the base building generator as
a supplemental power source for Tenant’s purposes unless caused solely by
Landlord’s negligence or willful misconduct.

 

  (d) If at any time during the Term, Landlord reasonably determines, that
Tenant’s connection to and use of the base building generator violates any
applicable Legal Requirement or insurance requirement, voids any warranty or
otherwise adversely affects the Building or any other tenant, then Tenant shall,
upon reasonable notice from Landlord attempt to correct such violation or issue.
If Tenant is unable to do so, Tenant shall discontinue use of the base building
generator and shall restore the equipment or connections to the original
condition or configuration reasonable wear and tear excepted.

 

  (e) No further alterations or connections to the base building generator shall
be made or permitted without Landlord’s consent.

 

  (f) Once installed, the gas pressure booster shall not be removed by Tenant at
any time during the Term. Upon the expiration or earlier termination of the
Lease, Tenant’s ownership interest in the gas pressure booster shall transfer to
Landlord without charge, and Tenant agrees that it will not remove the gas
pressure booster from the Premises.

2. Dry Cooler Units. Tenant may cause its dry cooler units and any appurtenant
equipment for the cooling of Tenant’s Liebert units (collectively, “Dry Cooler
Units”) to be installed within the screened-in penthouse area of the Building in
the location shown on the sketch plan attached hereto as Exhibit A. The
installation and use of the Dry Cooler Units are subject to the requirements set
forth in the Lease and the following terms and conditions:

 

  (a) Notwithstanding any provision to the contrary contained in the Lease,
Tenant shall remove the Dry Cooler Units upon the expiration or earlier
termination of the Lease, restore the applicable area and repair any damage
related to the removal of such equipment at Tenant’s cost.

 

  (b) The Landlord shall retain the right to cause the Dry Cooler Units to be
relocated to another location within the property reasonably acceptable to
Tenant at the Landlord’s cost provided that such relocation would not materially
adversely affect the performance of the Dry Cooler Units.

 

168



--------------------------------------------------------------------------------

  (c) Tenant shall not modify the initial tenant improvements or propose any
future alterations that would use more air handling capacity than 56,350 CFM.

3. Vivarium. Tenant may cause a vivarium to be installed and used in Tenant’s
allocated Shared Space located on the first floor of the Building near the
loading dock, as shown on the plan attached to this Amendment as Exhibit B,
subject to the applicable provisions of the Lease and the following terms and
conditions:

 

  (a) No construction work shall commence until Landlord approve the final plans
and specifications pertaining to the work;

 

  (b) Tenant’s installation and use of the vivarium shall comply with all
applicable Legal Requirements and shall not, in Landlord’s reasonable judgment,
adversely affect the use and enjoyment of the other occupants of the Building;

 

  (c) Landlord shall not have any obligation to make any improvements or
alterations to the Shared Space to prepare such space for Tenant’s proposed use;

 

  (d) Tenant, at its sole expense, shall keep Tenant’s Shared Space clean and in
good condition;

 

  (e) Landlord shall not be required to provide any services to the Shared
Space; and

 

  (f) Upon the expiration or earlier termination of the Lease, Tenant shall
restore the applicable area and repair any damage related to the removal of the
vivarium.

4. Ratification. Except only as expressly amended hereby, the Lease shall
continue in full force and effect as heretofore. This Amendment sets forth the
entire agreement of the parties with respect to the subject matter as of the
date hereof and no prior agreement, letters, representations, warranties,
promises or understandings pertaining to any such matters shall be effective for
any such purpose.

5. Defined Terms. All capitalized terms in this Amendment shall have the same
meaning as in the Lease, unless otherwise defined herein:

6. Bind and Inure. This document shall become effective and binding only upon
the execution and delivery of this Amendment by Landlord and Tenant.

7. Counterparts. This Amendment may be executed in any number of counterparts,
provided each of the parties hereto executes at least one counterpart; each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. This Amendment may be
executed and delivered by facsimile or other electronic transmission, and such
signatures shall have the same force and effect as originals.

 

169



--------------------------------------------------------------------------------

WITNESS the execution hereof as an instrument under seal as of the day first
above written.

 

LANDLORD:

150 SECOND STREET, LLC,

a Delaware limited liability company

By:  

/s/ Shawn Hurley

  Shawn Hurley, Manager By:  

/s/ Mats Johannson

  Mats Johansson, Manager TENANT:

BLUEBIRD BIO, INC.,

a Delaware corporation

By: /s/ Jeffrey T. Walsh

Name: Jeffrey T. Walsh

Title: COO

 

170



--------------------------------------------------------------------------------

EXHIBIT A

Plan Showing Location of Dry Cooler Units



--------------------------------------------------------------------------------

LOGO [g268030g48m95.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

Plan Showing Location of Vivariumpgs



--------------------------------------------------------------------------------

LOGO [g268030g90n72.jpg]



--------------------------------------------------------------------------------

LOGO [g268030g98h09.jpg]



--------------------------------------------------------------------------------

TENANT ESTOPPEL CERTIFICATE

 

150 SECOND STREET, LLC

c/o Skanska USA Commercial Development

253 Summer Street

Boston, MA 02110

Attention: Shawn Hurley

  

ARE-MA Region No. 50, LLC

385 E. Colorado Boulevard, Suite 299

Pasadena, CA 91101

Attention: Corporate Secretary

Ladies and Gentlemen:

By lease dated as of June 3, 2013 (the “Lease”), the undersigned (“Tenant”) has
leased from 150 SECOND STREET, LLC, a Delaware limited liability company, or its
predecessors in interest (“Landlord”) the premises located at 150 Second Street,
Cambridge,. Massachusetts which is more particularly described in the Lease.
Landlord, as owner of the property (the “Property”) of which the leased premises
are a part, intends to sell the Property to ARE-MA Region No. 50, LLC, a
Delaware limited liability company (“Purchaser”) who, as a condition to the
purchase of the Property, has required this tenant estoppel certificate.

In consideration of Purchaser’s agreement to . purchase the Property and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Tenant agrees and certifies to Landlord and to Purchaser as
of the date hereof as follows:

1. Attached hereto as Exhibit 1 is a true, correct and complete copy of the
Lease, including the following amendments, modifications, supplements,
guarantees and restatements thereof, which together represent all of the
amendments, modifications, supplements, guarantees and restatements thereof:
First Amendment to Lease of even date herewith (If none, please state “None.”)
The Lease constitutes the complete agreement between Landlord and Tenant for the
leased premises and the Property, except as modified by the Lease amendments
noted above (if any), has not been modified, altered or amended.

2. The leased premises contain 43,586 rentable square feet. Tenant is entitled
to use 1,646 square feet of Storage Space located in the basement of the
Building. Tenant is entitled to use Tenant’s Share of 4,847 square feet of
Shared Space located on the first floor, basement and penthouse of the Building.
Tenant’s Share is 35.38%.

3. The leased premises and possession thereof are accepted; the Lease is in full
force and effect. The Lease Commencement Date will be January 1, 2014 and the
Base Term expires on the last day of the 108 month after the Lease Commencement
Date occurs.

4. As of the date hereof, Tenant claims no present charge, lien or claim of
offset against rent after the Rent Commencement Date.

5. The Rent Commencement Date is anticipated to occur on July 1, 2014. Rent will
not be paid more than one month in advance. As of the Rent Commencement Date,
Base Rent will be $208,849.58 per month and is due on the first of each month. A
security deposit in the amount of $1,253,097.48 has been paid to Landlord in the
form of a letter of credit (a copy of which is attached). Rent in respect of
Tenant’s Share of the Storage Space will be $2,469.00 per month based on $18.00
per square foot.



--------------------------------------------------------------------------------

6. There are no existing defaults by reason of any act or omission of the
Landlord except as follows: NONE. (If none, please state “None.”)

7. As of the date of this Certificate, to the best of Tenant’s knowledge,
Landlord has performed all obligations required of Landlord pursuant to the
Lease; no offsets, counterclaims, or defenses of Tenant under the Lease exist
against Landlord; and no events have occurred that, with the passage of time or
the giving of notice, would constitute a basis for offsets, counterclaims, or
defenses against Landlord, except as follows: NONE. (If none, please state
“None.”) Landlord has no outstanding obligations under the Lease (including
tenant improvements or tenant improvement allowances), except as follows:
Funding the balance of the Landlord’s Contribution. As of the date hereof, the
unfunded amount of the Landlord’s Contribution is $4,365,127.54.

8. Tenant has no option, right of first refusal or other right to purchase the
Property or any portion thereof, or any interest therein pursuant to the terms
of the Lease or contained in any other document or agreement (written or oral)
whatsoever. The only interest of Tenant in the Property is that of a tenant
pursuant to the terms of the Lease. Tenant hereby waives any option, right of
first refusal or other right to purchase the Property or any portion thereof or
interest therein that is contained in the Lease or any other document or
agreement, if any.

9. Tenant has not sublet or assigned the leased premises or the Lease or any
portion thereof to any sublessee or assignee. The address for notices to be sent
to Tenant is as set forth in the Lease.

10. There is not pending or, to the knowledge of Tenant, threatened against or
contemplated by the Tenant, any petition in bankruptcy, whether voluntary or
otherwise, any assignment for the benefit of creditors, or any petition seeking
reorganization or arrangement under the federal bankruptcy laws or those of any
state.

11. Tenant has committed to the use of twenty eight (28) parking spaces in the
garage and fifteen (15) surface parking spaces on the parking lot at 29 Charles
Street for the year commencing as of the Lease Commencement Date.

All capitalized terms used herein shall have the same meaning as in the Lease,
unless otherwise defined herein.

 

2



--------------------------------------------------------------------------------

This certificate may be relied upon by Landlord, Purchaser, and their respective
successors and assigns.

 

TENANT: BLUEBIRD BIO, INC. By:   /s/ Jeffrey T. Walsh Name:  Jeffrey T. Walsh
Title:  Chief Operating Officer Date:  November 15, 2013

 

3



--------------------------------------------------------------------------------

LEASE

Between

150 SECOND STREET, LLC

as Landlord,

and

BLUEBIRD BIO, INC.

as Tenant,

For Premises located at:

150 Second Street

Cambridge, Massachusetts



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 BASIC LEASE PROVISIONS; DEFINITIONS

     1   

1.1 Basic Lease Provisions.

     1   

1.2 Definitions.

     5   

ARTICLE 2 PREMISES; APPURTENANT RIGHTS; RESERVATIONS

     8   

2.1 Lease of Premises

     8   

2.2 Appurtenant Rights

     9   

2.3 Landlord Reservations.

     10   

ARTICLE 3 DELIVERY OF PREMISES; ACCEPTANCE

     10   

3.1 Delivery of Premises; Acceptance of Premises

     10   

3.2 Acknowledgment of Lease Commencement Date.

     10   

ARTICLE 4 RENT

     11   

4.1 Base Rent

     11   

4.2 Base Rent Abatement Period

     11   

4.3 Additional Rent

     13   

4.4 Intentionally Omitted

     14   

4.5 Operating Expense Payments

     14   

4.6 Taxes

     17   

ARTICLE 5 CONDITION OF PREMISES; CONSTRUCTION

     18   

5.1 Base Building Work

     18   

5.2 Tenant’s Work

     18   

5.3 Intentionally Deleted.

     20   

5.4 Landlord’s Contribution

     20   

ARTICLE 6 USE

     22   

6.1 Use

     22   

ARTICLE 7 PARKING

     22   

7.1 Parking

     22   

ARTICLE 8 UTILITIES; SERVICES

     24   

8.1 Utilities; Services.

     24   

8.2 Shafts and Risers.

     24   

8.3 Rooftop Premises.

     25   

8.4 Access.

     26   

ARTICLE 9 ALTERATIONS

     26   

9.1 Alterations and Tenant’s Property

     26   

ARTICLE 10 REPAIRS AND MAINTENANCE

     28   

10.1 Landlord’s Repairs

     28   

10.2 Tenant’s Repairs

     29   

 

i



--------------------------------------------------------------------------------

ARTICLE 11 MECHANIC’S LIENS

     29   

11.1 Mechanic’s Liens

     29   

ARTICLE 12 INDEMNIFICATION

     30   

12.1 Indemnification

     30   

ARTICLE 13 INSURANCE

     30   

13.1 Insurance

     30   

ARTICLE 14 RESTORATION

     32   

14.1 Restoration

     32   

ARTICLE 15 CONDEMNATION

     33   

15.1 Condemnation

     33   

ARTICLE 16 EVENTS OF DEFAULT

     34   

16.1 Events of Default

     34   

16.2 Landlord’s Remedies.

     35   

ARTICLE 17 ASSIGNMENT AND SUBLETTING

     37   

17.1 General Prohibition

     37   

17.2 Permitted Transfers

     37   

17.3 Additional Conditions

     39   

17.4 No Release of Tenant, Sharing of Excess Rents

     40   

17.5 No Waiver

     40   

17.6 Prior Conduct of Proposed Transferee

     40   

ARTICLE 18 ESTOPPEL CERTIFICATE

     40   

18.1 Estoppel Certificate

     40   

ARTICLE 19 SUBORDINATION

     41   

19.1 Subordination

     41   

ARTICLE 20 SURRENDER

     41   

20.1 Surrender

     41   

ARTICLE 21 ENVIRONMENTAL REQUIREMENTS

     43   

21.1 Prohibition/Compliance/Indemnity

     43   

21.2 Business

     44   

21.3 Tenant Representation and Warranty

     44   

21.4 Testing

     44   

21.5 Control Areas

     45   

21.6 Intentionally Deleted

     45   

21.7 Tenant’s Obligations

     45   

21.8 Definitions

     45   

ARTICLE 22 TENANT’S REMEDIES/LIMITATION OF LIABILITY

     46   

22.1 Tenant’s Remedies/Limitation of Liability

     46   

22.2 Limitation on Landlord’s Liability

     46   

 

ii



--------------------------------------------------------------------------------

ARTICLE 23 INSPECTION AND ACCESS

     47   

23.1 Inspection and Access

     47   

ARTICLE 24 SIGNAGE

     48   

24.1 Signs; Exterior Appearance

     48   

ARTICLE 25 HOLDING OVER

     48   

25.1 Holding Over

     48   

ARTICLE 26 WAIVER OF JURY TRIAL

     49   

26.1 Waiver of Jury Trial

     49   

ARTICLE 27 SECURITY DEPOSIT

     49   

27.1 Security Deposit.

     49   

ARTICLE 28 RIGHT TO EXTEND TERM

     50   

28.1 Extension Rights

     50   

28.2 Arbitration

     51   

28.3 Rights Personal

     51   

28.4 Exceptions

     52   

28.5 No Extensions

     52   

28.6 Termination

     52   

ARTICLE 29 RIGHT OF FIRST OFFER

     52   

29.1 Tenant’s Right of First Offer

     52   

ARTICLE 30 MISCELLANEOUS

     53   

30.1 Notices

     53   

30.2 Joint and Several Liability

     53   

30.3 Financial Information

     53   

30.4 Recordation

     54   

30.5 Interpretation

     54   

30.6 Not Binding Until Executed

     54   

30.7 Limitations on Interest

     54   

30.8 Choice of Law

     54   

30.9 Time

     54   

30.10 OFAC

     55   

30.11 Incorporation by Reference

     55   

30.12 Entire Agreement

     55   

30.13 No Accord and Satisfaction

     55   

30.14 Hazardous Activities

     55   

30.15 REIT/UBTI

     55   

30.16 Quiet Enjoyment

     56   

30.17 Prorations

     56   

30.18 Rules and Regulations

     56   

30.19 Security

     56   

 

iii



--------------------------------------------------------------------------------

30.20 Force Majeure

     57   

30.21 Brokers

     57   

30.22 Severability

     57   

 

iv



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made as of the 3rd day of June, 2013
(“Effective Date”), between 150 SECOND STREET, LLC, a Delaware limited liability
company (“Landlord”), and BLUEBIRD BIO, INC., a Delaware corporation (“Tenant”).

ARTICLE 1

BASIC LEASE PROVISIONS; DEFINITIONS

 

  1.1 Basic Lease Provisions.

 

Landlord:    150 Second Street, LLC, a Delaware limited liability company
Landlord’s Address:   

c/o Skanska USA Commercial Development Inc.

253 Summer Street

Boston, MA 02210

Attn: Charles Leatherbee

Tenant:    Bluebird Bio, Inc., a Delaware corporation Tenant’s Original Address:
   840 Memorial Drive Cambridge, MA 02139 Address:    150 Second Street,
Cambridge, Massachusetts Premises:    That portion of the Project known as Suite
300, containing 43,586 rentable square feet, comprising the entire third floor
of the Building, including the Shared Space allocated to Tenant for Tenant’s
mechanical, PH and lab related storage located in the penthouse, first floor and
lower level of the Building as shown on Exhibit A. Project:    The real property
on which the building (the “Building”) in which the Premises are located at 150
Second Street, Cambridge, Massachusetts, together with all improvements thereon
and appurtenances thereto as described on Exhibit B. Base Rent:    $57.50 per
rentable square foot of the Premises per annum with annual escalations as set
forth in the following table:

 



--------------------------------------------------------------------------------

Period

   Rate per RSF      Annual Base Rent      Monthly Base
Rent  

Months 1(from Lease Commencement Date) through 12*

   $ 57.50       $ 2,506,195.00       $ 208,849.58   

Months 13 through 24*

   $ 59.23       $ 2,581,598.78       $ 215,133.23   

Months 25 through 36

   $ 61.00       $ 2,658,746.00       $ 221,562.17   

Months 37 through 48

   $ 62.83       $ 2,738,508.38       $ 228,209.03   

Months 49 through 60

   $ 64.72       $ 2,820,885.92       $ 235,073.83   

Months 61 through 72

   $ 66.66       $ 2,905,442.76       $ 242,120.23   

Months 73 through 84

   $ 68.66       $ 2,992,614.76       $ 249,384.56   

Months 85 through 96

   $ 70.72       $ 3,082,401.92       $ 256,866.83   

Months 97 through 108

   $ 72.84       $ 3,174,804.24       $ 264,567.02   

 

* Notwithstanding anything in this Section of the Lease to the contrary, Tenant
shall be entitled to an abatement of Base Rent in the amount of $208,849.58 per
month for six (6) consecutive full calendar months of the Base Term beginning on
the Lease Commencement Date, subject to the terms and conditions set forth in
Section 4.2.

 

Rent Commencement Date:    The date following the Lease Commencement Date on
which the full amount of the Rent Abatement has been fully applied to the Base
Rent under this Lease subject to the terms and conditions set forth in Section
4.2. Rentable Area of Premises:    43,586 rentable square feet Rentable Area of
Project:    123,210 square feet Tenant’s Share of Operating Expenses:    35.38%
Lease Commencement Date:    The earlier of: (i) the Substantial Completion of
Tenant’s Work (as set forth in Section 5.4) and Tenant’s occupancy of the
Premises for purposes of conducting Tenant’s business operations; or (ii)
January 1, 2014.

 

2



--------------------------------------------------------------------------------

Base Term:    Beginning on the Lease Commencement Date and ending on the last
day of the one hundred eighth (108th) month thereafter. Extension Term:    One
option for five (5) years as set forth in Section 28. Landlord’s Contribution:
   Subject to Section 5.4 below, $150 per RSF of the Premises calculated to
equal $6,537,900 based on Premises containing 43,586 RSF plus up to an
additional $4,358.60 ($.10 per RSF) for out of pocket costs incurred in
preparing the initial test fit of the Premises. Permitted Use:    General
office, research and development, laboratory and other related uses, including
the use of a vivarium, consistent with the character of the Project and
otherwise in compliance with the provisions of Section 6 hereof. Wiring and ACH
Instructions for Rent Payment:   

Bank:                         Bank of America

Account Name:         150 Second Street LLC

Account Number:     4427702408

ACH Routing /ABA Number: 111000012

Wire Routing /ABA Number: 026009593

Bank Address:

Mail Code:                GA1-006-09-10

                                   Atlanta Plaza Building

                                   600 Peachtree St NE

                                   Atlanta, GA 30308-2265

Parking:    As set forth in Section 7. Security Deposit:    $1,253,097.48
subject to the terms and conditions set forth in Section 27. General Liability
Insurance:    $2,000,000.00 per occurrence/$3,000,000.00 aggregate (combined
single limit) for property damage, bodily injury and death. Right of First
Offer:    As set forth in Section 29. Landlord’s Notice Address:   

c/o Skanska USA Commercial Development Inc.

253 Summer Street

Boston, MA 02210

Attn: Charles Leatherbee

 

3



--------------------------------------------------------------------------------

Tenant’s Notice Address:   

Prior to the Lease Commencement Date:

 

840 Memorial Drive

Cambridge, MA 02139

Attention: Linda Bain

 

After the Lease Commencement Date:

 

150 Second Street

Cambridge, MA 02139

Attention: Linda Bain

Brokers:    Jones Lang LaSalle and Colliers International New England LLC

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

EXHIBIT A - PLAN OF PREMISES, STORAGE SPACES AND SHARED SPACES

EXHIBIT B - DESCRIPTION OF PROJECT

EXHIBIT C - ACKNOWLEDGMENT OF LEASE COMMENCEMENT DATE

EXHIBIT D - RENT CERTIFICATE

EXHIBIT E - BASE BUILDING SPECIFICATIONS

EXHIBIT F - LANDLORD TENANT MATRIX

EXHIBIT G - TENANT’S CONCEPT PLAN

EXHIBIT H - TENANT DESIGN AND CONSTRUCTION GUIDELINES

EXHIBIT I - PARKING PLAN

EXHIBIT J - RULES AND REGULATIONS

 

4



--------------------------------------------------------------------------------

  1.2 Definitions.

“Abated Base Rent” shall have the meaning set forth in Section 4.2 hereof.

“ADA” shall mean the Americans With Disabilities Act, 42 U.S.C. § 12101, et
seq., together with the regulations promulgated pursuant thereto.

“Additional Rent” shall have the meaning set forth in Section 4.3 hereof.

“AIA” shall mean the American Institute of Architects.

“Alterations” shall have the meaning set forth in Section 9.1 hereof.

“Annual Estimate” shall have the meaning set forth in Section 4.4 hereof.

“Annual Statement” shall have the meaning set forth in Section 4.4 hereof.

“Arbitrator” shall mean any person appointed by or on behalf of either party or
appointed pursuant to the provisions hereof and: (i) shall be (A) a member of
the American Institute of Real Estate Appraisers with not less than 10 years of
experience in the appraisal of improved office and high tech and life sciences
laboratory real estate in the greater Boston, Massachusetts metropolitan area,
or (B) a licensed commercial real estate broker with not less than 15 years
experience representing landlords and/or tenants in the leasing of high tech or
life sciences laboratory space in the greater Boston, Massachusetts metropolitan
area, (ii) devoting substantially all of their time to professional appraisal or
brokerage work, as applicable, at the time of appointment and (iii) be in all
respects impartial and disinterested.

“Assignment Date” shall have the meaning set forth in Section 17.2 hereof.

“Assignment Notice” shall have the meaning set forth in Section 17.2 hereof.

“Assignment Termination” shall have the meaning set forth in Section 17.2
hereof.

“Base Rent” shall have the meaning set forth in Section 1.1 hereof.

“Base Rent Abatement Period” shall have the meaning set forth in Section 4.2
hereof.

“Base Term” shall have the meaning set forth in Section 1.1 hereof.

“Business Day” shall mean any day other than (a) a Saturday or Sunday and
(b) any Federal holiday or (c) a day on which banks are not open for business
generally in the Commonwealth of Massachusetts.

“Broker” shall have the meaning set forth in Section 1.1 hereof.

“Building Systems” shall mean the structural, exterior, parking and other Common
Areas of the Project, including HVAC, plumbing, fire sprinklers, electrical,
elevators and all other building systems serving the Premises and other portions
of the Project.

 

5



--------------------------------------------------------------------------------

“Claims” shall have the meaning set forth in Section 6.1 hereof.

“Common Areas” shall mean the portions of the Project which are for the
non-exclusive use of tenants of the Project.

“Default Rate” shall mean an annual rate equal to the lesser of 12% per annum or
the highest rate permitted by law.

“Default” shall have the meaning set forth in Section 16.1 hereof.

“Environmental Claims” shall have the meaning set forth in Section 21.1.

“Environmental Requirements” shall have the meaning set forth in Section 21.8
hereof.

“Excess Rent” shall have the meaning set forth in Section 17.4 hereof.

“Expense Information” shall have the meaning set forth in Section 4.4 hereof.

“Extension Proposal” shall have the meaning set forth in Section 28.2 hereof.

“Extension Right” shall have the meaning set forth in Section 28.1 hereof.

“Extension Term” shall have the meaning set forth in Section 28.1 hereof.

“Force Majeure” shall have the meaning set forth in Section 30.20 hereof.

“Governmental Authority” shall have the meaning set forth in Section 4.6 hereof.

“Haz Mat Documents” shall have the meaning set forth in Section 21.2 hereof.

“Hazardous Materials Clearances” shall have the meaning set forth in
Section 14.1 hereof.

“Hazardous Materials List” shall have the meaning set forth in Section 21.2
hereof.

“Hazardous Materials” shall have the meaning set forth in Section 21.8 hereof.

“Holder” shall have the meaning set forth in Section 19.1 hereof.

“Independent Review” shall have the meaning set forth in Section 4.4 hereof.

“Installations” shall have the meaning set forth in Section 9.1 hereof.

“Landlord’s Work” shall have the meaning set forth in Section 5.1 hereof.

“Legal Requirement(s)” shall mean all laws, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to the Project, and to the use and occupancy
thereof, including, without limitation, the ADA.

 

6



--------------------------------------------------------------------------------

“Letter of Credit” shall have the meaning set forth in Section 27.1 hereof.

“Market Rate” shall have the meaning set forth in Section 28.1 hereof.

“Maximum Restoration Period” shall have the meaning set forth in Section 14.1
hereof.

“Memorial Drive Lease” shall have the meaning set forth in Section 4.2 hereof.

“Memorial Drive Rent Savings Event” shall have the meaning set forth in
Section 4.2 hereof.

“Mortgage” shall have the meaning set forth in Section 19.1 hereof.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“OFAC Rules” shall mean the rules of OFAC and any statute, executive order, or
regulation relating thereto.

“Operating Expenses” shall have the meaning set forth in Section 4.4 hereof.

“Permitted Assignment” shall have the meaning set forth in Section 17.2 hereof.

“Permitted Use” shall have the meaning set forth in Section 1.1 hereof.

“Premises” shall have the meaning set forth in Section 1.1 hereof.

“Proceeding for Relief” shall have the meaning set forth in Section 16.1(f)
hereof.

“Project” shall have the meaning set forth in Section 1.1 hereof.

“Related Parties” shall have the meaning set forth in Section 13.1 hereof.

“Removable Installations” shall have the meaning set forth in Section 9.1
hereof.

“Rent” shall mean Base Rent, Tenant’s Share of Operating Expenses and all other
amounts payable by Tenant to Landlord hereunder.

“Rent Abatement” shall have the meaning set forth in Section 4.2 hereof.

“Rent Abatement Conditions” shall have the meaning set forth in Section 4.2
hereof.

“Rentable Area of the Premises” shall have the meaning set forth in Section 1.1
hereof.

“Rentable Area of the Project” shall have the meaning set forth in Section 1.1
hereof.

“Rent Adjustment Percentage” shall mean three percent (3%).

“Rent Certificate” shall have the meaning set forth in Section 4.2 hereof.

 

7



--------------------------------------------------------------------------------

“Security Deposit” shall have the meaning set forth in Section 27.1 hereof.

“Substantial Completion” or “Substantially Complete” shall have the meaning set
forth in Section 5.4.

“Surrender Plan” shall have the meaning set forth in Section 20.1 hereof.

“Taking” and “Taken” shall have the meaning set forth in Section 15.1 hereof.

“Taxes” shall have the meaning set forth in Section 4.5 hereof.

“Tenant HazMat Operations” shall have the meaning set forth in Section 20.1
hereof.

“Tenant Parties” shall have the meaning set forth in Section 10.1 hereof.

“Tenant’s Property” shall have the meaning set forth in Section 9.1 hereof.

“Tenant’s Share of Operating Expenses” shall have the meaning set forth in
Section 1.1 hereof.

“Tenant’s Share” shall mean the percentage set forth in the Basic Lease
Provisions as Tenant’s Share as reasonably adjusted by Landlord for changes in
the physical size of the Premises or the Project occurring thereafter.

“Tenant’s Work” shall have the meaning set forth in Section 5.2.

“Utilities” shall have the meaning set forth in Section 8.1 hereof.

“Restoration Period” shall have the meaning set forth in Section 14.1 hereof.

ARTICLE 2

PREMISES; APPURTENANT RIGHTS; RESERVATIONS

2.1 Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.

Excepted and excluded from the Premises and the Common Areas (as defined below)
are the ceiling, floor, perimeter walls and exterior windows (except the inner
surface of each thereof), and any space in the Premises used for shafts, stacks,
pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or other
Building facilities, but the entry doors to the Premises are a part thereof,
together with related glass and finish work. Landlord shall have the right to
place in the Premises interior sun control devices, utility lines, cables and
wiring, equipment, stacks, pipes, conduits, ducts and the like, provided that
any such installations shall be located above the ceiling or within the walls
(except for the interior sun control devices which shall be located in or near
the windows) and shall not otherwise materially interfere with Tenant’s use, or
materially reduce the rentable square footage of the Premises.

 

8



--------------------------------------------------------------------------------

2.2 Appurtenant Rights. Subject to the matters set forth in the following
paragraph, Tenant shall have, as appurtenant to the Premises, the non-exclusive
right to use, and permit its invitees to use in common with Landlord and others,
the following areas of the Property (collectively, the “Common Areas”)
(i) public or common lobbies, hallways, stairways, elevators (including but not
limited to freight elevators) and common walkways necessary for access to the
Building and the Premises, and if the portion of the Premises on any floor
includes less than the entire floor, any common toilets, any corridors required
for access to the Premises and any elevator lobby of such floor; and (ii) the
access roads, driveways, parking areas (as the same may be designated or
modified by Landlord from time to time), loading areas, pedestrian sidewalks,
landscaped areas, trash enclosures (including but not limited to dumpsters
maintained on the premises by Landlord), if any, and other areas or facilities,
if any, which are located in or on the Property and designated by Landlord from
time to time for the non-exclusive use of tenants and other occupants of the
Building.

Landlord has designated certain areas located on the penthouse, ground level and
garage level of the Building for Storage Space and Shared Space, as shown on the
plan attached hereto as Exhibit A, for use by the tenants of the Building.
Tenant shall be allocated Tenant’s Share of the Storage Space and Shared Space,
the location and use of which shall be reasonably determined by Landlord and
Tenant subject to applicable Legal Requirements, circulation requirements and
Landlord’s reasonable requirements and conditions (including, without
limitation, consideration for the utility of the unused portions of the Storage
Space and Shared Space by other tenants of the Building). The Storage Space and
Shared Space shall be leased to Tenant on all of the terms and conditions of
this Lease which are applicable to the Premises except as follows: (i) the rent
for Tenant’s Share of the Storage Space shall be the then applicable market rate
(currently $18.00 per RSF); (ii) Landlord shall not have any obligation to make
any improvements or alterations to the Storage Space and Shared Space to prepare
such space for Tenant’s use; (iii) Tenant shall use Tenant’s Share of the
Storage Space and Shared Space solely for the storage or use of Tenant’s
property or equipment and for no other purpose and in accordance with all
applicable Legal Requirements; (iv) Tenant, at its sole expense, shall keep
Tenant’s Share of the Storage Space and Shared Space clean and in good
condition; and (vi) Landlord shall not be required to provide any services for
the Storage Space and Shared Space. Notwithstanding the foregoing, as of the
Effective Date, Tenant shall be deemed to have elected to lease the entire
amount of Storage Space allocated to Tenant at the rate of $18.00 per RSF
(gross) for the Term. If Tenant subsequently elects to surrender any or all of
such Storage Space to Landlord, Landlord may offer the surrendered Storage Space
to other tenants in the Building and Tenant’s right to lease such surrendered
Storage Space thereafter will be subject to availability at such future time and
Tenant’s payment at the then applicable market rental rate.

Notwithstanding any provision herein to the contrary, Tenant’s rights under this
Lease shall always be subject to (a) reservations, restrictions, easements and
encumbrances of record, as amended from time to time, (b) such reasonable rules
and regulations from time to time established by Landlord with respect to the
Property pursuant to Section 30.18 (the “Rules and Regulations”), and
(c) Landlord’s reservations set forth in Section 2.3 below or elsewhere in this
Lease.

 

9



--------------------------------------------------------------------------------

2.3 Landlord Reservations. Notwithstanding any provision herein to the contrary,
Landlord reserves the right to: (i) grant, modify and terminate easements and
other encumbrances so long as the same do not materially and adversely interfere
with the Permitted Use by Tenant, (ii) designate and change from time to time
areas and facilities so to be used; provided however, that Landlord shall be
responsible for any costs incurred in moving any of Tenant’s personnel,
furniture, fixtures or equipment, (iii) make additions to the Building,
(iv) construct other buildings and improvements at the Property, (v) post “For
Sale” and “For Lease” signs on the Property at any time during the Term, and
(vi) change the name and street address of the Building (provided, in such
event, Landlord shall reimburse Tenant for its costs to implement such changes).
Landlord reserves the right, at any time and from time to time, to make such
changes, alterations, additions, improvements, repairs or replacements in or to
the Project (including the Premises but, with respect to the Premises, only for
purposes of repairs, maintenance, replacements and other rights expressly
reserved to Landlord herein) and the fixtures and equipment therein, as well as
in or to the street entrances and/or the Common Areas, as it may reasonably deem
necessary or desirable, provided, however, that there be no material obstruction
or modification of access to, or material interference with the use or enjoyment
of, the Premises or parking spaces by Tenant. Subject to the foregoing, provided
reasonable prior written notice is given to Tenant and Tenant’s access to the
Premises is not prohibited, Landlord shall have the right to temporarily close
all, or any portion, of the Common Areas for the purpose of making repairs or
changes thereto.

ARTICLE 3

DELIVERY OF PREMISES; ACCEPTANCE

3.1 Delivery of Premises; Acceptance of Premises. Landlord shall deliver the
Premises to Tenant upon the Effective Date provided that Tenant has delivered
the Security Deposit to Landlord and complied with the requirements of Article
13. Except as set forth in this Section 3.1 and Section 5.1(a), if applicable:
(i) Tenant shall accept the Premises in their condition as of the time of
delivery, subject to all applicable Legal Requirements (as defined in Article 6
hereof); (ii) Landlord shall have no obligation for any defects in the Premises;
and (iii) Tenant’s taking possession of the Premises shall be conclusive
evidence that Tenant accepts the Premises with Landlord’s Work completed
pursuant to Section 5.1(a).

Tenant agrees and acknowledges that, except as otherwise set forth in this
Lease, neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Premises or
the Project, and/or the suitability of the Premises or the Project for the
conduct of Tenant’s business, and Tenant waives any implied warranty that the
Premises or the Project are suitable for the Permitted Use. Notwithstanding the
foregoing, Landlord represents to its knowledge that general office, research
and development and laboratory uses are permitted uses pertaining to the
Building under the Zoning Ordinance of the City of Cambridge. This Lease
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes any and all prior representations,
inducements, promises, agreements, understandings and negotiations which are not
contained herein. Landlord in executing this Lease does so in reliance upon
Tenant’s representations, warranties, acknowledgments and agreements contained
herein.

3.2 Acknowledgment of Lease Commencement Date. Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Lease Commencement
Date, Rent Commencement Date and the expiration date of the Term when such dates
are established in accordance with the requirements of this Lease substantially
in the form of the “Acknowledgement

 

10



--------------------------------------------------------------------------------

of Lease Commencement Date” attached to this Lease as Exhibit C; provided,
however, Tenant’s failure to execute and deliver such acknowledgment shall not
affect Landlord’s rights hereunder. The “Term” of this Lease shall be the Base
Term, as defined above on the first page of this Lease and, if applicable, the
Extension Term which Tenant may elect pursuant to Article 28 hereof.

ARTICLE 4

RENT

4.1 Base Rent. The first month’s Base Rent shall be due and payable on the Lease
Commencement Date and the Security Deposit shall be due and payable on delivery
of an executed copy of this Lease to Landlord. Tenant shall pay to Landlord in
advance, without demand, abatement, deduction or set-off, equal monthly
installments of Base Rent on or before the first day of each calendar month
during the Term hereof, in lawful money of the United States of America, at the
office of Landlord for payment of Rent set forth above, or to such other person
or at such other place as Landlord may from time to time designate in writing.
Payments of Base Rent for any fractional calendar month shall be prorated. The
obligation of Tenant to pay Base Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Tenant
shall have no right at any time to abate, reduce, or set-off any Rent (as
defined in Section 1.2) due hereunder except for any abatement, reduction or
set-off as may be expressly provided in this Lease.

4.2 Base Rent Abatement Period. Notwithstanding anything in this Section of the
Lease to the contrary, so long as Tenant is not in Default (as defined in
Section 16.1) under this Lease, Tenant shall be entitled to an abatement of Base
Rent in the amount of $208,849.58 per month for six (6) consecutive full
calendar months of the Base Term beginning on the Lease Commencement Date (“Rent
Abatement”). The period during which the foregoing Base Rent abatement rights
are in effect shall be referred to as the “Base Rent Abatement Period” and the
amount of Base Rent permitted to be abated shall be referred to as the “Abated
Base Rent”. During the Base Rent Abatement Period, only Base Rent shall be
abated as provided in this Section, and all Additional Rent and other costs and
charges specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease.

As an inducement to Tenant’s entering into this Lease, Landlord offers the Rent
Abatement in order to offset Tenant’s rent obligation under its current lease
pertaining to the premises located at 840 Memorial Drive, Cambridge,
Massachusetts (“Memorial Drive Lease”), a true, accurate and complete copy of
which Tenant shall provide to Landlord prior to the Effective Date of this
Lease. Accordingly, Landlord and Tenant agree that if Tenant’s out of pocket
rent obligation under the Memorial Drive Lease is reduced or eliminated by
virtue of entering into an assignment or sublease, termination agreement or
suffering a recapture of such premises or other such means (each, a “Memorial
Drive Rent Savings Event”), Landlord and Tenant shall split Tenant’s rent
savings under the Memorial Drive Lease on a 60% to Landlord and 40% to Tenant
basis after the deduction of reasonable documented transaction costs, including,
but not limited to legal and brokerage fees and tenant improvement allowances.

 

11



--------------------------------------------------------------------------------

In order to receive the Rent Abatement and to account for the occurrence of a
Memorial Drive Rent Savings Event, Tenant shall comply with the following
requirements (collectively, the “Rent Abatement Conditions”):

 

  i. Upon the Lease Commencement Date and the first day of each successive month
thereafter until the expiration or earlier termination of the term of the
Memorial Drive Lease, Tenant shall deliver to Landlord a Rent Certificate
substantially in the form attached hereto as Exhibit D (“Rent Certificate”)
whereby Tenant certifies to Landlord, among other things, the amount of Tenant’s
actual out of pocket rent payment under the Memorial Drive Lease for the
applicable monthly period.

 

  ii. Upon Landlord’s receipt of the Rent Certificate, Tenant’s obligation to
pay the Base Rent for the applicable month shall abate.

If the Rent Certificate indicates that a Memorial Drive Rent Savings Event has
occurred, the amount of the Rent Abatement that may be applied to Base Rent
hereunder shall be reduced by the portion of the rent savings allocated to
Landlord as Tenant realizes the actual rent savings under the Memorial Drive
Lease. If a Memorial Drive Rent Savings Event has occurred and the amount of the
rent savings under the Memorial Drive Lease is greater than the remaining amount
of the Rent Abatement at such time, then Tenant shall pay Landlord, as
additional rent, the rent savings allocated to Landlord amortized over the
remainder of the stated term of the Memorial Drive Lease. The following examples
illustrate three (but not all) possible scenarios that may arise in any given
month during the Base Rent Abatement Period under this Section:

(a) No Memorial Drive Rent Savings Event Occurs Before the Expiration of the
Base Rent Abatement Period:

 

  1. Tenant submits a Rent Certificate to Landlord evidencing that no Memorial
Drive Rent Savings Event has occurred.

 

  2. Tenant pays the monthly base rent of approximately $35.290.60 to landlord
under the Memorial Drive Lease.

 

  3. The Monthly Base Rent of $208,849.58 due to Landlord pursuant to
Section 1.1 hereof is abated.

(b) Memorial Drive Rent Savings Event Occurs Before the Expiration of the Base
Rent Abatement Period:

 

  1. Tenant submits a Rent Certificate to Landlord evidencing that Tenant and
the landlord under the Memorial Drive Lease have entered into a lease
termination agreement (i.e. a Memorial Drive Rent Savings Event) yielding a rent
savings of $500,000 (after deduction of Tenant’s reasonable documented
transaction costs).

 

  2. Landlord’s share of the rent savings is $300,000 and Tenant’s share of the
rent savings is $200,000.

 

  3. Tenant pays the net monthly rent (or no monthly rent, as the case may be)
due to landlord under the Memorial Drive Lease after accounting for the rent
savings under the Memorial Drive Lease.

 

12



--------------------------------------------------------------------------------

  4. The amount of Rent Abatement that may be applied to Base Rent is reduced by
$300,000 (the amount of Landlord’s share of the rent savings). Therefore, Tenant
pays Base Rent of $208,849.58 to Landlord plus additional rent of $91,150.42
($208,849.58 + $91,150.42 = $300,000 rent savings due Landlord).

(c) Memorial Drive Rent Savings Event Occurs After the Expiration of the Base
Rent Abatement Period:

 

  1. Tenant submits a Rent Certificate to Landlord evidencing that Tenant and
the landlord under the Memorial Drive Lease have entered into a lease
termination agreement (i.e. a Memorial Drive Rent Savings Event) yielding a rent
savings of $500,000 (after deduction of Tenant’s reasonable documented
transaction costs).

 

  2. Landlord’s share of the rent savings is $300,000 and Tenant’s share of the
rent savings is $200,000.

 

  3. Tenant pays the net monthly rent (or no monthly rent, as the case may be)
due to landlord under the Memorial Drive Lease after accounting for the rent
savings under the Memorial Drive Lease.

 

  4. Assuming five months remaining in the term under the Memorial Drive Lease,
the monthly amount of the Landlord’s share of the rent savings amortized on a
straight line basis over the unexpired portion of the term under the Memorial
Drive Lease is $60,000 ($300,000 ÷ 5 months).

 

  5. Tenant pays the applicable monthly Rent to Landlord due under this Lease
plus additional rent of $60,000 for five consecutive months.

In the event of any inconsistency or conflict between the numeric examples
provided above and the written provisions set forth in this Section, the written
text shall govern.

If Tenant fails to comply with the requirements set forth in this Section 4.2,
Tenant shall be obligated to pay the applicable Base Rent. If a Rent Certificate
is inaccurate or if Tenant and Landlord have failed to properly account for a
previously-occurring Memorial Drive Rent Savings Event, then Tenant shall be
obligated to prepare and deliver a Rent Certificate addressing such inaccuracy
or failure and shall pay to Landlord the Landlord’s share of any previously
Abated Base Rent.

4.3 Additional Rent. In addition to Base Rent, commencing on the Lease
Commencement Date, Tenant agrees to pay to Landlord as additional rent
(“Additional Rent”): (i) Tenant’s Share of “Operating Expenses” (as defined in
Section 4.5), and (ii) any and all other amounts Tenant assumes or agrees to pay
to Landlord under the provisions of this Lease, including, without limitation,
any and all other sums that may become due by reason of any default of Tenant or
failure to comply with the agreements, terms, covenants and conditions of this
Lease to be performed by Tenant, after any applicable notice and cure period.

 

13



--------------------------------------------------------------------------------

4.4 Intentionally Omitted.

4.5 Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”) which may be revised by Landlord from time to time during
such calendar year. During each month of the Term commencing on the Lease
Commencement Date, on the same date that Base Rent is due, Tenant shall pay
Landlord an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.
Payments for any fractional calendar month shall be prorated. If Landlord fails
to give Tenant the Annual Estimate prior to the beginning of any calendar year,
Tenant shall continue to pay Operating Expenses in accordance with the previous
Annual Estimate, until Tenant receives a new statement from Landlord.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord in
operating, maintaining, repairing, and managing the Building and the Project
including, without duplication, Taxes (as defined in Section 4.5), capital
repairs and improvements (1) reasonably projected to reduce the amount of
Operating Expenses payable by Tenant, or (2) required to comply with any Legal
Requirements that first become effective and applicable to the Project after the
date of this Lease, amortized over-the useful life of such capital items as
determined in accordance with generally accepted accounting principles, costs
for transportation services for the benefit of the tenants of the Building and a
property management fee at fair market rates not to exceed 3.0% of Base Rent,
excluding only:

(a) the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation (including Landlord’s Work);

(b) capital expenses for the Project except as expressly permitted above;

(c) interest, principal and other payments pursuant to a Mortgage (as defined in
Section 19.1) debts of Landlord, ground rent, financing costs and amortization
of funds borrowed by Landlord, whether secured or unsecured;

(d) depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses);

(e) advertising, promotional, legal and space planning expenses and leasing
commissions and other costs and expenses incurred in procuring and leasing space
to tenants for the Project, including any leasing office maintained in the
Project, free rent and construction allowances for tenants;

(f) legal and other expenses incurred in the negotiation or enforcement of
leases;

(g) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

 

14



--------------------------------------------------------------------------------

(h) costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i) The cost of any work or services performed for any other property other than
the Project, including, without limitation, salaries, wages, benefits and other
compensation paid to employees of Landlord who are not assigned in whole or in
part to the operation, management, maintenance or repair of the Project;

(j) salaries, wages, benefits and other compensation paid to officers and
executives of Landlord and administrative employees above the grade of property
manager or building supervisor and Landlord’s general overhead;

(k) general organizational, administrative and overhead costs relating to
maintaining Landlord‘s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(l) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(m) costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 1.2);

(n) penalties, fines or interest incurred as a result of Landlord‘s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

(o) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(p) costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(q) costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(r) costs incurred in the sale or refinancing of the Project;

(s) costs for remediation, abatement, removal or encapsulation of Hazardous
Materials at the Project other than routine cleaning and maintenance which may
involve the same;

 

15



--------------------------------------------------------------------------------

(t) net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein; and

(u) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year, the excess shall be
credited against the next due amounts of Rent, provided that any overpayment
shall be paid to Tenant within thirty (30) days if the Term has ended, provided
that if Tenant is delinquent in its obligation to pay Base Rent or Additional
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, provided that Tenant pays any amount due on the Annual
Statement if applicable, Landlord will provide Tenant with access to Landlord’s
books and records relating to the operation of the Project and such information
as Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If Landlord and Tenant cannot agree upon the amount of
Tenant’s Share of Operating Expenses within thirty (30) days after Tenant’s
review of such Expense Information, then Tenant shall have the right to have an
independent public accounting firm selected by Tenant, working pursuant to a fee
arrangement other than a contingent fee (at Tenant’s sole cost and expense) and
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed), audit and/or review the Expense Information for the
year in question (the “Independent Review”). The results of any such Independent
Review shall be binding on Landlord and Tenant. If the Independent Review shows
that the payments actually made by Tenant with respect to Operating Expenses for
the calendar year in question exceeded Tenant’s Share of Operating Expenses for
such calendar year, Landlord shall at Landlord’s option either (i) credit the
excess amount to the next succeeding installments of estimated Operating
Expenses or (ii) pay the excess to Tenant within 30 days after delivery of such
statement, except that after the expiration or earlier termination of this Lease
or if Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord. If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement. If the Independent Review shows
that Tenant has overpaid with respect to Operating Expenses stated in the Annual
Statement or any adjustments made

 

16



--------------------------------------------------------------------------------

thereafter by more than 5% then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated. Notwithstanding anything set forth herein to the contrary, if
the Project is not at least 95% occupied on average during any year of the Term,
Tenant’s Share of Operating Expenses that vary according to occupancy of the
Project for such year shall be computed as though the Project had been 95%
occupied on average during such year.

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter. Landlord may
equitably adjust Tenant’s Share for any item of expense or cost reimbursable by
Tenant that relates to a repair, replacement, or service that benefits only the
Premises or only a portion of the Project that includes the Premises, which
adjustment may be reviewed by Tenant as part of the Independent Review. Base
Rent, Tenant’s Share of Operating Expenses and all other amounts payable by
Tenant to Landlord hereunder are collectively referred to herein as “Rent.”

4.6 Taxes. Tenant shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the Lease
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes: (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project. The prorated portion of any Taxes that are due and payable
pertaining to periods prior to the Lease Commencement Date or after the
expiration of the Term shall not be Tenant’s obligation to pay hereunder.
Landlord may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens securing Taxes. If a change in Taxes is
obtained for any year of the Term during which Tenant paid Tenant’s Share of
Taxes, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Taxes shall
not include any net income taxes imposed on Landlord except to the extent such
net income taxes are in substitution for any Taxes payable hereunder. If any
such Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require. Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant. If any Taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed valuation of the
Project is expressly increased by the taxing authority by a value attributable
to improvements in or alterations to the Premises, whether owned by Landlord or
Tenant and whether or not affixed to the real property so as to become a part
thereof, higher than the base valuation on which Landlord

 

17



--------------------------------------------------------------------------------

from time-to-time allocates Taxes to all tenants in the Project, Landlord shall
have the right, but not the obligation, to pay such Taxes. Landlord’s
determination of any excess assessed valuation shall be binding and conclusive,
absent manifest error. The amount of any such payment by Landlord shall
constitute Additional Rent due from Tenant to Landlord within thirty (30) days.

ARTICLE 5

CONDITION OF PREMISES; CONSTRUCTION

5.1 Base Building Work.

(a) Landlord shall deliver the Premises to Tenant upon the Effective Date with
the work (“Landlord’s Work”) more particularly described in the base building
specifications attached hereto as Exhibit E (“Base Building Specifications”)
completed. Landlord’s Work shall comply with the Legal Requirements and shall be
consistent with Class A standards for laboratory and office space, and
substantially in conformance with, and not materially inconsistent with, the
Base Building Specifications. Landlord shall deliver the Premises to Tenant with
all base building systems, including, but not limited to, HVAC, electrical, life
safety and plumbing systems in good working order, in compliance with applicable
Legal Requirements and suitable for laboratory purposes. The allocation of the
responsibilities between the Landlord’s Work and Tenant’s Work is set forth on
the Landlord/Tenant Matrix attached hereto as Exhibit F (“Landlord/Tenant
Matrix”).

(b) Tenant agrees, except as otherwise provided herein to the contrary, (i) to
accept possession of the Premises in the condition described in the Base
Building Specifications and otherwise in “as is” condition, (ii) that neither
Landlord nor Landlord’s agents have made any representations or warranties with
respect to the Premises or the Building except as provided herein, and
(iii) Landlord has no obligation to perform any work, supply any materials,
incur any expense or make any alterations, additions or improvements to the
Premises to prepare the Premises for Tenant’s use and occupancy except as
provided herein.

5.2 Tenant’s Work.

(a) Tenant shall prepare, at its sole cost and expense (against which the
Landlord’s Contribution may be applied), a set of design/development plans in
substantial conformity with the concept plan approved by Landlord (subject to
Landlord’s review of further details regarding access and maintenance of the
tel/data room and access, maintenance and ventilation issues in connection with
components located on the third floor along the window line) and attached hereto
as Exhibit G, Tenant Design and Construction Guidelines attached hereto as
Exhibit H (“Tenant Design and Construction Guidelines”) and the allocation of
responsibilities set forth in the Landlord/Tenant Matrix sufficient for Landlord
to approve Tenant’s proposed design of the Premises (“Design/Development
Plans”), and a full set of final permit-ready construction drawings (“Final
Construction Drawings”) for the interior finish and layout of the initial
improvements (“Tenant’s Work”) which Tenant desires to have performed in the
Premises. The Design/ Development Plans and the Final Construction Drawings are
collectively referred to herein as the “Plans.” Provided that no Default has
occurred and remains outstanding, Landlord shall reimburse Tenant up to
$4,358.60 ($.10 per RSF) for out of pocket costs incurred in preparing the
initial test fit of the Premises.

 

18



--------------------------------------------------------------------------------

(b) The Plans shall be submitted to Landlord, together with a construction
budget setting forth the anticipated costs for the Tenant’s Work, and Landlord
shall approve or disapprove of the Plans, which approval shall not be
unreasonably withheld, conditioned or delayed, and Landlord shall respond in any
event within fifteen (15) days of receiving them. No work shall be conducted by
or on behalf of Tenant until the Final Construction Drawings have been approved
for such work in writing by Landlord. At Tenant’s sole cost and expense (against
which the Landlord’s Contribution may be applied), Tenant shall cause the Plans
to be revised in a manner sufficient to remedy the Landlord’s objections and/or
respond to the Landlord’s concerns and for such revised Plans to be redelivered
to Landlord, and Landlord shall approve or disapprove such portions of the Plans
to which Landlord previously commented within seven (7) Business Days following
the date of resubmission. Landlord’s failure to timely respond to Tenant’s
submitted Plans or revised Plans shall be deemed to be approval thereof provided
that upon submitting such plans, Tenant provides written notice to Landlord
stating “IF LANDLORD FAILS TO RESPOND TO THE ENCLOSED PLANS WITHIN 15 DAYS (OR 7
BUSINESS DAYS AS APPLICABLE), LANDLORD’S APPROVAL SHALL BE DEEMED GIVEN PURSUANT
TO SECTION 5.2(b) OF THE LEASE” in upper case boldface type in the top margin of
such notice. Landlord’s approval is solely given for the benefit of Landlord and
Tenant under this Section and neither Tenant nor any third party shall have the
right to rely upon Landlord’s approval of the Plans for any other purpose
whatsoever.

(c) Landlord shall not charge Tenant any coordination, overhead or contractor
supervision fees in connection with Tenant’s Work; provided, however that
Landlord shall be reimbursed from the Landlord’s Contribution for any
third-party, out of pocket expenses incurred by Landlord in connection with the
review and approval of Tenant’s Work.

(d) The Plans shall be stamped by a Massachusetts registered architect and
engineer, such architect and engineer and Tenant’s general contractor and
subcontractors, being subject to Landlord’s prior approval, which shall not be
unreasonably withheld, conditioned or delayed, and shall comply with the Legal
Requirements and the requirements of the Tenant Design and Construction
Guidelines. The final approved Plans shall be in a form satisfactory to
appropriate governmental authorities responsible for issuing permits, approvals
and licenses required for Tenant’s Work.

(e) Tenant’s Work shall be completed in accordance with the Plans and no
material changes to Tenant’s Work shall occur without Landlord’s approval as set
forth herein. All of the Tenant’s Work shall be performed in accordance with the
requirements set forth in the Tenant Design and Construction Guidelines and
completed in a first class workmanlike manner. Tenant shall be solely
responsible for the effect of the Tenant’s Work on the Building’s structure and
systems, whether or not Landlord has consented to the Alterations, and shall
reimburse Landlord on demand for any costs incurred by Landlord by reason of any
faulty work done by Tenant or its contractors. All of Tenant’s Work shall be
performed in such manner as to maintain harmonious labor relations and to
minimize any material interference with Building operations or other
construction work being performed within the Building.

(f) Tenant shall use diligent efforts to keep the Project and Tenant’s leasehold
interest therein free of any liens or claims of liens arising from acts or
omissions of Tenant, or its subtenants, contractors or others claiming by,
through or under Tenant, and shall discharge or bond

 

19



--------------------------------------------------------------------------------

any such liens within ten (10) Business Days following notice to Tenant of their
filing. Before commencement of any work, upon Landlord’s request, Tenant’s
contractor shall provide a payment, performance and lien indemnity bond required
by Landlord. Tenant shall provide evidence of such insurance as Landlord may
reasonably require, naming Landlord as an additional insured. Tenant shall
indemnify Landlord and hold it harmless from and against any cost, claim, or
liability arising from any work done by or at the direction of Tenant.

(g) All alterations affixed to the Premises shall become part thereof and remain
therein at the end of the Term unless otherwise agreed to by Landlord and
Tenant. However, if Landlord gives Tenant a notice, at the time Landlord
approves the Plans, to remove any alterations, Tenant shall do so and shall pay
the cost of removal and any repair required by such removal.

(h) All of Tenant’s personal property, trade fixtures, equipment, furniture,
movable partitions, and any alterations not affixed to the Premises shall remain
Tenant’s property, removable at any time. If Tenant fails to remove any such
materials at the end of the Term, Landlord may do so and store them at Tenant’s
expense, without liability to Tenant, and may sell them at public or private
sale and apply the proceeds to any amounts due hereunder, including costs of
removal, storage and sale.

5.3 Intentionally Deleted.

5.4 Landlord’s Contribution. (a) As an inducement to Tenant’s entering into this
Lease, Landlord shall, subject to the terms set forth in this Section, provide
to Tenant a special tenant improvement allowance for the actual costs incurred
with respect to the design and hard construction costs pertaining to Tenant’s
Work up to a maximum aggregate amount of Six Million Five Hundred Thirty Seven
Thousand Nine Hundred and 00/100 Dollars ($6,537,900.00) [$150.00 per RSF] less
any past due expenses owed to Landlord by Tenant under this Lease (“Initial
Allowance”).

(b) Landlord shall pay to Tenant an amount not to exceed Landlord’s Contribution
to the extent permitted pursuant to this Section, provided that as of the date
on which Landlord is required to make payment thereof pursuant to this Section:
(i) this Lease is in full force and effect, and (ii) no Event of Default then
exists. Tenant shall pay all costs of the Tenant’s Work in excess of Landlord’s
Contribution. Before Tenant submits a requisition request for any hard
construction costs, Landlord agrees to fund up to fifty percent (50%) of
Tenant’s early design fees from Landlord’s Contribution, with the balance of
such design fees to be funded on a dollar for dollar basis as the hard
construction costs are funded. Thereafter, each funded requisition for
Landlord’s Contribution shall be applied first on account of any hard
construction costs and labor directly related to the Tenant’s Work and materials
delivered to the Building in connection with the Tenant’s Work, and then, second
on account of any design fees. If, following the expiration of the six (6) month
period following the completion of the Tenant’s Work and satisfaction of the
conditions set forth in this Section, any amount of Landlord’s Contribution has
not been requisitioned by Tenant, such remainder shall be retained by Landlord
and Tenant shall have no further right to claim thereto.

 

20



--------------------------------------------------------------------------------

(c) Landlord shall make progress payments on account of Landlord’s Contribution
to Tenant on a monthly basis, for the work performed during the previous month,
less such retainage (“Retainage”) as is provided for in Tenant’s construction
contract(s) and contracts for the purchase and delivery of furniture, fixtures
and equipment, provided that such contracts shall require Retainage of not less
than five percent (5%) of the total contract price (in the aggregate) (which 5%
Retainage shall not be in addition to the amounts retained under such
contracts).

(d) Landlord shall pay Landlord’s Proportion (hereinafter defined) of the cost
shown on each requisition submitted by Tenant to Landlord until the entirety of
Landlord’s Contribution has been exhausted. “Landlord’s Proportion” shall be a
fraction, the numerator of which is Landlord’s Contribution and the denominator
of which is the total contract price for Tenant’s Work (as evidenced by
reasonably detailed documentation delivered to Landlord with the requisition
first submitted by Tenant).

Landlord’s progress payments shall be made payable directly to Tenant or, upon
Tenant’s written request, to Tenant’s general contractor, within thirty
(30) days following the delivery to Landlord of requisitions therefor. Landlord
shall have the right, upon reasonable advance notice to Tenant, to inspect
Tenant’s books and records relating to each requisition in order to verify the
amount thereof. Tenant shall submit requisition(s) no more often than monthly.
Each such requisition shall be executed by a duly authorized officer of Tenant,
and shall be accompanied by (i) with the exception of the first requisition,
copies of partial waivers of lien from all contractors, subcontractors, and
material suppliers covering all work and materials which were the subject of
previous progress payments by Landlord and Tenant, (ii) a certification from
Tenant’s architect on a completed AIA Form G702, and (iii) a requisition
certificate on a completed AIA Form G703. Landlord shall hold such Retainage and
disburse the Retainage, or portions thereof as requisitioned by Tenant from time
to time on account of subcontractors who have completed their respective
portions of the job, upon submission by Tenant to Landlord of Tenant’s
requisition therefor accompanied by all documentation required under the
foregoing provisions of this Section, together with (A) proof of the
satisfactory completion of all required inspections and issuance of any required
approvals, permits and sign offs for the work of such subcontractor, or with
respect to the work of the Tenant’s general contractor, the Tenant’s Work, by
Governmental Authorities having jurisdiction thereover (including issuance of
the Certificate of Occupancy) (“Substantial Completion of Tenant’s Work”), and
(B) issuance of final lien waivers by all contractors, subcontractors and
material suppliers covering all of the Tenant’s Work or the portion thereof as
applicable (which final lien waivers may be conditioned upon, or delivered
concurrent with, payment of such Retainage). If Tenant fails to pay to Tenant’s
contractors the amounts paid by Landlord to Tenant in connection with any
previous requisition(s), Landlord shall thereafter have the right to have
Landlord’s Contribution paid directly to Tenant’s contractors. In addition,
concurrent with the final requisition for the Retainage, Tenant shall submit
“as-built” plans and specifications for the Tenant’s Work. The right to receive
Landlord’s Contribution is for the exclusive benefit of Tenant, and in no event
shall such right be assigned to or be enforceable by or for the benefit of any
third party, including any contractor, subcontractor, materialman, laborer,
architect, engineer, attorney or other person or entity (excepting only to a
permitted assignee of this Lease pursuant to Article 17).

 

21



--------------------------------------------------------------------------------

ARTICLE 6

USE

6.1 Use. The Premises shall be used solely for the Permitted Use set forth in
the basic lease provisions in Section 1.1 of this Lease, and in compliance with
all Legal Requirements now or hereafter applicable to the Premises, and to the
use and occupancy thereof, including, without limitation, the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with the regulations
promulgated pursuant thereto, “ADA”). Tenant shall, upon 5 days’ written notice
from Landlord, discontinue any use of the Premises which is declared by any
Governmental Authority (as defined in Section 4.6) having jurisdiction to be a
violation of a Legal Requirement. Tenant will not use or permit the Premises to
be used for any purpose or in any manner that would void Tenant’s or Landlord’s
insurance, increase the insurance cost, or cause the disallowance of any
sprinkler or other credits. Tenant shall reimburse Landlord promptly upon demand
for any additional premium charged for any such insurance policy by reason of
Tenant’s failure to comply with the provisions of this Section or otherwise
caused by Tenant’s use and/or occupancy of the Premises. Tenant will use the
Premises in a careful, safe and proper manner and will not commit or permit
waste, overload the floor or structure of the Premises, subject the Premises to
use that would damage the Premises or obstruct or interfere with the rights of
Landlord or other tenants or occupants of the Project, including conducting or
giving notice of any auction, liquidation, or going out of business sale on the
Premises, or using or allowing the Premises to be used for any unlawful purpose.
Tenant shall cause any equipment or machinery to be installed in the Premises so
as to reasonably prevent sounds or vibrations from the Premises from extending
into Common Areas, or other space in the Project. Tenant shall not, without the
prior written consent of Landlord use the Premises in any manner which will
require ventilation, air exchange, heating, gas, steam, electricity or water
beyond the capacity of the Project as set forth in this Lease.

Tenant, at its sole expense, shall make any alterations or modifications to the
interior or the exterior of the Premises or the Project that are required by
Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s use or occupancy of the Premises.
Notwithstanding any other provision herein to the contrary, Tenant shall be
responsible for any and all demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages or judgments, and all reasonable
expenses incurred in investigating or resisting the same (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and costs of
suit) (collectively, “Claims”) arising out of or in connection with Legal
Requirements related to Tenant’s use or occupancy of the Premises, and Tenant
shall indemnify, defend, hold and save Landlord harmless from and against any
and all Claims arising out of or in connection with any failure of the Premises
to comply with any Legal Requirement (to the extent that such Claims do not
arise from the failure of Landlord’s Work to comply with any Legal
Requirements).

ARTICLE 7

PARKING

7.1 Parking. Subject to all matters of record, Force Majeure, a Taking and the
exercise by Landlord of its rights hereunder, Tenant shall have the right, in
common with other tenants of the Project to use Tenant’s pro rata share of the
non-reserved parking spaces at the Project at the then-current prevailing rate
equal to (a) .65 parking spaces per 1,000 rentable square feet of the Premises
(or 28 spaces based on 43,586 RSF) for the parking spaces located in the
Building garage

 

22



--------------------------------------------------------------------------------

at the current monthly fee of $225 per space, and (b) .35 parking spaces per
1,000 rentable square feet of the Premises (or 15 spaces based on 43,586 RSF)
for surface parking spaces located on the adjacent lot at the current monthly
fee of $175 per space, as such rates may vary from time to time to reflect
current fair market parking rates in East Cambridge and Kendall Square, as shown
on the parking plan attached hereto as EXHIBIT I (“Parking Plan”). Subject to
Landlord’s reasonable requirements or conditions and any applicable Legal
Requirements and the rights of Foundation Medicine, Inc. and its successors and
assigns (“Foundation Medicine”), Tenant may designate and mark (by virtue of
signage reasonably approved by Landlord) at Tenant’s cost a portion of Tenant’s
allocated parking spaces for visitor parking on a reserved basis in locations to
be reasonably agreed upon by Landlord and Tenant.

The parking spaces shall be subject to such reasonable rules and regulations as
may be in effect for the use of the parking garage/areas from time to time
(including, without limitation, Landlord’s right, without additional charge to
Tenant above the prevailing fair market rate for parking spaces, to institute a
valet or attendant-managed parking system) provided that access to the parking
spaces by Tenant’s employees shall be on a 24/7 basis. Landlord shall not be
liable to Tenant, and this Lease shall not be affected, if any parking rights of
Tenant hereunder are impaired by Applicable Law. Notwithstanding anything to the
contrary contained herein, Landlord shall have the right to relocate the surface
parking spaces to the following garages in order of priority: (1) the
CambridgeSide Galleria Parking Garage located at 100 CambridgeSide Place in
Cambridge; (2) the First Street Garage located on Spring Street in Cambridge;
and (3) the common parking facility that serves the buildings located at 350
Kendall Street, 650 East Kendall Street, 675 West Kendall Street, 500 Kendall
Street and 350 3rd Street (Watermark Cambridge), each located in Cambridge. If
parking spaces are not available in such garages, then Landlord shall have the
right to relocate the surface parking spaces to an alternate public parking
facility of comparable quality located no further than one third mile from the
Project and located within the City of Cambridge. Tenant shall be responsible
for the actual fee for such offsite parking spaces which fee shall not to exceed
the published parking rates for monthly parking for the respective parking
garage from time to time and shall not include any mark-up of such fee by
Landlord or the owner or operator of the parking garage.

Within thirty (30) days after the Effective Date and each anniversary of the
Lease Commencement Date, Tenant shall provide Landlord written notice of the
number of parking spaces allocated to Tenant that Tenant is committed to using
each year. If the number of parking spaces requested by Tenant is less than the
28 garage spaces and 15 surface spaces allocated to Tenant, then Landlord
reserves the right to allocate the excess parking spaces to other occupants in
the Building on monthly basis. Upon sixty (60) days notice from Tenant, Landlord
shall arrange for such reallocated parking spaces to be restored for Tenant’s
non-exclusive use.

Tenant shall have no right to hypothecate or encumber the parking spaces, and
shall not sublet, assign, or otherwise transfer the parking spaces other than to
employees of Tenant occupying the Premises or to a permitted transferee pursuant
to Section 17 of this Lease.

Tenant shall, at Tenant’s sole expense, for so long as the Parking and Traffic
Demand Management Plan dated April 2008 as approved by the City of Cambridge on
April 28, 2008, including the conditions set forth in such approval (as amended
from time to time, the “PTDM”), remains applicable to the Project, (i) offer to
subsidize mass transit monthly passes for all of its

 

23



--------------------------------------------------------------------------------

employees; (ii) implement a Commuter Choice Program; (iii) discourage
single-occupant vehicle use by its employees; (iv) promote alternative modes of
transportation and use of alternative work hours; (v) meet with Landlord and/or
its representatives no more than quarterly to discuss transportation programs
and initiatives; (vi) participate in annual surveys monitoring transportation
programs and initiatives; (vii) cooperate with Landlord in connection with
transportation programs and initiatives promulgated pursuant to the PTDM;
(viii) provide alternative work programs (such as telecommuting, flex-time and
compressed work weeks) to its employees in order to reduce traffic impacts in
Cambridge during peak commuter hours; and (ix) otherwise cooperate with Landlord
in encouraging employees to seek alternate modes of transportation.

ARTICLE 8

UTILITIES; SERVICES

8.1 Utilities; Services. Landlord shall provide, subject to the terms of this
Section, hot and cold water for restrooms, drinking and office kitchen purposes,
sewer connection, heated and chilled water for the HVAC system serving the
Premises, electricity in an amount at least equal to 12 watts per usable square
foot, gas service for the HVAC system and water for sprinklers (collectively,
“Utilities”) as more particularly set forth in the Base Building Specifications.
Landlord shall pay, as Operating Expenses or subject to Tenant’s reimbursement
obligation, for all Utilities used on the Premises, all maintenance charges for
Utilities, and any storm sewer charges or other similar charges for Utilities
imposed by any Governmental Authority or Utility provider, and any taxes,
penalties, surcharges or similar charges thereon. Utilities will be separately
metered or charged directly to Tenant by the provider as provided in the
Landlord/Tenant Matrix attached hereto as Exhibit F. Tenant shall pay directly
to the Utility provider, prior to delinquency, any separately metered Utilities
and services which may be furnished to Tenant or the Premises during the Term.
Tenant shall pay, as part of Operating Expenses, its share of all charges for
jointly metered Utilities based upon consumption, as reasonably determined by
Landlord. No interruption or failure of Utilities, from any cause whatsoever
other than Landlord’s negligence or willful misconduct, shall result in eviction
or constructive eviction of Tenant, termination of this Lease or the abatement
of Rent. Tenant agrees to limit use of water and sewer with respect to Common
Areas to normal restroom use. Tenant shall supply its own cleaning and rubbish
removal service. Landlord at Landlord’s cost shall supply a dumpster or
compactor at the loading dock for Tenant’s use for the disposal of
non-hazardous, non-controlled substances.

8.2 Shafts and Risers. During the Term, Landlord grants to Tenant a
non-exclusive license to use a portion (reasonably specified by Landlord based
on Tenant’s Plans and generally based on Tenant’s Share) of the Building risers
and other Building communications pathways reasonably designated by Landlord
(“Communications Pathways”) for the installation, maintenance, operation,
replacement and/or removal at Tenant’s sole expense of certain cables, conduits,
innerducts and connecting hardware approved by Landlord (any such cables,
conduits, innerducts and connecting hardware installed within the Communications
Pathways, as the same may be modified, altered or replaced during the Term, are
collectively referred to herein as the “Connecting Cables”). Any such approvals
shall be granted, and installation performed, in accordance with the terms of
Section 11 below. With respect to each cable placed in the Communications
Pathways from and after the Execution Date, Tenant shall label such cable (at
the floor of the Building where the cable originates and the floor where such
cable terminates and at

 

24



--------------------------------------------------------------------------------

each access point in between at which such cable is pulled) with identification
information as reasonably required by Landlord which shall be consistent with
commercial practice in the Cambridge/Kendall Square submarket. Landlord makes no
warranties or representations to Tenant as to the suitability of the
Communications Pathways for the installation and operation of the Connecting
Cables and Tenant hereby accepts the same in their as is, where is condition
with all faults on the date hereof, provided, however, Landlord shall ensure
that such Communications Pathways are dry and free of interference from
electrical cables and other base building devices likely to interfere with the
operation of such Connecting Cables. In the event that at any time during the
Term, Landlord reasonably determines, that the operation and/or periodic testing
of the Connecting Cables interferes with the operation of the Building or the
business operations of any of the occupants of the Building, then Tenant shall,
upon reasonable notice from Landlord attempt to correct such interference in
accordance with commercially reasonable approaches. Tenant is expressly
forbidden to serve other tenants or occupants of the Building, to serve any
locations outside the Building, or to resell any communications services without
the prior written consent of Landlord, which consent may be granted in
Landlord’s sole discretion. Upon the expiration or earlier termination of this
license, Tenant shall remove the Connecting Cables from the Communications
Pathways and restore any damage to the Building related to the removal of the
Connecting Cables caused by Tenant, which obligations shall survive the
expiration or earlier termination of this Lease. In addition, Landlord may, upon
reasonable prior written notice (which notice shall not be required in the event
of an emergency), suspend this license and/or relocate the Connecting Cables in
the event of any repair or construction affecting the Communications Pathways,
provided, however, prior to making any such repair or construction, Landlord
shall ensure that Tenant has an alternative means of communicating in a manner
consistent with the operation and standards of the Connecting Cables at the time
of such license suspension and at Landlord’s sole cost and expense. After the
completion of such repair and/or construction, this license shall be reinstated
with such reasonable modifications as Landlord may require and for which
Landlord shall reimburse Tenant to ensure consistency with the new use of the
Communications Pathways. Subject to earlier termination pursuant to the
provisions of this Section, this license shall be coterminous with the Lease.

8.3 Rooftop Premises. During the Term, Tenant shall have the right to use a
portion of the rooftop of the Building reasonably designated by Landlord (the
“Rooftop Premises”) at no additional rental cost for the installation of HVAC
equipment, antennas, satellite dishes or other communications device and certain
mechanical devices necessary for the operation of Tenant’s business in the
Premises, all of which shall have been approved by Landlord (any devices and/or
equipment installed within the Rooftop Premises, as the same may be modified,
altered or replaced during the Term, is collectively referred to herein as
“Tenant’s Rooftop Equipment”). Landlord’s approval of such devices and/or
equipment shall not be unreasonably withheld, conditioned or delayed provided
Tenant demonstrates to Landlord’s reasonable satisfaction that the proposed
devices and/or equipment (i) do not interfere with any base building equipment
operated by Landlord on the roof; (ii) will not affect the structural integrity
of the Building or void the warranty for the roof or the roof membrane;
(iii) shall be adequately screened so as to minimize the visibility of such
devices and/or equipment; and (iv) shall be adequately sound-proofed to meet all
requirements of Legal Requirements. Tenant shall not install or operate Tenant’s
Rooftop Equipment until Tenant has obtained and submitted to Landlord copies of
all required governmental permits, licenses, and authorizations necessary for
the installation and operation thereof. In addition, Tenant shall comply with
all reasonable construction rules and regulations

 

25



--------------------------------------------------------------------------------

promulgated by Landlord in connection with the installation, maintenance and
operation of Tenant’s Rooftop Equipment. Landlord shall provide reasonable
utility service (at Tenant’s reasonable cost) to the Rooftop Premises or to
Tenant’s Rooftop Equipment. Tenant shall be responsible for the cost of
repairing and maintaining Tenant’s Rooftop Equipment in good order, condition
and repair and for the cost of repairing any damage to the Building, or the cost
of any necessary improvements to the Building, caused by or as a result of the
installation, replacement and/or removal of Tenant’s Rooftop Equipment. Landlord
makes no warranties or representations to Tenant as to the suitability of the
Rooftop Premises for the installation and operation of Tenant’s Rooftop
Equipment. Tenant shall use Landlord’s roof contractor (if such roof is under
warranty by such contractor) or another contractor reasonably acceptable to
Landlord for any work impacting the roof or roof membrane. If Tenant’s Rooftop
Equipment damages the roof (other than ordinary wear and tear damage or damage
arising from extraordinary events of a nature not controllable by Tenant such as
high winds, fire, electrical storms and the like) or invalidates or adversely
affects any warranty, Tenant shall be fully responsible for the cost of repairs
directly related and limited to the damage caused by Tenant’s Rooftop Equipment
(and any subsequent repairs to the roof to the extent that any warranty is
invalidated or adversely affected). Except as set forth in the next sentence,
Landlord shall elect, at the time of Landlord’s approval thereof, either to
require Tenant to convey to Landlord, in consideration of Ten Dollars ($10.00),
all of Tenant’s right, title and interest in and to all or any portion of
Tenant’s Rooftop Equipment or to remove such Tenant’s Rooftop Equipment or a
portion thereof at the expiration or sooner termination of the Term.
Notwithstanding the foregoing, unless this Lease has been terminated due to a
Default by Tenant, Tenant may remove Tenant’s satellite dishes and generators
and equipment appurtenant thereto at the expiration of the Term at Tenant’s cost
provided that Tenant complies with any reasonable requirements or conditions
imposed by Landlord and that Tenant remains responsible for the cost of repairs
directly related and limited to the damage caused by the removal of such
equipment.

8.4 Access. Subject to reasonable security procedures that Landlord may
institute from time to time to prevent unauthorized access to the Building,
Tenant shall have access to the Premises, the Rooftop Premises, the Building
garage and surface lot, the freight elevator and freight loading dock, and any
other appurtenant areas, twenty-four (24) hours per day, seven (7) days per
week. A security card will be issued to all permitted Building occupants. An
access card will be required for access to the Building between the hours of
6:00 p.m. and 7:00 a.m. on weekdays and 24 hours a day on weekends. Landlord
shall install a card key access system on the elevators providing Tenant with
the ability to lock off any full floors that it occupies.

ARTICLE 9

ALTERATIONS

9.1 Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 10.1)
(“Alterations”), shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld, conditioned or delayed. If Landlord approves any
Alterations, Landlord

 

26



--------------------------------------------------------------------------------

may impose such reasonable conditions on Tenant in connection with the
commencement, performance and completion of such Alterations as Landlord may
deem appropriate in Landlord’s sole and absolute discretion. However, Landlord’s
consent shall not be required for any Alterations that (a) are not visible from
the exterior of the Building; (b) will not adversely affect the Building Systems
or structural elements; and (c) either are of a cosmetic nature such as
painting, wallpapering, hanging pictures and installing carpeting, or cost less
than $50,000 in any one instance. Any request for approval shall be in writing,
delivered not less than 15 Business Days in advance of any proposed
construction, and accompanied by plans, specifications, bid proposals, work
contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying materials.
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to ensure
that such plans and specifications or construction comply with applicable Legal
Requirements. Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations. Landlord shall not charge
Tenant any coordination, overhead or contractor supervision fees in connection
with the Alterations; provided, however that Landlord shall be reimbursed for
any reasonable third-party, out of pocket expenses incurred by Landlord in
connection with the review and approval of the Alterations. Before Tenant begins
any Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup. The construction of Tenant’s Work
shall be governed by the provisions contained in Section 5.2, and not the
provisions of this Article 9.

Upon Landlord’s request, Tenant shall furnish security or make other
arrangements satisfactory to Landlord to assure payment for the completion of
all Alterations work free and clear of liens, and shall provide (and cause each
contractor or subcontractor to provide) certificates of insurance for workers’
compensation and other coverage in amounts and from an insurance company
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any
Alterations, Tenant shall deliver to Landlord: (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord may, at the time its approval of any such Installation is
requested, notify Tenant that Landlord requires that Tenant remove such
Installation upon the expiration or earlier termination of the Term, in which
event Tenant shall remove such Installation in accordance with the immediately
succeeding sentence. Upon the expiration or earlier termination of the Term,
Tenant shall remove (i) Connecting Cable as required in Section 8.2, (ii) any
Installations for which Landlord has given Tenant notice of removal in
accordance with the immediately preceding sentence, and (iii) all of Tenant’s
Property (as hereinafter defined), and

 

27



--------------------------------------------------------------------------------

Tenant shall restore and repair any damage caused by or occasioned as a result
of such removal, including, without limitation, capping off all such connections
behind the walls of the Premises and repairing any holes. During any restoration
period beyond the expiration or earlier termination of the Term, Tenant shall
pay Rent to Landlord as provided herein as if said space were otherwise occupied
by Tenant. Landlord hereby waives any lien or other interest in any of Tenant’s
Property and Removable Installations and shall confirm such waiver in a form
reasonably acceptable to Landlord and Tenant provided that Landlord shall be
paid for Landlord’s reasonable out of pocket expenses in connection with the
waiver process.

For purposes of this Lease, (x) “Removable Installations” means any
Installations that Tenant desires to have removed from the Premises at the
expiration or earlier termination of the Term which Landlord agrees in writing
may be removed by Tenant, (y) “Tenant’s Property” means Removable Installations
and, other than Installations, any personal property or equipment of Tenant that
may be removed without material damage to the Premises, and (z) “Installations”
means all property of any kind paid for by Landlord, all Alterations, all
fixtures, and all partitions, hardware, built-in machinery, built-in casework
and cabinets and other similar additions, equipment, property and improvements
built into the Premises so as to become an integral part of the Premises,
including, without limitation, fume hoods which penetrate the roof or plenum
area, built-in cold rooms, built-in warm rooms, walk-in cold rooms, walk-in warm
rooms, deionized water systems, glass washing equipment, autoclaves, chillers,
built-in plumbing, electrical and mechanical equipment and systems, and any
power generator and transfer switch.

ARTICLE 10

REPAIRS AND MAINTENANCE

10.1 Landlord’s Repairs. Landlord, as an Operating Expense subject to the
provisions of Section 4.5 hereof, shall maintain all of the structural,
exterior, parking and other Common Areas of the Project, including roof, HVAC,
plumbing, fire sprinklers, elevators and all other building systems serving the
Premises and other portions of the Project (“Building Systems”), in good repair,
comparable to other first class lab research buildings in the Kendall Square
area and in compliance with all applicable Legal Requirements, reasonable wear
and tear and uninsured losses and damages and damage caused by Tenant, or by any
of Tenant’s agents, servants, employees, invitees and contractors (collectively,
“Tenant Parties”) excluded. Losses and damages caused by Tenant or any Tenant
Party shall be repaired by Landlord, to the extent not covered by insurance, at
Tenant’s sole cost and expense. Landlord reserves the right to stop Building
Systems services when necessary (i) by reason of accident or emergency, or
(ii) for planned repairs, alterations or improvements, which are, in the
judgment of Landlord, desirable or necessary to be made, until said repairs,
alterations or improvements shall have been completed. Landlord shall have no
responsibility or liability for failure to supply Building Systems services
during any such period of interruption; provided, however, that Landlord shall,
except in case of emergency, give Tenant 24 hours advance notice of any planned
stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements. Tenant shall promptly give Landlord written notice
of any repair required by Landlord pursuant to this Section, after which
Landlord shall make a commercially reasonable effort to effect such repair.
Landlord shall not be liable for any failure to make any repairs or to perform
any maintenance unless such failure shall persist for an unreasonable time after
Tenant’s written notice of the need for such repairs or maintenance but in no
event not later than thirty (30) days after receipt of such notice, or such
longer time as is

 

28



--------------------------------------------------------------------------------

reasonably necessary if more than 30 days are reasonably required to complete
such repairs so long as Landlord commences such repairs within such 30 day
period and thereafter diligently attempts to complete the same. Tenant waives
its rights under any state or local law to terminate this Lease or to make such
repairs at Landlord’s expense and agrees that the parties’ respective rights
with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 14.1.

10.2 Tenant’s Repairs. Subject to Section 10.1 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls, reasonable
wear and tear and damage by fire or other casualty excepted. Such repair and
replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 30 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 30 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Articles 13 and 14, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

ARTICLE 11

MECHANIC’S LIENS

11.1 Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 Business Days after written notice of the filing thereof, at
Tenant’s sole cost and shall otherwise keep the Premises and the Project free
from any liens arising out of work performed, materials furnished or obligations
incurred by Tenant. Should Tenant fail to discharge any lien described herein,
Landlord shall have the right, but not the obligation, to pay such claim or post
a bond or otherwise provide security to eliminate the lien as a claim against
title to the Project and the cost thereof shall be immediately due from Tenant
as Additional Rent. If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.

 

29



--------------------------------------------------------------------------------

ARTICLE 12

INDEMNIFICATION

12.1 Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) for injury or death to
persons or damage to property (a) occurring within the Premises, or
(b) occurring outside of the Premises and caused by the negligence or willful
misconduct of Tenant, or (c) arising from a breach or default by Tenant in the
performance of any of its obligations hereunder, in all cases unless caused
solely by the willful misconduct or negligence of Landlord or Landlord’s agents,
servants, employees, and contractors. Landlord shall not be liable to Tenant
for, and Tenant assumes all risk of damage to, personal property (including,
without limitation, loss of records kept within the Premises), unless caused
solely by the willful misconduct or negligence of Landlord or Landlord’s agents,
servants, employees, and contractors, but subject to waiver of claims and
subrogation provisions of Article 13. Tenant further hereby irrevocably waives
any and all Claims for injury to Tenant’s business or loss of income relating to
any such damage or destruction of personal property (including, without
limitation, any loss of records). Landlord shall not be liable for any damages
arising from any act, omission or neglect of any tenant in the Project or of any
other third party.

The provisions of this Section 12.1 shall survive the expiration or earlier
termination of this Lease.

ARTICLE 13

INSURANCE

13.1 Insurance. (a) Tenant shall not conduct or permit to be conducted any
activity, or place any equipment in or about the Premises or the Building which
will in any way increase the rate of fire insurance or other insurance on the
Building pertaining to the Permitted Use in compliance with the terms of the
Lease provided that the Hazardous Materials List (defined in Section 21.2) does
not change. If any increase in the rate of fire insurance or other insurance is
stated by any insurance company to be due to any activity or equipment of Tenant
in or about the Premises or the Building, such statement shall be conclusive
evidence that the increase in such rate is due to such activity or equipment
and, as a result thereof, Tenant shall be liable for the amount of such
increase. Tenant shall reimburse Landlord for such amount upon written demand
from Landlord and such sum shall be considered additional rent payable
hereunder.

(b) Landlord shall insure the Building, other than Tenant’s Work and Alterations
(including improvements and betterments which shall be Tenant’s obligation to
insure), against loss due to fire and other casualties included in standard
extended coverage insurance policies in an amount equal to ninety percent
(90%) of the replacement cost thereof (with a waiver of co-insurance), exclusive
of architectural and engineering fees, excavations, footings and
foundations. Throughout the Lease Term, Landlord shall maintain commercial
general liability insurance (written on an occurrence basis) covering the
Project. Such insurance shall need not cover (a) Tenant’s furniture, fixtures,
equipment or other personal property of Tenant on the Premises, or (b) any
portion of the Tenant’s Work.

 

30



--------------------------------------------------------------------------------

(c) Commencing on the Lease Commencement Date and throughout the Lease Term,
Tenant shall obtain and maintain (1) commercial general liability insurance
(written on an occurrence basis) including coverage provided in the current
Insurance Services Office commercial general liability policy form insuring the
indemnification obligations assumed by Tenant under this lease to the extent
they are insurable, premises and operations coverage, containing an endorsement
for personal injury, (2) all-risk property insurance, or its equivalent (with
flood and earthquake coverage at Tenant’s option), (3) business interruption
insurance (in an amount not less than the Base Rent and Additional Rent then in
effect during any year), (4) comprehensive automobile liability insurance
(covering any automobiles owned or operated by Tenant, if any), (5) worker’s
compensation insurance, (6) during all periods alcoholic beverages are dispensed
or sold by Tenant at the Building or the Premises, liquor liability insurance or
host liquor liability insurance as the case may be, (7) employer’s liability
insurance, and (8) such additional insurance relating to Tenant’s use and
storage of Hazardous Materials as may be necessary to comply with any
requirement of any Governmental Authority. Such commercial general liability
insurance shall be in an amount (which may include umbrella liability insurance)
of no less than Two Million Dollars ($2,000,000) combined single limit per
occurrence with a Three Million Dollar ($3,000,000) annual aggregate. Such
property insurance shall be in an amount not less than that required to replace
all of Tenant’s Work and Alterations (including improvements and betterments)
and all other contents of the Tenant on the Premises (including, without
limitation, Tenant’s trade fixtures, decorations, furnishings, equipment and
personal property). Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Building is located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than Five Hundred Thousand Dollars ($500,000) for each accident, Five
Hundred Thousand Dollars ($500,000) disease-policy limit, and Five Hundred
Thousand Dollars ($500,000) disease-each employee.

(d) All such insurance required of Tenant under this Section shall: (1) be
issued by a company that is licensed to do business in the jurisdiction in which
the Building is located and that has a rating equal to or exceeding A:VII from
Best’s Insurance Guide; (2) in the case of the commercial general liability
insurance, name as additional insureds, the Landlord and the Landlord’s managing
agent of the Building and if required by Landlord’s lender, the holder of any
mortgage will be added as additional insured upon request by Landlord; (3) in
the case of the all-risk property insurance and business interruption insurance,
provide that the insurer thereunder waives all right of recovery by way of
subrogation against Landlord, its partners, employees and mortgage holder where
required in writing prior to a loss, in connection with any loss or damage
covered by Tenant’s property policy; (4) be reasonably acceptable in form and
content to Landlord if not on customary industry form and content; (5) be
primary and noncontributory; (6) to the extent obtainable, tenant’s insurer will
endeavor to provide to Landlord, 30 days prior written notice of cancellation
(with an exception of 10 days for non-payment of premium); however Tenant agrees
to provide notice to Landlord as soon as they are aware of such cancellation
from their carriers; and (7) not contain any deductible provision that is not
commercially reasonable unless such provision is first approved in writing by
Landlord (provided that Tenant’s deductible of $25,000 as of the Effective Date
is deemed approved). Landlord may, from time to time, require Tenant to obtain
additional insurance if such request is reasonable and customary with insurance
requirements of other similar tenants in the same geographic region, or if
Landlord’s Lender requires a change to comply with loan requirements. Tenant
shall provide certificates of insurance evidencing all required coverage prior
to commencement of Tenant’s Work and annually during the term of the lease prior
to each policy expiration. Tenant shall also agree to provide full copies of
actual policies upon written request from Landlord. Landlord may defer
commencement of the Tenant’s Work pending delivery of evidence of insurance.

 

31



--------------------------------------------------------------------------------

(e) Tenant hereby waives and releases Landlord and the holder of any mortgage
from any and all liabilities, claims and losses for damage to property for which
Landlord is or may otherwise be held liable to the extent Tenant either is
required to maintain property insurance pursuant to this Article with respect to
the property so damaged, or receives insurance proceeds on account thereof.
Landlord hereby waives and releases Tenant from any and all liabilities, claims
and losses for damage to property for which Tenant is or may be otherwise held
liable to the extent Landlord either is required to maintain property insurance
pursuant to this Article with respect to the property so damaged, or receives
insurance proceeds on account thereof. In the case of the all-risk property
insurance, both parties shall secure waiver of subrogation endorsements from
their respective insurance carriers as to the other party.

ARTICLE 14

RESTORATION

14.1 Restoration. If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 30 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
reasonably estimated to exceed 9 months (the “Maximum Restoration Period”),
Landlord may, in such notice, elect to terminate this Lease as of the date that
is 45 days after the date of discovery of such damage or destruction. If
Landlord, in such notice, does not elect to terminate this Lease, and the
restoration will exceed the Maximum Restoration period, Tenant may terminate
this Lease by providing Landlord with notice of such election to terminate this
Lease within five (5) Business Days of Tenant’s receipt of such notice. Unless
Landlord or Tenant, as the case may be, so elects to terminate this Lease,
Landlord shall, subject to receipt of sufficient insurance proceeds (with any
deductible to be treated as a current Operating Expense), promptly restore the
Premises (including Landlord’s Work and Tenant’s Work, but excluding the
improvements installed by Tenant or by Landlord and paid for by Tenant), subject
to delays arising from the collection of insurance proceeds, from Force Majeure
events or as needed to obtain any license, clearance or other authorization of
any kind required to enter into and restore the Premises issued by any
Governmental Authority having jurisdiction over the use, storage, handling,
treatment, generation, release, disposal, removal or remediation of Hazardous
Materials in, on or about the Premises (collectively referred to herein as
“Hazardous Materials Clearances”); provided, however, that if repair or
restoration of the Premises is not substantially complete as of the end of the
Maximum Restoration Period or, if longer, the Restoration Period, Landlord may,
in its sole and absolute discretion, elect not to proceed with such repair and
restoration, in which event Landlord shall be relieved of its obligation to make
such repairs or restoration and this Lease shall terminate as of the date that
is 75 days after the later of: (i) discovery of such damage or destruction, or
(ii) the date all required Hazardous Materials Clearances are obtained, but
Landlord shall retain any Rent paid and the right to any Rent payable by Tenant
prior to such election by Landlord.

 

32



--------------------------------------------------------------------------------

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 30.20) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.

Notwithstanding the foregoing, either party may terminate this Lease if the
Premises are damaged during the last year of the Term and Landlord reasonably
estimates that it will take more than two months to repair such damage, or if
insurance proceeds are not available for such restoration. Rent shall be abated
from the date all required Hazardous Material Clearances are obtained until the
Premises are repaired and restored, in the proportion which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises, unless Landlord provides Tenant with other space during the period of
repair that is suitable for the temporary conduct of Tenant’s business. Such
abatement shall be the sole remedy of Tenant, and except as provided in this
Section, Tenant waives any right to terminate the Lease by reason of damage or
casualty loss.

The provisions of this Lease, including this Section, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section sets forth their entire
understanding and agreement with respect to such matters.

ARTICLE 15

CONDEMNATION

15.1 Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, either prevent or materially interfere with Tenant’s use of
the Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. In addition, if a
Taking of the whole or any material part of the Premises or the Project would in
the reasonable judgment of Tenant either prevent or materially interfere with
Tenant’s use of the Premises, Tenant shall have the right to terminate this
Lease by written notice to Landlord within thirty (30) days of the date that
Landlord’s title has been divested of such property. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, Landlord
shall promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such

 

33



--------------------------------------------------------------------------------

compensation as may be separately awarded or recoverable by Tenant for moving
expenses and damage to Tenant’s trade fixtures, if a separate award for such
items is made to Tenant. Tenant hereby waives any and all rights it might
otherwise have pursuant to any provision of state law to terminate this Lease
upon a partial Taking of the Premises or the Project.

ARTICLE 16

EVENTS OF DEFAULT

16.1 Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due and such default shall continue for more than
five (5) Business Days after written notice from Landlord.

(b) Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to replace such insurance at least 20 days
before the expiration of the current coverage.

(c) Abandonment. Tenant shall no longer conduct any of its business operations
in the Premises.

(d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer all
or any portion of Tenant’s interest in this Lease or the Premises except as
expressly permitted herein, or Tenant’s interest in this Lease shall be
attached, executed upon, or otherwise judicially seized and such action is not
released within 90 days of the action.

(e) Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 15 days after
written notice from Landlord.

(f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g) Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Article 18 or 19 within 5 Business Days
after a second notice requesting such document.

 

34



--------------------------------------------------------------------------------

(h) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

Any notice given pursuant to this Section hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to this Section is such
that it cannot be cured by the payment of money and reasonably requires more
than 30 days to cure, then Tenant shall not be deemed to be in default if Tenant
commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

16.2 Landlord’s Remedies.

(a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
Default Rate, shall be payable to Landlord on demand as Additional Rent.

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after the date such payment is due, Tenant shall pay
to Landlord an additional sum equal to 5% of the overdue Rent as a late charge.
The parties agree that this late charge represents a fair and reasonable
estimate of the costs Landlord will incur by reason of late payment by Tenant.
In addition to the late charge, Rent not paid when due shall bear interest at
the Default Rate from the 5th day after the date due until paid.

(c) Remedies. Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

(i) Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises in compliance with applicable Legal
Requirements and expel or remove Tenant and any other person who may be
occupying the Premises or any part thereof, without being liable for prosecution
or any claim for damages therefor unless such process is accomplished by
Landlord in violation of applicable Legal Requirements;

 

35



--------------------------------------------------------------------------------

(ii) Upon any termination of this Lease, whether pursuant to the foregoing
subsection (i) or otherwise, Landlord may recover from Tenant the following:

(A) The worth at the time of award of any unpaid Rent which has been earned at
the time of such termination; plus

(B) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(C) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(E) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

As used in the foregoing subsection (c)(ii) (A) and (B), the “worth at the time
of award” shall be computed by allowing interest at the Default Rate. As used in
subsection (c)(ii)(C) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
Boston at the time of award plus 1%.

(iii) Landlord may continue this Lease in effect after Tenant’s Default and
recover Rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

 

36



--------------------------------------------------------------------------------

(iv) Intentionally Deleted.

(v) Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, upon the occurrence of a monetary Default or Default
pertaining to Tenant’s failure to comply with the requirements of Article 21,
Landlord may conduct an environmental test of the Premises as generally
described in Section 21.4 hereof, at Tenant’s expense.

Notwithstanding anything to the contrary contained herein, in no event shall
Tenant ever be liable to Landlord for any special, indirect, consequential or
punitive damages under this Lease except as may arise in connection with
Tenant’s holding over of the Premises as set forth in Article 25.

(d) Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives all right of redemption in
case Tenant shall be dispossessed by a judgment or by warrant of any court or
judge. Any reletting of the Premises or any portion thereof shall be on such
terms and conditions as Landlord in its sole discretion may determine. Landlord
shall not be liable for, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet the Premises or collect rent due in
respect of such reletting or otherwise to mitigate any damages arising by reason
of Tenant’s Default.

ARTICLE 17

ASSIGNMENT AND SUBLETTING

17.1 General Prohibition. Without Landlord’s prior written consent which shall
not be unreasonably withheld, conditioned or delayed subject to and on the
conditions described in this Section, Tenant shall not, directly or indirectly,
voluntarily or by operation of law, assign this Lease or sublease the Premises
or any part thereof or mortgage, pledge, or hypothecate its leasehold interest
or grant any concession or license within the Premises, and any attempt to do
any of the foregoing shall be void and of no effect.

17.2 Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 Business Days, but not
more than 45 Business Days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the

 

37



--------------------------------------------------------------------------------

proposed assignee or sublessee, including the proposed use of the Premises and
any Hazardous Materials proposed to be used, stored handled, treated, generated
in or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 10 Business Days after receipt of the Assignment Notice:
(i) grant such consent, or (ii) refuse such consent, in its reasonable
discretion; or (iii) terminate this Lease with respect to the space described in
the Assignment Notice as of the Assignment Date (an “Assignment Termination”).
Among other reasons, it shall be reasonable for Landlord to withhold its consent
in any of these instances: (1) the proposed assignee or subtenant is a
governmental agency; (2) in Landlord’s reasonable judgment, the use of the
Premises by the proposed assignee or subtenant would entail any Alterations that
would substantially lessen the value of the leasehold improvements in the
Premises, or would require substantially increased services by Landlord; (3) in
Landlord’s reasonable judgment, the proposed assignee or subtenant lacks the
creditworthiness to support the financial obligations it will incur under the
proposed assignment (4) in Landlord’s reasonable judgment, the business of the
proposed assignee or subtenant is inconsistent with the type and quality of the
nature of the Building; (5) the use of the Premises by the proposed assignee or
subtenant will violate any applicable Legal Requirement; (6) Landlord has
experienced previous defaults by or is in litigation with the proposed assignee
or subtenant; or (7) the proposed assignee or subtenant is an existing tenant in
the Building and Landlord has, or within a reasonable time frame will have,
vacant space of comparable size, or a prospective tenant with whom Landlord has
been in negotiations within the previous six (6) months; or (8) if the
assignment or subletting concerns more than 50% of the Premises, the net worth
(as determined in accordance with generally accepted accounting principles) of
the proposed assignee or subtenant is less than $10,000,000. If Landlord
delivers notice of its election to exercise an Assignment Termination, Tenant
shall have the right to withdraw such Assignment Notice by written notice to
Landlord of such election within 5 Business Days after Landlord’s notice
electing to exercise the Assignment Termination. If Tenant withdraws such
Assignment Notice, this Lease shall continue in full force and effect. If Tenant
does not withdraw such Assignment Notice, this Lease, and the term and estate
herein granted, shall terminate as of the Assignment Date with respect to the
space described in such Assignment Notice. No failure of Landlord to exercise
any such option to terminate this Lease, or to deliver a timely notice in
response to the Assignment Notice, shall be deemed to be Landlord’s consent to
the proposed assignment, sublease or other transfer. Tenant shall reimburse
Landlord for its reasonable, out of pocket costs in connection with its
consideration of any Assignment Notice and/or its preparation or review of any
consent documents (provided that such expenses shall not exceed $5,000 in any
one instance with respect to the approval of any assignments or sublets unless
such assignment or sublease does not occur in the ordinary course of business
(e.g. is in connection with a bankruptcy or reorganization of tenant), involves
additional documentation beyond Landlord’s customary form of consent or
significant negotiation of the same, or Landlord provides unusual or
extraordinary services in connection therewith).

Notwithstanding the foregoing, Landlord’s consent to an assignment of this Lease
or a subletting of any portion of the Premises to any entity controlling,
controlled by or under common control with Tenant (a “Control Permitted
Assignment”) shall not be required, provided that Landlord shall have the right
to approve the form of any such sublease or assignment. In addition,

 

38



--------------------------------------------------------------------------------

Tenant shall have the right to assign this Lease, upon prior written notice to
Landlord but without obtaining Landlord’s prior written consent, to a
corporation or other entity which is a successor-in-interest to Tenant, by way
of merger, consolidation or corporate reorganization, or by the purchase of all
or substantially all of the assets or the ownership interests of Tenant provided
that (i) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring the Lease, and (ii) the net worth (as determined in accordance
with generally accepted accounting principles (“GAAP”)) of the assignee is not
less than the greater of the net worth (as determined in accordance with GAAP)
of Tenant as of the date of this Lease or the date of Tenant’s most current
quarterly or annual financial statements, and (iii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease
arising after the effective date of the assignment (a “Corporate Permitted
Assignment”). Control Permitted Assignments and Corporate Permitted Assignments
are hereinafter referred to as “Permitted Assignments.”

Notwithstanding anything to the contrary in this Article, Tenant shall have the
right to obtain financing from investors (including venture capital funding and
corporate partners) which invest in private companies or undergo a public
offering which results in a change in control of Tenant without such change of
control constituting an assignment under this Section requiring Landlord
consent, provided that (i) Tenant notifies Landlord in writing of the financing
prior to the closing of the financing (or, if prohibited from so notifying
Landlord by Legal Requirements or other contractual confidentiality obligations,
then promptly thereafter), and (ii) provided that in no event shall such
financing result in a change in use of the Premises from the use contemplated by
Tenant at the commencement of the Term.

17.3 Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in Default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks

 

39



--------------------------------------------------------------------------------

installed in, on or under the Project for the closure of any such tanks. Neither
Tenant nor any such proposed assignee or subtenant is required, however, to
provide Landlord with any portion(s) of the such documents containing
information of a proprietary nature which, in and of themselves, do not contain
a reference to any Hazardous Materials or hazardous activities.

17.4 No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease and
any unamortized tenant improvement expenses paid by Tenant in excess of
Landlord’s Contribution) (“Excess Rent”), then Tenant shall be bound and
obligated to pay Landlord as Additional Rent hereunder 50% of such Excess Rent
within 10 days following receipt thereof by Tenant. If Tenant shall sublet the
Premises or any part thereof, Tenant hereby immediately and irrevocably assigns
to Landlord, as security for Tenant’s obligations under this Lease, all rent
from any such subletting, and Landlord as assignee and as attorney-in-fact for
Tenant, or a receiver for Tenant appointed on Landlord’s application, may
collect such rent and apply it toward Tenant’s obligations under this Lease;
except that, until the occurrence of a Default, Tenant shall have the right to
collect and retain such rent.

17.5 No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

17.6 Prior Conduct of Proposed Transferee. Notwithstanding any other provision
of this Section, if the proposed assignee or sublessee has operations in the
Commonwealth of Massachusetts that are or have been subject to an enforcement
order issued by any Governmental Authority and such operations are substantially
comparable to the operations proposed by the assignee or sublessee for the
Premises in connection with the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials (including, without limitation, any
order related to the failure to make a required reporting to any Governmental
Authority) pertaining to a use similar to the Permitted Use, Landlord shall have
the absolute right to refuse to consent to any assignment or subletting to any
such party.

ARTICLE 18

ESTOPPEL CERTIFICATE

18.1 Estoppel Certificate. Tenant shall, within 10 Business Days of written
notice from Landlord, execute, acknowledge and deliver a statement to Landlord,
or any prospective purchaser or lender, in writing (i) certifying that this
Lease is unmodified and in full force and effect (or, if

 

40



--------------------------------------------------------------------------------

modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which the rental
and other charges are paid in advance, if any, (ii) acknowledging whether or not
any uncured defaults exist on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, constitute a Default under this Lease, and, in any
event, shall be conclusive upon Tenant that the Lease is in full force and
effect and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution. Landlord
shall, within 10 Business Days of written notice from Tenant, execute,
acknowledge and deliver a comparable statement to Tenant.

ARTICLE 19

SUBORDINATION

19.1 Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, provided that
the Holder of such Mortgage delivers to Tenant a subordination, non-disturbance
and attornment agreement on such holder’s standard and customary form provided
that such holder is an institutional lender or investor. Tenant agrees, at the
election of the Holder of any such Mortgage, to attorn to any such Holder.
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such Mortgage and had been assigned to such Holder. The term
“Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a deed
of trust.

ARTICLE 20

SURRENDER

20.1 Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the condition the Premises are required to be maintained during the Term, along
with any Alterations or Installations permitted by Landlord to remain in the
Premises pursuant to the provisions of this Lease, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by Tenant or any Tenant Party or subtenant
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 14 and 15 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to

 

41



--------------------------------------------------------------------------------

remain in the Premises) at the expiration or earlier termination of the Term,
free from any residual impact from the Tenant HazMat Operations and otherwise
released for unrestricted use and occupancy (the “Surrender Plan”). Such
Surrender Plan shall be accompanied by a current listing of (i) all Hazardous
Materials licenses and permits held by or on behalf of any Tenant Party with
respect to the Premises, and (ii) all Hazardous Materials used, stored, handled,
treated, generated, released or disposed of from the Premises, and shall be
subject to the review and approval of Landlord’s environmental consultant. In
connection with the review and approval of the Surrender Plan, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall request. On or before such surrender, Tenant shall deliver to Landlord
evidence that the approved Surrender Plan shall have been satisfactorily
completed and Landlord shall have the right, subject to reimbursement at
Tenant’s expense as set forth below, to cause Landlord’s environmental
consultant to inspect the Premises and perform such additional procedures as may
be deemed reasonably necessary to confirm that the Premises are, as of the
effective date of such surrender or early termination of the Lease, free from
any residual impact from Tenant HazMat Operations. Tenant shall reimburse
Landlord, as Additional Rent, for the actual out-of pocket expense incurred by
Landlord for Landlord’s environmental consultant to review and approve the
Surrender Plan and to visit the Premises and verify satisfactory completion of
the same, which cost shall not exceed $5,000. Landlord shall have the
unrestricted right to deliver such Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Article 21 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

 

42



--------------------------------------------------------------------------------

ARTICLE 21

ENVIRONMENTAL REQUIREMENTS

21.1 Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party or
subtenant. If Tenant breaches the obligation stated in the preceding sentence,
or if the presence of Hazardous Materials in the Premises is caused or permitted
by Tenant or any Tenant Party during the Term or any holding over results in
contamination of the Premises, the Project or any adjacent property, or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by Tenant or any Tenant
Party or subtenant otherwise occurs during the Term or any holding over, Tenant
hereby indemnifies and shall defend and hold Landlord, its officers, directors,
employees, agents and contractors harmless from any and all actions (including,
without limitation, remedial or enforcement actions of any kind, administrative
or judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination. This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises. Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Project or any adjacent
property caused or permitted by Tenant or any Tenant Party results in any
contamination of the Premises, the Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
the Project or any adjacent property to the condition existing prior to the time
of such contamination, provided that Landlord’s approval of such action shall
first be obtained, which approval shall not unreasonably be withheld so long as
such actions would not potentially have any material adverse long-term or
short-term effect on the Premises or the Project.

Notwithstanding anything to the contrary contained in this Section 20, Tenant
shall not be responsible for, and the indemnification and hold harmless
obligation set forth in this paragraph shall not apply to (i) contamination in
the Premises which existed in the Premises prior to the Commencement Date, or
(ii) the presence of any Hazardous Materials in the Premises which migrated from
outside of the Premises into the Premises, or (iii) contamination caused by
Landlord or any Landlord Party.

 

43



--------------------------------------------------------------------------------

21.2 Business. Landlord acknowledges that it is not the intent of this Section
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Lease Commencement
Date a list identifying each type of Hazardous Materials to be brought upon,
kept, used, stored, handled, treated, generated on, or released or disposed of
from, the Premises and setting forth any and all governmental approvals or
permits required in connection with the presence, use, storage, handling,
treatment, generation, release or disposal of such Hazardous Materials on or
from the Premises (“Hazardous Materials List”). Tenant shall deliver to Landlord
an updated Hazardous Materials List at least once a year and shall also deliver
an updated list before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises. Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Lease Commencement Date, or if unavailable at that time, concurrent
with the receipt from or submission to a Governmental Authority: permits;
approvals; reports and correspondence; storage and management plans, notice of
violations of any Legal Requirements; plans relating to the installation of any
storage tanks to be installed in the Project (provided, said installation of
tanks shall only be permitted in compliance with the applicable Legal
Requirements and subject to any reasonable conditions or requirements imposed by
Landlord); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Article 20 cannot be
accomplished in 3 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

21.3 Tenant Representation and Warranty. Tenant hereby represents and warrants
to Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority). If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

21.4 Testing. If any Governmental Authority requires testing to determine
whether any contamination of the Premises or the Project has occurred as a
result of Tenant’s use, then Landlord shall have the right to conduct such
testing at Tenant’s expense. If Tenant conducts its own tests of the Premises
using third party contractors and test procedures acceptable to Landlord (and
such Governmental Authority), which tests are certified to Landlord (and such
Governmental Authority), Landlord shall accept such tests in lieu of the tests
to be paid for by Tenant. In

 

44



--------------------------------------------------------------------------------

addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant’s use of the Premises. In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section, Tenant shall pay all costs to
conduct such tests. If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense). Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement.
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing for which
Tenant is responsible hereunder in accordance with all Environmental
Requirements. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

21.5 Control Areas. Tenant shall be allowed to utilize up to its pro rata share
of the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage. As used in the preceding sentence, Tenant’s pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone. For purposes of example only, if a control area
or zone contains 10,000 rentable square feet and 2,000 rentable square feet of a
tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%.

21.6 Intentionally Deleted.

21.7 Tenant’s Obligations. Tenant’s obligations under this Section shall survive
the expiration or earlier termination of the Lease. any period of time after the
expiration or earlier termination of this Lease required by Tenant or Landlord
to complete the removal from the Premises of any Hazardous Materials (including,
without limitation, the release and termination of any licenses or permits
restricting the use of the Premises and the completion of the approved Surrender
Plan), Tenant shall continue to pay the full Rent in accordance with this Lease
for any portion of the Premises not relet by Landlord in Landlord’s sole
discretion, which Rent shall be prorated daily.

21.8 Definitions. As used herein, the term “Environmental Requirements” means
all applicable present and future statutes, regulations, ordinances, rules,
codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the Project, or the environment, including
without limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic (other than reasonable amounts of
routine cleaning products), or regulated by reason of its impact or potential
impact on humans,

 

45



--------------------------------------------------------------------------------

animals and/or the environment under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous Materials brought on the Premises by Tenant or any Tenant
Party, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.

ARTICLE 22

TENANT’S REMEDIES/LIMITATION OF LIABILITY

22.1 Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary, provided that Landlord shall diligently and continuously pursue such
cure). Upon any default by Landlord, Tenant shall give notice by registered or
certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located and
Tenant shall offer such Holder and/or landlord a reasonable opportunity to cure
the default, including time to obtain possession of the Project by power of sale
or a judicial action if such should prove necessary to effect a cure; provided
Landlord shall have furnished in advance to Tenant in writing the names and
addresses of all such persons who are to receive such notices. All obligations
of Landlord hereunder shall be construed as covenants, not conditions; and,
except as may be otherwise expressly provided in this Lease, Tenant may not
terminate this Lease for breach of Landlord’s obligations hereunder.

All obligations of Landlord under this Lease arising or accruing during the
period of such Landlord’s ownership of the Premises, and not thereafter, will be
binding upon Landlord. The term “Landlord” in this Lease shall mean only the
owner for the time being of the Premises. Upon the transfer by such owner of its
interest in the Premises, such owner shall thereupon be released and discharged
from all obligations of Landlord thereafter accruing, but such obligations shall
be binding during the Term upon each new owner for the duration of such owner’s
ownership.

22.2 Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) EXCEPT TO THE EXTENT ARISING AS A RESULT OF THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD OR ANY LANDLORD PARTY, LANDLORD SHALL NOT BE LIABLE TO
TENANT OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL
RISK OF) LOSS, DAMAGE OR INJURY, TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND
AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER

 

46



--------------------------------------------------------------------------------

AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO
LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR CONDEMNATION
THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN
THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY
PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH THIS LEASE
NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL LANDLORD EVER BE LIABLE TO TENANT
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES UNDER THIS LEASE

ARTICLE 23

INSPECTION AND ACCESS

23.1 Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of making such repairs as may be required or permitted pursuant to the Lease,
inspecting the Premises, showing the Premises to prospective purchasers or
lenders and, during the last year of the Term, to prospective tenants, and at
any time during the Term for any other business purpose. Notwithstanding the
foregoing, Landlord acknowledges that the Premises may contain confidential
proprietary information and research and laboratory experiments. Accordingly,
Tenant may elect to have a Tenant representative accompany any such tours with
prospective purchasers, tenants or lenders. If Tenant does not so elect to have
a representative accompany the tour within 24 hours after receiving Landlord’s
notice, Tenant shall be deemed to have waiver such right.

Landlord may grant easements, make public dedications, designate Common Areas
and create restrictions pertaining to the Project, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use or occupancy of the Premises for the Permitted Use. At Landlord’s
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions. Tenant shall at all times, except in the
case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided such escort does not materially and adversely affect Landlord’s access
rights hereunder

 

47



--------------------------------------------------------------------------------

ARTICLE 24

SIGNAGE

24.1 Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole but
reasonable discretion: (i) attach any awnings, exterior lights, decorations,
balloons, flags, pennants, banners, painting or other projection to any outside
wall of the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Building. Landlord shall provide at Landlord’s
expense building standard signage in the lobby and at Tenant’s entrance.
Notwithstanding the foregoing, if Tenant occupies the entire floor, Tenant may
install at Tenant’s expense Tenant’s signage in the elevator lobby in a size and
location to be determined and subject to Landlord’s approval which will not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
provided that Tenant occupies at least the entire third floor, and subject to
the rights of Foundation Medicine, Tenant shall have a non-exclusive right to
install at Tenant’s expense exterior signage on the Building façade in a
location and with a design, size and operation subject to Landlord’s approval
which shall not be unreasonably conditioned, withheld or delayed, and subject to
the applicable Legal Requirements of the City of Cambridge. Tenant shall be
responsible for all costs relating to the permitting, installation and
maintenance of the signage. Tenant shall remove any such signage, and repair any
damage caused by such removal, prior to the expiration or earlier termination of
this Lease.

ARTICLE 25

HOLDING OVER

25.1 Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease shall remain in full force and effect (excluding any
expansion or renewal option or other similar right or option) during such
holdover period, (iii) Tenant shall continue to pay Base Rent in the amount
payable upon the date of the expiration or earlier termination of this Lease,
and (iv) all other payments shall continue under the terms of this Lease. If
Tenant remains in possession of the Premises after the expiration or earlier
termination of the Term without the express written consent of Landlord, Tenant
shall become a tenant at sufferance upon the terms of this Lease except that the
monthly rental shall be equal to 150% of Base Rent in effect during the last 30
days of the Term, plus all other Additional Rent hereunder, and Tenant shall be
responsible for all damages suffered by Landlord resulting from or occasioned by
Tenant’s holding over, including consequential damages. No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Section shall not be
construed as consent for Tenant to retain possession of the Premises. Acceptance
by Landlord of Rent after the expiration of the Term or earlier termination of
this Lease shall not result in a renewal or reinstatement of this Lease.

 

48



--------------------------------------------------------------------------------

ARTICLE 26

WAIVER OF JURY TRIAL

26.1 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

ARTICLE 27

SECURITY DEPOSIT

27.1 Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth in Section 1.1 of this Lease, which Security Deposit shall be
in the form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, (v) redeemable by presentation of a sight
draft in the state of Landlord’s choice, and (vi) transferable without fee or
cost to Landlord. If Tenant does not provide Landlord with a substitute Letter
of Credit complying with all of the requirements hereof at least 10 days before
the stated expiration date of any then current Letter of Credit, Landlord shall
have the right to draw the full amount of the current Letter of Credit and hold
the funds drawn in cash without obligation for interest thereon as the Security
Deposit. The Letter of Credit shall be held by Landlord as security for the
performance of Tenant’s obligations under this Lease. The Letter of Credit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default. Upon each occurrence of a Default (as defined in
Section 16.1), Landlord may draw all or any part of the Letter of Credit to pay
delinquent payments due under this Lease, future rent damages, and the cost of
any damage, injury, expense or liability caused by such Default, without
prejudice to any other remedy provided herein or provided by law. Landlord’s
right to use the Letter of Credit under this Section includes the right to use
the Letter of Credit to pay future rent damages following the termination of
this Lease pursuant to Section 16.2 below. Upon any use of all or any portion of
the Letter of Credit, Tenant shall on demand deliver a new Letter of Credit or
amend the existing Letter of Credit to restore the Letter of Credit to the
amount set forth on Page 1 of this Lease. Tenant hereby waives the provisions of
any law, now or hereafter in force which provide that Landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of Rent, to repair damage caused by Tenant or to clean the Premises, it
being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage, foreseeable or
unforeseeable, caused by the Default of Tenant. Upon bankruptcy or other
debtor-creditor proceedings against Tenant, the Letter of Credit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
periods prior to the filing of such proceedings. The Letter of Credit, or any
balance thereof (i.e., after deducting therefrom all amounts to which Landlord
is entitled under the provisions of this Lease), shall be returned to Tenant
(or, at Landlord’s option, to the last assignee of Tenant’s interest hereunder)
within 90 days after the expiration or earlier termination of this Lease.

 

49



--------------------------------------------------------------------------------

Provided that no Default (as defined in Section 16.1) has occurred or event that
with the passage of time, or the giving of notice, or both, would constitute a
Default has occurred that remains uncured, the amount of the Security Deposit
shall be reduced to the following amounts: (i) $1,044,247.90 effective as of the
Rent Commencement Date; (ii) $835,398.32 effective as of the first anniversary
of the Rent Commencement Date; and (iii) $626,548.74 effective as of the second
anniversary of the Rent Commencement Date. Within thirty (30) days following
receipt of Tenant’s written request for the applicable reduction, any portion of
the Security Deposit in excess of the respective reduced amounts shall, if held
by Landlord in cash, be refunded to Tenant, without interest, or Landlord shall
agree to an appropriate replacement or amendment of the Letter of Credit in
order to effect the applicable reduction.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

ARTICLE 28

RIGHT TO EXTEND TERM

28.1 Extension Rights. Tenant shall have one right (an “Extension Right”) to
extend the term of this Lease for five (5) years (an “Extension Term”) on the
same terms and conditions as this Lease (other than with respect to Base Rent
and the Landlord’s Work) by giving Landlord written notice of its election to
exercise the Extension Right no sooner than fifteen (15) months earlier than and
at least 12 months prior to the expiration of the Base Term of the Lease.

Upon the commencement of the Extension Term, Base Rent shall be equal to the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of the Extension Term by multiplying the
Base Rent payable immediately before such adjustment by the Rent Adjustment
Percentage and adding the resulting amount to the Base Rent payable immediately
before such adjustment. As used herein, “Market Rate” shall mean the then market
rental rate for space that includes laboratory and office space in the
Cambridge, Massachusetts area of comparable age, quality, level of finish and
proximity to amenities and public transportation as the Premises, as determined
by Landlord and agreed to by Tenant. In addition, Landlord may impose a market
rent for the parking rights provided hereunder.

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate during the Extension Term after negotiating in good faith, Tenant
shall be deemed to have elected arbitration as described in this Article. Tenant
acknowledges and agrees that, if Tenant has elected to exercise the Extension
Right by delivering notice to Landlord as required in this Article, Tenant shall
have no right thereafter to rescind or elect not to extend the term of the Lease
for the Extension Term.

 

50



--------------------------------------------------------------------------------

28.2 Arbitration. Within ten (10) days after Tenant’s notice to Landlord of its
election (or deemed election) to arbitrate Market Rate, each party shall deliver
to the other a proposal containing the Market Rate that the submitting party
believes to be correct (“Extension Proposal”). If either party fails to timely
submit an Extension Proposal, the other party’s submitted proposal shall
determine the Base Rent for the Extension Term. If both parties submit Extension
Proposals, then Landlord and Tenant shall meet within seven (7) days after
delivery of the last Extension Proposal and make a good faith attempt to
mutually appoint a single Arbitrator (and defined below) to determine the Market
Rate. If Landlord and Tenant are unable to agree upon a single Arbitrator, then
each shall, by written notice delivered to the other within ten (10) days after
the meeting, select an Arbitrator. If either party fails to timely give notice
of its selection for an Arbitrator, the other party’s submitted proposal shall
determine the Base Rent for the Extension Term. The two Arbitrators so appointed
shall, within five (5) Business Days after their appointment, appoint a third
Arbitrator. If the two Arbitrators so selected cannot agree on the selection of
the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located, upon ten (10) days prior written notice to the
other party of such intent.

(a) The decision of the Arbitrator(s) shall be made within thirty (30) days
after the appointment of a single Arbitrator or the third Arbitrator, as
applicable. The decision of the single Arbitrator shall be final and binding
upon the parties. The average of the two closest Arbitrators in a three
Arbitrator panel shall be final and binding upon the parties. Each party shall
pay the fees and expenses of the Arbitrator appointed by or on behalf of such
party and the fees and expenses of the third Arbitrator shall be borne equally
by both parties. If the Market Rate is not determined by the first day of the
Extension Term, then Tenant shall pay Landlord Base Rent in an amount equal to
the Base Rent in effect immediately prior to the Extension Term until such
determination is made. After the determination of the Market Rate, the parties
shall make any necessary adjustments to such payments made by Tenant. Landlord
and Tenant shall then execute an amendment recognizing the Market Rate for the
Extension Term.

(b) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than
ten (10) years of experience in the appraisal of improved office and high tech
and life sciences laboratory real estate in the greater Boston, Massachusetts
metropolitan area, or (B) a licensed commercial real estate broker with not less
than ten (10) years experience representing landlords and/or tenants in the
leasing of high tech or life sciences space in Cambridge, Massachusetts,
(ii) devoting substantially all of their time to professional appraisal or
brokerage work, as applicable, at the time of appointment and (iii) be in all
respects impartial and disinterested.

28.3 Rights Personal. The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease.

 

51



--------------------------------------------------------------------------------

28.4 Exceptions. Notwithstanding anything set forth above to the contrary, at
Landlord’s option, the Extension Right shall not be in effect and Tenant may not
exercise the Extension Right:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease three or
more times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

28.5 No Extensions. The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

28.6 Termination. The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to timely cure any Default by Tenant
under this Lease; or (ii) Tenant has Defaulted three or more times during the
period from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.

ARTICLE 29

RIGHT OF FIRST OFFER

29.1 Tenant’s Right of First Offer. After the initial lease-up of the entire
Building, Tenant shall have a one-time Right of First Offer to lease any space
(“Offer Space”) in the Building subject to the right of Foundation Medicine
after initial lease-up of the Building (and to the extent any space remains
vacant after September 1, 2015) and subject to the right of Landlord to extend
or renew any then current lease (or enter into a new lease with the same tenant
even if no extension or renewal rights are contained in the current lease) and
subject to the following terms and conditions:

(a) Landlord shall give notice (“Offer Notice”) to Tenant of the availability
(or anticipated availability) of such space, setting forth the terms and
conditions on which Landlord would lease such space to Tenant which terms shall
include rent at the Market Rate. The term of the lease for the Offer Space shall
be co-terminus with the Term for the Premises provided that there is at least
five (5) years of unexpired Term remaining in the Base Term or Extension Term.
Otherwise the term pertaining to the Offer Space shall be five (5) years unless
a longer term is requested by Tenant. Tenant shall have the right, exercisable
by notice to Landlord given on or before the tenth (10th) Business Day after
receipt of the Offer Notice to lease such space on the terms and conditions set
forth in the Offer Notice. If Tenant shall not elect to lease such space within
the ten (10) Business Day period, Landlord shall be free to lease such space at
any time and on any terms and conditions; provided however, that if Landlord
intends to lease the Offer Space at an amount equal to or less than 95% of the
rent offered to Tenant in the Offer Notice or

 

52



--------------------------------------------------------------------------------

Landlord fails to lease the Offer Space within the twelve (12) month period
following Tenant’s failure to elect or election not to lease such Offer Space,
Landlord shall again offer the Offer Space to Tenant pursuant to this Article 29
at such lower rent amount. The twelve (12) month deadline shall be extended as
necessary if Landlord has commenced negotiations with a prospective tenant but
not yet in good faith executed a lease during the twelve (12) month period.

(b) The terms and provisions of Sections 28.3-28.6 shall be incorporated into
this Section and pertain to Tenant’s option to exercise its Right of First Offer
as if originally stated herein.

ARTICLE 30

MISCELLANEOUS

30.1 Notices. All notices or other communications between the parties shall be
in writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

30.2 Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

30.3 Financial Information. Upon request from Landlord given not more than once
in any twelve month period unless a Default shall have occurred and remain
outstanding, Tenant shall furnish Landlord with true and complete copies of
Tenant’s most recent annual financial statements and Tenant’s most recent
unaudited quarterly financial statements, in form customarily prepared by
Tenant. If Tenant becomes a “public company” and its financial information is
publicly available, then the foregoing delivery requirements of this Section
shall not apply. Such financial information shall be provided subject to the
requirement that Landlord agree to: (a) hold in confidence all such financial
information and not disclose the financial information to third parties other
than Landlord’s affiliates, attorneys, lenders and consultants without the prior
written consent of Tenant; (b) use the financial information solely in
connection with this Lease; (c) treat the financial information with the same
degree of care it uses to protect its own but in no event with less than a
reasonable degree of care; (d) reproduce the financial information solely to the
extent necessary in connection with this Lease, with all such reproductions
being considered confidential; and (e) disclose solely to its employees or
consultants on a need-to-know basis; provided, however, that (i) any such
employees and consultants are bound by written obligations of confidentiality at
least as restrictive as those set forth in this Lease, and (ii) Landlord remains
liable for the compliance of such employees and consultants with such
obligations.

Landlord will not have obligations of non-disclosure and non-use with respect to
any portion of the financial information that Landlord can demonstrate, by clear
and convincing evidence: (a) is generally known to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of
Landlord; (b) is in Landlord’s possession at the time of disclosure other than
as a result of Landlord’s breach of any legal obligation; (c) becomes

 

53



--------------------------------------------------------------------------------

known to Landlord through disclosure by sources other than Tenant having the
legal right to disclose such financial information; or (d) is independently
developed by Landlord without reference to or reliance upon the financial
information as evidenced by written records.

If Landlord is required by a governmental authority or by order of a court of
competent jurisdiction to disclose any of the financial information, Landlord
will give Tenant prompt written notice thereof and Landlord shall take all
reasonable and lawful actions to avoid or minimize the degree of such
disclosure. Landlord will reasonably cooperate with Tenant in any efforts to
seek a protective order.

30.4 Recordation. Tenant agrees not to record this Lease, but upon request of
either party, both parties shall execute and deliver a notice of this Lease in
form appropriate for recording or registration, and if this Lease is terminated
before the Term expires, an instrument in such form acknowledging the date of
termination.

30.5 Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

30.6 Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

30.7 Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

30.8 Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

30.9 Time. Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

 

54



--------------------------------------------------------------------------------

30.10 OFAC. Tenant, and all beneficial owners of Tenant, are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.

30.11 Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

30.12 Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

30.13 No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of
a lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

30.14 Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

30.15 REIT/UBTI. The Landlord and the Tenant hereby agree that it is their
intent that all minimum rent and all other additional rent and any other rent
and charges payable to the Landlord under this lease (hereinafter individually
and collectively referred to in this Section as “Rent”) shall qualify as “rents
from real property” within the meaning of Sections 512(b)(3) and 856(d) of the
Internal Revenue Code of 1986, as amended, (the “Code”) and the U.S. Department
of the Treasury Regulations promulgated thereunder (the “Regulations”). In the
event that (i) the Code or the Regulations, or interpretations thereof by the
Internal Revenue Service contained in revenue rulings or other similar public
pronouncements, shall be changed so that any Rent no longer so

 

55



--------------------------------------------------------------------------------

qualifies as “rent from real property” for purposes of either said
Section 512(b)(3) or Section 856(d) or (ii) the Landlord, in its sole
discretion, determines that there is any risk that all or part of any Rent shall
not qualify as “rents from real property” for the purposes of either said
Sections 512(b)(3) or 856(d), such Rent shall be adjusted in such manner as the
Landlord may require so that it will so qualify; provided, however, that any
adjustments required pursuant to this Section shall be made so as to produce the
equivalent (in economic terms) Rent as payable prior to such adjustment and
shall not materially adversely affect the operations of Tenant in the Premises.
The parties agree to execute such further commercially reasonable instrument as
may reasonably be required by the Landlord in order to give effect to the
foregoing provisions of this Section.

30.16 Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

30.17 Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of a 360 day year and 30 day months.

30.18 Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project. The current rules and regulations are attached hereto as Exhibit J.
If there is any conflict between said rules and regulations and other provisions
of this Lease, the terms and provisions of this Lease shall control.
Furthermore, during the performance of Tenant’s Work, if there is any conflict
between said rules and regulations and the Tenant Design and Construction
Guidelines attached hereto as Exhibit H, the terms and provisions of the Tenant
Design and Construction Guidelines shall control. Landlord shall not have any
liability or obligation for the breach of any rules or regulations by other
tenants in the Project and shall not enforce such rules and regulations in a
discriminatory manner.

30.19 Security. Landlord and Tenant acknowledge and agree that security devices
and services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises and that Tenant is not providing
any security services with respect to areas outside of the Premises. Tenant
agrees that, except to the extent caused by the negligence or willful misconduct
of Landlord or any Landlord Party, Landlord shall not be liable to Tenant for,
and Tenant waives any claim against Landlord with respect to, any loss by theft
or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises. Tenant shall be entitled to install and maintain
security devices and services as it deems appropriate within the Premises, and
Landlord acknowledges that the scope of such security devices and services may
include surveillance and monitoring of areas outside of the Premises provide
that such devices do not affect the rights and use and enjoyment of other
tenants in the Building. Tenant shall be solely responsible for the personal
safety of Tenant’s officers, employees, agents, contractors, guests and invitees
while any such person is in, on or about the Premises and/or the Project. Tenant
shall at Tenant’s cost obtain insurance coverage to the extent Tenant desires
protection against such criminal acts.

 

56



--------------------------------------------------------------------------------

30.20 Force Majeure. Neither party shall be responsible or liable for delays in
the performance of its obligations hereunder (other than monetary obligations)
when caused by, related to, or arising out of acts of God, sinkholes or
subsidence, strikes, lockouts, or other labor disputes, embargoes, quarantines,
weather, national, regional, or local disasters, calamities, or catastrophes,
inability to obtain labor or materials (or reasonable substitutes therefor) at
reasonable costs or failure of, or inability to obtain, utilities necessary for
performance, governmental restrictions, orders, limitations, regulations, or
controls, national emergencies, delay in issuance or revocation of permits,
enemy or hostile governmental action, terrorism, insurrection, riots, civil
disturbance or commotion, fire or other casualty, and other causes or events
beyond the reasonable control of such party (“Force Majeure”).

30.21 Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person in connection with this transaction
and that no broker brought about this transaction, other than the Brokers listed
in Section 1.1 hereof. Landlord and Tenant each hereby agree to indemnify and
hold the other harmless from and against any claims by any broker, other than
the Brokers named in Section 1.1, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction. Landlord will be responsible to pay the
commissions due to the named Brokers pursuant to a separate agreement.

30.22 Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

[Signatures on next page]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

 

BLUEBIRD BIO, INC.,

a Delaware corporation

By:   /s/ Nick Leschly Name:   Nick Leschly Title:  

Chief Executive Officer

LANDLORD:

 

150 SECOND STREET, LLC,

a Delaware limited liability company

By:   /s/ Shawn Hurley   Shawn Hurley, Manager By:   /s/ Mats Johansson   Mats
Johansson, Manager

 

58



--------------------------------------------------------------------------------

EXHIBIT A TO LEASE

PLAN OF PREMISES, STORAGE SPACES AND SHARED SPACES

(Attached)

 

A-1



--------------------------------------------------------------------------------

LOGO [g268030page65.jpg]

 



--------------------------------------------------------------------------------

LOGO [g268030page66.jpg]

 



--------------------------------------------------------------------------------

LOGO [g268030page67.jpg]

 



--------------------------------------------------------------------------------

LOGO [g268030page68.jpg]

 



--------------------------------------------------------------------------------

LOGO [g268030page69.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

That certain parcel of land with the buildings thereon situated in Cambridge,
Middlesex County, Massachusetts being bounded and described as follows:

65 Bent Street, Cambridge, Massachusetts

 

            WESTERLY    on Second Street, two hundred (200) feet;
            NORTHERLY    on Charles Street, three hundred (300) feet;
            EASTERLY    on land of owners unknown, two hundred (200) feet;
            SOUTHERLY    on Bent Street, three hundred (300) feet.

Containing 60,000 square feet of land, any or all of said measurements being
more or less.

Subject to that certain Ground Lease dated November 12, 2010 by and between Bent
Associates Limited Partnership, a Massachusetts limited partnership, as ground
lessor, and 150 Second Street, LLC, a Delaware limited liability company, as
ground lessee, notice of which Ground Lease is recorded with the Middlesex
County South District Registry of Deeds in Book 55812, Page 1.

Being the same premises conveyed by Quitclaim Deed dated December 26, 1985 and
recorded with said Deeds in Book 16676, Page 105.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO LEASE

ACKNOWLEDGMENT OF LEASE COMMENCEMENT DATE

This ACKNOWLEDGMENT OF LEASE COMMENCEMENT DATE is made this              day of
                    ,             , between 150 SECOND STREET, LLC, a Delaware
limited liability company (“Landlord”), and                             , a
             corporation (“Tenant”), and is attached to and made a part of the
Lease dated                 ,              (the “Lease”), by and between
Landlord and Tenant. Any initially capitalized terms used but not defined herein
shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Lease Commencement Date of the Base Term of the Lease is
                    ,              and the termination date of the Base Term of
the Lease shall be midnight on                     ,             . The Rent
Commencement Date is                     ,             . In case of a conflict
between the terms of the Lease and the terms of this Acknowledgment of
Commencement Date, this Acknowledgment of Lease Commencement Date shall control
for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Acknowledgment of
Lease Commencement Date to be effective on the date first above written.

 

TENANT:

 

                                                                    
                 ,

a                      corporation

By:     Its:    

 

LANDLORD:

 

150 SECOND STREET, LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D TO LEASE

RENT CERTIFICATE

150 Second Street, LLC

c/o Skanska USA Commercial Development Inc.

253 Summer Street

Boston, MA 02210

 

  Re: Lease dated as of                      by and between Rivertech Associates
II, LLC (“Landlord”), and Bluebird Bio, Inc. (“Tenant”), pertaining to the
                 floor consisting of                  rentable square feet of
the building (collectively, the “Premises”) located at 840 Memorial Drive,
Cambridge, Massachusetts (“Lease”).

The undersigned hereby certifies, represents and warrants to 150 Second Street,
LLC and its successors, assigns, affiliates and lenders (together, the “New
Landlord”), as follows and acknowledges that this certification, representation
and warranty are being relied upon by the New Landlord in connection with
provisions of Section 4.2 of the Lease Agreement dated as of
                    , 2013 by and between New Landlord and Tenant pertaining to
certain premises located at 150 Second Street, Cambridge, Massachusetts:

1. Tenant has previously delivered a true, accurate and complete copy of the
Lease to the New Landlord and there have been no amendments, modifications, side
letters or other agreements relating to the Lease since such delivery. The Lease
is in full force and effect.

2. The term of the Lease expires on                     .

3. Tenant has paid to Landlord the monthly fixed rent of $                 and
monthly additional rent for operating costs and taxes of $                 due
under the Lease through the period ended                 , 20__.

6. Tenant is not entitled to, and has made no agreement(s) with Landlord
concerning, free rent, partial rent, rebate of rent payments, credit or offset
or deduction in rent, or any other type of rental concession, including, without
limitation, lease support payments, lease buy-outs, or rental concessions
pertaining to any unfunded tenant improvement allowance.

7. Tenant has neither assigned its interest under the Lease, by operation of law
or otherwise, nor entered into any sublease, concession agreement or license
pertaining to the Premises or any portion thereof.

8. Tenant has no option to reduce the Premises or no right to terminate the
Lease prior to the stated expiration date other than as specifically set forth
in the Lease with respect to casualty and condemnation. The Landlord has no
right to recapture any portion of the Premises prior to the stated expiration
date other than as specifically set forth in the Lease with respect to casualty
and condemnation.

 

D-1



--------------------------------------------------------------------------------

9. [If a Memorial Drive Rent Savings Event has occurred, in lieu of Sections 4,
5 or 6 above, as the case may be, insert in substantially the following form :
Tenant has entered into a sublease pertaining to the Premises. The monthly base
rent and escalations due to Landlord is $                 for the period ended
                . The documented out of pocket transaction costs to Tenant in
connection with the sublease is $                . The rent payable under the
sublease is $                 for the period ended                 .

Or in the alternative, as the case may be: Tenant’s rent obligations under the
Lease have terminated or been reduced by virtue of                  (for
example, lease termination agreement). The aggregate amount of rent savings
under the Lease through the original expiration date of the term of the Lease is
$                . The documented out of pocket transaction costs to Tenant in
connection with the (lease termination agreement) is $                . ]

Executed under seal as of the          day of                 , 20     .

 

BLUEBIRD BIO, INC.,

a Delaware corporation

By:     Name:     Title:    

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E TO LEASE

BASE BUILDING SPECIFICATIONS

 

E-1



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]   3.5.13

 

Base-Building Core & Shell Definition

150 Second Street – Cambridge, MA

1. GENERAL

Landlord is to deliver building for Use Group B and S-2, using Type I-B
Construction in accordance with 780 CMR Massachusetts State Building Code – 8th
Edition.

 

  A. Basement Level – 12’-2” Floor-to-floor height.

 

  B. Ground Floor – 14’-8” Floor-to-floor height.

 

  C. Second Floor – 14’-8” Floor-to-floor height.

 

  D. Third Floor – 14’-8” Floor-to-floor height.

 

  E. Total area is approximately 123,210 RSF subject to final measurement.

 

  F. Structure designed to accommodate finish ceiling height of 9’-4” AFF.

 

  G. Slab to underside of beam dimension is 11’ typical with ability for
utilities to be run though open webbed joists.

 

  H. General column spacing is 32’ x 45’.

 

  I. Building/Core and Shell Project designed to achieve LEED Gold Certification
(NC).

2. FOUNDATIONS AND SLAB-ON-GRADE

 

  A. Foundations consist of spread footings with a perimeter foundation wall.
Basement slab consists of 5” reinforced concrete slab-on-grade.

 

  B. All foundation, slab-on-grade, and slabs-on-deck concrete will be
controlled and tested in accordance with applicable building codes and
standards. Concrete compressive strengths will be as required to meet structural
requirements, but no less than 4,000 psi.

 

  C. Concrete reinforcing steel conforms to ASTM 615.

 

  D. Welded wire mesh conforms to ASTM 185.

 

  E. Slab-on-grade designed for a 100 psf live load.

3. STRUCTURE

 

  A. The structure has been designed with the following live loads:

 

  1. Wind and seismic loads in accordance with State Building Code.

 

  2. Tenant area floors – 100 psf.

 

  3. Mechanical equipment rooms – 150 psf

 

  4. Penthouse Roof –20 psf Minimum Live Load and in accordance with governing
building codes, plus allowances for specific snow drifting and equipment loads.

 

  B. The structure consists of an internally-braced steel frame supporting
composite 3” metal deck with 4  1⁄2 “ NW concrete fill at tenant floors,
reinforced with 6 x 6 W.W.F.

 

LOGO [g268030150_footer.jpg]

E-2



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]   3.5.13

 

  C. All steel is ASTM A36, A572 grade 50, A992 grade 50, A500 grade B, or as
required. All shop and field-welded connections are welded in accordance with
AWS standards. Bolted field connections have been made with  3⁄4” diameter A325
high-strength bolts, minimum.

 

  D. Floor deck at tenant floors consists of minimum 18 gauge steel or as
engineered. All metal deck will conform to the Steel Deck Institute’s Code of
Recommended Standard Practice.

 

  E. Composite steel floor deck concrete cover at floors have a minimum
compressive strength of 4,000 psi and reinforced with welded wire mesh.

 

  F. Structure is fireproofed where required by the Commonwealth of
Massachusetts Building Code.

 

  G. Fire exit stairs are standard steel pan stair assemblies with painted steel
handrails and concrete treads.

 

  H. Miscellaneous iron items (elevator sill angles, ladders, railings, access
platforms, stairs for accessing all equipment in compliance with OSHA and
applicable codes, loose lintels, expansion plates, toilet partition support
frames, etc.) are provided as needed.

4. ROOFING AND WATERPROOFING

 

  A. Roofing system is a loose-laid, mechanically-fastened or fully adhered,
single-ply membrane, TPO type similar to Carlisle.

 

  B. Roof insulation is extruded polystyrene board similar to Styrofoam by Dow,
conforming to requirements of the Massachusetts State Energy Code and is
acceptable for use with the roofing membrane specified.

 

  C. Roof accessories such as bonding adhesive, splicing cement, lap sealant,
tape, water cut-off mastic, etc., are compatible with the roofing membrane
specified. Typical roof penetrations are flashed with material matching the roof
system.

 

  D. Metal flashing has been provided and a perimeter coping/gravel stop is
anodized extruded or painted brake-formed aluminum.

 

  E. Elevator pits are waterproofed as required.

 

  F. Compatible roof walkway pads by the roofing manufacturer have been provided
for base building equipment access and servicing.

 

  G. Base building includes a prescribed method for exterior window. Equipment
to be provided by property management personnel.

5. EXTERIOR WALLS

 

  A. The Building is clad with a combination of cementitious fiberboard, strip
windows, curtain wall and composite metal panels. All glass is new energy
efficient “low E” glass.

 

LOGO [g268030150_footer.jpg]

E-3



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]   3.5.13

 

  B. Entrance doors are aluminum storefront doors. BOH doors are painted hollow
metal.

 

  C. Loading dock exterior doors are electronically operated, high-cycle
aluminum doors by Rytec or similar.

6. INTERIOR FINISHES

 

  A. Main entrance floor finish is terrazzo flooring. Lobby walls are finished
with a combination of wood paneling/glass/resin synthetic panel feature wall and
painted drywall and ceilings.

 

  B. Core Toilet floors are ceramic tile or similar. Marble thresholds are
provided at door openings where ceramic tile abuts other floor finishes. All
toilet room wet walls are covered with ceramic tile or similar up to ceiling.
Paint is provided for the remaining walls. Toilet ceilings are acoustical
tegular tile suspended ceilings with an exposed suspension grid, or drywall.
Lavatory counters are polished granite or similar with under mounted sinks. All
toilet spaces throughout the building are of the same color and level of finish.
Automatic flushometers and touchless faucets have been installed on all
lavoratories, water closets, and urinals.

 

  C. Door frames are hollow metal (cold-formed steel). Solid core, wood veneer
doors are provided for common area amenities such as toilet rooms. Painted
hollow metal doors are provided for Base Building service areas. All doors and
hardware comply with regulations of the Massachusetts Architectural Access Board
and The Americans with Disabilities Act.

 

  D. Landlord has provided the Base Building mechanical rooms, electrical rooms,
telephone/data riser closets and janitorial closets in core area on typical
floors and ground floor.

 

  E. Inside face of typical exterior walls consists of the back of the façade
cladding system with insulation, fireproofed as required by code.

 

  F. Lobby and Base Building interior lighting consists of architecturally
specified efficient lighting.

 

  G. Typical stair finishes include concrete floors and treads, painted steel
risers and rails, primed and painted drywall surfaces.

7. SPECIALTIES & EQUIPMENT

 

  A. Building Directory’s will be provided by Base Building. Base Building will
specify and install signage required by code, including City of Cambridge
Inspectional Services and Fire Dept. for Base Building portion of construction.

 

  B. Metal toilet partitions are steel panels with brushed stainless steel
finish, and floor-mounted.

 

LOGO [g268030150_footer.jpg]

E-4



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]   3.5.13

 

  C. Toilet room accessories, brushed stainless steel, Bobrick Co., or equal:
recessed paper towel dispenser; toilet paper holders; soap dispensers; grab
bars.

8. VERTICAL TRANSPORTATION

 

  A. Two (2) gearless, standard elevators based on the following quantities,
speeds and capacity: One (1) 3,500 #, 200fpm passenger elevator serving Basement
through 3rd floors and One (1) 4,000, 200fpm, double-sided combination service /
passenger elevator serving Basement through penthouse floors. Interior cab
finishes are similar in quality and context to ground floor lobby.

9. PLUMBING

 

  A. Domestic water system supplied by dual metered service from public water
mains. Piping is type “L” copper. Two (2) 125 gallon, gas-fired domestic water
heaters are provide re-circulating hot water to accommodate core toilet rooms
and tempered water risers.

 

  B. Stormwater is reclaimed from a portion of the roof; collected in an
underground storage tank and reused for toilet and urinal flushing to supplement
potable water requirement. Overflow from tank and the remainder of the roof
discharges to a storm infiltration system.

 

  C. Low pressure gas service provided to all base building equipment. Gas riser
is sized with additional capacity to supply tenant provided generators.

 

  D. Typical toilet rooms on floors 1-3 have fixture count as required by code.
All water closets and urinals are wall hung to facilitate floor cleaning. All
fixtures are “low-flow” type, hands-free. Lavatory sinks are under mounted and
have metered and motion sensor operated faucet controls with hot water flow
restrictors.

 

  E. Showers are provided on the first floor.

 

  F. Non-potable cold water risers are provided to supply non-potable connection
at each floor.

 

  G. Clear water waste receivers aree provided at each floor to accept RO reject
water, condensate and similar clean water. This water can also be collected in
the above-mentioned tank for reuse.

 

10. FIRE PROTECTION SYSTEM

 

  A. Fire protection is fed from a 6” service from the public water main. An
in-line, vertical fire pump feeds two (2) 6” combined standpipes, to provide
pressure for the sprinkler system.

 

  B. Hose connections for Fire Department use will be provided as required by
code for base building only. Piping will be black steel pipe schedule 10 for
pipe 2 1⁄2” and larger and schedule 40 for pipe 2” and smaller. All piping,
valves and equipment is UL-Listed and labeled. Tamper switches are provided on
all control valves.

 

LOGO [g268030150_footer.jpg]

E-5



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]   3.5.13

 

  C. Automatic sprinkler system is supplied from the combination
sprinkler/standpipe risers in each stair. The sprinkler systems on each floor is
connected to the riser in each stair. All occupied space in the building is
fully sprinklered using upright sprinkler heads, at a density in accordance with
code. Sprinkler coverage is designed for light hazard protection in core and
common areas, ordinary hazard group 1 protection in mechanical and storage
areas, and up to ordinary hazard group 2 in tenant lab areas.

 

11. HEATING, VENTILATING AND AIR CONDITIONING

 

  A. The cooling system includes a chilled water plan consisting of three
(3) 300-ton water-cooled centrifugal chillers, associated pumps, and
distribution to two (2) custom manufactured variable volume air handling units
with a nominal capacity of 82,000CFM. Heat is rejected to the atmosphere by two
(2) 625-ton cooling towers equipped with whisper quiet fans.

 

  B. Heating is provided by hot water risers fed from four (4) 2,700-MBH
gas-fired, condensing boilers. Valved branch lines on the hot water risers is
provided to each floor for tenant use.

 

  C. Laboratory exhaust is provided by two (2) 82,000 CFM variable volume
exhaust air handlers with energy recovery systems to transfer heat from the
exhaust to the outside air entering the building.

 

  D. Space is provided for additional tenant dedicated air handlers, exhaust air
handlers, cooling towers, boilers and chillers.

 

  E. Tenant supplemental cooling capacity is provided by secondary condenser
water risers connected to the building’s cooling towers by 140 ton plate and
frame heat exchanger providing approximately 45 tons of cooling to each floor.

 

  F. Garage exhaust is equipped with a total capacity of 20,600CFM exhaust
control with carbon monoxide sensors and VFD control.

 

  G. The Building Automation System is equipped with Direct Digital Control
(DDC). The DDC system incorporates a complete graphics interface package to
monitor and control all HVAC systems. The system is expandable to include all
tenant systems and equipment.

 

  H. One 660 gallon double wall fuel storage tank is provided to feed the
life-safety emergency generator in the mechanical penthouse.

 

  G. Toilet areas have exhaust air systems maintaining an exhaust rate of
75CFM/fixture.

 

  H. Base building provides infrastructure for approximately 75 degrees
Fahrenheit, dry bulb at 55% relative humidity during the cooling season and
approximately 70 degrees Fahrenheit during the heating season; both based on
ASHRAE design conditions of the City of Boston.

OUTDOOR DESIGN CONDITIONS ( ASHRAE 1%)

 

A.    Summer:    91 F dry bulb       88 degrees Farhrenheit dry bulb, 73 degree
Farhrenheit wet bulb B.    Winter:    6 degrees Fahrenheit Dry Bulb

 

LOGO [g268030150_footer.jpg]

E-6



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]   3.5.13

 

INDOOR DESIGN CONDITIONS

 

A.    Summer:    74 F dry bulb 50 % RH B.    Winter:    72 F dry bulb 20% RH

VENTILATION

Minimum Outside Air: In accordance with the Massachusetts State Building Code,
8th Edition

 

Anticipated occupancy:    7 people per 1000sf for office    50 people per 1000sf
for conference room Ventilation Rate:    1.7 CFM/sq ft

INTERNAL HEAT GAIN

 

Occupants:    108sf/person (useable sf) Lighting    1.0 watts/useable sf Power
   7 watts/useable sf

 

  G. Outside air for ventilation is provided by four ventilation riser ducts
stubbed into 1 location on each floor in accordance with current codes and
ASHRAE standards. Ventilation and exhaust airflows for Tenant needs shall be
designed by Tenant designers. Available floor exterior static pressure allowance
shall be 0.75”wc.

 

  I. Base Building mechanical equipment is provided with necessary acoustical
vibration isolation as recommended by an independent acoustical consultant to
achieve a Sound Transmission Class in accordance with code.

 

12. ELECTRICAL

 

  A. Base building service is a metered 3,000-amp 277/480V 3-phase, 4 wire
electric service

 

  B. Each tenant floor is served by a separately unmetered 800-amp 277/480V
3-phase, 4 wire electric service capable of providing 12w/sf of tenant floor
power

 

  C. Spare capacity is provided at the building switchgear for additional
electric service as required.

 

  D. A 250 KW, diesel engine generator to accommodate base building life safety
requirements is provided.

 

  E. One telephone/data closet per floor is provided in base building for tenant
installed risers and distribution cabling, consisting of three (3) riser sleeves
at 5” each

 

  F. A fully addressable code compliant fire alarm system is installed with
sufficient power supplies and infrastructure capacity at the head end for the
future tenant tie-in. The tenant is responsible for electronic release devices
and locking mechanisms at stair tower egress doors if the tenant intends to use
stairwells for inter-floor travel. The tenant is to supply, install and
coordinate all fire alarm notification and initiating devices within the tenant
space connected to base building systems. Base Building egress stairwell doors
will be passage type, unlocked.

 

  G.

Fire alarm system includes a City of Cambridge Master Box, all front end
equipment, common area ADA notification and alarm initiating devices, elevator

 

LOGO [g268030150_footer.jpg]

E-7



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]   3.5.13

 

  recall, and terminal boxes on each floor for connection of tenant fire alarm
and notification devices to the base building system. The fire alarm terminal
cabinets shall be located in the electrical closets.

 

  H. Base building security system provides building perimeter security with
card readers and CATV. Tenant security system is to be designed by the tenant
for its specific needs. Tenant will be responsible for system design,
distribution wiring and installing all the cameras, access control, and related
appurtenances as part of TI.

—END—

 

LOGO [g268030150_footer.jpg]

E-8



--------------------------------------------------------------------------------

EXHIBIT F TO LEASE

LANDLORD TENANT MATRIX

 

F-1



--------------------------------------------------------------------------------

Skanska Commercial Development Inc

150 Second Street

5.15.13

Allocation of Responsibility Between Landlord and Tenant Work

 

ELEMENT

  

DESCRIPTION

  

BASE
BUILDING
WORK

  

TENANT
WORK

SITE IMPROVEMENTS:    Entrance Plaza, perimeter sidewalks, street trees, street
lights and furniture in accordance with the Approved Project.    X      
Telephone conduit from outside building into basement floor telephone room.    X
      Cable/Data conduit from outside building into basement telephone room    X
      Electrical Service to building    X       Gas Service to building for base
building and tenant systems    X       Domestic sanitary sewer connection to
street    X       Lab waste sanitary sewer connection from tenant pH room in
basement floor to building drain.    X       Domestic and fire protection water
service to building.    X   

 

F-2



--------------------------------------------------------------------------------

CODE COMPLIANCE:    Building construction in accordance with requirements of
Massachusetts State Building Code, 8th edition (as amended, restated, or
superseded as applicable)    X    X STRUCTURE:    Floor systems capable of
supporting a live / partition load of 100 lbs. psf on all floors    X      
14’8” Floor to floor heights, 12’ floor to floor height in B1    X       Floor
construction to accommodate 100lbs/sf on floors 1 through 3. Penthouse floor
construction to accommodate 150lbs/sf    X       Structural modifications to
increase floor live load capacity       X    Structural modifications to
accommodate tenant specific openings including but not limited to shafts,
risers, and interconnecting stairs       X    Framed openings for base building
supply air and tenant exhaust shafts    X       All catwalks and dunnage
required to support and enable access to Base Building mechanical equipment.   
X       All structural modifications, dunnage, catwalks and other requirements
necessary to support and enable access to Tenant equipment in Penthouse       X

 

F-3



--------------------------------------------------------------------------------

   Miscellaneous metal items such as brackets or supports and concrete
housekeeping pads required for tenant supplied equipment       X    Structural
assemblies requiring fire-proofing to be sprayed with cementitious fireproofing
system    X    X BUILDING ENVELOPE:    Environmentally responsible sustainable
building design that achieves LEED Gold Certification.    X       Facade of
aluminum and glass window wall, cementitious rain screen and metal panels, with
thermally insulated glass including light-gauge metal stud back-up with
insulation where required    X       Overhead coiling doors at loading dock and
at parking garage entry    X       Acoustic roof screen to conceal tenant
exhaust fans and standby generators    X       Architecturally integrated,
enclosed mechanical penthouse with space for tenant mechanical equipment.    X
      Any modifications to façade, penthouse or screen wall system necessary to
accommodate tenant requirements, provided that any such modifications must be
approved by Landlord.       X ROOFING:    TPO system with walking pads to all
base building mechanical equipment.    X   

 

F-4



--------------------------------------------------------------------------------

   Roofing penetrations for tenant equipment or systems, to be made in
accordance with roofing manufacturer’s details and warranty requirements       X
   Walking pads to tenant special mechanical equipment.       X COMMON AREAS:   
Entrance lobby with finishes that include stone, tile & carpet flooring, wood or
stone wall accents, drywall and suspended ceilings and appropriate accent
lighting.    X       Finished egress stairways and corridors as required for
occupant circulation and emergency egress    X       Men’s and Women’s shower
rooms located near first floor bathrooms    X       Exterior loading area with
two truck bays with access and space for one rubbish dumpster    X       Loading
Dock Lift (if required)       X    Ground floor recycling room    X      
Basement level parking area    X       Bike racks located in basement    X      
Finished basement floor main electrical service rooms, water and fire pump room
   X       Finished toilet rooms, janitor closets, telephone and electric
closets, and egress stairways serving each floor.    X   

 

F-5



--------------------------------------------------------------------------------

   Construction of code-required corridor system on each floor, including door
packages, ready for Tenant finish if tenant occupies entire floor.       X   
Construction of and finish for common corridors and elevator lobbies on
multi-tenant floors.    X       Rooftop mechanical penthouse and screened roof
area for base building mechanical equipment. Rooftop expansion space allocated
for tenant mechanical equipment in designated locations within the screen wall.
   X       Doors and frames at common areas: hollow metal frames; hollow metal
doors at service areas, solid core wood doors at other areas, and lever hardware
   X       Doors, frames, and hardware to tenant areas       X ELEVATORS    One
gearless passenger elevator with 3,500 lb. capacity    X       One gearless
combination freight/passenger elevator with 4,000lb capacity    X      
Dedicated shaft way for third elevator    X       Third Elevator if required   
   X WINDOW TREATMENT:    Supply and installation of building standard blinds
for all windows       X    Modifications to window wall system approved by
Landlord       X

 

F-6



--------------------------------------------------------------------------------

   Signage, lighting and other brand identity treatments approved by Landlord   
   X TENANT AREAS:    Construction of and finishes for corridors and elevator
lobbies for single tenanted floors       X    Light gauge framing, insulation &
vapor barrier on inside face of exterior walls.    X       Interior wall furring
and sills (if applicable) and drywall finish at perimeter walls.       X   
Interior drywall soffit at perimeter of building with blocking for building
standard window treatments.       X    Partitions, ceilings, flooring, painting,
doors, millwork and all related finishes for office and laboratory build out
within Tenant premises       X HVAC:    Processed condenser water system capable
of providing 45 Tons per floor at 2.4 GMP per Ton per Floor    X       (2)
Condenser Water Supply and Return Distribution Risers connected to a plate/frame
heat exchanger with 2- 1⁄2” valves capped on floors 1 through 3 for tenant
distribution and 1  1⁄2” valves capped in the basement on the east side of the
building.    X       Condenser Water on-floor distribution       X

 

F-7



--------------------------------------------------------------------------------

   Central Chilled Water Plant sized to provide cooling with 100% outside air at
1.7CFM per usable sf    X       Allotted space for future 150ton chiller to
accommodate expansion of system to 2CFM per usable sf       X    Processed
Chilled Water system capable of providing 45 Tons per floor with energy recovery
taken into account    X       Plate and Frame heat exchanger, associated piping
and pumps to connect chilled water riser to existing chillers and/or future
150ton chiller       X    (2) Processed Chilled Water Supply and Return
Distribution Risers    X       Processed Chilled Water Supply and Return riser
connection in penthouse to tenant provided chiller (if required)       X   
Excess Capacity in base building chiller plant to provide chilled water to each
floor (capacity subject to chilled water on floor use)    X       Tenant Chiller
for Tenant Process Chilled Water       X    Penthouse air handling units capable
of providing 1.7 CFM per usable sf. Vertical supply ducts sized to accommodate
2.0CFM stubbed out in (2) locations per floor    X       Additional AHU to
exceed 1.7CFM/sf of supply       X

 

F-8



--------------------------------------------------------------------------------

   General laboratory exhaust fans capable of exhausting 1.7 CFM per usable sf.
Vertical exhaust ducts sized to accommodate 2.0CFM stubbed out in (2) locations
per floor    X       Additional laboratory exhaust fans to exceed 1.7CFM/sf of
exhaust       X    All on-floor supply and exhaust distribution in tenant spaces
      X    Central Heating Plant consisting of condensing boilers supplying hot
water to AHU’s and other shell and core heating elements.    X       Allotted
space for future condensing boiler    X       Future boiler and associated
piping and pumps to accommodate expansion of system to 2CFM per usable sf      
X    (2) Hot water supply and return distribution risers with 2- 1⁄2” valves
capped on floors 1 through 3 for tenant distribution. 1  1⁄2” riser drops to
basement level on the East side of the building.    X       All hot water supply
and return on-floor distribution for tenant use       X    Any additional
mechanical equipment and/or any modifications to Base Building equipment to
increase the mechanical capacity of the building.       X

 

F-9



--------------------------------------------------------------------------------

   Ductwork, VAV boxes, registers and controls for HVAC in lobby spaces and core
areas, including toilet exhaust system.    X       Supply and exhaust air
distribution within the tenant space including all medium pressure and low
pressure ducts, diffusers, registers, grilles, terminal volume control boxes,
VAV boxes, fan powered units, reheat coils, baseboard radiation and hot water
piping.       X    Toilet and/or shower ventilation requirements for additional
tenant locker rooms and restrooms as required.       X    Central DDC
computerized energy management system for applicable core and shell system with
expansion capacity for tenant fit out systems.    X       Temperature controls
within tenant space, and links to base building system.       X    Dedicated
kitchen exhaust system       X    All components of tenant exhaust systems,
including fume hoods, floor distribution ductwork, specialty high corrosive
system ducts and dedicated exhaust fans, controls, equipment dunnage and sound
attenuation.       X    Dedicated air handler, additional cooling, additional
heating and associated ductwork, equipment and controls if required for a Tenant
Animal Care Facility.       X

 

F-10



--------------------------------------------------------------------------------

   Specialized tenant systems and equipment including supplemental or spot
cooling, steam boilers, dedicated rated exhaust for H2 or H3 storage rooms, air
and vacuum systems and all related HVAC equipment.       X    Additional sound
attenuation necessary to ensure tenant’s equipment complies with local noise
regulations.       X    Carbon Monoxide Monitored garage exhaust system    X   
   Fuel oil storage tank, transfer pumps and distribution piping for Base
Building life safety emergency generator    X       Fuel oil system tenant
provided stand-by generator.       X    BTU Meters connected to BAS for hot,
condenser, and processed chilled water at floor connections       X    Air
monitoring flow stations connected to BAS for exhaust       X    Air monitoring
flow stations connected to BAS for supply (at Floor take-offs or at terminal
units if required by tenant)       X GAS:    Gas service capable of providing
low-pressure (10” w.g. ) service.    X       Gas piping for Base Building
equipment.    X   

 

F-11



--------------------------------------------------------------------------------

   6” Gas service brought to tenant non-roofed penthouse for tenant provided
generator capable of providing 8000 cfh (tenant premises to dictate allocation)
   X       Gas Sub-meter for tenant use       X    Gas connection to tenant
generator       X    Any and all tenant required gas service and distribution
for on-floor use       X PLUMBING:    Domestic water service, with back-flow
prevention and duplex booster.    X       (2) Gas Fed Boilers providing hot
water to restrooms and tempered water risers    X       Hot water supply and
return risers and distribution to restrooms    X       Core and Restroom
plumbing and fixtures to meet code requirements    X       (1) 4” Domestic Cold
water riser with 1” connections valved and capped on floors 1 through 3    X   
   Water Sub-meter and on-floor distribution of domestic cold water       X   
Hot water plumbing including heaters, boilers, distribution and associated
equipment for tenant use       X    (2) 2” Tempered Water Risers valved and
capped on floors 1 through 3 providing 70-90 degree water    X       Tempered
Water Sub-meter and on-floor distribution for tenant use       X

 

F-12



--------------------------------------------------------------------------------

   (2) 3” Nonpotable Water risers fed from 2 booster pumps stubbed out on floors
1 through 3    X       Nonpotable Water submeter and on-floor distribution      
X    Installation of Tenant’s non-potable/potable water heaters.       X   
Tenant metering, sub metering, distribution and backflow prevention at
laboratory connections.       X    Waste and vent risers for tenant non-lab
waste    X       Connection to non-lab waste and vent       X    Shaft Space for
lab waste and vent risers    X       Lab waste and vent risers for tenant use   
   X    Domestic sanitary sewer, storm, and water to/from city    X       Roof
and canopy storm drains    X       Production and distribution of clean steam
including fuel source.       X    Steam generator, fuel source, floor by floor
humidification associated steam piping and reducing stations.       X    All
non-base building plumbing including kitchen, cafeteria and specialized
equipment.       X

 

F-13



--------------------------------------------------------------------------------

   Reserved, allocated space in basement for tenant’s acid neutralization system
   X       Acid waste neutralization equipment, lifting stations and laboratory
waste lines including distribution, pumps, and risers.       X    Manifolds,
piping, floor drains, equipment and other requirements for laboratory gases,
compressed air, vacuum systems and RO/DI water systems. Distributed vertical
utility chases are provided.       X    Waste stacks to receive base building
and tenant clear water wastes (e.g., a.c. condensate, RO reject).    X   
ELECTRICAL:    Base building electric metered by Nstar at main switchboard    X
      Tenant electric metered by Nstar on tenant floor       X    Tenant
submeter for any specialized and/or processed loads (data center, etc.)       X
   Life safety lighting and other “Legally Required” emergency power systems.   
X       Automatic transfer switch for emergency and egress lighting    X    X   
Building electrical service to provide two 3,000 Ampere 480/277 Volt, 3 phase, 4
wire via main switchboards in main electrical room.    X   

 

F-14



--------------------------------------------------------------------------------

   Allocation of approximately 12 watts/sf for tenant distribution with 15
watts/sf for lab area and 5 watts/sf for office area based on 70%/30% lab to
office ratio% office    X       (2) 4” Conduits from unmetered switchboard in
basement to 800AMP unmetered wireway    X       Conductor from basement
switchboard to 800 AMP wireway in each floor’s electric room       X    CT
cabinet, utility meter, high voltage, low voltage and distribution for tenant
power       X    All power for any and all systems within tenant space       X
   Lighting & receptacles serving core areas.    X       Building Exterior
lighting package.    X       Exterior and Interior Tenant Signage lighting
package       X    Diesel fuel life safety generator to provide emergency power
for MA code-required egress lighting, fire alarm systems, common area emergency
egress lighting and exit signs, capacity to serve emergency egress and exit
lighting in tenant areas and lab exhaust fans.    X       Emergency Transfer
switch(s) capable of providing power to code required emergency equipment.    X
  

 

F-15



--------------------------------------------------------------------------------

   Back-up generator and systems, including transfer switch, distribution,
controls and associated appurtenances       X    Emergency egress and exit
lighting in core areas.    X       Emergency egress and exit lighting fixtures
in tenant area, connected to Base Building life safety emergency generator.   
   X FIRE PROTECTION:    Sprinkler service entrance including fire department
connection, alarm valve, backflow protection and standpipe in each stair.    X
      Fire Pump and all related controls    X       Core and stair area
sprinkler heads and piping.    X       Flow control valve station in stair at
each floor.    X       Primary sprinkler distribution on each floor.    X      
All run outs, drops, heads and related equipment within tenant premises.       X
   All run outs, drops, heads and related equipment within unleased and
unoccupied space within the building as required to obtain a building occupancy
permit.    X       Special extinguishing systems.       X    Fire Extinguisher
Cabinets in core area with appropriate Fire Extinguisher    X   

 

F-16



--------------------------------------------------------------------------------

   Fire Extinguisher Cabinets in tenant area (building standard) with
appropriate Fire Extinguisher       X    Additional hose connection in fit-up
spaces to meet 150 foot distance requirements of Cambridge Fire Department.   
   X FIRE ALARM:    Base building expandable addressable fire alarm system that
meets all code requirements.    X       Detection and annunciation devices (i.e.
horns and strobes) in core areas and stair entries.    X       Detection,
annunciation and all wiring in tenant areas and as required to tie into base
building system.       X TELECOMMUNICATIONS    Main Distribution Frame (MDF)
telephone room, core riser closets on each floor with sleeves through slab.    X
      (4) 4” Conduits from City Service Ductbank into main tel/data closet in
basement    X       Primary POS and distribution into tenant space       X   
Telephone and data wiring, conduits and outlets for Tenant areas from core
closets.       X    Audio-visual connections and systems for Tenant areas.      
X    Any special equipment needed to provide specific requirements for tenants
telephone equipment.       X

 

F-17



--------------------------------------------------------------------------------

SECURITY:    (Base) Building security network system for monitoring and access
control.    X       Card access at Building main entries, service doors, and
traveling cable for security in elevators.    X       Card access in elevator
cabs if required       X    Electric door hardware and wiring on interior
emergency egress doors in Stair #1 only.    X       Electric door hardware and
wiring on interior emergency egress does in Stair #2       X    Card access
and/or alarm systems into or within Tenant’s premises. Emergency egress doors
must be tied into Base Building Fire Alarm system.       X    CCTV DVR
surveillance in basement and at ground floor entries    X    SIGNAGE:   
Building and site exterior address, directional, and any common identity signage
to owner standards.    X       Building common area interior signage.    X      
Signage within tenant’s space.       X    Exterior Signage subject to Landlord
Approval       X

 

F-18



--------------------------------------------------------------------------------

EXHIBIT G TO LEASE

TENANT’S CONCEPT PLAN

 

G-1



--------------------------------------------------------------------------------

LOGO [g268030page77.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT H TO LEASE

TENANT DESIGN AND CONSTRUCTION GUIDELINES

 

H-1



--------------------------------------------------------------------------------

LOGO [g268030exz_pg096.jpg]

 

H-2



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

Table of Contents

 

Section I: Rules & Procedures for Tenant Contractors

     H-4   

Section II: Insurance Requirements for Tenant Contractors

     H-12   

Section III: Close-Out Requirements for Tenant Contractors

     H-16   

Section IV: Tenant Improvement Standards

     H-18   

Section V: LEED Guidelines

     H-22   

Part A: Introduction and General Information

     H-23   

Part B: LEED-CS and LEED-CI Certification

     H-25   

1. Sustainable Sites (SS)

     H-25   

2. Water Efficiency (WE)

     H-33   

3. Energy and Atmosphere (EA)

     H-35   

4. Materials and Resources (MR)

     H-38   

5. Indoor Environmental Quality (IEQ)

     H-42   

6. Innovation in Design (ID)

     H-49   

Appendix A: Reference Material

     H-50   

 

LOGO [g268030second_footer.jpg]

H-3



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

LOGO [g268030exz_pg098.jpg]

 

H-4



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

Section I: Rules & Procedures for Tenant Contractors

Introduction

The following requirements apply only to Tenant’s contractors and have been
developed to ensure that modifications or improvements to the building and/or
building systems and equipment are completed to building standards while
maintaining a level of safety consistent with industry standards. The review of
tenant plans and/or specifications by Landlord and its insurers, consultants or
other representatives, does not imply that any plans so reviewed comply with
applicable laws, ordinances, codes, standards or regulations. Nor does
Landlord’s review or approvals imply that any work is to be performed at
Landlord’s expense.

Landlord has the explicit right to remove from the project any person who does
not comply with these rules after one day’s notice.

Part A: General

 

1. No work will be performed until the Landlord has received two (2) sets of
signed and sealed drawings and specifications and has given written approval.

 

2. All modifications to the building or to the building systems and equipment
must comply with state, federal and local codes and ordinances.

 

3. Prior to the work commencing, a building permit must be obtained and
displayed and a certificate of insurance from the contractor must be furnished
to the Landlord naming the as additional insureds all parties specified in the
Lease.

 

4. At the completion of the work, the Leasehold Contractor shall furnish to the
Landlord two (2) hard copies of redlined “as builts” as installed by the
Leasehold Contractor and one (1) complete CADD.DWG disk file showing the final
architectural and engineering drawings.

 

5. The contractor must notify the Landlord of all work scheduled and must
provide the Landlord with a list of all personnel working in the building.

 

6. The contractor must furnish the Landlord with a list of all subcontractors
including emergency phone and/or pager numbers prior to commencing the work.

 

7. The contractor must provide an on-site project superintendent at all times
that construction work is underway. This supervisor must be knowledgeable of the
project’s scope of work and have adequate on-site reference materials including
plans, specifications and MSDS information on all materials used in the
performance of the work.

 

LOGO [g268030second_footer.jpg]

H-5



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

8. All workers must be dressed appropriately (appropriate dress will include
hard hat, appropriate foot ware, etc.) to meet building safety standards that
have been provided to Tenant in writing. Shirts must be worn at all times. No
shorts are permitted.

 

9. All carts must be furnished with pneumatic tires and rubber bumpers.

 

10. Smoking is not allowed in the building.

 

11. The use of radios is prohibited.

 

12. Prior to the start of work, all blinds must be raised and bagged, all
windowsills and other base building components must be adequately protected and
the protection must be maintained. Workers must not stand on windowsills or
other building components.

 

13. Any work that requires access to another tenant’s space must first be
coordinated through the Landlord.

 

14. Dumping of construction debris into building drains, mop sinks, trash
dumpsters, etc. is strictly prohibited. If this does occur, the contractor shall
be charged 200% of the cost of clearing any drain, including administrative
time, where evidence of this is found.

 

15. Base building restrooms within the construction area will be available for
use by the contractor unless landlord dedicates an alternate location.
Contractor shall be responsible for any damage to the restrooms and for cleaning
and stocking during construction. All other base building restrooms shall be
locked and are not to be used by construction personnel.

 

16. Use of the building stairwells for moving construction materials and
construction personnel shall be limited to the stairwell designated by Landlord.
No material may be brought through the Building lobby. Any damage done to the
stairwell (rails, doors and frames, sheetrock, ceilings etc.) shall be repaired
by the Tenant contractor at its sole expense to the satisfaction to the
Landlord.

 

17. The contractor shall repair all construction disturbed by the new tenant
work or damaged by the contractor’s or subcontractor’s personnel.

 

18. After initial occupancy of the building, no work will be performed from 8:00
am to 8:00 pm Monday through Friday and 9:00 am to 4:00 pm Saturday that will
disturb or inconvenience any existing tenants in the building (e.g. core
drilling, shooting track, noxious odors, etc.). The Landlord must preapprove any
work that entails noise, vibration or noxious odors.

 

19. All structural revisions, including but not limited to penetrations of
slabs, are to be reviewed by Landlord’s engineer.

 

20. Any roof related work must be performed by the roofing contractor designated
by the Landlord.

 

LOGO [g268030second_footer.jpg]

H-6



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

21. The contractor shall immediately report all accidents to the Landlord in
writing after first notifying the Landlord by telephone.

 

22. Landlord shall provide the name of the manufacturer of lockset and key cores
for compatibility with building master keying system.

Part B: Life Safety

 

1. Contractor shall furnish Landlord one set of sprinkler shop drawings and
hydraulic calculations for approval by the Landlord’s insurance company once
they are completed by subcontractor and ready for submittal to the Fire
Marshall. Once approved by the Fire Marshall, the contractor shall furnish
Landlord one set of the approved sprinkler shop drawings.

 

2. Contractor will not disconnect, tamper with, delete, obstruct, relocate, or
expand any life safety equipment, except as indicated on drawings approved by
the Landlord. Contractor shall not interfere with or delay any other inspections
scheduled prior to Contractors inspections or testing.

 

3. The contractor must take necessary precautions to prevent accidental fire
alarms. Any fees or costs charged to the Landlord by the local fire department
that arise from accidental fire alarms caused by the contractor will be paid by
the contractor. The Landlord strongly suggests that, during any work that
increases the likelihood of an accidental fire alarm such as demolition or
sprinkler work, a person approved by the Landlord be designated to “watch” the
fire alarm panel.

 

4. Any unit or device temporarily incapacitated will be red-tagged “Out of
Service” and the Landlord will be alerted prior to the temporary outage.

 

5. The base building fire alarm system shall monitor all tenant installed
special fire extinguisher/alarm detection systems. The connections to the base
building fire alarm system will be at the tenant’s expense. To the extent the
Premises are occupied, or same is otherwise required under Legal Requirements,
fire “watch” shall also be provided by tenant contractor during any period fire
alarm system is placed out of service for work or connection to base building.

 

6. All Tenant installed fire alarm initiation and notification devices that
connect with the base building fire alarm system shall match the base building
system and be approved by the Landlord.

 

7. All connections to the building’s existing fire alarm system are to be made
only by the subcontractor specified by the Landlord.

 

8. All fire alarm testing will be scheduled at least 72 hours in advance with
the Landlord and other contractors and must occur after normal business hours if
the building is occupied.

 

LOGO [g268030second_footer.jpg]

H-7



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

9. Combustible and hazardous materials are not allowed to be stored in the
building without prior written approval of the Landlord. Material safety data
sheets on all materials to be stored in the building must be kept on site and a
copy submitted to the Landlord.

 

10. Dust protection of smoke detectors must be installed and removed each day
(if operational). Dust protection is required during construction to avoid false
fire alarms and damaging of detector system. Filter media must be installed over
all return air paths to any equipment rooms prior to demolition. The media must
be maintained during construction and removed at substantial completion.

 

11. The building is to be fully protected by automatic sprinkler systems in
accordance with Landlord’s standards and specifications.

 

12. All sprinkler systems and equipment are to be designed and installed in
accordance with the current standards of the National Fire Protection
Association.

 

13. All equipment, devices and materials used in the installation must be listed
by UL and FM Approved.

 

14. Connections to the base building sprinkler system/standpipe riser shall be
provided with a control valve and water flow alarm device. Sprinkler system
control valves shall be UL Listed and FM Approved, clockwise closing, indicating
valves with supervisory switches.

 

15. All corrective work to the fire alarm system due to the contractor’s work
shall be charged to the contractor.

 

16. All fire alarm wiring in public areas (outside of Tenant demising walls)
shall be in rigid conduit.

Part C: Parking – Loading Dock

 

1. Contractors, subcontractors and their personnel will not use the loading dock
area for parking without first obtaining permission from the Landlord 24 hours
in advance to assure dock availability. Unauthorized vehicles will be ticketed
and towed.

 

2. Use of the loading dock for deliveries/trash removal must be scheduled
through the Landlord.

 

3. Material that does not fit into the service elevator must be delivered
through a window opening. The contractor will be required to properly remove and
replace the glass and to adequately protect the window framing with prior
approval from the Landlord.

 

4. Any instance that requires the removal and replacement of exterior glass,
must be approved by Landlord and performed by Landlord approved contractor.

 

LOGO [g268030second_footer.jpg]

H-8



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

Part D: Utilities

 

1. Utilities (i.e. electric, gas, water, telephone/cable) must not be cut off or
interrupted without 48 hour notice and written permission of the Landlord.

Part E: Security

 

1. The contractor will be responsible for controlling any keys or access cards
furnished by the Landlord and will return them to the Landlord.

 

2. The contractor will be responsible for locking any secure area made available
to the contractor whenever that area is unattended.

 

3. Contractors may be required to wear identification badges, in which case the
badges will be issued by the Landlord to the contractor.

Part F: Elevators

 

1. No passenger elevators will be used to move construction material or
construction personnel.

 

2. The passenger/service elevator can be used to move construction personnel at
any time during the day, provided the elevator doors are not held open. The
service elevator can not be used to move construction materials into the
building during building operating hours between the hours of 8:00 am and 8:00
p.m. unless approved in writing by Landlord. All other usage must be scheduled
with the Landlord with at least 48 hours notice.

 

3. Any costs to repair damage to the elevators including dust or dirt in machine
rooms or shaft or costs for service calls resulting from the contractor’s
operations will be charged to the contractor.

 

4. Any work on the elevators, call buttons and signal lanterns must be approved
by Landlord and coordinated with building management.

Part G: Cleaning

 

1. The contractor will remove all trash and debris daily or as often as
necessary to maintain cleanliness in the building. The building trash compactors
or containers are not to be used for construction debris.

 

2. Walk-off mats or other protection must be provided at door entrances where
work is being performed.

 

LOGO [g268030second_footer.jpg]

H-9



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

3. Carpeting shall be protected by plastic runners or hardboard as necessary to
maintain cleanliness and to protect carpets from damage.

 

4. Tile, terrazzo and wood floors shall be protected from damage as necessary.

 

5. Contractor will furnish a vacuum(s) with a supply of clean bags and an
operator to facilitate ongoing clean-up.

 

6. Trash removal will be scheduled and coordinated with the Landlord and
undertaken only through the service elevator.

 

7. Contractors must remove all food cartons and related debris from the work
area on a daily basis.

 

8. Driveway and street cleaning by Contractor will be required when Contractor’s
work has created mud or debris.

Part H: Mechanical and Electrical Work

 

1. Before any new electrical or mechanical equipment is installed in the
building, the contractor must submit a copy of the manufacturer’s data sheets
along with complete shop drawings and submittals to the Landlord for approval.

 

2. Any installation or modification to building HVAC or electrical systems must
be first submitted to the Landlord for review. This includes base building
systems as well as supplemental units and/or exhaust systems.

 

3. The mechanical and electrical plans must be prepared by a licensed engineer
and engineer and must show size and location of all supply and return grilles.
We may require that the Landlord’s MEP engineer review the MEP drawings. In that
event the tenant will pay for the cost of this review. We will notify the tenant
prior to engaging the Landlord’s engineer.

 

4. Contractors modifying ductwork, air grilles, VAV boxes, etc., must balance
the air and water systems as necessary. All air balancing is to be done in the
presence of the Landlord. Two copies of all balance reports shall be submitted
to Landlord for review and approval.

 

5. Any domestic or condenser water connections made to the building’s piping
system, must include a high quality isolation valve, (brass bodied gate or
ball-type) and adequate system drain valves. If the system piping is of a
different material a dielectric union must be installed. All valves and
equipment must be easily accessible; access doors are required in drywall or
other fixed construction.

 

6. Exhaust fans from cooking areas may not discharge into a return ceiling
plenum. Such fans will be ducted to the outside via exhaust shafts or other
routes as approved by the Landlord.

 

LOGO [g268030second_footer.jpg]

H-10



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

7. Where independent tenant-owned air conditioning units are installed, an
electric submeter with a output that is compatible with the base building
management system must be used or a flat rate electricity charge will be paid by
the Tenant based on anticipated consumption.

 

8. The installation of tenant equipment (except emergency lighting per code) on
the base building emergency power supply systems is not permitted. Tenant may
seek Landlord review and approval for special circumstances.

 

9. Any existing mechanical or electrical systems and their controls that are to
remain shall be properly commissioned. That is, at the beginning of the job the
systems will be turned over to the contractor in working condition by the
Landlord. Before beginning any work, the contractor should inspect the
mechanical or electrical systems and their controls to ensure their working
condition. The contractor should advise the Landlord of any noted deficiencies.
At the end of the job, the contractor will be responsible for the proper
operation of the mechanical and electrical systems. If the contractor fails to
note any deficiencies at the outset of the job, the contractor will,
nevertheless, be required to correct the problems before the Landlord accepts
the system.

 

10. All circuit breaker panels must be clearly and accurately identified with
typed labels.

 

11. Tenant shall properly protect any of its mechanical equipment with
prefilters, dust covers etc. prior to start of work, and shall not disturb any
similar prefilters and covers covering base building mechanical equipment.
Protection shall be removed and equipment wiped down at completion.

 

12. Energy management and building control work is to be performed by Landlord’s
designated subcontractor.

 

13. Tenant installed equipment that supplements existing base building equipment
such as VAV boxes, fire alarm devices, control work etc., shall be identical to
the existing base building equipment to facilitate warranty and maintenance
operations.

 

14. All concealed equipment shall be located with necessary accessibility for
maintenance and repair.

 

15. Contractor shall contract Landlord 48 hours in advance for Landlord wall and
ceiling close-in inspectors.

 

16. No flexible conduit installed in the electrical closets. All runs inside the
closet must be electrical metallic tubing (EMT).

 

LOGO [g268030second_footer.jpg]

H-11



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

LOGO [g268030exz_pg106.jpg]

 

H-12



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

Section II: Insurance Requirements for Tenant Contractors

Introduction

Tenant’s Contractors shall procure and maintain for the duration of the contract
insurance against claims for injuries to persons or damages to property which
may arise from or in connection with the performance of the work hereunder by
the contractor, his agents, representatives, employees, or subcontractors. The
cost of such insurance shall be included in the contractor’s bid, unless
otherwise specified.

Part A: Minimum Scope of Insurance

Coverage shall be at least as broad as:

 

1. Insurance Services Office “occurrence” form CG 00 01 (ed. 10/93) covering
commercial general liability or its equivalent.

 

2. Insurance Services Office form CA 00 01 (ed. 6/92) covering automobile
liability, coverage must apply to all owned, non-owned and hired vehicles.

 

3. Workers compensation insurance as required by labor code of the jurisdiction
in which the Building is located, and employers liability insurance.

Part B: Minimum Limits of Insurance

Contractor shall maintain limits no less than:

 

1. Commercial general liability: $1,000,000 combined single limit per occurrence
for death, bodily injury and property damage. Minimum $2,000,000 aggregate. (The
general aggregate limit shall apply separately to this project/location or the
general aggregate shall be twice the required limit.).

 

2. Automobile liability: $1,000,000 per person/$2,000,000 per accident for
death, bodily injury and property damage.

 

3. Workers compensation and employers liability: Workers compensation limits as
required by the labor code of the jurisdiction in which the Building is located
and employers liability limits of $1,000,000 per accident.

 

4. Umbrella Liability: $5,000,000 per occurrence and $5,000,000 aggregate (The
aggregate limit shall apply separately to this project/location).

Part C: Coverages

 

1. General Liability and Automobile Liability Coverage

(a) The managing agent of the Building, the holder of any mortgage, and their
respective officers and employees are to be covered as additional insureds as

 

LOGO [g268030second_footer.jpg]

H-13



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

respects: liability arising out of activities performed by or on behalf of the
contractor; products and completed operations of the contractor; premises owned,
leased, or used by the contractor; or automobiles owned, leased, hired, or
borrowed by the contractor.

The coverage shall contain no special limitations on the scope of protection
afforded.

(b) The contractor’s insurance coverage shall be primary insurance as respects
the Landlord, its officers, officials, and employees. Any other insurance or
self-insurance maintained by the Landlord, its officers, officials, and
employees shall be excess of and not contribute with the contractor’s insurance.

(c) Any failure to comply with reporting provisions of the policies shall not
affect coverage provided to the agency, its officers, officials, and employees.

(d) The contractor’s insurance shall apply separately to each insured against
whom claim is made or suit is brought except with respect to the limits of the
insurer’s liability.

The insurer shall agree to waive all rights of subrogation against the Landlord,
its officers, officials, and employees for losses arising from work performed by
the contractor for the Landlord.

Part D: All Coverages

Each insurance policy required by this clause shall be endorsed to state that
coverage shall not be suspended, voided, canceled by either party, reduced in
coverage or in limits except after 30 days’ prior written notice by certified
mail, return receipt requested, has been given to the city.

Part E: Acceptability of Insurers

Insurance is to be placed with insurers licensed to do business in the
jurisdiction in which the Building is located, that have been approved in
advance by the Landlord, with a Best’s rating of no less than A:XI unless
specific approval has been granted by the Landlord.

Part F: Verification of Coverage

Contractor shall furnish the Landlord with certificates of insurance evidencing
the coverages required by this Article. The certificates for each insurance
policy are to be signed by a person authorized by that insurer to bind coverage
on its behalf. The certificates are to be on ACORD Form 27 and/or ACORD Form
25-S, or other forms

 

LOGO [g268030second_footer.jpg]

H-14



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

that are similarly binding on insurers, which forms are to be received and
approved by the Landlord before work commences. In addition, the Landlord shall
require an endorsement naming the Landlord, the managing agent of the Building,
the holder of any mortgage and their respective officers and employees as
additional insureds or loss-payees (whichever is applicable). The Landlord
reserves the right to require Tenant to deliver complete, certified copies of
all required insurance policies, at any time.

Part G: Subcontractors

Contractors shall include all subcontractors as insureds under their policies or
shall furnish separate certificates for each subcontractor in the form described
in clause E above. All coverage for subcontractors shall be subject to all of
the requirements stated herein. Commercial general liability coverage shall
include independent contractors coverage, and the contractor shall be
responsible for assuring that all subcontractors are properly insured.

 

LOGO [g268030second_footer.jpg]

H-15



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

LOGO [g268030exz_pg110.jpg]

 

H-16



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

Section III: Close-Out Requirements for Tenant Contractors

The following are required from the general contractor prior to final payment
being made:

 

1. Two complete sets of all Operations and Maintenance Manuals bound in
notebooks with an index, as specified in the project manuals.

 

2. Two sets of blackline prints and one(1) CADD.DWG disk file including
architectural, structural, plumbing, fire protection, elevator, mechanical, and
electrical drawings. The as-built drawings must include modifications made to
the specifications, schedules and details and all changes initiated by requests
for information and field orders.

 

3. Copies of all building permits and certificates of occupancy, or occupancy
permits.

 

4. Final Releases of Liens from the general contractor and all subcontractors.

 

5. One copy of all warranties bound in notebooks with a corresponding warranty
log.

 

6. One complete set of all approved submittals and shop drawings and a copy of
the final submittal log.

 

7. A complete list of all persons, including names, addresses, phone numbers and
contact persons that will be providing warranty service during the warranty
periods.

 

8. One copy of NEBB certified air and water balancing reports.

 

9. When the general contractor considers the work to be ready for final
acceptance, written certification from the general contractor shall be submitted
stating the following:

 

(a) Work has been completed in accordance with the contract documents and Tenant
Plans;

 

(b) All punch list items and other deficiencies identified by the Certificate of
Substantial Completion have been corrected;

 

(c) Work has been inspected for compliance with the contract documents and
Tenant Plans;

 

(d) All mechanical and electrical equipment and systems have been tested in the
presence of the Landlord’s representative and are operational.

 

LOGO [g268030second_footer.jpg]

H-17



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

LOGO [g268030exz_pg112.jpg]

 

H-18



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

1.0 Ceiling

1.1 All tile and grid shall be standard white, Class A fire rated, and contain
recycled content.

1.2 Perimeter Soffit detail shall be constructed as follows:

 

LOGO [g268030exz_pg113.jpg]

2.0 Wall Finishes

Suggested Guidelines

2.1 All partitions shall be finished with paint and standard base unless
alternate is proposed.

 

(a) Standard resilient wall base shall be 2  1⁄2” high. Cove base shall be used
at all resilient or exposed flooring. Straight base shall be used at all
carpeted flooring.

 

LOGO [g268030second_footer.jpg]

H-19



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

3.0 Doors/Hardware

Suggested Guidelines

3.1 Suite Entry – Glass Double Doors. Doors shall be 3’x8’,  1⁄2” frameless
glass with polished edges and top and bottom rails. Hardware shall include
vertical pull bar with back to back mounting through door, a recessed and
concealed header, and door closer. Standard hardware to be brushed stainless
steel.

3.2 Corridor Wood Doors. Doors shall be 3’x8’. Doors shall be flush, solid-core,
paint-grade wood door with aluminum frame assembly. Doors shall have mortised
locksets and be equipped with a recessed, concealed header and door closer.
Standard hardware to be brushed stainless steel.

3.3 Interior Wood Doors. Doors shall be 3’x8’. Doors shall be flush, solid-core,
paint-grade wood door with aluminum frame assembly. Doors shall have butt
hinges, cylindrical locksets and be equipped with a surface mounted door closer.
Standard hardware to be brushed stainless steel.

4.0 Lighting

Suggested Guidelines

Use of indirect pendant mounted ambient lighting system to reflect off high
ceiling is preferred, with a design work surface illumination level of 25 – 30
foot-candles.

Use of LED lighting is recommended for task lighting;

Use light colored ceiling materials to reflect indirect lighting

5.0 Partitions

Suggested Guideline

Use low partitions (below 42”) to promote better lighting/day lighting and allow
views to perimeter whenever possible

 

LOGO [g268030second_footer.jpg]

H-20



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

In an attempt to maximize natural day lighting the use of light shelves and
reflective ceiling materials is encouraged to bounce light deep within the
building.

6.0 Suite Entry Signage

Subject to Article 24 of the Lease.

7.0 Window Blinds

In accordance with landlord specified treatments.

8.0 Flooring

Carpet and vinyl flooring adhesive to be low VOC.

9.0 HVAC

9.1 See Building Shell Definition

9.2 Subject to Landlord approval, Tenant may elect to install supplemental HVAC
systems. All supplemental HVAC systems shall be sub metered. Supplemental HVAC
is not included in the turnkey cost – and would be paid for by Tenant.

10.0 Telephone/Data

10.1 Pull string and trim ring at locations determined by Tenant. Entire cable
plant will be contracted for directly between the Tenant and their vendor.

10.2 All necessary communications equipment is the responsibility of the Tenant
and shall be located completely with Tenant space.

11.0 General Plumbing Requirements

 

LOGO [g268030second_footer.jpg]

H-21



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

LOGO [g268030exz_pg116.jpg]

 

H-22



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

Part A: Introduction and General Information

Why Green?

Buildings in the United States consume over 80% of the total electricity and
more than 30% of total energy used annually. Buildings also utilize significant
amounts of fresh water during both construction and occupancy. Material waste
during construction accounts for up to 53% of landfill waste, depending on
location. A well designed, sustainable building works to reduce impact on the
environment while garnering financial and health-related benefits for the Owner
and Tenants.

Currently, people spend over 90% of their time in buildings – much of that time
at work. One benefit of a green building for occupants is the more comfortable
and controllable environment designed into sustainable buildings. The impact of
such an attribute can be manifested in increased employee retention and
productivity.

United States Green Building Council and LEED

The United States Green Building Council (USGBC) is a nonprofit organization
committed to expanding sustainability in the built environment. Its mission is
to transform the way buildings and communities are designed, built and operated,
enabling an environmentally and socially responsible, healthy, and prosperous
environment that improves the quality of life. LEED (Leadership in Energy and
Environmental Design) is a voluntary, consensus-based national rating system for
developing high-performance, sustainable buildings.

Developed by the USGBC, LEED addresses all building types and emphasizes state-
of-the-art strategies for sustainable site development, water savings, energy
efficiency, materials and resource selection, and indoor environmental quality.
LEED is a voluntary rating system for green building design and construction
that provides immediate and measurable results for building owners and
occupants.

Opportunities for Tenants

Tenants at 150 Second have a remarkable opportunity to help lead the shift to
sustainability in buildings, and in the process define a new kind of workplace.
By locating in a LEED Gold building, tenants will benefit from a high
performance building with excellent indoor air quality and ample daylight and
views. These and other elements combine to create a healthier workplace and
improve the indoor environment for all

 

LOGO [g268030second_footer.jpg]

H-23



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

employees. In addition, 150 Second has set a higher standard with
high-performance technologies that use less energy, consume less water, and
leave a smaller footprint on the city’s resources. Some of the building’s
innovative features will be noticed at once: low flow plumbing fixtures and the
zero irrigation rain garden. Others, such as energy-saving base building
mechanical systems will exist behind the scenes, quietly but significantly
setting the building apart from its neighbors.

The LEED Guidelines that follow summarize the measures that Skanska has taken to
achieve LEED Gold certification for 150 Second. These guidelines are intended to
help tenants understand and take full advantage of the high-performance features
of the building, and to provide guidance in ways that tenants can reinforce
these features

in their own workplaces.

Skanska set a goal of achieving LEED Gold for the base building at 150 Second
using LEED for Core and Shell (LEED-CS) version 2009. We can only design and
build the building, however. It is up to our tenants to fit it out and operate
it in an environmentally friendly way. To do this, we recommend you use the LEED
for Commercial Interiors (LEED-CI) rating system. The intent of LEED-CI is to
assist in the creation of high-performance, healthy, durable, affordable and
environmentally sound commercial interiors. Together LEED-CS and LEED-CI address
the commercial office real estate market for both developers and tenants
enabling significant benefits through improved indoor air quality, maximized day
lighting and lower energy costs. A copy of the LEED

-CI 2009 Scorecard and link to the Rating System are included in Appendix A for
reference by tenants who wish to explore more information on timing and detailed
strategies.

 

LOGO [g268030second_footer.jpg]

H-24



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

Project Data

 

Floor Area:    123,210 rentable square feet (total) Occupancy Group:    Group
S-2, Low Hazard Storage (Parking Garage)    Group B, (30%) and Lab areas (70%)
Construction Type:    IB Building Address:   

150 Second Street

Cambridge, MA 02141

Part B: LEED-CD and LEED-CI Certification

Base Building Certification at 150 Second

The LEED Guidelines that follow summarize the measures Skanska has undertaken to
achieve LEED certification under the LEED for Core and Shell (LEED-CS) rating
system. It is intended to help tenants understand and take full advantage of the
high-performance features of the building, and to provide guidance to assist
tenants in reinforcing these features in their own workplaces. It will also
provide tenants with guidance and information on achievement of LEED for
Commercial Interiors (LEED-CI).

Sustainable Sites (SS)

The LEED requirements for the Sustainable Sites category are predominantly
base-building responsibilities. A tenant applying for LEED for Commercial
Interiors (LEED-CI) certification automatically gains five credits simply by
choosing to be a tenant in the LEED-CS building at 150 Second.

SSp1: Erosion and Sedimentation Control

Intent Reduce pollution from construction activities by controlling soil
erosion, water-way sedimentation and airborne dust generation.

LEED-CS This prerequisite is normally required as a routine part of the site
design and city entitlement process. 150 Second complied with the requirements
of this prerequisite

 

LOGO [g268030second_footer.jpg]

H-25



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

by developing and adhering to a Stormwater Pollution Prevention Plan as required
by the United States Environmental Protection Agency. Tenants benefit by knowing
that the construction process of the LEED-CS building had minimal negative
impact on the local environment in terms of loss of soil, sedimentation of local
storm-sewer systems, and localized air pollution.

LEED-CI No related LEED-CI credit.

SSc1: Site Selection

Intent Avoid development of inappropriate sites and reduce the environmental
impact from the location of a building on the site.

LEED-CS 150 Second meets all of the stated criteria for this credit. By
developing in a dense, urban neighborhood, urban sprawl is reduced, as is the
pressure to develop in environmentally sensitive areas. The LEED-CS building did
not develop on prime farmland, within a flood plain, near wetland areas, on land
protected for endangered species, or on former public parkland. Location by the
tenant in 150 Second helps to preserve these valuable environmental resources.

LEED-CI No related LEED-CI credit. Tenants attempting LEED-CI at 150 Second will
earn five points for locating in a LEED-CS building. This is associated with
LEED-CI SSc1: Site Selection.

SSc2: Development Density and Community Connectivity

Intent Channel development to urban areas with existing infrastructure to
protect greenfields, and persevere habitat and natural resources.

LEED-CS 150 Second is located on a previously developed site, within one-half
mile of a dense residential zone and within close pedestrian access to more than
ten basic community services. Pedestrians also have easy access to all community
services. Tenants benefit from the close proximity of numerous services such as
restaurants, shopping, and groceries. The close proximity of neighborhood and
community services help to reduce pollution caused by the use of motor vehicles.
150 Second also meets the development density path of this credit.

 

LOGO [g268030second_footer.jpg]

H-26



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LEED-CI Tenants attempting LEED-CI at 150 Second will earn six LEED-CI points
through SSc2: Development Density and Community Connectivity.

 

LOGO [g268030exz_pg121.jpg]

SSc3: Brownfield Redevelopment

Intent Remediate and redevelop sites deemed as contaminated in order to restore
the health of the site and avoid development of greenfield sites.

LEED-CS 150 Second is located on a site that was previously contaminated. The
site has been remediated. Remediation and redevelopment of brownfield sites is a
huge undertaking by a developer, and Skanska is proud to have redeveloped this
site and make it suitable for living and working conditions.

LEED-CI Brownfield redevelopment is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc4.1: Alternative Transportation-Public Transportation Access (LEED-CI SSc3.1)

Intent Locate project near public transportation to reduce the number of
vehicles on the road and to reduce land redevelopment for parking.

 

LOGO [g268030second_footer.jpg]

H-27



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LEED-CS 150 Second is located within one-quarter mile walking distance of the
Lechmere T stop and multiple bus lines. Locating in close proximity to rail and
multiple bus lines is beneficial to tenants and their visitors because of the
convenience of public transit access. This also reduces the need to drive cars
to the site, thereby reducing environmental impacts associated with pollution
and development.

LEED-CI Tenants attempting LEED-CI at 150 Second will earn six points meeting
the credit requirements of SSc3.1: Alternative Transportation-Public
Transportation Access in the LEED-CI rating system.

SSc4.2: Alternative Transportation – Bicycle Storage and Changing Rooms

(LEED-CI SSc3.2)

Intent Include bike racks and showering facilities to encourage building
occupants to bike to the site, in an effort to reduce the number of vehicles on
the road and to reduce land development for parking.

LEED-CS 150 Second provided 22 long-term and 8 exterior bike storage spaces for
an estimated >8% of the assumed building users and provided 2 shower and
changing rooms. This exceeds the requirement of racks for 3% of all building
users and provided showering for an estimated 0.5% of full-time equivalent (FTE)
occupants

LEED-CI Tenants attempting LEED-CI at 150 Second may be able to earn two points
for LEED-CI SSc3.2: Alternative Transportation-Bicycle Storage and Changing
Rooms. However, LEED-CI projects must provide bike racks for 5% of tenant
occupants and showers for 0.5% of FTE. Tenants should verify that the bike racks
and showers provided in the base building meet the required numbers for the
tenant space. The base building provides sufficient bike storage to satisfy the
requirements for 600 total peak users and changing facilities for 400 total
FTE’s.

 

LOGO [g268030second_footer.jpg]

H-28



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LOGO [g268030exz_pg123.jpg]

 

H-29



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

SSc4.3 Alternative Transportation – Low-Emitting and Fuel-Efficient Vehicles

Intent Encourage the use of low-emitting and fuel-efficient (LE/FE) vehicles by
providing preferred parking spaces for LE/FE vehicles.

LEED-CS 150 Second will offer 5 preferred spaces for vehicles that meet the LEED
definition of Low-Emitting and Fuel Efficient Vehicles.

LEED-CI There is no related LEED-CI credit.

SSc4.4: Alternative Transportation – Parking Capacity (LEED-CI SSc3.3)

Intent Minimize parking spaces and provide preference to carpool and vanpool
vehicles, in an effort to reduce the number of vehicles on the road and to
reduce land development for parking.

LEED-CS 150 Second minimized the total parking capacity to not exceed local
zoning requirements but was not required to provide preferred parking for
carpools or vanpools to meet the credit requirements. Parking capacity was
minimized in an effort to reduce land development.

LEED-CI Tenants attempting LEED-CI at 150 Second may be able to earn two points
for LEED-CI SSc3.3: Alternative Transportation – Parking Availability, which
requires minimized parking for tenants and preferred parking for carpools and
vanpools. Tenants in a LEED-CS building do not automatically meet this credit
and will have to determine the maximum number of parking spaces available to
them and provide the preferred parking spaces. See the LEED-CI Rating System for
exact requirements.

SSc5.1: Site Development – Protect or Restore Habitat

Intent Conserve native habitat in an effort to promote biodiversity.

LEED-CS 150 Second did not pursue this credit.

LEED-CI There is no related LEED-CI credit.

SSc5.2: Site Development – Maximize Open Space

Intent Provide a high ratio of open space to development footprint to promote
biodiversity.

 

LOGO [g268030second_footer.jpg]

H-30



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LEED-CS Although 150 Second did not pursue this LEED credit, the Project
increased the amount of vegetated open space which provides tenants with added
amenities and park space.

LEED-CI There is no related LEED-CI credit.

SSc6.1: Stormwater Design – Quality Control

Intent Limit disruption of natural hydrology by reducing impervious cover,
increasing onsite infiltration, and managing stormwater runoff quantities.

LEED-CS 150 Second implemented a stormwater management plan that reduced the
stormwater runoff by 25% compared to pre-development volumes. Tenants and the
local community benefit from the stormwater management plan due to less
stormwater runoff and less contamination entering local waterways. Post
development conditions show 44.92% reduction in 2 year, 24-hour design storm.

LEED-CI Stormwater management is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc6.2: Stormwater Design – Quality Control

Intent Limit disruption of natural hydrology by reducing impervious cover,
increasing on-site infiltration, and managing the quality of stormwater runoff.

LEED-CS 150 Second has provided a new stormwater technology that captures and
treats stormwater runoff from 90% of the annual rainfall and removes at least
95.58% of total suspended solids. Tenants and the local community benefit from
the stormwater management plan due to less stormwater runoff and less
contamination entering local waterways.

LEED-CI Stormwater management is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc7.1 Heat Island Effect – Nonroof

Intent Reduce heat island effect (thermal gradient differences between developed
and undeveloped areas) to minimize impact on microclimate, and human and
wildlife habitat.

 

LOGO [g268030second_footer.jpg]

H-31



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LEED-CS 150 Second has placed 84% of the total parking capacity under a white
roof in an effort to reduce the heat island effect. By placing the majority of
parking spaces under one cover in a stacked parking garage, 150 Second is able
to reduce the amount of asphalt required for the same number of parking spaces
and therefore minimize local heat island effects.

LEED-CI The heat island effect is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc7.2: Heat Island Effect – Roof

Intent Reduce heat island effect (thermal gradient differences between developed
and undeveloped areas) to minimize impact on microclimate, and human and
wildlife habitat.

LEED-CS 150 Second installed a light colored roof which reduces the heat island
effect. Tenants will benefit from more efficient operations of the HVAC system
in the building, which is passed on to the tenants in reduced energy costs.

LEED-CI The heat island effect is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc8: Light Pollution Reduction

Intent Reduce the impacts of lighting on nocturnal environments, reduce glare,
and minimize light trespass from interior windows.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Light pollution reduction is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

SSc9: Tenant Design and Construction Guidelines

Intent Provide tenants with a descriptive tool that both educates and helps
implement sustainable design and construction features in their tenant
improvement build-out.

 

LOGO [g268030second_footer.jpg]

H-32



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LEED-CS Tenant Design and Construction Guidelines benefit the LEED-CS certified
project for two important reasons. First, the Guidelines help tenants design and
build sustainable interiors and adopt green building practices; second, the
Guidelines help in coordinating LEED-CI and LEED-CS certifications. These
Guidelines are a tool to enable tenants of 150 Second to design and implement
sustainable, green building interiors that will benefit the overall health and
quality of life for building occupants.

LEED-CI No related LEED-CI credit.

Water Efficiency (WE)

WEp1: Water Use Reduction – 20% Reduction and WEc3: Water Use Reduction

Intent Maximize water efficiency within buildings to reduce the burden on
municipal water supply and wastewater systems.

LEED-CS 150 Second installed base building fixtures to achieve the prerequisite
of

20% water reduction but also earned additional points and achieved an overall
water use reduction of 39% for showers, low-flush toilets and low-flush urinals.
In total, these measures will reduce water consumption of the building by
approximately

250,000 gallons per year.

LEED-CI Tenants attempting LEED-CI at 150 Second will also need to meet the 20%
water use reduction prerequisite. This prerequisite addresses only toilets,
urinals, lavatory faucets, prerinse spray valves and showerheads. 150 Second has
ultra low-flow metering lavatories, low-flow showers, low-flow toilets and
low-flush urinals that tenants will be using and can take advantage of in
compliance with LEED-CI. The tenant’s participation in this credit guideline
could further support reduction of water use.

150 Second encourages tenants to employ water efficient fixtures in other areas
of their space such as installing ultra flow faucets (0.5 gpm) in
pantry/kitchenette laboratory and/or prerinse spray valves below the baseline.
By employing similar strategies for the tenant space, the tenant has the
opportunity to achieve up to 11 points for WEc1: Water Use Reduction within the
LEED-CI rating system.

Goals for Tenant Water Fixtures:

 

•   Low Flow Water Closets (1.28 gpf) – Already in core toilet rooms.

 

LOGO [g268030second_footer.jpg]

H-33



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

•   Pint Flush Urinals (0.125 gpf) – Already in core toilet rooms.

 

•   Ultra Low Flow Metering Lavatories (0.83 g/cycle) – Already in core toilet
rooms.

 

•   Ultra Low Flow Kitchen and Janitorial Sinks (1.0 gpm)

 

•   Ultra Low Flow Shower Fixtures (1.5 gpm) – Already in core shower rooms.

 

•   Residential Dishwashers (Energy Star)

 

•   Commercial Dishwashers (1.0 gallons/rack)

 

•   Residential Clothes Washers [4.5 WF (gallons/ft3/cycle)]

 

•   Commercial Clothes Washer [7.5 WF (gallons/ft3/cycle)]

WEc1: Water Efficient Landscaping

Intent Reduce potable water consumption for irrigation through the use of
high-efficient technologies and low-water consuming plantings.

LEED-CS 150 Second installed limited turf grass and drought-resistant plants
that require no permanent irrigation. These measures have resulted in a 100%
potable water use reduction for irrigation.

LEED-CI Water-efficient landscaping is covered under LEED-CI SSc1: Site
Selection, where tenants earn five points for locating in a LEED-CS building.

WEc2: Innovative Wastewater Technologies

Intent Reduce wastewater generation and minimize the impact on municipal
wastewater treatment plants.

LEED-CS 150 Second installed an onsite rainwater storage system that treats
water to tertiary standards. The treated rainwater is then reused for the
toilets and urinals. This rainwater storage system reduces water use for toilets
and urinals by 85%.

LEED-CI Innovative wastewater technologies are covered under LEED-CI SSc1: Site
Selection, where tenants earn five points for locating in a LEED-CS building.

 

LOGO [g268030second_footer.jpg]

H-34



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

Energy and Atmosphere (EA)

EAp1: Fundamental Commissioning and EAc3: Enhanced Commissioning

(LEED-CI, EAc2: Enhanced Commissioning)

Intent

Fundamental: To verify that the project’s energy-related systems are installed,
calibrated and perform according to the owner’s project requirements, basis of
design and construction documents. Benefits of commissioning include reduced
energy use, lower operating costs, reduced contractor callbacks, better building
documentation, improved occupant productivity and verification that the systems
perform in accordance with the owner’s project requirements.

Enhanced: To begin the commissioning process early in the design process and
execute additional activities after systems performance verification is
completed.

LEED-CS 150 Second performed enhanced commissioning of all base building energy
systems, including base building HVAC system and controls, domestic hot water,
core and lobby lighting systems and controls and building management system.
This process helped to assure all energy-related systems are operating as
intended.

LEED-CI Tenants attempting LEED-CI at 150 Second are required to perform
fundamental commissioning of their energy-related systems. Additionally, tenants
can achieve five points if they elect to perform enhanced commissioning (EAc2).

EAp2: Minimum Energy Performance

Intent To establish the minimum level of energy efficiency for the proposed
building and systems to reduce environmental and economic impacts associated
with excessive energy use.

LEED-CS 150 Second performed whole building energy simulation using ASHAE
90.1-2007 Appendix G and has met the requirements for energy performance. 150
Second energy simulation demonstrated an improvement of 43% over ASHRAE
90.1-2007. The building envelope was designed to improve energy efficiency and
reduce the cost of energy for the entire building, these savings are passed on
to the tenant.

LEED-CI Minimum Energy Performance of the tenant space is a prerequisite in the
LEED-CI rating system CAp2. Tenants attempting LEED-CI at 150 Second are
required to comply with the mandatory provisions and prescription requirements
of ASHRAE 90.1-2007, as well as reduce connected lighting power density by 10%
from ASHRAE 90.1-2007 and install Energy Star appliances for at least 50% of
eligible equipment. Tenants occupying space in 150 Second will benefit from the
energy efficiencies of the base building systems but will not be automatically
guaranteed credit compliance.

 

LOGO [g268030second_footer.jpg]

H-35



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

EAp3: Fundamental Refrigerant Management

Intent To reduce stratospheric ozone depletion.

LEED-CS 150 Second installed new HVAC systems which contained no
Chlorofluorocarbon (CFC)-based refrigerants which thereby reduce the buildings
impact on the ozone.

LEED-CI Tenants attempting LEED-CI at 150 Second are required to comply with
this prerequisite through either the purchase of new HVAC equipment which
contains no CFC-based refrigerants or upgrading of existing equipment which
contains CFC-based refrigerants.

EAc1: Optimize Energy Performance

Intent To achieve increasing levels of energy performance beyond the
prerequisite standard and to reduce environmental and economic impacts
associated with excessive energy use.

LEED-CS 150 Second performed whole building energy simulation using ASHAE
90.1-2007 Appendix G and has met the requirements for energy performance. 150
Second energy simulation demonstrated an improvement of 43% over ASHRAE
90.1-2007.

LEED-CI Tenants attempting LEED-CI at 150 Second can earn points for further
enhancing energy efficiency. These combined strategies will contribute toward
further reductions in environmental and economic impacts for the project. Points
are achievable across different areas of energy related systems as follows:

EAc1.1: Optimize Energy Performance – Lighting Power: Projects can achieve up to
five points for further reductions in lighting power density below ASHRAE
90.1-2007.

Recommendations for Tenant Lighting Systems:

 

  •   Display lighting: metal halide, fluorescent, or LED lamps rather than
halogen.

 

LOGO [g268030second_footer.jpg]

H-36



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

EAc1.2: Optimize Energy Performance – Lighting Controls: Projects that install
lightning controls such as daylight and occupancy sensors can achieve up to
three points in and contribute towards increased energy conservation.

Recommendations for Tenant Lighting Controls:

 

  •   Install daylight responsive controls in all regularly occupied spaces
within 15 feet of windows and under skylights.

EAc1.3: Optimize Energy Performance – HVAC: Through increased HVAC equipment
efficiencies and appropriate zoning and controls, which result in HVAC
performance above ASHRAE 90.1-2007, projects are eligible for up to 10 points.

Recommendations for Tenant HVAC Systems:

 

  •   High SEER condensing units – minimum 14 SEER.

 

  •   Air source heat pump heating.

 

  •   Electronically Controlled Motors (ECM) in fan coils.

 

  •   Demand ventilation controls with CO2 sensors.

EAc1.4: Optimize Energy Performance – Equipment and Applications: Selecting
energy-efficient equipment and appliances, as qualified by EPA’s Energy Star
Program, can contribute up to 4 points.

EAc2: On-Site Renewable Energy

Intent To encourage and recognize increasing levels of on-site renewable energy
self-supply to reduce environmental and economic impacts associated with fossil
fuel energy use.

LEED-CD 150 Second did not pursue this credit.

LEED-CI On-site renewable energy is covered under LEED-CI SSc1: Site Selection,
where tenants earn five points for locating in a LEED-CS building.

EAc5: Measurement and Verification (LEED-CI, EAc3)

Intent To provide for the ongoing accountability of building energy consumption
over time.

LEED-CS 150 Second did not pursue this credit.

 

LOGO [g268030second_footer.jpg]

H-37



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LEED-CI Tenants attempting LEED-CI at 150 Second can earn points by providing
ongoing accountability and optimization of their energy and water consumption
over time. 150 Second has provided tenants a lease agreement in which energy
costs are paid by the tenants and not included in the base rent, making the
tenants eligible for three points in LEED-CI (EAc3-Measurement & Verification).
Furthermore, the base building central monitoring system allows tenants the
ability to easily install submetering devices within their space.

EAc6: Green Power (LEED-CI, EAc4)

Intent To encourage the development and use of grid-source, renewable energy
technologies on a net-zero pollution basis.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Tenants attempting LEED-CI at 150 Second can earn five points by
engaging in a 2 year renewable energy contract through LEED-CI EAc4. The
contract amount must be for at least 50% of the energy consumed in the tenant
space for at least 8 kilowatt hours per square foot of tenant space.

Materials and Resources (MR)

MRp1: Storage and Collection of Recyclables

Intent Facilitate the reduction of waste generated by building occupants that is
hauled to and disposed of in landfills.

LEED-CS 150 Second provides a centrally located, easily accessible area for
recycling of paper, cardboard, glass, plastics and metals, for the base building
and tenant occupants. The recycling storage area is located at Room 119 near the
loading dock.

LEED-CI Tenants attempting LEED-CI at 150 Second are provided with an easily
accessible dedicated area for tenants recycling (paper, corrugated cardboard,
glass, plastics and metals). This is a prerequisite in the LEED-CI rating system
(MRp1) and LEED-CI projects will automatically earn this prerequisite. Tenants
are strongly encouraged to create a dedicated recycling area on each floor to
facilitate efficient sorting and recycling of waste materials.

 

LOGO [g268030second_footer.jpg]

H-38



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

MRc1.1: Tenant Space – Long-term Commitment (LEED-CI Only)

Intent To encourage choices that conserve resources, reduce waste and the
environmental impacts of tenants related to materials, manufacturing and
transportation.

LEED-CS There is no related LEED-CS credit.

LEED-CI Tenants attempting LEED-CI at 150 Second are encouraged to pursue a
ten-year lease. Doing so will help earn LEED-CI MRc1.1.

MRc1.2: Building Reuse – Maintain Interior Nonstructural Elements

Intent To reduce the environmental impact of new construction by salvaging old
building stock.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Tenants LEED-CI at 150 Second may earn a point for the interior salvage
of the floors, walls and doors, as long as tenants preserve these elements
during fit-out. Projects can up to two points for MRc1.2: Building
Reuse-Maintain Interior Nonstructural Components for maintain 40% or 60% of
interior components.

MRc2: Construction Waste Management

Intent Divert Construction and demolition debris from disposal in landfills and
incinerators. Redirect recyclable recovered resources back to the manufacturing
process. Redirect reusable materials to appropriate sites.

LEED-CS 150 Second implemented a Construction Waste Management Plan that
resulted in diverting over 95% of the project’s construction and demolition
waste from being disposed in landfills.

LEED-CI Tenants attempting LEED-CI at 150 Second can develop and implement their
own construction waste management plan during the construction of the tenant
space, and by recycling 50% or 75% of construction, demolition and packaging
debris, tenants can qualify for up to two points for MRc2.1: Construction Waste
Management.

 

LOGO [g268030second_footer.jpg]

H-39



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

MRc3: Materials Reuse (LEED-CI, MR3.1)

Intent To reduce the environmental impact of new construction by salvaging
materials.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Tenants attempting LEED-CI at 150 Second can earn up to two LEED-CI
points under MRc3.1: Materials Reuse by using salvaged old doors and windows to
make interior partitions, and an additional credit for MRc3.2: Materials Reuse –
Furniture and Furnishing for reusing furniture.

MRc3.2: Materials Reuse – Furniture and Furnishing (LEED-CI Only)

Intent To reduce the environmental impact of new construction by salvaging
materials.

LEED-CS There is no related LEED-CS credit.

LEED-CI Tenants attempting LEED-CI at 150 Second can refurnish, reuse or salvage
30% of their total furniture cost to earn an additional LEED-CI point.

MRc4: Recycled Content

Intent Increased demand for building products that incorporate recycled content
materials, thereby reducing impacts resulting from extraction and processing of
virgin materials.

LEED-CS 150 Second specified the use of a minimum of 20% of building materials
(by cost) as recycled materials, containing post-consumer or post-industrial
recycled content.

LEED-CI Tenants attempting LEED-CI at 150 Second can specify 10% – 20% of
materials to have recycled content, out of the total amount of construction
materials and furnishings, the tenant can achieve two LEED points through MRc4:
Recycled Content. Consider specifying products such as structural steel, gypsum
board and concrete to have high-recycled content.

MRc5: Regional Materials

Intent Increase demand for building materials and products that are extracted
and manufactured within the region, thereby supporting the use of indigenous
resources and reducing the environmental impacts resulting from transportation.

 

LOGO [g268030second_footer.jpg]

H-40



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LEED-CS 150 Second specified the use of a minimum of 10% of building materials
(by cost) to be regionally extracted and manufactured (within 500 miles of the
site).

LEED-CI Tenants attempting LEED-CI at 150 Second can specify 20% of the combined
value of construction materials and furnishings to be manufactured regionally
(within 500 miles of the site) to earn a LEED-CI point for MRc5: Regional
Materials. If 10% of those materials are also extracted, harvested or recovered
from within 500 miles of the project, tents earn an additional point under MRc5,
Option 2.

MRc6: Rapidly Renewable Materials (LEED-CI Only)

Intent To reduce the environmental impact of finite raw materials that have
long-cycles of growth.

LEED-CS There is no related LEED-CS credit.

LEED-CI Tenants attempting LEED-CI at 150 Second are encouraged to specify a
minimum of 5% of the total value of all building materials from rapidly
renewable sources to earn a LEED-CI point through MRc6: Rapidly Renewable
Materials. Rapidly renewable materials are agricultural products, either fiber
or animal, which take ten years or less to grow or raise and then harvested in
an ongoing and sustainable fashion. Bamboo, wool, carpets, cork, rubber,
strawboard and wheatboard are all examples of rapidly renewable resources.

MRc6: Certified Wood (LEED-CI, MRc7)

Intent Encourage environmentally responsible forest management.

LEED-CS 150 Second specified a minimum of 50% of wood-based products to be
harvested in accordance with the Forest Stewardship Council’s (FSC) Principles
and Criteria, for base building wood components. FSC certification means that
the forest managers employed environmentally and socially responsible forest
management practices. FSC wood has been specified for base building finishes
such as the lobby wall paneling and cabinetry.

LEED-CI Tenants attempting LEED-CI at 150 Second are encouraged to specify
certified wood for new wood products and materials for their space. A minimum of
50% of certified wood used in the project is required to achieve a LEED-CI point
through

MRc7: Certified Wood.

 

LOGO [g268030second_footer.jpg]

H-41



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

Indoor Environmental Quality (IEQ)

IEQp1: Minimum Indoor Air Quality Performance

Intent To establish minimum indoor air quality (IAQ) performance to enhance
indoor air quality in buildings, thus contributing to the comfort and well-being
of the occupants.

LEED-CS 150 Second has met the requirements of Section 4 through 7 of ASHRAE
Standard 62.1-2007, Ventilation for Acceptable Indoor Air Quality for the base
building, and goes beyond the ventilation rates required by the prerequisite to
provide 30% more ventilation than required by the ASHRAE standard. The base
building HVAC system supports this design by providing at least 20 cubic feet
per minute of outside air per person, based on standard occupancy densities. The
tenants from this by increased productivity.

LEED-CI Tenants attempting LEED-CI at 150 Second are required to supply minimum
levels of ventilation through compliance with ASHRAE 62.1-2007. Depending on the
location of the tenant spaces, tenants may need to provide adequate ventilation
for their spaces to meet LEED-CI IEQp1: Minimum Indoor Air Quality Performance.
Some spaces in the tenant building will automatically comply, others will need
to provide ventilation in their own spaces. Contact building management for
details on your tenant space.

IEQp2: Environmental Tobacco Smoke Control

Intent To minimize exposure of building occupants, indoor surfaces and
ventilation air distribution systems to environmental tobacco smoke (ETS).

LEED-CS 150 Second has prohibited smoking inside the building, and prohibited
smoking on the property from within 25 feet of entries, outdoor air intakes and
operable windows.

LEED-CI Tenants attempting LEED-CI at 150 Second will automatically comply with
this prerequisite, through LEED-CI IEQp2: Environmental Tobacco Smoke Control,

 

LOGO [g268030second_footer.jpg]

H-42



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

due to the building’s no smoking policy. Tenants are prohibited from smoking
within the building and have ben provided designated smoking areas which are at
least 25 feet away from building entries, outdoor air intakes and operable
windows. Signage indicating that smoking is not allowed within 25 feet of the
all entrances will be provided for the entire building.

IEQc1: Outdoor Air Delivery Monitoring

Intent To provide capacity for ventilation system monitoring to help promote
occupant comfort and well-being.

LEED-CS 150 Second has installed a permanent monitoring system to ensure that
ventilation systems in all public spaces maintain design minimum requirements.
This has been accomplished through the incorporation of CO2 monitoring devices
and outdoor airflow measurement devices within the base building. Furthermore,
the installed system in the base building is capable of being expanded to
provide CO2 monitoring within the tenant spaces.

LEED-CI Tenants attempting LEED-CI at 150 Second can achieve one point for
installing permanent ventilation monitoring systems within their tenant space,
through IEQc1: Outdoor Air Delivery Monitoring.

IEQc2: Increased Ventilation

Intent To provide additional outdoor air ventilation to improve indoor air
quality (IAQ) and promote occupant comfort, well-being and productivity.

LEED-CS 150 Second has increased breathing zone outdoor air ventilation rates to
all occupied spaces by at least 30% above the minimum rates required by ASHRAE
62.1-2007 for the base building. Furthermore, the base building systems have
provided tenants with the ability to achieve LEED-CI, IEQc2: Increased
Ventilation within their space by providing increased ventilation for each zone.

LEED-CI Tenants attempting LEED-CI at 150 Second can achieve one point, through
LEED-CI IEQc2: Increased Ventilation, by providing additional air ventilation
through appropriate mechanical or natural ventilation design strategies. The
base building has provided the ability to easily facilitate increased
ventilation within the tenant space.

 

LOGO [g268030second_footer.jpg]

H-43



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

IEQc3: Construction Indoor Air Quality Management Plan – During Construction

(LEED-CI, IEQc3.1)

Intent To reduce indoor air quality (IAQ) problems resulting from construction
or renovation and promote the comfort and well-being of construction workers and
building occupants.

LEED-CS 150 Second has developed and implemented an IAQ management plan for the
construction and pre-occupancy phases for the base building. As a result, the
base building has provided a healthy indoor environment for tenants as they
commence occupancy in their space. Measures taken as part of the IAQ plan
included enclosed space ventilation, protection of absorption materials from
moisture damage, replacement of filters prior to occupancy, among other
requirements from the Sheet Metal and Air Conditioning National Contractors
Association (SMACNA) guidelines.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point, through
LEED-CI IEQc3.1: Construction IAQ Management Plan – During Construction, for
developing and implementing their own IAQ management plan for the construction
and preoccupancy phases of the tenant space.

IEQc3.2: Construction Indoor Air Quality Management Plan – Before Occupancy

Intent To reduce indoor air quality (IAQ) problems resulting from construction
or renovation to promote the comfort and well-being of construction workers and
building occupants.

LEED-CS There is no related LEED-CD credit.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
performing a building flush-out or air testing the tenant space to ensure a
healthy indoor environment.

IEQc4.1: Low-Emitting Materials-Adhesives & Sealants

Intent To reduce the quantity of indoor air contaminants that are odorous,
irritating and/or harmful to the comfort and well-being of installers and
occupants.

LEED-CS 150 Second has complied with the applicable volatile organic compound
(VOC) requirements for all adhesives and sealants installed within the weather
barrier for the base building. As a result, the base building has provided a
healthy indoor environment for tenants as they commence occupancy in their
space.

 

LOGO [g268030second_footer.jpg]

H-44



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
ensuring that all adhesives and sealants installed within the tenant space
comply with the applicable VOC limits.

IEQc4.2: Low-Emitting Materials – Paints and Coatings

Intent To reduce the quantity of indoor air contaminants that are odorous,
irritating and/or harmful to the comfort and well-being of installers and
occupants.

LEED-CS 150 Second has complied with the applicable volatile organic compound
(VOC) requirements for all paints and coatings installed within the weather
barrier for the base building. As a result, the base building has provided a
healthy indoor environment for tenants as they commence occupancy in their
space.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
ensuring that all paints and coatings installed within the tenant space comply
with the applicable VOC limits.

IEQc4.3: Low-Emitting Materials – Flooring Systems

Intent To reduce the quantity of indoor air contaminants that are odorous,
irritating and/or harmful to the comfort and well-being of installers and
occupants.

LEED-CS 150 Second has complied with the applicable standards for all flooring
systems installed within the weather barrier for the base building. As a result,
the base building has provided a healthy indoor environment for tenants as they
commence occupancy for their space.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
ensuring that all flooring systems installed within the tenant space comply with
the applicable standards.

IEQc4.4: Low-Emitting Materials – Composite Wood and Agrifiber Product

Intent To reduce the quantity of indoor air contaminant that are odorous,
irritating and/ or harmful to the comfort and well-being of installers and
occupants.

 

LOGO [g268030second_footer.jpg]

H-45



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LEED-CS All composite wood and agrifiber products used on the interior of 150
Second have contained no added urea-formaldehyde resins for the base building.
As a result, the base building has provided a healthy indoor environment for
tenants as they commence occupancy in their space.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
ensuring that all composite wood and agrifiber products installed within tenant
space contain no added urea-formaldehyde resins.

IEQc4.5: Low-Emitting Materials – Systems Furniture and Seating (LEED-CI Only)

Intent To reduce the quantity of indoor air contaminants that are odorous,
irritating and/or harmful to the comfort and well-being of installers and
occupants.

LEED-CS No related LEED-CS credit.

LEED CI Tenants attempting LEED-CI at 150 Second may achieve one point by
ensuring that all systems furniture and seating installed within the tenant
space comply with the applicable standards.

IEQc5: Indoor Chemical and Pollutant Source Control

Intent To minimize building occupant exposure to potentially hazardous
particulates and chemical pollutants.

LEED-CS 150 Second has complied with the applicable measures for indoor chemical
and pollutant source control for the base building.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
minimizing and controlling the entry of pollutants into the tenant space through
the employment of all applicable requirements of LEED-CI IEQc5: Indoor Chemical
and Pollutant Source Control. The base building has provided a permanent
entryway system at all major entrances, sufficient exhaust and sealing of
housekeeping and janitorial rooms, MERV-13 filtration on air handling units and
closed containment systems for all hazardous liquid wastes. In addition, tenants
are required to provide a 10-foot long entryway system for all main entrances.

 

LOGO [g268030second_footer.jpg]

H-46



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

IEQc6.1: Controllability of Systems – Lighting

Intent To provide a high level of lighting system control by individual
occupants or groups in multi-occupant spaces (e.g., classrooms and conference
areas) and promote their productivity, comfort and well-being.

LEED-CS There is no related LEED-CS credit.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
providing individual lighting control for at least 90% of occupants of the
tenant space and for all multi-occupant spaces.

IEQc6: Controllability of Systems – Thermal Comfort (LEED-CI, IEQc6.2)

Intent To provide a high level of thermal comfort control by individual
occupants or groups in multi-occupant spaces (e.g. classrooms and conference
areas) and promote their productivity, comfort and well-being.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Tenants attempting LEED-CI at 150 Second may achieve one point by
providing individual thermal comfort controls for at least 50% of occupants of
the tenant space and for all multi-occupant spaces.

IEQc7: Thermal Comfort – Design (LEED-CI, IEQc7.1)

Intent To provide a comfortable thermal environment that promotes occupant
productivity and well-being.

LEED-CS 150 Second has designed and installed the HVAC system and building
envelope to meet the requirements of ASHRAE-55-2004 for the base building.
ASHRAE-55 requires the regulation of temperature and humidity levels within the
building based on climate zone. The base building has provided the ability for
tenants to comply with the requirements of ASHRAE 55-2004 during build-out of
their tenant space.

LEED-CI Tenants attempting LEED CI at 150 Second will achieve one point by
demonstrating that the HVAC system meets the requirements of ASHRAE-55-2004.

 

LOGO [g268030second_footer.jpg]

H-47



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

IEQc7.2: Thermal Comfort – Verification (LEED-CI Only)

Intent To provide for the assessment of building occupants’ comfort over time.

LEED-CS There is no related LEED-CS credit.

LEED-CI Tenants attempting LEED-CI at 150 Second can achieve one point by
meeting the following requirements:

 

•   Achieving IEQc7.1

 

•   Providing a permanent monitoring system and process for corrective action to
ensure that building performance meets the desired comfort criteria.

 

•   Conduct a thermal comfort survey of tenant space occupants within 6-18
months after occupancy.

IEQc8.1: Daylight and Views – Daylight

Intent To provide occupants with a connection between indoor spaces and the
outdoors through the introduction of daylight and views into the regularly
occupied areas of the building.

LEED-CS 150 Second did not pursue this credit.

LEED-CI Tenants attempting LEED-CI at 150 Second will achieve one point by
providing sufficient daylight to at least 75% of regularly spaces. To do so
tenants must be sure that their fit-out does not compromise the daylight
provided by the base building, new simulations may need to be run.

IEQc8.2: Daylight and Views – Views

Intent To provide occupants with a connection between indoor spaces and the
outdoors through the introduction of daylight and views into the regularly
occupied areas of the building.

LEED-CS 150 Second has achieved direct views to the outdoor environment through
vision glazing for 91% of regularly occupied areas. The calculation of views for
tenant spaces was done using a feasible tenant layout per the default occupancy
counts.

 

LOGO [g268030second_footer.jpg]

H-48



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LEED-CI Tenants attempting LEED-CI at 150 Second will achieve one point by
providing direct views to the outdoor environment through vision glazing for at
least 90% of regularly occupied areas. To do so tenants must be sure that their
fit-out does not compromise the views provided by the base building. Tenants
should consider using an open plan, desk partitions less than 42” in height in
areas where views to the outside area possible, and glass partitions around
common meeting areas.

Innovation in Design (ID)

IDc1: Innovation in Design

Intent To provide design teams and projects the opportunity to be awarded points
for exceptional performance above the requirements set by LEED and to develop
innovation ideas in green building categories not specifically addressed by
LEED.

LEED-CS 150 Second has four points in the LEED ID category:

 

•   The base building has achieved exemplary performance under SSc4.1.

 

•   The base building has achieved exemplary performance under MRc2.

 

•   The base building has achieved exemplary performance under SSc2.

 

•   The base building participated in Pilot Credit 12 Reduced Automobile
Dependence.

LEED-CI Tenants attempting LEED-CI at 150 Second are encouraged to achieve all
four ID credits through creative design and management of their built-out space.

IDc2: LEED Accredited Professional

Intent To support and encourage the design integration required by LEED green
buildings and to streamline the application and certification process.

LEED-CS 150 Second has accomplished this through the participation of many LEED
Accredited Professionals on the design team and a sustainability consultant. The
use of a LEED-AP as a responsible member of the design team for the base
building and any tenant improvements will help ensure that the design and
material specifications for the project will properly address the established
sustainable design criteria for the project.

LEED-CI Tenants attempting LEED-CI at 150 Second are encouraged to include at
least one principle participant on the project team, who has successfully
completed the LEED Accredited Professional exam. Tenants can achieve one point
for LEED-CI.

 

LOGO [g268030second_footer.jpg]

H-49



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

Appendix A: Reference Material

Tenants should refer to the link below for a reference guide for the LEED 2009
for Commercial Interiors (LEED-CI) Rating System.
http://www.usgbc.org/ShowFile.aspx?DocumentID=5543

For reference, tenants should see to the LEED-CI 2009 Scorecard below.

 

LOGO [g268030exz_pg144.jpg]

 

LOGO [g268030second_footer.jpg]

H-50



--------------------------------------------------------------------------------

LOGO [g268030skanska_logo.jpg]

 

 

 

LOGO [g268030exz_pg145.jpg]



--------------------------------------------------------------------------------

EXHIBIT I TO LEASE

PARKING PLAN

 

I-1



--------------------------------------------------------------------------------

LOGO [g268030page80.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT J TO LEASE

RULES AND REGULATIONS

Tenant (and tenant employees and contractors) shall faithfully observe and
comply with the following Rules & Regulations:

 

  1. The sidewalks, entrances, service elevator lobby, corridors, stairwells,
and fire exits of the building shall not be encumbered by any tenant or its
agents, employees, licensees or guests or shall be used for tenant’s premises
provided that the stairwells may be so used.

 

  2. All deliveries to and removals from the building of furniture, equipment
and supplies shall be by way of the loading dock – a platform (delivery
entrance) located at the ground level of the building and accessible from the
street and then only during such hours as may be prescribed by the owner’s
representative (Monday through Friday, 7AM – 5PM). During such hours there shall
be no separate charge to tenant for the normal use of the loading dock or
freight elevator. Tenant shall be responsible for any loss, cost or damage
suffered or incurred as a result of or arising from deliveries and/or removals
after such hours.

 

  3. The loading dock and service elevator are for pick ups and deliveries only.
Due to limited space at the loading dock, there is a vehicle parking limit of
thirty (30) minutes, provided other deliveries are waiting, unless special
arrangements are made with the Property Management Office. Persons using service
elevators will sign in at the security desk in the main lobby and be issued a
floor pass. Each tenant will supply a list of authorized employees that require
access to the freight elevators.

 

  4. All incoming and outgoing shipments must be moved directly, by the delivery
or pick up agent from the delivery entrance: such shipments will not be held at
the delivery entrance. Building operating personnel are not authorized to sign
receipt for shipments to or from the building.

 

  5. Furniture, equipment and supplies and other packaged materials and items
requiring the use of a hand truck, pallet truck or other type of wheeled
transport, shall be moved only upon the service elevator.

 

  6. All large deliveries, pick ups, moves and removal of demolition materials
must be transported on the service elevator after hours, with prior approval of
the owner’s representative and at the expense of the tenant. The removal of
demolition material and the delivery of sheet rock will require the smoke
detectors in the freight elevators to be disabled.

 

J-1



--------------------------------------------------------------------------------

  7. No hand truck, pallet truck or other type of wheeled transport shall be
used in the lobbies, corridors or elevators of the building other than in the
loading dock corridor to and including the freight elevator.

 

  8. The owner’s representative reserves the right to inspect all items to be
brought into the building and to exclude from the building all items which
violate any provision of the rules and regulations or which may, in the
reasonable judgment of the owner’s representative, constitute a hazard or danger
to the building, its equipment or occupants.

 

  9. Any damage to the building or any part thereof caused by the moving in our
out of the building of furniture, equipment, supplies, or other items, shall be
repaired by the owner’s representative at the expense of the tenant responsible.

 

  10. Tenant shall notify the property management office when safes or other
heavy equipment, except in the ordinary course of tenant’s business operations
in accordance with its permitted use, are to be taken in or out of the building,
and such moving shall only be done after written permission is obtained from the
property management office on such conditions, as the property management office
shall require. Additional costs related to the installation of such equipment,
shall, as for elevator use or window removal, will be borne by tenant.

 

  11. All construction and demolition work requires a written request to be
approved by the property management office who will act reasonably in connection
therewith. Tenant and tenant’s contractor will be required to follow the 150
Second Street Tenant Improvement Rules and Regulations that is available upon
request at the property management office. Upon completion of approved work, if
applicable, Tenant must provide “As-Built” drawings in both CAD and black line
form to the owner’s representative.

 

  12. Access to the area above the ceiling must be scheduled and approved by the
property management office. All ceiling tiles must be back in place by the end
of the working day.

 

  13. The property management office reserves the right to control and operate
the public portions of the building and the public facilities, as well as the
facilities furnished for the common use of the tenants, in such manner as they
deem best for the benefit of the tenants.

 

  14. The property management office reserves the right to exclude from the
building, during non-business hours, all persons who do not present a valid
building access photo id card that are not otherwise escorted by a Tenant
representative.

 

J-2



--------------------------------------------------------------------------------

  15. The property management office must be given advance written notification
of any after-hour functions requiring access via loading dock or building
services. Tenant shall reimburse the owner’s representative for any third party
out of pocket costs incurred in connection with these services.

 

  16. No additional locks or bolts of any kind shall be placed upon any of the
doors in any tenant’s premises and no lock on any door therein shall be changed
or altered in any respect without property management approval. In the case
where tenant has equipment in the MEP rooms, card readers are to be installed by
tenant, and a room access list provided to building management.

 

  17. No acids, vapors, or other materials shall be discharged into
non-designated waste lines, vents or flues of the building. The water wash
closets and other plumbing fixtures in or serving any tenant’s premises (not
specifically designed for this purpose) shall not be used for any purpose other
than that for which they were designed or constructed, and no sweeping shall be
deposited therein. The property management office shall repair any damage
resulting to the same from misuse by a tenant, at the expense of the tenant.

 

  18. If a tenant’s premises becomes infested with vermin, such tenant, at its
sole cost and expense, unless it is clearly determined that the same has been
caused entirely by others, shall cause it premises to be exterminated by such
exterminators as shall be approved by the property management office at such
times and to such extent as the property management office deems necessary.

 

  19. No part of the tenant’s premises shall be occupied at any time as sleeping
quarters and no part of the building shall be used for gambling or for any
immoral or unlawful purposes or practices. No intoxicating liquor shall be sold
in any part of the building unless allowed by the lease agreement.

 

  20. No animals or birds, bicycles, skate boards, in-line skater or other
vehicles shall be allowed in the corridors, lobbies, elevators, sidewalks,
walkways, gardens, or elsewhere in or around the building (provided that animals
related to vivarium usage may be housed in the vivarium in tenant’s premises and
transported in the freight elevator). Bicycle storage is available at the
designated areas in the garage and at the front entrance by the canopy.

 

  21. Canvassing, soliciting or peddling in the building is prohibited and each
tenant shall cooperate to prevent the same.

 

  22. A building directory with the names of the tenants will be provided and
maintained by the property management office. The property management office at
the tenant’s expense will make changes in the directory, within a reasonable
time period after written notice from the tenant.

 

J-3



--------------------------------------------------------------------------------

  23. Tenants may be requested to assign from their employees, personnel to
perform specific tasks required by the building’s emergency evacuation plan.
Person so assigned shall be made available from time to time for instructions by
the building life safety director.

 

  24. Access to building tele/com centers and closets will be provided by
building security only. Anyone requesting access must have a valid id from the
telecommunication company that employs them or be listed on the approved access
list that is maintained at the property management office. Tenant may elect to
install a card reader and provide documentation of appropriate personnel
training to allow authorization for room access.

 

  25. Building maintenance will provide access to the building electric closets.
Tenants will be required to notify the property management office by electronic
mail should a vendor require access. All tenant vendors must have a valid id
from the company that employees them or be listed on the approved access list
that is maintained at the property management office. Tenant may elect to
install a card reader and provide documentation of appropriate personnel
training to allow authorization for room access.

 

  26. Portable electric heaters, fans or desktop heating appliances (coffee cup
warmers) are not allowed inside any tenant spaces or common areas within the
building, unless approved by the property management office.

 

  27. Prior written approval, which shall be at the sole discretion of the
property management office, must be obtained for installation of any window
shades, blinds, drapes or any other window treatment of any kind; provided
however, the foregoing restriction shall not apply to any of such items that are
installed as part of Tenant’s Work in conformity with the Plans.

 

  28. Plumbing, fixtures and appliances shall be used only for the purpose for
which constructed, no other unsuitable material shall be placed therein.

 

  29. Owner and property management office shall have the right to prescribe the
weight and position of heavy equipment or objects, which may overstress any
portion of the floors of the premises. All damage done to the building by the
improper placing of such heavy items will be repaired at the sole expense of the
tenant.

 

  30. No nails, hooks or screws shall be driven into or inserted in any part of
the building except as approved by the property management office, permitted by
tenant’s lease, or as reasonably necessary to permit tenant to hang pictures and
other wall decorations or wall hangings (e.g., whiteboards, corkboards, signs,
shelves, etc.) within the premises.

 

J-4



--------------------------------------------------------------------------------

  31. Tenant shall comply with all requirements necessary for the security of
the premises, including the use or property removal passes for the removal of
office equipment/packages, and use of security control cards for access to the
building at all times.

 

  32. Smoking is not permitted in the 150 Second Street common areas including
exterior entrances, vestibules, corridors, restrooms, stairwells and parking
garage. Additionally, smoking is not allowed within 25 feet of the front of the
entrance of the building as well as the loading dock entrance. Tenant must
comply with requests by the owner’s representative concerning informing their
employees of items of importance to the owner.

 

  33. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the premises, unless electrical
holdbacks have been installed.

 

  34. Owner reserves the right to close and keep locked all entrance and exit
doors during hours when the building is closed. Access to the building may be
refused unless person seeking access has proper identification or has previously
arranged a pass for access to the building. The owner and its representative
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the building of any person. In case of invasion,
mob, riot, public excitement or other commotion, owner reserves the right to
prevent access to the building during the continuance of it by any means it
deems appropriate for the safety and protection of life and property.

 

  35. No furniture, freight, equipment or other bulky matter will be brought
into or removed from the building or carried up or down in elevators, except
upon prior notice to the property management office and in such manner, in such
specific elevator, and between such hours as shall be reasonably designated by
the owner; provided however, (i) the foregoing restrictions shall not apply to
items brought into the building in connection with Tenant’s Work, or (ii) for
items delivered to the Premises on a recurring basis, such approval need only be
obtained from Landlord once. Tenant shall provide the property management office
with reasonable prior notice of the need to utilize the elevator for any such
purpose, so as to provide owner with a reasonable period to schedule such use
and to install such padding or take such other actions or prescribe such
procedures as are appropriate to protect against damage to the elevators or
other parts of the building.

 

  36. Tenant shall not disturb, solicit or canvass any occupant of the building
and shall cooperate with the owner or owner’s agent to prevent it.

 

  37. The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein.

 

J-5



--------------------------------------------------------------------------------

  38. Tenant shall not use any method of heating or air conditioning other than
that which is supplied by the owner without the prior written consent of the
owner.

 

  39. Cooking shall not be permitted or done by any tenant on the premises, nor
shall the premises be used for the storage of merchandise for lodging of for any
improper objectionable or immoral purposes. Notwithstanding the foregoing,
laboratory approved equipment and microwave ovens and/or small toaster ovens may
be used on the premises for heating food and brewing coffee, tea, hot chocolate
and similar beverages, provided that such use is in accordance with applicable
federal, state and city laws, codes, ordinances, rules and regulations, and does
not cause odors which are objectionable to owner and other tenants.

 

  40. Owner will approve where and how telephone wires are to be introduced to
the premises. No boring or cutting for wires shall be allowed without the
consent of the owner. The location of telephone, call boxes and other office
equipment affixed to the premises shall be subject to the approval of the owner.

 

  41. Tenant, it’s employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairwells or
elevators and shall use the same only as a means of ingress and egress for the
premises.

 

  42. Tenant shall store all trash and garbage within the interior of the
premises. No material shall be placed in the trash boxes or receptacles if
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the City of
Cambridge without violation of any law or ordinance governing such disposal. All
trash, garbage and refuse disposal shall be made only through entryways and
elevators provided for such purposes at such times, as owner shall designate.
Building has a compactor that is maintained and operated by building management.

 

  43. Tenant shall assume any and all responsibility for protecting the premises
form theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the premises closed, when the premises are not occupied.

 

  44. Owner may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants. This shall not prevent the owner
from thereafter enforcing any such Rules and Regulations against any or all
tenants of the building.

 

J-6



--------------------------------------------------------------------------------

  45. No awnings or other projects shall be attached to the outside walls of the
building without the prior written consent of the owner. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with
any window or door of the premises without prior written consent of the owner.
All electrical ceiling fixtures hung in offices or spaces along the perimeter of
the building must be fluorescent and/or of a quality, type, design and bulb
color approved by the owner.

 

  46. Food vendors shall be allowed in the 150 Second Street building upon
receipt of a written request from the tenant. The food vendor shall service only
the tenants that have a written request on file in the property management
office. Under no circumstances shall the food vendor display their products in a
public or common area including corridors and elevator lobbies. Any failure to
comply with this rule shall result in the immediate permanent withdrawal of the
vendor from 150 Second Street.

 

  47. Tenant shall comply with any non smoking ordinances adopted by any
applicable governmental authority. In addition, owner reserves the right to
designate in owner’s sole discretion, the only outside areas of the premises
where smoking shall be permitted.

 

  48. Owner and its agent have the right to evacuate 150 Second Street in the
event of an emergency or catastrophe.

 

  49. Provided such changes are not in conflict with the terms of this Lease and
that Landlord provides prior written notice of such change, Owner and its agent
reserves the right at any time to change or rescind any one or more of these
Rule and Regulations or to make such other further reasonable Rules and
Regulations as in owner’s judgment may from time to time be necessary for the
management, safety, care and cleanliness of the premises and building, and for
the preservation of good order therein, as well as for the convenience of other
occupants and tenants. Owner shall not be responsible to tenant or to any other
person for the non-observance of the Rules and Regulations and tenant shall
agree to abide by these rules as a condition of its occupancy of the premises.

 

J-7



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
340

 

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Second Amendment”) is made as of June 9, 2014,
by and between ARE-MA REGION NO. 50, LLC, a Delaware limited liability company
(“Landlord”), and BLUEBIRD BIO, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord’s predecessor in interest, 150 Second Street, LLC, and Tenant
entered into that certain Lease Agreement dated as of June 3, 2013, as amended
by a First Amendment to Lease dated as of November 15, 2013 (the “Lease”),
Tenant leased certain premises (the “Original Premises”) located at 150 Second
Street, Cambridge, Massachusetts more particularly described in the Lease.

B. Tenant desires to expand the Original Premises demised under the Lease by
adding approximately 9,869 rentable square feet (the “Expansion Space”) on the
first floor of the Building, for a total rentable square footage from and after
the Expansion Commencement Date (as hereinafter defined) of 53,455 rentable
square feet, and Landlord is willing to lease the same to Tenant on the terms
herein set forth.

C. Landlord and Tenant desire to amend the Lease to add the Expansion Space to
the Premises demised under the Lease, to provide for the improvement of such
space, and to address other matters more particularly set forth below.

D. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Lease.

AGREEMENT

Now, therefore, the parties hereto agree that the Lease is amended as follows:

1. Expansion Space; Tenant’s Share. From and after the Expansion Commencement
Date: (a) the Premises demised under the Lease shall be expanded to include the
Expansion Space, consisting for all purposes of the Lease of 9,869 rentable
square feet on the first floor of the Building, as shown on Exhibit A, together
with the additional Tenant’s Share of mechanical, pH and lab-related storage
located in the penthouse, first floor and lower level of the Building, as more
particularly described in Section 7 below; (b) Tenant’s Share for all purposes
of the Lease shall be 43.39%; and (c) except as specifically set forth herein to
the contrary, all provisions of the Lease, including, but not limited to
Exhibits E, F and H of the Lease, shall apply to the Expansion Space.

2. Delivery of Expansion Space. Tenant shall accept the Expansion Space in their
condition as of the date hereof, subject to the terms of Exhibit B (Work Letter)
and all applicable Legal Requirements. Tenant’s taking possession of the
Expansion Space shall be conclusive evidence that Tenant accepts the Expansion
Space and that the Expansion Space was in good condition at the time possession
was taken, subject to the provisions of the Work Letter. Tenant agrees and
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Expansion Space, and/or the suitability of the Expansion Space for the
conduct of Tenant’s business. Tenant shall have a right of access to the
Expansion Space for the purpose of installation of the Tenant

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
341

 

Improvements from and after the date on which Tenant delivers to Landlord the TI
Permit (as defined in the Work Letter), which occupancy shall be subject to all
of the terms and conditions of the Lease, as amended hereby, except that Rent as
to the Expansion Space shall not commence until the Expansion Rent Commencement
Date.

3. Expansion Commencement Date; Expansion Rent Commencement Date. The Term of
the Lease with respect to the Expansion Space shall commence on the first to
occur of: (a) Substantial Completion of the Tenant Improvements (as defined in
Exhibit B); and (b) September 1, 2014 (the “Expansion Commencement Date”). The
date for commencement of Base Rent and Additional Rent with respect to the
Expansion Space (the “Expansion Rent Commencement Date”) shall be the date which
is 90 days following the Expansion Commencement Date (but no later than
December 1, 2014). The Term of the Lease as to the entirety of the Premises
shall expire on December 31, 2022. The Extension Right set forth in Article 28
of the Lease shall be exercisable in accordance with Article 28 only as to the
entirety of the Premises.

4. Rent for Expansion Space. From and after the Expansion Rent Commencement
Date, Base Rent, Administration Rent, and Additional Rent shall be payable with
respect to the Expansion Space in accordance with the terms of the Lease.
Accordingly, the Base Rent for the Premises (including the Original Premises and
the Expansion Space) shall be paid in accordance with the following table (which
table replaces the table set forth in Section 1.1 of the Lease):

 

Period

 

Rate per RSF

 

Annual Base Rent

 

Monthly Base

Rent

1/1/2014 to Expansion Rent Commencement Date*   $57.50   $2,506,195.00  
$208,849.58 Expansion Rent Commencement Date to 12/31/2014   $57.50  
$3,073,662.50   $256,138.54

1/1/2015-12/31/2015

  $59.22   $3,165,605.10   $263,800.42

1/1/2016-12/31/2016

  $61.00   $3,260,755.00   $271,729.58

1/1/2017-12/31/2017

  $62.83   $3,358,577.60   $279,881.46

1/1/2018-12/31/2018

  $64.72   $3,459,607.60   $288,300.63

1/1/2019-12/31/2019

  $66.66   $3,563,310.30   $296,942.52

1/1/2020-12/31/2020

  $68.66   $3,670,220.30   $305,851.69

1/1/2021-12/31/2021

  $70.72   $3,780,337.60   $315,028.13

1/1/2022-12/31/2022

  $72.84   $3,893,662.20   $324,471.85

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
342

 

*Notwithstanding anything in this Section of the Lease to the contrary, Tenant
shall be entitled to an abatement of Base Rent with respect to the Original
Premises in the amount of $208,849.58 per month for six (6) consecutive full
calendar months of the Base Term beginning on the Lease Commencement Date,
subject to the terms and conditions set forth in Section 4.2 of the Lease.

5. Memorial Drive Rent Savings Event. Pursuant to Section 4.2 of the Lease,
Landlord and Tenant split Tenant’s net rent savings under the Memorial Drive
Lease on a 60% to Landlord and 40% to Tenant basis. The amount of such savings
allocated to Landlord is applied as a credit against the Rent Abatement provided
to Tenant during the Base Rent Abatement Period (and, accordingly, constitutes
an additional rent obligation to Landlord in the same amount), as more
particularly set forth in Section 4.2 of the Lease. Tenant represents to
Landlord that there have been and may be Memorial Drive Rent Savings Events,
which have resulted and may in the future result in additional rent payable to
Landlord hereunder as follows: (a) $9,066.96 for the month of March, 2014
(receipt of which is hereby acknowledged by Landlord); and (b) to the extent
actually received by Tenant only, $31,534.14 per month for the period from
April 1, 2014 through March 31, 2015, payable monthly as provided in Section 4.2
of the Lease.

6. Parking. Tenant shall have as appurtenant to the Expansion Space 6 parking
spaces in the Building garage, and 4 surface parking spaces, in accordance with
Section 7.1 of the Lease. Tenant hereby confirms that, from and after the
Expansion Space Commencement Date, Tenant’s commitment for parking for calendar
year 2014 shall be a total of 34 parking spaces in the Building garage, and 19
surface parking spaces.

7. Additional Space. As a result of the increase in Tenant’s Share to 43.39%,
Tenant’s Share of the 4,651 square feet of Storage Space in the Building’s
Basement Storage Room is now 2,018 square feet of Storage Space, in accordance
with and subject to the terms of Section 2.2 of the Lease. The expansion of the
Premises with space associated with the Expansion Space is comprised of: (a) the
98.5 rentable square feet in the Storage Room in the location shown on Exhibit
A-1, (b) an additional 172 rentable square feet in a location to be reasonably
approved by Landlord in the lower level (basement/garage level) of the Building,
as shown on Exhibit A-2; (c) an additional 372 rentable square feet of storage
space in a location to be reasonably approved by Landlord in the basement
Storage Space, as shown on Exhibit A-3; and (d) an additional 171 rentable
square feet in a location to be reasonably approved by Landlord on the penthouse
of the Building, as shown on Exhibit A-4.

8. Miscellaneous.

a. This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b. This Second Amendment is binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors in interest.

c. This Second Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
343

 

d. Landlord and Tenant each represents and warrants that it has not dealt with
any broker, agent or other person (collectively “Broker”) in connection with
this transaction other than Jones Lang LaSalle and Colliers International, and
that no Broker, other than Jones Lang LaSalle and Colliers International, who
shall be paid by Landlord pursuant to a separate Agreement, brought about this
transaction. Landlord and Tenant each hereby agree to indemnify and hold the
other harmless from and against any claims by any Broker (other than Jones Lang
LaSalle and Colliers International) claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.

e. As amended and/or modified by this Second Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Second Amendment. In the event
of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall prevail.
Whether or not specifically amended by this Second Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Second Amendment.

(Signatures on Next Page)

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
344

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

 

TENANT:

BLUEBIRD BIO, INC.,

a Delaware corporation

By:   /s/ Jason F. Cole Name:   Jason F. Cole Its:   SVP, General Counsel
LANDLORD: ARE-MA REGION NO. 50, LLC, a Delaware limited liability company By:  
ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership, member  
By:  

ARE-QRS CORP.,

a Maryland corporation,

general partner

    By:   /s/ Eric S. Johnson     Name:   Eric S. Johnson     Its:   Vice
President     Real Estate Legal Affairs

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
345

 

EXHIBIT A

Plan of Expansion Space

See attached

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

LOGO [g268030page003.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-1

 

LOGO [g268030page004.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-2

 

LOGO [g268030page005.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-3

 

LOGO [g268030page006.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT A-4

 

LOGO [g268030page007.jpg]

 



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
351

 

EXHIBIT B TO SECOND AMENDMENT TO LEASE

[Tenant Build]

WORK LETTER

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Second
Amendment to Lease (the “Lease”) dated as of June 9, 2014 by and between ARE-MA
REGION NO. 50, LLC, a Delaware limited liability company (“Landlord”), and
Bluebird Bio, Inc., a Delaware corporation (“Tenant”). Any initially capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

1. General Requirements.

a. Tenant’s Authorized Representative. Tenant designates Stacy Gilroy and Eric
Sullivan (either such individual acting alone, “Tenant’s Representative”) as the
only persons authorized to act for Tenant pursuant to this Work Letter. Landlord
shall not be obligated to respond to or act upon any request, approval, inquiry
or other communication (“Communication”) from or on behalf of Tenant in
connection with this Work Letter unless such Communication is in writing from
Tenant’s Representative. Tenant may change either of Tenant’s Representatives at
any time upon not less than 5 business days advance written notice to Landlord.

b. Landlord’s Authorized Representative. Landlord designates Jeff McComish, Joe
Maguire, and William DePippo (any such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change any of Landlord’s Representatives
at any time upon not less than 5 business days advance written notice to Tenant.

c. Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall use AHA Consulting Engineers for the MEP
documents for the Tenant Improvements, and may use Lab Architects as the TI
Architect, The Richmond Group as Tenant’s general contractor, and Mike Fletcher
from Fletcher Martin Corporation as Project Manager. Landlord shall be named a
third party beneficiary of any contract entered into by Tenant with the TI
Architect, any consultant, any contractor or any subcontractor, and of any
warranty made by any contractor or any subcontractor.

2. Tenant Improvements.

a. Tenant Improvements Defined. As used herein, “Tenant Improvements” shall mean
all improvements to the Premises desired by Tenant of a fixed and permanent
nature. Other than funding the TI Allowance (as defined below) as provided
herein, and the installation of the “Demising Wall” (as hereinafter defined),
Landlord shall not have any obligation whatsoever with respect to the finishing
of the Premises for Tenant’s use and occupancy. Landlord hereby agrees to
install, at Landlord’s sole expense, a wall demising the Expansion Space from
the adjacent first floor premises in accordance with the specification attached
hereto as Exhibit B-1 (“Demising Wall”) on a schedule which will coordinate with
Tenant’s improvements in the Expansion Space and with the construction of
improvements in the adjacent tenant space.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
352

 

b. Tenant’s Space Plans. Tenant shall deliver to Landlord schematic drawings and
outline specifications (the “TI Design Drawings”) detailing Tenant’s
requirements for the Tenant Improvements within 60 days of the date hereof. Not
more than 10 business days thereafter, Landlord shall deliver to Tenant the
written objections, questions or comments of Landlord and the TI Architect with
regard to the TI Design Drawings. Tenant shall cause the TI Design Drawings to
be revised to address such written comments and shall resubmit said drawings to
Landlord for approval within 5 business days thereafter. Such process shall
continue until Landlord has approved the TI Design Drawings.

c. Working Drawings. Not later than 15 business days following the approval of
the TI Design Drawings by Landlord, Tenant shall cause the TI Architect to
prepare and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Tenant Improvements (“TI Construction
Drawings”), which TI Construction Drawings shall be prepared substantially in
accordance with the TI Design Drawings. Tenant shall be solely responsible for
ensuring that the TI Construction Drawings reflect Tenant’s requirements for the
Tenant Improvements. Landlord shall deliver its written comments on the TI
Construction Drawings to Tenant not later than 10 business days after Landlord’s
receipt of the same; provided, however, that Landlord may not disapprove any
matter that is consistent with the TI Design Drawings. Tenant and the TI
Architect shall consider all such comments in good faith and shall, within 10
business days after receipt, notify Landlord how Tenant proposes to respond to
such comments. Any disputes in connection with such comments shall be resolved
in accordance with Section 2(d) hereof. Provided that the design reflected in
the TI Construction Drawings is consistent with the TI Design Drawings, Landlord
shall approve the TI Construction Drawings submitted by Tenant. Once approved by
Landlord, subject to the provisions of Section 4 below, Tenant shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in
Section 3(a) below).

d. Approval and Completion. If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute,
(ii) that all costs and expenses resulting from any such decision by Tenant
shall be payable out of the TI Allowance (as defined in Section 5(d) below), and
(iii) Tenant’s decision will not affect the base Building, structural components
of the Building or any Building systems (in which case Landlord shall make the
final decision). Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3. Performance of the Tenant Improvements.

a. Commencement and Permitting of the Tenant Improvements. Tenant shall commence
construction of the Tenant Improvements upon obtaining and delivering to
Landlord a building permit (the “TI Permit”) authorizing the construction of the
Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord. The cost of obtaining the TI Permit shall be payable from the TI
Allowance. Landlord shall assist Tenant in obtaining the TI Permit. Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the TI Architect), and
certificates of insurance from any

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
353

 

contractor performing any part of the Tenant Improvement evidencing industry
standard commercial general liability, automotive liability, “builder’s risk”,
and workers’ compensation insurance. Tenant shall cause the general contractor
to provide a certificate of insurance naming Landlord, Alexandria Real Estate
Equities, Inc., and Landlord’s lender (if any) as additional insureds for the
general contractor’s liability coverages required above.

b. Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

c. Tenant Liability. Tenant shall be responsible for correcting any deficiencies
or defects in the Tenant Improvements.

d. Substantial Completion. Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704. For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required: (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices which are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the TI Design Drawings, shall be requested
and instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

a. Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant’s Representative. Landlord
shall review and approve or disapprove such Change Request within 5 business
days thereafter, provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.

b. Implementation of Changes. If Landlord approves such Change and Tenant
deposits with Landlord any Excess TI Costs (as defined in Section 5(d) below)
required in connection with such Change, Tenant may cause the approved Change to
be instituted. If any TI Permit modification or change is required as a result
of such Change, Tenant shall promptly provide Landlord with a copy of such TI
Permit modification or change.

5. Costs.

a. Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
354

 

or that will be incurred, in connection with the design and construction of The
Tenant Improvements (the “Budget”), and deliver a copy of the Budget to Landlord
for Landlord’s approval, which shall not be unreasonably withheld or delayed.
The Budget shall be based upon the TI Construction Drawings approved by Landlord
and shall include all of Landlord’s out-of-pocket costs, expenses and fees
incurred by or on behalf of Landlord arising from, out of, or in connection
with, such monitoring of the construction of the Tenant Improvements, and shall
be payable out of the TI Allowance (for avoidance of doubt, Landlord shall not
be entitled to any project management or oversight fees in connection with the
Tenant Improvements). If the Budget is greater than the TI Allowance, Tenant
shall be solely responsible for the timely payment of all amounts in excess of
the TI Allowance.

b. TI Allowance. Landlord shall provide to Tenant a tenant improvement allowance
(“TI Allowance”) of $125.00 per rentable square foot of the Expansion Space, or
$1,233,625.00 in the aggregate. The TI Allowance shall be disbursed in
accordance with this Work Letter. Tenant shall have no right to the use or
benefit (including any reduction to Base Rent) of any portion of the TI
Allowance not required for the construction of (i) the Tenant Improvements
described in the TI Construction Drawings approved pursuant to Section 2(d) or
(ii) any Changes pursuant to Section 4. Tenant shall have no right to any
portion of the TI Allowance that is not disbursed before March 31, 2015.

c. Costs Includable in TI Allowance. The TI Allowance shall be used solely for
the payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings, all costs set forth in the Budget, and the cost of
Changes (collectively, “TI Costs”). Notwithstanding the foregoing, Tenant shall
have the right to apply up to $10.00 per rentable square foot of the Expansion
Space TI Allowance toward soft costs, including, but not limited to, furniture,
fixtures and equipment, telephone/data wiring, security access,
architectural/design fees, in connection with the Expansion Space.

d. Excess TI Costs. Landlord shall have no obligation to bear any portion of the
cost of any of the Tenant Improvements except to the extent of the TI Allowance.
Tenant shall be fully and solely liable for the timely payment of TI Costs and
the cost of Minor Variations in excess of the TI Allowance.

e. Payment for TI Costs. During the course of design and construction of the
Tenant Improvements, Landlord shall pay TI Costs once a month against a draw
request in Landlord’s standard form, containing such certifications, lien
waivers (including a conditional lien release for each progress payment and
unconditional lien releases for the prior month’s progress payments), inspection
reports and other matters as Landlord customarily obtains, to the extent of
Landlord’s approval thereof for payment, no later than 30 days following receipt
of such draw request. Upon completion of the Tenant Improvements (and prior to
any final disbursement of the TI Allowance), Tenant shall deliver to Landlord:
(i) sworn statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial completion in Form AIA G704,
(iv) a certificate of occupancy for the Premises; and (v) copies of all
operation and maintenance manuals and warranties affecting the Premises.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
355

 

6. Miscellaneous.

a. Consents. Whenever consent or approval of either party is required under this
Work Letter, that party shall not unreasonably withhold, condition or delay such
consent or approval, except as may be expressly set forth herein to the
contrary.

b. Modification. No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

c. Counterparts. This Work Letter may be executed in any number of counterparts
but all counterparts taken together shall constitute a single document.

d. Governing Law. This Work Letter shall be governed by, construed and enforced
in accordance with the internal laws of the state in which the Premises are
located, without regard to choice of law principles of such State.

e. Time of the Essence. Time is of the essence of this Work Letter and of each
and all provisions thereof.

f. Default. Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Allowance during any period Tenant is in
Default under the Lease.

g. Severability. If any term or provision of this Work Letter is declared
invalid or unenforceable, the remainder of this Work Letter shall not be
affected by such determination and shall continue to be valid and enforceable.

h. Merger. All understandings and agreements, oral or written, heretofore made
between the parties hereto and relating to Tenant’s Work are merged in this Work
Letter, which alone (but inclusive of provisions of the Lease incorporated
herein and the final approved constructions drawings and specifications prepared
pursuant hereto) fully and completely expresses the agreement between Landlord
and Tenant with regard to the matters set forth in this Work Letter.

i. Entire Agreement. This Work Letter is made as a part of and pursuant to the
Lease and, together with the Lease, constitutes the entire agreement of the
parties with respect to the subject matter hereof. This Work Letter is subject
to all of the terms and limitation set forth in the Lease, and neither party
shall have any rights or remedies under this Work Letter separate and apart from
their respective remedies pursuant to the Lease.

[ Signatures on next page ]

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
356

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

TENANT:

BLUEBIRD BIO, INC.,

a Delaware corporation

By:   /s/ Jason F. Cole Name:   Jason F. Cole Its:   SVP, General Counsel

 

LANDLORD:

ARE-MA REGION NO. 50, LLC,

a Delaware limited liability company

By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership,
member

By:   ARE-QRS CORP., a Maryland corporation, general partner

 

By:

  /s/ Eric S. Johnson

Name:

  Eric S. Johnson

Its:

  Vice President   Real Estate Legal Affairs

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Second Amendment To Lease – Bluebird Bio/150 Second St., Cambridge MA    Page
357

 

EXHIBIT B-1

Specification for Demising Wall

The Expansion Space shall be demised, per premises plan, with full height, one
(1) hour fire-rated partition comprised of, 3-5/8” metal studs and one layer of
5/8” GWB each side. Partitions shall be sufficiently prepared for finish.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY